Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT is entered into as of January 24, 2014
(this “First Amendment”) by and among Century Intermediate Holding Company, a
Delaware corporation (“Holdings”), American Greetings Corporation, an Ohio
corporation (the “Borrower”), the other Credit Parties party hereto, the Lenders
party hereto, PNC Bank, National Association, as the revolver agent (in such
capacity, the “Revolver Agent”) and the collateral agent (in such capacity, the
“Collateral Agent”), and Bank of America, N.A., as the global administrative
agent (in such capacity, the “Global Agent”).

RECITALS

WHEREAS, the Borrower, Holdings, the Lenders from time to time party thereto,
the Revolver Agent, the Collateral Agent and the Global Agent have entered into
that certain Credit Agreement dated as of August 9, 2013 (together with all
exhibits and schedules attached thereto, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”);

WHEREAS, pursuant to and in accordance with Section 11.11 of the Credit
Agreement, the Borrower has requested that the Credit Agreement be amended as
reflected by the amended Credit Agreement attached hereto as Exhibit A (together
with the exhibits and schedules attached to the Credit Agreement, the “Amended
Credit Agreement”) so as to, among other things, permit the Borrower to
(i) convert from a “C corporation” to an “S corporation” for U.S. federal income
tax purposes (the “S-Corp Conversion”), (ii) in connection with the S-Corp
Conversion, (x) change its fiscal year to end on December 31st of each year,
(y) change its inventory accounting method from last-in, first-out to first-in,
first-out and (z) make S-Corp Tax Distributions (as defined in the Amended
Credit Agreement) while the Borrower is treated a pass-through or disregarded
entity, (iii) make Restricted Payments to enable the payment of current interest
on the Ultimate Parent PIK Toggle Notes (as defined in the Amended Credit
Agreement) by an indirect parent company of the Borrower, (iv) make a one-time
Restricted Payment of up to $50,000,000 to enable Holdings to redeem certain of
its preferred stock and (iv) make certain additional Consolidated Capital
Expenditures each year; and

WHEREAS, the Revolver Agent, the Collateral Agent, the Global Agent and the
Lenders party hereto are willing, on the terms and subject to the conditions set
forth below, to consent to the amendment of the Credit Agreement as reflected by
the Amended Credit Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. As used in this First Amendment:

“Amended Credit Agreement” is defined in the second recital hereto.

“Credit Agreement” is defined in the first recital hereto.

“First Amendment” is defined in the preamble hereto.

“First Amendment Effective Date” is defined in Article III hereof.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1 Amendment of Existing Credit Agreement. The Borrower, Holdings, the
Revolver Agent, the Collateral Agent, the Global Agent and the other parties
party hereto agree that, on the First Amendment Effective Date, the Credit
Agreement shall be amended as reflected by the Amended Credit Agreement and any
term or provision of the Credit Agreement which is different from that set forth
in the Amended Credit Agreement shall be replaced and superseded in all respects
by the terms and provisions of the Amended Credit Agreement.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

The effectiveness of this First Amendment (including the amendments contained in
Article II) is subject to the satisfaction (or waiver) of the following
conditions (the date of satisfaction (or waiver) of the following conditions,
the “First Amendment Effective Date”):

SECTION 3.1 The Global Agent shall have received a copy of the First Amendment
duly executed by the Borrower, Holdings, each other Credit Party party hereto,
the Revolver Agent, the Collateral Agent, the Global Agent and the Required
Lenders.

SECTION 3.2 At the time of and immediately after the First Amendment Effective
Date, no Default or Event of Default shall have occurred and be continuing.

SECTION 3.3 The representations and warranties set forth in Article IV of this
First Amendment shall be true and correct in all respects on and as of the First
Amendment Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date.

 

2



--------------------------------------------------------------------------------

SECTION 3.4 The Global Agent shall have received from the Borrower payment in
immediately available funds of (i) all accrued costs, fees and expenses
(including reasonable fees, expenses and other charges of counsel) to the extent
invoiced one (1) Business Day prior to the First Amendment Effective Date and
(ii) all other compensation required to be paid on the First Amendment Effective
Date to the Global Agent and its Affiliates.

SECTION 3.5 The Global Agent, for the benefit of each Lender that shall execute
a counterpart hereof and return such counterpart to the Global Agent prior to
5:00 p.m., New York City time, on January 22, 2014 (each, a “Consenting
Lender”), shall have received an amendment fee (the “Amendment Fee”) equal to
0.25% of the sum of (a) the outstanding Term Loan of such Consenting Lender and
(b) the Revolving Commitment (whether used or unused) of such Consenting Lender,
in each case, as calculated on the First Amendment Effective Date. The Amendment
Fee payable under this Section 3.5 shall be paid to the Global Agent for the
account of the Consenting Lenders, shall be paid in immediately available funds
and, once paid, shall not be refundable under any circumstances.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties. To induce the other parties hereto
to enter into this First Amendment, each of the Credit Parties represents and
warrants to each of the Lenders and the Global Agent that, as of the First
Amendment Effective Date and immediately after giving effect to the transactions
and amendments to occur on the First Amendment Effective Date contemplated
hereby:

(a) This First Amendment has been duly authorized, executed and delivered by
each of the Credit Parties party hereto and constitutes, and the Amended Credit
Agreement will constitute, a legal, valid and binding agreement and obligation
of such Credit Party, enforceable against such Credit Party in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

(b) The representations and warranties of each Credit Party set forth in the
Amended Credit Agreement and the other Loan Documents are, after giving effect
to this First Amendment on such date, true and correct in all material respects
on and as of the First Amendment Effective Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date); provided, however, that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects on such respective dates.

 

3



--------------------------------------------------------------------------------

(c) After giving effect to this First Amendment and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing on the First Amendment Effective Date.

ARTICLE V

EFFECTS ON LOAN DOCUMENTS

SECTION 5.1 Except as specifically amended herein, all Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

(a) The execution, delivery and effectiveness of this First Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents or in any way limit, impair or otherwise affect the rights and
remedies of any Lender or any Agent under the Loan Documents.

(b) The Borrower and the other Credit Parties acknowledge and agree that, on and
after the First Amendment Effective Date, this First Amendment and each of the
other Loan Documents to be executed and delivered by a Credit Party shall
constitute a Loan Document for all purposes of the Amended Credit Agreement.

(c) On and after the First Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Credit Agreement, and this First Amendment and the Amended Credit
Agreement shall be read together and construed as a single instrument.

(d) Nothing herein shall be deemed to entitle any Credit Party to a further
consent to, or a further waiver, amendment, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Amended Credit Agreement or any other Loan Document in similar or different
circumstances.

(e) Section headings used herein are for convenience of reference only, are not
part of this First Amendment and are not to affect the construction of, or to be
taken into consideration in interpreting, this First Amendment.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1 Expenses. The Borrower agrees to pay all reasonable out-of-pocket
costs and expenses incurred by the Revolver Agent, the Collateral Agent, the
Global Agent and

 

4



--------------------------------------------------------------------------------

their respective Affiliates in connection with this First Amendment and any
other documents prepared in connection herewith, in each case to the extent
required by Section 11.02 of the Amended Credit Agreement. The Borrower hereby
confirms that the indemnification provisions set forth in Section 11.02 of the
Amended Credit Agreement shall apply to this First Amendment and such losses,
claims, damages, liabilities, costs and expenses (as more fully set forth
therein as applicable) which may arise herefrom or in connection herewith.

SECTION 6.2 APPLICABLE LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.3 Amendments; Execution in Counterparts; Severability.

(a) Except as expressly amended hereby, the provisions of the Amended Credit
Agreement are and shall remain in full force and effect.

(b) This First Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by Holdings, the Borrower, the other
Credit Parties party hereto, the Revolver Agent, the Collateral Agent, the
Global Agent and the Lenders party hereto.

(c) This First Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this First Amendment by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this First Amendment.

(d) In the event any one or more of the provisions contained in this First
Amendment should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 6.4 Reaffirmation. Each of the Credit Parties party to the Security
Agreement, the Guaranty and the other Security Documents, in each case as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, hereby (i) acknowledges and agrees that all of its obligations
under the Security Agreement, the Guaranty and the other Security Documents to
which it is a party are reaffirmed and remain in full force and effect on a
continuous basis, (ii) reaffirms each Lien granted by such Credit Party to the
Collateral Agent for the benefit of the Secured Creditors and reaffirms the
guaranties made

 

5



--------------------------------------------------------------------------------

pursuant to the Guaranty and Section 10.01 of the Amended Credit Agreement and
(iii) acknowledges and agrees that the grants of security interests by, and the
guaranties of, the Credit Parties contained in the Security Agreement, the
Guaranty and the other Security Documents are, and shall remain, in full force
and effect after giving effect to this First Amendment.

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

AMERICAN GREETINGS CORPORATION, as the Borrower By:  

/s/ Gregory M. Steinberg

Name:   Gregory M. Steinberg Title:   Treasurer CENTURY INTERMEDIATE HOLDING
COMPANY, as Holdings By:  

/s/ Gregory M. Steinberg

Name:   Gregory M. Steinberg Title:   Assistant Treasurer AGC HOLDINGS, LLC AGC,
LLC A.G.C. INVESTMENTS, INC. A.G. EUROPE, INC. A.G. INDUSTRIES, INC. AG
INTERACTIVE, INC. A.G. (UK), INC. AGP KIDS, INC. CARLTON CARDS RETAIL, INC.
CLOUDCO, INC. CREATACARD, INC.

CREATACARD INTERNATIONAL LEASING INC.

CUSTOM HOLDINGS, INC.

FSW PROPERTIES LLC

GIBSON GREETINGS INTERNATIONAL LIMITED JOHN SANDS (AUSTRALIA) LTD. JOHN SANDS
(N.Z.) LTD. MEMPHIS PROPERTY CORPORATION PAPYRUS-RECYCLED GREETINGS, INC. PLUS
MARK LLC PRGCO, LLC

RPG HOLDINGS, INC.

THOSE CHARACTERS FROM CLEVELAND, INC.

By:  

/s/ Gregory M. Steinberg

Name:   Gregory M. Steinberg Title:   Treasurer

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

AGCM, INC. CARDSTORE, INC. MIDIRINGTONES, LLC By  

/s/ Gregory M. Steinberg

Name:   Gregory M. Steinberg Title:   Assistant Treasurer

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Global Agent By:  

/s/ Ronaldo Naval

Name:   Ronaldo Naval Title:   Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Sara Just

Name:   Sara Just Title:   Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

Bank of America, N.A. Canada branch

 

as a Lender By:  

/s/ Medina Sales de Andrade

Name:   Medina Sales de Andrade Title:   Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as the Revolver Agent, the Collateral Agent, a
Lender, a LC Issuer, and the Swing Line Lender By:  

/s/ Christian S. Brown

Name:   Christian S. Brown Title:   Senior Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

PNC BANK CANADA BRANCH, as a Canadian Lender By:  

/s/ Bill Hines

Name:   Bill Hines Title:   Regional President – Canada By:  

/s/ Caroline Stade

Name:   Caroline Stade Title:   Senior Vice President   PNC Bank Canada Branch

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

AIB Debt Management, Limited as a Lender By:  

/s/ Joseph Augustini

Name:   Joseph Augustini Title:  

Investment Advisor to

AIB Debt Management, Limited

By:  

/s/ Edwin Holmes

Name:   Edwin Holmes Title:  

Investment Advisor to

AIB Debt Management, Limited

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

CENTRAL PACIFIC BANK, as a Lender By:  

/s/ Fernando López

Name:   Fernando López Title:   Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

Compass Bank, as a Lender By:  

/s/ John Stacy

Name:   John Stacy Title:   Senior Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Kirk L. Tashjian

Name:   Kirk L. Tashjian Title:   Vice President By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

FirstMerit Bank, N.A., as a Lender By:  

/s/ Laura C. Redinger

Name:   Laura C. Redinger Title:   Senior Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Brendan Korb

Name:   Brendan Korb Title:   Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

KeyBank National Association, as a Lender By:  

/s/ Marianne T. Meil

Name:   Marianne T. Meil Title:   Senior Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

MIHI, LLC                                                                 , as a
Lender By:  

/s/ Ayesha Farooq

Name:   Ayesha Farooq Title:   Authorized Signatory By:  

/s/ T. Morgan Edwards II

Name:   T. Morgan Edwards II Title:   Authorized Signatory

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

RBS Citizens, N.A. as a Lender By:  

/s/ Shweta Parthasarathy

Name:   Shweta Parthasarathy Title:   Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA                                    
                                                  , as a Lender By:  

/s/ Rafael Tobon

Name:   Rafael Tobon Title:   Director

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Lori Cummins-Meyer

Name:   Lori Cummins-Meyer Title:   Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

THE PRIVATE BANK AND TRUST COMPANY, as a Lender By:  

/s/ Tricia L. Balser

Name:   Tricia L. Balser Title:   Managing Director

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:  

/s/ Paul J. Oris

Name:   Paul J. Oris Title:   Senior Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

Union Bank, N.A. as a Lender By:  

/s/ Omar Vega

Name:   Omar Vega Title:   AVP

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

U.S. Bank, National Association, as a Lender By:  

/s/ Robert C. Mayer, Jr.

Name:   Robert C. Mayer, Jr. Title:   Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

Amalgamated Bank, as a Lender By:  

/s/ Jackson Eng

Name:   Jackson Eng Title:   First Vice President

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Beth Rue

Beth Rue Director

 

[Signature Page to American Greetings Corporation First Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT

[Attached]



--------------------------------------------------------------------------------

Execution Version

PUBLISHED DEAL CUSIP NO. 02639DAC0        

PUBLISHED TERM FACILITY CUSIP NO. 02639DAD8

PUBLISHED REVOLVING FACILITY CUSIP NO. 02639DAE6

CREDIT AGREEMENT

dated as of August 9, 2013

as amended as of January 24, 2014

among

AMERICAN GREETINGS CORPORATION and THE CANADIAN BORROWERS PARTY HERETO,

as the Borrowers,

CENTURY INTERMEDIATE HOLDING COMPANY,

as Holdings,

THE LENDING INSTITUTIONS NAMED HEREIN,

as the Lenders,

BANK OF AMERICA, N.A.,

as the Global Agent,

PNC BANK, NATIONAL ASSOCIATION,

as a LC Issuer, the Swing Line Lender, the Revolver Agent and the Collateral
Agent,

DEUTSCHE BANK SECURITIES INC., PNC CAPITAL MARKETS LLC, KEYBANK NATIONAL
ASSOCIATION and MACQUARIE CAPITAL (USA), INC.,

as Co-Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, DEUTSCHE BANK SECURITIES
INC., PNC CAPITAL MARKETS LLC, KEYBANK NATIONAL ASSOCIATION and MACQUARIE
CAPITAL (USA), INC.,

as Joint Lead Arrangers and Joint Book Running Managers,

and

BARCLAYS BANK PLC, COMPASS BANK, JPMORGAN CHASE BANK, N.A., RBS CITIZENS, N.A.
and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

$600,000,000 Credit Facilities



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I - DEFINITIONS AND TERMS

     2   

Section 1.01

    

Certain Defined Terms.

     2   

Section 1.02

    

Computation of Time Periods.

     48   

Section 1.03

    

Accounting Terms.

     48   

Section 1.04

    

Terms Generally.

     49   

Section 1.05

    

Currency Equivalents.

     49   

ARTICLE II - THE TERMS OF THE CREDIT FACILITIES

     50   

Section 2.01

    

Establishment of the Credit Facilities.

     50   

Section 2.02

    

Revolving Facility.

     50   

Section 2.03

    

Canadian Sub-Facility.

     51   

Section 2.04

    

Term Facility.

     51   

Section 2.05

    

Swing Line Facility.

     51   

Section 2.06

    

Revolving Facility Letters of Credit.

     53   

Section 2.07

    

Canadian Letters of Credit.

     63   

Section 2.08

    

Notice of Borrowing.

     71   

Section 2.09

    

Funding Obligations; Disbursement of Funds.

     72   

Section 2.10

    

Adjustment of Loans and Certain Other Obligations.

     75   

Section 2.11

    

Evidence of Obligations.

     78   

Section 2.12

    

Interest; Default Rate.

     79   

Section 2.13

    

Conversion and Continuation of Loans.

     81   

Section 2.14

    

Fees.

     82   

Section 2.15

    

Termination and Reduction of Commitments.

     84   

Section 2.16

    

Payments and Prepayments of Loans.

     85   

Section 2.17

    

Method and Place of Payment.

     91   

Section 2.18

    

Authority of Company; Liability of Canadian Borrowers.

     92   

Section 2.19

    

Eligibility and Addition/Release of Canadian Borrowers.

     93   

Section 2.20

    

Incremental Facilities.

     94   

Section 2.21

    

Liability of Canadian Borrowers.

     97   

ARTICLE III - TAXES, INCREASED COSTS AND ILLEGALITY

     97   

Section 3.01

    

Interest Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

     97   

Section 3.02

    

Increased Costs.

     98   

Section 3.03

    

Taxes.

     100   

Section 3.04

    

Indemnity.

     103   

Section 3.05

    

Mitigation Obligations.

     104   

ARTICLE IV - CONDITIONS PRECEDENT

     104   

Section 4.01

    

Conditions Precedent at Closing Date.

     104   

Section 4.02

    

Conditions Precedent to Addition of Canadian Borrowers.

     109   

Section 4.03

    

Conditions Precedent to All Credit Events.

     110   

Section 4.04

    

Post-Closing Covenants.

     111   

 

(i)



--------------------------------------------------------------------------------

ARTICLE V - REPRESENTATIONS AND WARRANTIES

     111   

Section 5.01

    

Corporate Status, etc.

     111   

Section 5.02

    

Corporate Power and Authority, etc.

     112   

Section 5.03

    

No Violation.

     112   

Section 5.04

    

Governmental Approvals.

     112   

Section 5.05

    

Litigation.

     112   

Section 5.06

    

Use of Proceeds; Margin Regulations.

     113   

Section 5.07

    

Financial Statements, etc.

     113   

Section 5.08

    

Solvency.

     114   

Section 5.09

    

No Material Adverse Change.

     114   

Section 5.10

    

Tax Returns and Payments.

     114   

Section 5.11

    

Title to Properties, etc.

     115   

Section 5.12

    

Lawful Operations, etc.

     115   

Section 5.13

    

Environmental Matters.

     115   

Section 5.14

    

Compliance with ERISA.

     116   

Section 5.15

    

Investment Company Act, etc.

     116   

Section 5.16

    

Insurance.

     116   

Section 5.17

    

Burdensome Contracts; Labor Relations.

     116   

Section 5.18

    

Security Interests.

     117   

Section 5.19

    

True and Complete Disclosure.

     117   

Section 5.20

    

Senior Debt.

     118   

Section 5.21

    

Anti-Terrorism Law Compliance; OFAC; Anti-Money Laundering.

     118   

ARTICLE VI - AFFIRMATIVE COVENANTS

     118   

Section 6.01

    

Reporting Requirements.

     119   

Section 6.02

    

Books, Records and Inspections.

     122   

Section 6.03

    

Insurance.

     122   

Section 6.04

    

Payment of Taxes and Claims.

     123   

Section 6.05

    

Corporate Franchises.

     123   

Section 6.06

    

Good Repair.

     123   

Section 6.07

    

Compliance with Statutes, etc.

     124   

Section 6.08

    

Compliance with Environmental Laws.

     124   

Section 6.09

    

Certain Subsidiaries to Join in the Guaranty.

     124   

Section 6.10

    

Additional Security; Further Assurances.

     125   

Section 6.11

    

Reserved.

     127   

Section 6.12

    

Maintenance of Ratings.

     127   

ARTICLE VII - NEGATIVE COVENANTS

     127   

Section 7.01

    

Changes in Business.

     128   

Section 7.02

    

Consolidation, Merger, Acquisitions, Asset Sales, etc.

     128   

Section 7.03

    

Liens.

     130   

Section 7.04

    

Indebtedness.

     131   

Section 7.05

    

Investments and Guaranty Obligations.

     134   

Section 7.06

    

Restricted Payments.

     135   

Section 7.07

    

Financial Covenants.

     138   

Section 7.08

    

Limitation on Certain Restrictive Agreements.

     140   

Section 7.09

    

Amendments to Certain Documents.

     141   

 

(ii)



--------------------------------------------------------------------------------

Section 7.10

    

Transactions with Affiliates.

     141   

Section 7.11

    

Holdings.

     141   

Section 7.12

    

Capital Expenditures.

     142   

Section 7.13

    

Anti-Terrorism Laws.

     143   

Section 7.14

    

Changes in Accounting, Name or Jurisdiction of Organization.

     143   

ARTICLE VIII - EVENTS OF DEFAULT

     143   

Section 8.01

    

Events of Default.

     143   

Section 8.02

    

Remedies.

     145   

Section 8.03

    

Application of Certain Payments and Proceeds.

     146   

Section 8.04

    

Equalization.

     148   

Section 8.05

    

Set-Off.

     150   

Section 8.06

    

Right to Cure.

     150   

ARTICLE IX - THE AGENTS

     151   

Section 9.01

    

Appointment and Authority.

     151   

Section 9.02

    

Rights as a Lender.

     151   

Section 9.03

    

Exculpatory Provisions.

     151   

Section 9.04

    

Reliance by Agents.

     152   

Section 9.05

    

Delegation of Duties.

     152   

Section 9.06

    

Agent Resignation.

     153   

Section 9.07

    

Non-Reliance on Agents and Other Lenders.

     154   

Section 9.08

    

Other Agents.

     155   

Section 9.09

    

Agent Fees.

     155   

Section 9.10

    

Authorization to Release Collateral and Guarantors.

     155   

Section 9.11

    

No Reliance on any Agent’s Customer Identification Program.

     155   

ARTICLE X - GUARANTY

     155   

Section 10.01

    

Guaranty by the Company.

     155   

Section 10.02

    

Additional Undertaking.

     156   

Section 10.03

    

Guaranty Unconditional.

     156   

Section 10.04

    

Company Obligations to Remain in Effect; Restoration.

     157   

Section 10.05

    

Waiver of Acceptance, etc.

     157   

Section 10.06

    

Subrogation.

     158   

Section 10.07

    

Effect of Stay.

     158   

Section 10.08

    

Keepwell.

     158   

ARTICLE XI - MISCELLANEOUS

     158   

Section 11.01

    

Reserved.

     158   

Section 11.02

    

Expenses; Indemnity; Damage Waiver.

     158   

Section 11.03

    

Holidays.

     161   

Section 11.04

    

Notices; Effectiveness; Electronic Communication.

     161   

Section 11.05

    

Successors and Assigns.

     162   

Section 11.06

    

No Waiver; Remedies Cumulative.

     165   

Section 11.07

    

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.

     166   

 

(iii)



--------------------------------------------------------------------------------

Section 11.08

    

Counterparts.

     167   

Section 11.09

    

Integration.

     167   

Section 11.10

    

Headings Descriptive.

     167   

Section 11.11

    

Amendment or Waiver.

     167   

Section 11.12

    

Survival of Indemnities.

     170   

Section 11.13

    

Domicile of Loans.

     170   

Section 11.14

    

Confidentiality.

     171   

Section 11.15

    

[Reserved]

     172   

Section 11.16

    

No Duty.

     172   

Section 11.17

    

Lenders and Agents Not Fiduciary to Borrowers, etc.

     172   

Section 11.18

    

Survival of Representations and Warranties.

     172   

Section 11.19

    

Severability.

     172   

Section 11.20

    

Independence of Covenants.

     173   

Section 11.21

    

Interest Rate Limitation.

     173   

Section 11.22

    

Judgment Currency.

     173   

Section 11.23

    

USA Patriot Act Notification.

     174   

EXHIBITS

 

Exhibit A-1   -      Form of Revolving Facility Note Exhibit A-2   -      Form
of Term Facility Note Exhibit A-3   -      Form of CDOR Note Exhibit A-4   -
     Form of Canadian Base Rate Note Exhibit A-5   -      Form of Swing Line
Note Exhibit A-6   -      Form of Incremental Joinder Exhibit B-1   -      Form
of Notice of Borrowing Exhibit B-2   -      Form of Notice of Continuation or
Conversion Exhibit B-3   -      Form of Revolving Facility LC Request Exhibit
B-4   -      Form of Canadian LC Request Exhibit C-1   -      Form of Guaranty
Exhibit C-2   -      Form of Security Agreement Exhibit D   -      Form of
Joinder Agreement Exhibit E   -      Form of Compliance Certificate Exhibit F  
-      Reserved Exhibit G   -      Form of Solvency Certificate Exhibit H   -
     Form of Assignment Agreement

SCHEDULES

 

Schedule 1   -      Lenders, Commitments and Addresses for Notices Schedule 2  
-      Existing Letters of Credit Schedule 4.04   -      Post Closing
Deliverables Schedule 7.03   -      Liens Schedule 7.04   -      Indebtedness
Schedule 7.05   -      Investments Schedule 7.10   -      Affiliate Transactions

 

(iv)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 9, 2013 among the following:
(i) AMERICAN GREETINGS CORPORATION, an Ohio corporation (“AGC”); (ii) the
Canadian Borrowers (such term and each other capitalized term used but not
defined in this introductory statement having the meaning given it in Article I)
from time to time party hereto; (iii) Century Intermediate Holding Company, a
Delaware corporation (“Holdings”); (iv) the lenders from time to time party
hereto (each a “Lender” and collectively, the “Lenders”); (v) PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as the revolver agent (in such capacity, the “Revolver
Agent”), the Swing Line Lender, a LC Issuer and Collateral Agent; and (vi) BANK
OF AMERICA, N.A. (“Bank of America”), as the global administrative agent (the
“Global Agent”).

RECITALS:

A. Holdings, Century Merger Company, an Ohio corporation (“Merger Sub”) and AGC
entered into an Agreement and Plan of Merger dated as of March 29, 2013 (as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof, and together with all schedules,
annexes and exhibits thereto, the “Merger Agreement”), pursuant to which
Holdings acquired (the “Closing Date Acquisition”) 100% of the equity interests
in AGC. In connection with the Closing Date Acquisition, on the Closing Date,
Merger Sub was merged (the “Merger”) with and into AGC, with AGC surviving as a
direct wholly owned subsidiary of Holdings.

B. In connection with the Closing Date Acquisition, the Lenders made available
to the Company a revolving credit facility (including a letter of credit
subfacility) and a term loan upon and subject to the terms and conditions set
forth in this Agreement to (a) fund a portion of the consideration for the
Closing Date Acquisition pursuant to the terms of the Merger Agreement,
(b) refinance in full all Indebtedness outstanding under the Existing Credit
Agreement and certain other Indebtedness of AGC and its Subsidiaries,
(c) provide for working capital, capital expenditures and other general
corporate purposes of the Company and (d) fund certain fees and expenses
associated with the funding of the Loans and consummation of the Transactions.

C. Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and each LC Issuer are willing to extend credit and make
available to the Borrowers the credit facilities provided for herein for the
foregoing purposes.

AGREEMENT:

In consideration of the premises and mutual agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties hereto, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I - DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires:

“Account Receivable” has the meaning provided in the definition of Receivables
Related Assets.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business unit or
division of any Person (other than the purchase of Receivables Related Assets by
the Receivables Subsidiary in connection with the Permitted Receivables
Facility), (ii) the acquisition of in excess of 50% of the stock (or other
equity interest) of any Person, or (iii) the acquisition of another Person by a
merger or consolidation or any other combination with such Person.

“Additional Security Document” has the meaning provided in Section 6.10(a).

“Adjusted Commitment Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Unutilized Commitment at such time
by the Unutilized Total Commitment at such time.

“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, the interest rate per annum determined by the Applicable Agent
by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Global Agent, with respect to any Term Loan, or the Revolver Agent, with respect
to any Revolving Loan, which has been approved by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market (for purposes of this definition, an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for U.S. Dollars for an amount comparable to such Eurodollar Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Applicable Agent at such time (which determination shall be
conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. The Adjusted Eurodollar Rate may also be expressed by
the following formula:

 

  

London interbank offered rates quoted by Bloomberg

Adjusted Eurodollar Rate =    or appropriate successor as shown on Bloomberg
Page BBAM1   

1.00 - LIBOR Reserve Percentage

 

2



--------------------------------------------------------------------------------

The Adjusted Eurodollar Rate shall be adjusted with respect to any Loan to which
the Adjusted Eurodollar Rate applies that is outstanding on the effective date
of any change in the LIBOR Reserve Percentage as of such effective date. The
Applicable Agent shall give prompt notice to the Borrowers of the Adjusted
Eurodollar Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error. Notwithstanding the
foregoing, with respect to Term Loans, the “Adjusted Eurodollar Rate” shall in
no event be less than 0.75% per annum.

“Adjustment Date” means any day prior to the Equalization Date that any of the
following occur: (i) the date of any Revolving Borrowing (either before or
simultaneously with such Revolving Borrowing), (ii) the date any payment is made
with respect to any Revolving Loan (whether by a Borrower or from the
application of the proceeds of any of the Collateral or otherwise), (iii) any
Purchase Date with respect to any Swing Loan Participation, (iv) the date any
Revolving Facility LC Participation is funded pursuant to Section 2.06(i)(iii)
or any Canadian LC Participation is funded pursuant to Section 2.07(h)(iii),
(v) the date any Letter of Credit expires undrawn or is drawn and the amount so
drawn is reimbursed by the applicable LC Obligor in accordance with this
Agreement, or (vi) any other date selected by the Revolver Agent in its
discretion.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, none of the Foundation, the Global Agent, the Revolver Agent, any
Lender or Koch Industries, Inc. and its affiliates shall in any event be
considered an Affiliate of Holdings or any of its Subsidiaries.

“AGC” has the meaning provided in the first paragraph of this Agreement.

“Agents” means, collectively, the Global Agent and the Revolver Agent.

“Aggregate Canadian Sub-Facility Exposure” means, at any time, the sum of
(i) the Dollar Equivalent of the principal amounts of all Canadian Revolving
Loans outstanding at such time, and (ii) the amount of the Canadian LC
Outstandings at such time.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, (ii) the Aggregate Canadian
Sub-Facility Exposure at such time and (iii) the Aggregate Term Facility
Exposure at such time.

“Aggregate Revolving/Canadian Facility Exposure” means, at any time, the sum of
(i) the Aggregate Revolving Facility Exposure at such time, and (ii) the
Aggregate Canadian Sub-Facility Exposure at such time.

 

3



--------------------------------------------------------------------------------

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
Dollar Equivalent of the principal amounts of all Revolving Loans made by all
Lenders and outstanding at such time, (ii) the amount of the Revolving Facility
LC Outstandings at such time, and (iii) the principal amount of Swing Loans
outstanding at such time.

“Aggregate Term Facility Exposure” means, at any time, the sum of the Dollar
Equivalent of the principal amounts of all Term Loans made by all Lenders and
outstanding at such time.

“Agreement” means this Credit Agreement, as amended by the First Amendment and
as may be from time to time further modified, amended, restated or supplemented.

“AGSC” means American Greetings Service Corp.

“Alternate Source” has the meaning provided in the definition of Adjusted
Eurodollar Rate or in the definition of Federal Funds Open Rate, as applicable.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, the Laws administered by the United States
Treasury Department’s Office of Foreign Asset Control, Part II.1 of the Criminal
Code of Canada, the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada), the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism (Canada) and the United Nations Al-Qaida and Taliban
Regulations (Canada) (as any of the foregoing Laws may from time to time be
amended, renewed, extended, or replaced).

“Applicable Agent” means (i) in the case of the Revolving Facility, any Swing
Loan or Letter of Credit, the Revolver Agent and (ii) in the case of the Term
Facility and all other cases, the Global Agent.

“Applicable Margin” means (i) (A) 200 basis points for Revolving Loans that are
Base Rate Loans, and (B) 300 basis points for Revolving Loans that are Fixed
Rate Loans and (ii) (A) 225 basis points for Term Loans that are Base Rate
Loans, and (B) 325 basis points for Term Loans that are Fixed Rate Loans.

“Applicable Tax” has the meaning provided in Section 7.06(i).

“Approved Bank” has the meaning provided in clause (i)(B) of the definition of
“Cash Equivalents.”

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit and that is
administered or managed by a Lender or an Affiliate of a Lender.

“ASC” means Accounting Standards Codification.

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, and liquidations of

 

4



--------------------------------------------------------------------------------

a corporation, partnership or limited liability company of the interests therein
of Holdings or any of its Subsidiaries) by Holdings or any of its Subsidiaries
to any Person of any of Holdings’ or such Subsidiary’s respective assets in
excess of $5,000,000 in the aggregate in any fiscal year or in excess of
$25,000,000 in the aggregate from the Closing Date to the Term Loan Maturity
Date, provided that the term Asset Sale specifically excludes (i) any sales,
transfers, abandonments or other dispositions of (x) inventory, (y) obsolete or
excess furniture, fixtures, equipment or other property, real or personal,
tangible or intangible, or (z) cash and Cash Equivalents, in each case in the
ordinary course of business, (ii) the actual or constructive total loss of any
property or the use thereof resulting from destruction, damage beyond repair, or
the rendition of such property permanently unfit for normal use from any
casualty or similar occurrence whatsoever, and (iii) any license or sublicense
of any intellectual property and related rights granted in the ordinary course
of business.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit H or any other form approved by the Global Agent, with respect to any
assignment of Term Loans, or the Revolver Agent, with respect to any assignment
of Revolving Commitments or Canadian Commitments.

“Authorized Officer” means (i) with respect to Holdings or the Company, any of
the following officers: the Chairman, the President, the Chief Executive
Officer, the Chief or Deputy Chief Financial Officer, the Treasurer, the
Assistant Treasurer or the Controller, and (ii) with respect to any Subsidiary
of the Company, the President, any Vice President, the Chief or Deputy Chief
Financial Officer or the Treasurer or Assistant Treasurer of such Subsidiary or
such other Person as is authorized in writing to act on behalf of such
Subsidiary and is reasonably acceptable to the Agents. Unless otherwise
qualified, all references herein to an Authorized Officer shall refer to an
Authorized Officer of the Company.

“Bank of America” has the meaning provided in the first paragraph of this
Agreement.

“Bank Product Agreement” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the Federal Funds Open Rate, plus 50 basis points (0.5%),
(b) the Prime Rate and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%).
Any change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs. Notwithstanding the
foregoing, with respect to Term Loans, the “Base Rate” shall in no event be less
than 1.75% per annum.

“Base Rate Loan” means a Canadian Base Rate Loan or US Base Rate Loan.

“Benefited Creditors” means, with respect to the Company’s Guaranty Obligations
pursuant to Article X, each of the Global Agent, the Revolver Agent, the
Lenders, each LC

 

5



--------------------------------------------------------------------------------

Issuer, the Swing Line Lender, each Designated Hedge Creditor and each
Designated Bank Product Creditor, and the respective successors and assigns of
each of the foregoing.

“Borrower” means the Company or any Canadian Borrower.

“Borrowers” means, collectively, the Company and all of the Canadian Borrowers.

“Borrowing” means a Revolving Borrowing, a Canadian Borrowing, the incurrence of
a Term Loan or the incurrence of a Swing Loan.

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Pittsburgh, Pennsylvania or New York, New York are
authorized or required by law to close and (ii) with respect to any matters
relating to (A) Eurodollar Loans, any day on which dealings in U.S. Dollars are
carried on in the London interbank market and (B) Canadian Revolving Loans or
Canadian LC Issuances, any day other than a day on which commercial banks in
Toronto, Ontario, Pittsburgh, Pennsylvania or New York, New York are authorized
or required by law to close.

“Canadian Administrative Branch” means, with respect to the Revolver Agent in
its capacity as such, PNC Bank Canada Branch acting as the sub-agent of the
Revolver Agent in accordance with the terms of this Agreement or such other
branch or affiliate of the Revolver Agent as the Revolver Agent shall have
designated in writing to the Canadian Borrowers, the Lenders and the Global
Agent.

“Canadian Base Rate” means, for any day, with respect to a Canadian Base Rate
Loan, the greater of (i) the annual rate of interest established from time to
time by the Canadian Administrative Branch of the Revolver Agent as its “prime”
rate then in effect for determining interest rates on Canadian Dollar
denominated commercial loans in Canada, and (ii) the annual rate of interest
equal to the sum of (A) the CDOR Rate on that day for bankers’ acceptances
issued on that day with a term to maturity of one month and (B) 0.50% per annum.
Any change in the “prime” rate established by the Canadian Administrative Branch
of the Revolver Agent shall take effect at the opening of business on the day of
such change.

“Canadian Base Rate Loan” means each Canadian Revolving Loan bearing interest at
a rate based upon the Canadian Base Rate in effect from time to time.

“Canadian Base Rate Note” means a promissory note executed by the Canadian
Borrowers to evidence the Canadian Revolving Loans that are Canadian Base Rate
Loans substantially in the form of Exhibit A-4.

“Canadian Borrower” means any Canadian Subsidiary that becomes a Canadian
Borrower pursuant to Section 2.19.

“Canadian Borrowing” means the incurrence of Canadian Revolving Loans consisting
of one Type of Canadian Revolving Loan by the Canadian Borrowers from all of the
Canadian Lenders on a given date (or resulting from Conversions or Continuations
on a given date), having, in the case of any Fixed Rate Loans, the same Interest
Period.

 

6



--------------------------------------------------------------------------------

“Canadian Commitment” means, with respect to each Canadian Lender, the amount,
if any, set forth opposite such Canadian Lender’s name in Schedule 1 as its
“Canadian Sub-Facility Commitment” as the same may be reduced from time to time
pursuant to Section 2.15(c) and as adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 11.05.

“Canadian Commitment Percentage” means, at any time for any Canadian Lender, the
percentage obtained by dividing such Canadian Lender’s Canadian Commitment by
the Total Canadian Commitment; provided, however, that if the Total Canadian
Commitment has been terminated, the Canadian Commitment Percentage for each
Canadian Lender shall be determined by dividing such Canadian Lender’s Canadian
Commitment immediately prior to such termination by the Total Canadian
Commitment in effect immediately prior to such termination. The Canadian
Commitment Percentage of each Canadian Lender as of the Closing Date is set
forth on Schedule 1.

“Canadian Credit Party” means any Canadian Borrower or any Canadian Subsidiary
Guarantor.

“Canadian Dollars” or “C$” means the lawful currency of Canada.

“Canadian LC Commitment Amount” means, at any time, the amount of the Total
Canadian Commitment.

“Canadian LC Issuance” means the issuance of any Canadian Letter of Credit by a
LC Issuer for the account of a Canadian Borrower in accordance with the terms of
this Agreement and shall include any amendment thereto that increases the Stated
Amount thereof or extends the expiry date of such Canadian Letter of Credit.

“Canadian LC Outstandings” means, at any time, the sum, without duplication, of
(i) the Dollar Equivalent of the aggregate Stated Amount of all outstanding
Canadian Letters of Credit and (ii) the Dollar Equivalent of the aggregate
amount of all Unpaid Drawings with respect to Canadian Letters of Credit.

“Canadian LC Participant” has the meaning provided in Section 2.07(h)(i).

“Canadian LC Participation” has the meaning provided in Section 2.07(h)(i).

“Canadian LC Request” has the meaning provided in Section 2.07(b).

“Canadian Lender” means each Lender that has a Canadian Commitment or, if
applicable, the Canadian Lending Installation of any Lender that has a Canadian
Commitment; provided, however, that (i) if a Canadian Commitment is being
provided by a Canadian Lending Installation of any Lender, then, except as
specifically set forth in this Agreement, such Lender and its Canadian Lending
Installation shall constitute a single “Lender” under this Agreement and the
other Loan Documents, provided that, notwithstanding the foregoing, to the
extent a Canadian Commitment is being provided by a Canadian Lending
Installation of any Lender, each such Canadian Lending Installation shall be
entitled to all of the benefits, indemnifications and protections set forth in
this Agreement or any other Loan Document, including, but not limited

 

7



--------------------------------------------------------------------------------

to, those set forth in Article III, Section 11.01 and Section 11.02, and (ii) no
Lender, and no Canadian Lending Installation of any Lender, may be or become a
Canadian Lender hereunder unless such Lender or the Canadian Lending
Installation of such Lender, as the case may be, is a resident of Canada within
the meaning of the Income Tax Act (Canada) for the purposes of the withholding
tax provisions in Part XIII of the Income Tax Act (Canada), and, if requested by
the Canadian Borrowers, provides evidence reasonably satisfactory to the
Canadian Borrowers of such residency.

“Canadian Lending Installation” means, with respect to any Lender, any office,
branch, subsidiary or Affiliate of such Lender that is designated in writing by
such Lender to the Global Agent and the Revolver Agent as being responsible for
funding or maintaining a Canadian Commitment.

“Canadian Letter of Credit” means any Standby Letter of Credit or Commercial
Letter of Credit issued by a LC Issuer under this Agreement pursuant to
Section 2.07 for the account of any Canadian Borrower.

“Canadian Obligations” means all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by the Canadian Borrowers to the
Global Agent, the Revolver Agent, any Canadian Lender or each LC Issuer pursuant
to the terms of this Agreement or any other Loan Document (including, but not
limited to, interest and fees that accrue after the commencement by or against
any Credit Party of any insolvency proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding).

“Canadian Payment Office” means, with respect to all matters relating to the
making and repayment of Canadian Obligations, and all interest thereon, the
office of the Canadian Administrative Branch of the Revolver Agent at 130 King
Street West, Suite 2140, Toronto, Ontario, Canada M5X 1E4, Attention: Donna
Hallim (facsimile: (416) 361-0085) or such other office(s), as the Revolver
Agent may designate to the Borrowers and the Global Agent in writing from time
to time.

“Canadian Revolving Loan” means, with respect to each Canadian Lender, any Loan
made by such Canadian Lender pursuant to Section 2.03.

“Canadian Sub-Facility” means the credit facility established under Section 2.03
hereof pursuant to the Canadian Commitment of each Canadian Lender; provided,
however, that the Canadian Sub-Facility shall not be available unless and until
such date, if any, that a Canadian Subsidiary has become a Canadian Borrower
under this Agreement in accordance with Section 2.19.

“Canadian Sub-Facility Exposure” means, for any Canadian Lender at any time, the
Dollar Equivalent of (i) the principal amount of Canadian Revolving Loans made
by such Canadian Lender and outstanding at such time, and (ii) such Canadian
Lender’s share of the Canadian LC Outstandings at such time.

“Canadian Sub-Facility Note” means a CDOR Note or a Canadian Base Rate Note.

 

8



--------------------------------------------------------------------------------

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province thereof.

“Canadian Subsidiary Guarantor” means any Canadian Subsidiary that is or
hereafter becomes a party to the Canadian Subsidiary Guaranty.

“Canadian Subsidiary Guaranty” means, with respect to any Canadian Subsidiary, a
guaranty of payment, in form and substance reasonably satisfactory to the
Agents, executed by such Canadian Subsidiary under which such Canadian
Subsidiary guarantees payment of the Obligations owing by such Canadian
Borrowers that own (directly or indirectly) equity interests in such Canadian
Subsidiary.

“Capital Distribution” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any capital stock or other equity interest of Holdings or any of
its Subsidiaries or as a dividend, return of capital or other distribution in
respect of Holdings or such Subsidiary’s capital stock or other equity interest.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capitalized Lease Obligations” means all obligations under Capital Leases of
Holdings or any of its Subsidiaries, without duplication, in each case taken at
the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Cash Dividend” means a Capital Distribution of Holdings or the Company payable
in cash to the shareholders of Holdings or the Company with respect to any class
or series of stock of Holdings or the Company, as applicable.

“Cash Equivalents” means,

(i) with respect to Holdings or any of its Subsidiaries, any of the following:

(A) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;

(B) U.S. Dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (x) any Lender, (y) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (z) any bank
(or the parent company of such bank) whose short-term commercial paper rating
from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s is at
least P-1, P-2 or the equivalent thereof (any such bank, an “Approved Bank”), in
each case with maturities of not more than 12 months from the date of
acquisition;

 

9



--------------------------------------------------------------------------------

(C) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 360 days after the date of acquisition;

(D) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (A) above;

(E) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (A) through (D) above
or money market funds provided by a Revolving Lender;

(F) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(G) investments in industrial development revenue bonds that (1) “re-set”
interest rates not less frequently than quarterly, (2) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(3) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(H) investments in pooled funds or investment accounts consisting of investments
of the nature described in the foregoing clause (G); and

(I) investments in auction rate securities that (1) are money market or debt
instruments with a long term nominal maturity issued by a municipality or mutual
fund company or other similar entity, (2) re-set interest through a “dutch
auction” process, and (3) are rated AAA or AA by S&P or the equivalent rating by
Moody’s; and

(ii) with respect to any Foreign Subsidiary of the Company, the approximate
equivalent of any of clauses (i)(A) through (I) above in the jurisdiction in
which such Foreign Subsidiary is organized.

“Cash Management Agreements” has the meaning provided in Section 2.09(d)(iv)(B).

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by Holdings or any of its Subsidiaries from such Asset Sale,
and (ii) any Event of Loss, the aggregate cash payments, including all insurance
proceeds and proceeds of any award for condemnation or taking, received in
connection with such Event of Loss.

“CDOR Loan” means each Canadian Revolving Loan bearing interest at a rate based
upon the CDOR Rate.

 

10



--------------------------------------------------------------------------------

“CDOR Note” means a promissory note executed by the Canadian Borrowers to
evidence the Canadian Revolving Loans that are CDOR Loans substantially in the
form of Exhibit A-3.

“CDOR Rate” means, on any day, with respect to each Interest Period for a CDOR
Loan, the rate per annum determined by the Revolver Agent as being the
arithmetic average (rounded to the nearest one-thousandth of 1%, with five
ten-thousandths of 1% being rounded upwards) of the rates applicable to Canadian
Dollar bankers’ acceptances for the appropriate term displayed and identified on
the “Reuters Screen CDOR Page” (as defined in the International Swaps and
Derivatives Association, Inc. definitions, as modified and amended from time to
time) at approximately 10:00 a.m. (Toronto time) on such day or, if such day is
not a Business Day then on the immediately preceding Business Day (as adjusted
by the Revolver Agent after 10:00 a.m. (Toronto time) to reflect any error in a
posted rate of interest or in the posted average annual rate of interest);
provided, however, if such rates do not appear on the Reuters Screen CDOR Page
as contemplated, then the CDOR Rate on any day shall be the discount rate
applicable to Canadian Dollar bankers’ acceptances for the appropriate term of
Bank of America or such other Person identified by the Revolver Agent at
approximately 10:00 a.m. (Toronto time) on such day or, if such day is not a
Business Day, then on the immediately preceding Business Day.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Certain Funds Provision” has the meaning provided in Section 4.01.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any written request, rule, guideline or directive (whether or not having the
force of Law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Change of Control” means (i) the Permitted Holders shall fail to Beneficially
Own (as defined in Rule 13d-3 under the 1934 Act) shares representing more than
50% of the aggregate ordinary voting power (including the voting power in an
election of directors) and economic interests represented by the issued and
outstanding equity interests of Holdings (other than the Series A Preferred
Stock of Holdings under the Certificate of Incorporation of Holdings as in
effect on the Closing Date), (ii) a majority of the seats (other than vacant
seats) on the board of directors of Holdings shall at any time be occupied by
persons who were not (x) nominated by a majority of the board of directors of
Holdings, (y) appointed by directors so nominated or (z) elected or nominated to
the board of directors of Holdings by Permitted Holders, (iii) Holdings

 

11



--------------------------------------------------------------------------------

shall cease to directly own, beneficially and of record, 100% of the issued and
outstanding equity interests of the Company or (iv) the occurrence of a change
in control, or other similar provision, under or with respect to any Material
Indebtedness. For purposes of this definition, the rights of, and the exercise
by, the holders of the Series A Preferred Stock of Holdings as such under the
Certificate of Incorporation of Holdings as in effect on the Closing Date shall
not constitute ordinary voting power or economic interests.

“Charges” has the meaning provided in Section 11.22(a).

“CIP Regulations” has the meaning provided in Section 9.11.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Closing Date” means the date upon which the conditions specified in
Section 4.01 are satisfied.

“Closing Date Acquisition” has the meaning provided in the recitals to this
Agreement.

“Closing Date Representations” means such representations made by or with
respect to AGC in the Merger Agreement as are material to the interests of the
Lenders, but only to the extent that Holdings or any of its affiliates have the
right to terminate its or their obligations under the Merger Agreement, or to
decline to consummate the Closing Date Acquisition pursuant to the Merger
Agreement, as a result of a breach of such representations in the Merger
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Section references to the Code are to the Code, as in effect at the Closing Date
and any subsequent provisions of the Code, amendatory thereof, supplemental
thereto or substituted therefor.

“Collateral” means any collateral covered by any Security Document.

“Collateral Agent” means PNC in its capacity as collateral agent under the
Security Documents, together with any successor collateral agent appointed
pursuant to Section 9.22 of the Security Agreement.

“Collateral Assignment Agreement” has the meaning provided in the Security
Agreement.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

“Commitment” means (i) with respect to each Revolving Lender, its obligation to
make Revolving Loans and participate in Revolving Facility LC Issuances and
Swing Line Loans under the Revolving Facility pursuant to its Revolving
Commitment, (ii) the obligation of each Canadian Lender to make Canadian
Revolving Loans and participate in Canadian LC Issuances under the Canadian
Sub-Facility pursuant to its Canadian Commitment, (iii) with respect to the

 

12



--------------------------------------------------------------------------------

Swing Line Lender, its obligations to make Swing Loans under the Swing Line
Facility pursuant to its Swing Line Commitment, (iv) with respect to each LC
Issuer, its obligation to issue Letters of Credit under and in accordance with
the terms of this Agreement, (v) with respect to each Term Lender, its
obligations to make Term Loans under the Term Facility pursuant to its Term
Commitment and (vi) with respect to each Incremental Term Lender, its
obligations to make Incremental Term Loans pursuant to its Incremental Term
Commitment.

“Commitment Fees” has the meaning provided in Section 2.14(a)(i).

“Commodities Hedge Agreement” means a commodities contract purchased by the
Company or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to paper or other raw materials necessary
to the manufacturing or production of goods in connection with the business of
the Company and its Subsidiaries.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means (i) prior to consummation of the Merger, Merger Sub and
(ii) from and after consummation of the Merger, AGC (as the survivor to Merger
Sub as a result of such Merger).

“Company Guaranteed Obligations” has the meaning provided in Section 10.01.

“Compliance Certificate” has the meaning provided in Section 6.01(c).

“Computation Date” means each of the following dates, as applicable, on which
the Applicable Agent will determine the Dollar Equivalent amount of (i) proposed
Canadian Revolving Loans or Revolving Facility Letters of Credit to be
denominated in a Designated Foreign Currency as of the requested date of
Borrowing or issuance, as the case may be, and (ii) outstanding Canadian
Revolving Loans and Revolving Facility Letters of Credit denominated in a
Designated Foreign Currency as of the end of each Interest Period or the
scheduled renewal or expiration, as the case may be.

“Confidential Information” has the meaning provided in Section 11.14(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid for such Acquisition, including borrowed funds, cash, the
issuance of securities or notes, the assumption or incurring of liabilities
(direct or contingent), the payment of consulting fees (excluding any fees
payable to any investment banker, accountant, lawyer or other advisor in
connection with such Acquisition) or fees for a covenant not to compete and any
other consideration paid for the purchase.

“Consolidated Capital Expenditures” means, for any period, as determined for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP,
the aggregate

 

13



--------------------------------------------------------------------------------

of all expenditures (whether paid in cash or accrued as liabilities) made by the
Company and its Subsidiaries to acquire or lease (pursuant to a Capital Lease)
fixed or capital assets, or additions to equipment (including replacements,
capitalized repairs and improvements during such period); but excluding
(i) expenditures made in connection with the replacement, substitution or
restoration of property or a reinvestment of Net Cash Proceeds received in
respect of an Asset Sale, in each case, pursuant to Section 2.16(c)(vi) or
(vii), (ii) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment or the purchase price
of other assets in connection with a credit bid or similar transaction not
involving a cash purchase in an insolvency proceeding or similar proceeding
under applicable law, in each case, to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such asset or
equipment for the asset or equipment being traded in at such time,
(iii) Permitted Acquisitions and (iv) expenditures made in connection with the
New World Headquarters to the extent such expenditures are not funded with
either proceeds of Indebtedness or internally generated cash, in each case of
the Company and its Subsidiaries.

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Company and its Subsidiaries, all
as determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP, provided, however, that in the event the Company is
required under ASC Topic 810 to consolidate the results of an entity that is not
otherwise a Subsidiary, Consolidated Depreciation and Amortization Expense shall
only include the portion of such depreciation and amortization expense for such
period equal to the Company’s percentage equity interest in such entity.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period; plus (i) (A) the sum of the amounts for such period included in
determining such Consolidated Net Income of (1) Consolidated Interest Expense,
(2) Consolidated Income Tax Expense, (3) Consolidated Depreciation and
Amortization Expense, and (4) non-recurring non-cash losses and charges and
extraordinary non-cash losses and charges, (B) the applicable non-cash Scan
Based Trading Add-Backs for such period and (C) reasonable and documented fees,
costs and expenses in connection with the Transaction incurred from and after
February 28, 2013 and paid on or prior to February 28, 2014; less (ii) (A) gains
on Asset Sales, extraordinary gains, and non-recurring non-cash gains in excess,
for any such gain, of $1,000,000 and (B) Restricted Payments made by the Company
to Holdings pursuant to Section 7.06(e) to the extent deduction is required
thereby; all as determined for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP; provided, however, that Consolidated
EBITDA for any Testing Period shall (x) for any Person or business unit that has
been acquired by the Company or any of its Subsidiaries during such Testing
Period, include the EBITDA of such Person or business unit for any portion of
such Testing Period prior to the date of acquisition, so long as such EBITDA has
been verified by audited financial statements or other financial statements
reasonably acceptable to the Agents and (y) for any Person or business unit that
has been disposed of by the Company or any of its Subsidiaries during such
Testing Period, exclude the EBITDA of such Person or business unit for the
portion of such Testing Period prior to the date of disposition. Notwithstanding
the foregoing, it is expressly agreed that Consolidated EBITDA of the Company
and its Subsidiaries for the fiscal quarter ending February 28, 2013 shall be
deemed to be $108,268,000 with all other pre-Closing Date periods being the
Consolidated EBITDA for such periods based on the foregoing definition, in each
case, subject to any pro forma basis adjustments permitted or required
hereunder.

 

14



--------------------------------------------------------------------------------

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of the Company or any of its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, provided, however,
that in the event the Company is required under ASC Topic 810 to consolidate the
results of an entity that is not otherwise a Subsidiary, Consolidated Income Tax
Expense shall only include the portion of such income tax expense for such
period equal to the Company’s percentage equity interest in such entity.

“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to the Permitted Receivables Facility, Capital Leases or Synthetic
Leases) of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP with respect to all outstanding Indebtedness of the Company
and its Subsidiaries; provided, however, that Consolidated Interest Expense
shall exclude (a) premiums, write-offs of original issue discount and deferred
financing costs, (b) transactional expenses associated with any Permitted Note
Purchase made pursuant to Section 7.06(c), (c) transactional expenses associated
with the negotiation, preparation, execution and delivery of the Loan Documents
and the Receivables Facility Documents, (d) transactional expenses and other
issuance costs associated with securities issued pursuant to any Indenture,
(e) pay-in-kind interest expense or other non-cash interest expense (including
as a result of the effects of purchase accounting) and (f) expenses under the
various leases related to the New World Headquarters so long as such leases do
not constitute Capital Leases, provided, however, further, that in the event the
Company is required under ASC Topic 810 to consolidate the results of an entity
that is not otherwise a Subsidiary, Consolidated Interest Expense shall only
include the portion of such interest expense for such period equal to the
Company’s percentage equity interest in such entity. For purposes of determining
the Interest Coverage Ratio as of or for any period ended on or prior to May 31,
2014, Consolidated Interest Expense will be deemed to be equal to (i) for the
period ended November 30, 2013, Consolidated Interest Expense for fiscal quarter
ended November 30, 2013 (assuming that the amount of Loans outstanding under the
Revolving Facility during such period was $25,000,000) multiplied by 4, (ii) for
the period ended February 28, 2014, Consolidated Interest Expense for the two
most recent fiscal quarters ended February 28, 2014 (assuming that the amount of
Loans outstanding under the Revolving Facility during such period was
$25,000,000) multiplied by 2 and (iii) for the period ended May 31, 2014,
Consolidated Interest Expense for the three most recent fiscal quarters ended
May 31, 2014 (assuming that the amount of Loans outstanding under the Revolving
Facility during such period was $25,000,000) multiplied by 4/3.

“Consolidated Net Income” means for any period, the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, provided, however,
that (a) in the event the Company is required under ASC Topic 810 to consolidate
the results of an entity that is not otherwise a Subsidiary, Consolidated Net
Income shall only include the portion of such net income (or loss) for such
period equal to the Company’s percentage equity interest in such entity, and
(b) the net income for such period of any Person that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the Company or any of its Subsidiaries in respect of
such period.

 

15



--------------------------------------------------------------------------------

“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the Company and of its Subsidiaries, all as determined on a
consolidated basis, provided, however, that (i) in the event the Company is
required under ASC Topic 810 to consolidate the results of an entity that is not
otherwise a Subsidiary, Consolidated Total Debt shall only include the portion
of such Indebtedness equal to the Company’s percentage equity interest in such
entity (except, and without duplication, to the extent it is also Indebtedness
of the Company or any of its Subsidiaries) and (ii) for purposes of determining
the Senior Secured Leverage Ratio or the Leverage Ratio for any purpose under
this Agreement (other than for purposes of determining compliance with the
financial covenants contained in Section 7.07), “Consolidated Total Debt” shall
be calculated at the date of the transaction giving rise to the need to
calculate the Senior Secured Leverage Ratio or the Leverage Ratio.

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Fixed Rate Loan for an additional Interest Period as provided in Section 2.13.

“Control Agreement” has the meaning provided in the Security Agreement.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

“Credit Facilities” means the credit facilities established under this Agreement
pursuant to the Commitments of the Lenders.

“Credit Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) such Lender’s Revolving Facility Exposure at such
time, (ii) such Lender’s (whether directly or by its Canadian Lending
Installation) Canadian Sub-Facility Exposure at such time and (iii) such
Lender’s Term Facility Exposure at such time.

“Credit Party” means any Domestic Credit Party or Canadian Credit Party.

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Applicable Agent by dividing (y) the Published Rate by (z) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

“Debt Fund Affiliate” means any affiliate of a Disqualified Lender that is a
bona fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and whose managers have
fiduciary duties to the investors in such fund or investment vehicle independent
of, or in addition to, their duties to such Disqualified Lender.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

16



--------------------------------------------------------------------------------

“Default Rate” means, for any day, a rate per annum equal to 2% per annum above
the interest rate that is or would be applicable from time to time to such Loan
pursuant to Section 2.12(a), (b) or (c), as applicable.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Applicable Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Applicable Agent, any LC Issuer, any Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Loans) within two Business Days
of the date when due, (b) has notified the Company, any Agent or any LC Issuer
or Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by any Agent or the Company, to confirm in
writing to the Agents and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agents and the Company), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any the Bankruptcy Code or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by any Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Company, each LC Issuer, each Swing Line Lender and each Lender.

“Designated Bank Product Agreement” means any Bank Product Agreement to which a
Credit Party is a party and as to which a Lender or any of its Affiliates
(including any Person who is a Lender or an Affiliate of a Lender as of the
Closing Date but subsequently, after entering into a Bank Product Agreement,
ceases to be a Lender or an Affiliate of a Lender) is a counterparty.

 

17



--------------------------------------------------------------------------------

“Designated Bank Product Creditor” means each Lender or Affiliate of a Lender
that participates as a counterparty to any Credit Party pursuant to any
Designated Bank Product Agreement with such Lender or Affiliate of such Lender.

“Designated Foreign Currency” means Euros, Canadian Dollars, British pounds,
Australian dollars, New Zealand dollars, or Yen.

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which the Company or any of its Subsidiaries is a party and
as to which a Lender or any of its Affiliates (including any Person who is a
Lender or an Affiliate of a Lender as of the Closing Date but subsequently,
after entering into a Hedge Agreement, ceases to be a Lender or an Affiliate of
a Lender) is a counterparty.

“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with an
Asset Sale that is designated as Designated Non-Cash Consideration pursuant to a
certificate of an Authorized Officer delivered to the Global Agent, setting
forth the basis of such valuation, less the amount of cash or Cash equivalents
received in connection with a subsequent sale of or collection on such
Designated Non-Cash Consideration.

“Disqualified Lender” means any person, a substantial part of whose business,
directly or indirectly through an affiliate of such person, is the design,
manufacture or distribution of physical or electronic greeting cards,
stationary, party supplies, gift bags or other gift-wrapping supplies, photo
products or any other social expression products, in each case, that have been
designated by the Company from time to time by written notice to the Global
Agent (the notices described herein, the “Disqualified Lender List”); provided,
that notwithstanding the foregoing, in no event shall any Debt Fund Affiliate be
so specified or otherwise constitute a Disqualified Lender.

“Disqualified Lender List” has the meaning provided in the definition of
Disqualified Lender.

“Disregarded Domestic Subsidiary” has the meaning provided in Section 6.09.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Dollar Equivalent” means, (i) with respect to an amount in Dollars, such
amount, (ii) with respect to any Letter of Credit to be issued in any Designated
Foreign Currency, the Dollar equivalent of the Stated Amount of such Letter of
Credit, determined by the applicable LC Issuer (which determination shall be
conclusive absent manifest error) using the average spot rate quoted to the LC
Issuer (based on market rates then prevailing and available to the LC Issuer) or
the commercial market rate of exchange, as determined by the LC Issuer and at a
time determined by the LC Issuer on the date two Business Days before the
issuance of such Letter of Credit, for the purchase of the relevant Designated
Foreign Currency with Dollars for delivery on

 

18



--------------------------------------------------------------------------------

such date of issuance, and (iii) with respect to any other amount, and with
respect to Letters of Credit issued in any Designated Foreign Currency at any
other time, the Dollar equivalent of such amount or Letter of Credit, as the
case may be, determined by the Applicable Agent (which determination shall be
conclusive absent manifest error) using the average spot rate quoted to such
Applicable Agent (based on market rates then prevailing and available to such
Applicable Agent) or the commercial market rate of exchange, as determined by
such Applicable Agent and at a time determined by such Applicable Agent on the
date for which the Dollar equivalent amount of such amount, Letter of Credit is
being determined, for the purchase of the relevant Designated Foreign Currency
with Dollars for delivery on such date.

“Domestic Credit Party” means the Company or any Guarantor.

“Domestic Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Global Agent and the Revolver Agent as such
Lender’s lending office for all purposes of this Agreement other than those
matters managed by such Lender’s Canadian Lending Installation.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof, the District of Columbia, or any
United States possession.

“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus (i) the sum of the amounts for such period
included in determining such net income in respect of (A) interest expense,
(B) income tax expense, (C) depreciation and amortization expense, and
(D) non-recurring non-cash losses and charges and extraordinary non-cash losses
and charges; less (ii) gains on sales of assets and other extraordinary gains
and other non-recurring non-cash gains, in each case as determined in accordance
with GAAP.

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender), (ii) an
Affiliate of a Lender (other than a Defaulting Lender), (iii) an Approved Fund,
and (iv) any other Person (other than a natural Person) approved by (A) in the
case of an assignment of Revolving Commitments or Canadian Commitments, the
Revolver Agent and each LC Issuer, (B) in the case of an assignment of Term
Commitments or Term Loans, the Global Agent and (C) unless an Event of Default
has occurred and is continuing, the Company (each such approval not to be
unreasonably withheld or delayed and which approval, in the case of the Company,
shall be deemed to have been given unless an objection is delivered to the
Applicable Agent within ten Business Days after notice of a proposed assignment
is delivered to the Company); provided, however, that notwithstanding the
foregoing, “Eligible Assignee” shall not include (y) Holdings or any of its
Subsidiaries or Affiliates, or (z) any Disqualified Lender; provided that any
prospective Eligible Assignee shall certify that it is an Eligible Assignee (as
defined above) in the Assignment Agreement which it is required to deliver
pursuant to Section 11.05(c), upon which certification the Agents, each LC
Issuer (if applicable) and each Lender may conclusively rely without
investigation, liability or other obligation whatsoever.

“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any

 

19



--------------------------------------------------------------------------------

Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against Holdings or any
of its Subsidiaries relating to the environment, employee health and safety or
Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

“Equalization Date” means the date upon the earliest to occur of (i) the
termination of the Commitments pursuant to Section 8.02(a), (ii) the
acceleration of the Obligations pursuant to Section 8.02(b), (iii) the
occurrence of an Event of Default pursuant to Section 8.01(h), or (iv) the
Revolving Facility Termination Date, to the extent that any of the Obligations
remain outstanding as of the close of business (local time in the Notice Office)
as of such date.

“Equalization Percentage” means, with respect to each Lender, a percentage
determined for such Lender on the Equalization Date obtained by dividing the
Revolving/Canadian Facility Exposure of such Lender on the Equalization Date by
the Aggregate Revolving/Canadian Facility Exposure on the Equalization Date, in
each case as calculated, with respect to any amounts outstanding a Designated
Foreign Currency, using the Dollar Equivalent of such amount in effect on the
Equalization Date, as the forgoing percentage may be adjusted as a result of any
assignments made pursuant to Section 11.05 after the Equalization Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with Holdings or any of its Subsidiaries, would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of Holdings or any of its Subsidiaries being or
having been a general partner of such Person. Notwithstanding the foregoing, for
the avoidance of doubt, neither Koch Industries, Inc. nor any of its
subsidiaries shall constitute an ERISA Affiliate of Holdings.

 

20



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by Holdings or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal (within the meanings of Sections 4203 and
4205 of ERISA) by Holdings or any ERISA Affiliate from a Multiemployer Plan or
receipt by Holdings or any ERISA Affiliate of notice from any Multiemployer Plan
that the Multiemployer Plan is in “reorganization” (within the meaning of
Section 4241 of ERISA), “insolvency” (within the meaning of Section 4245 of
ERISA), or “endangered or critical status” (within the meaning of Section 305 of
ERISA); (d) the filing of a notice by the plan administrator of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate
under Section 4042 of ERISA, in any case a Plan or Multiemployer Plan; (e) the
failure by Holdings or any ERISA Affiliate to (i) meet the funding requirements
of Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA with
respect to any Plan, whether or not waived, (ii) make by its due date a required
installment under Section 430(j) of the Code or Section 303(j) of ERISA with
respect to any Plan or (iii) make any required contribution to a Multiemployer
Plan; (f) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (g) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (h) the imposition of any liability
under Title IV of ERISA (other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA) upon Holdings or any ERISA Affiliate; (i) the
imposition of a Lien upon the assets of Holdings or any ERISA Affiliate pursuant
to the Code or ERISA with respect to any Plan; (j) a determination that any Plan
is, or is expected to be in “at-risk” status (as defined in Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code); (k) the occurrence of a
non-exempt “prohibited transaction” within the meaning of Section 406 of ERISA
or Section 4975 of the Code with respect to any Plan; (l) any material increase
in the contingent liability of Holdings or any Subsidiary with respect to any
post-retirement welfare liability; or (m) the disqualification by the Internal
Revenue Service of any Plan (or any other Benefit Plan intended to be qualified
under Section 401(a) of the Code) under Section 401(a) of the Code.

“ERP Initiative” means the possible investments (both capitalized and expensed)
made in connection with the Company’s initiatives to update, refresh or
otherwise acquire information technology systems following the Closing Date,
including, without limitation, by means of (i) making “enterprise resource
planning” investments, (ii) modernizing information technology systems,
(iii) redesigning and deploying new information technology processes and
(iv) implementing new organizational structures.

“Eurodollar Loan” means each Revolving Loan bearing interest at a rate based
upon the Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar

 

21



--------------------------------------------------------------------------------

occurrence whatsoever, (ii) the destruction or damage of a portion of such
property from any casualty or similar occurrence whatsoever under circumstances
in which such damage cannot reasonably be expected to be repaired, or such
property cannot reasonably be expected to be restored to its condition
immediately prior to such destruction or damage, within 270 days after the
occurrence of such destruction or damage, or (iii) the condemnation,
confiscation or seizure of, or requisition of title to or use of, any property
by any Governmental Authority.

“Excluded Swap Obligation” means, with respect to the Company or any Guarantor,
(x) as it relates to all or a portion of the Guaranty of such Guarantor or the
Company Guaranteed Obligations in respect of the Company, any Swap Obligation
if, and to the extent that, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s or the
Company’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor or the Company becomes
effective with respect to such Swap Obligation or (y) as it relates to all or a
portion of the grant by such Guarantor or the Company of a security interest,
any Swap Obligation if, and to the extent that, such Swap Obligation (or such
security interest in respect thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s or the Company’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the security interest of such Guarantor
or the Company becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Global Agent, the Revolver Agent, any Lender, any LC Issuer or any other
recipient, or required to be withheld or deducted from a payment made to any
such recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of a Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any U.S. federal withholding tax that is imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a Law in effect at the time such Lender becomes a
party hereto (or designates a new lending office) (other than pursuant to an
assignment request by the Borrower under Section 3.5), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
applicable Borrower with respect to such withholding tax pursuant to
Section 3.03(a), (c) Taxes attributable to such recipient’s failure to comply
with Section 3.03(e) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

22



--------------------------------------------------------------------------------

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Exemption Certificate” has the meaning provided in Section 3.03(e)(iv).

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of June 11, 2010 among AGC, the Lenders party thereto, PNC,
as the global agent and the other parties and agents set forth therein, as
amended.

“Existing Letters of Credit” means each of the letters of credit described on
Schedule 2.

“fair market value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such assets) that would be negotiated
in an arm’s-length transaction for cash between a willing seller and a willing
and able buyer, neither of which is under any undue pressure or compulsion to
complete the transaction, determined in good faith by the management of the
Company.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” for any day means the rate per annum (based on a
year of 360 days and actual days elapsed and rounded upward to the nearest 1/100
of 1%) announced by the Federal Reserve Bank of New York (or any successor) on
such day as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Effective Rate” for such day shall be the Federal Funds Effective Rate for the
last day on which such rate was announced.

“Federal Funds Open Rate” for any day means the rate per annum (based on a year
of 360 days and actual days elapsed) which is the daily federal funds open rate
as quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Applicable Agent (for purposes of this definition, an
“Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Applicable Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open”

 

23



--------------------------------------------------------------------------------

rate on the immediately preceding Business Day. If and when the Federal Funds
Open Rate changes, the rate of interest with respect to any advance to which the
Federal Funds Open Rate applies will change automatically without notice to the
Borrowers, effective on the date of any such change.

“Fee Letter” means the Fee Letter, dated as of March 29, 2013, by and among Bank
of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank AG
New York Branch, Deutsche Bank Securities Inc., PNC, PNC Capital Markets LLC,
KeyBank National Association, Macquarie Capital (USA), Inc., MIHI LLC and
Holdings, as amended, restated, modified or supplemented from time to time.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.14.

“Financial Projections” has the meaning provided in Section 5.07(b).

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of January 24, 2014.

“fiscal year” means the fiscal year of the Company; provided that if the Company
changes its fiscal year end to December 31 in accordance with Section 7.14, the
“fiscal year” for the year in which the change is made shall be the period from
March 1 of such year to December 31 of such year.

“Fixed Commitment Percentage” means, at any time for any Revolving Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment; provided, however, that if the Total Revolving Commitment
has been terminated, the Fixed Commitment Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Fixed Commitment Percentage of each Revolving Lender as of the
Closing Date is set forth on Schedule 1.

“Fixed Rate Loan” means any Eurodollar Loan or CDOR Loan.

“Flood Hazard Property” means Real Property that is fee owned by any Credit
Party that is subject to a Mortgage in favor of Collateral Agent and located in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holdco” has the meaning provided in Section 6.10(b).

“Foundation” means American Greetings Foundation, Inc. and any successor
thereto.

 

24



--------------------------------------------------------------------------------

“Funding Amount” means, with respect to any Revolving Borrowing or Revolving
Facility LC Issuance, such Lender’s pro rata share of such Revolving Borrowing
or Revolving Facility LC Issuance based upon such Lender’s applicable Funding
Percentage in effect at the time such Revolving Borrowing is to be made or of
such Revolving Facility LC Issuance.

“Funding Percentage” means, for each Lender at the time of any Revolving
Borrowing or Revolving Facility LC Issuance, (i) if there is no Aggregate
Canadian Sub-Facility Exposure, such Lender’s Fixed Commitment Percentage, or
(ii) if there is any Aggregate Canadian Sub-Facility Exposure, such Lender’s
Adjusted Commitment Percentage.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Global Agent” has the meaning provided in the first paragraph of this Agreement
and shall include any successor to the Global Agent appointed pursuant to
Section 9.06.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government, including any supranational bodies
such as the European Union or the European Central Bank and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Guarantors” means Holdings and the Subsidiary Guarantors.

“Guaranty” has the meaning provided in Section 4.01(iii).

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“Primary Indebtedness”)
of any other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such Primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such Primary Indebtedness or to
maintain working capital or equity capital of the Primary Obligor or otherwise
to maintain the net worth or solvency of the Primary Obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Primary Indebtedness of the ability of the Primary Obligor to make
payment of such Primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such Primary Indebtedness against loss in respect thereof;
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations entered into in
connection with any acquisition or disposition of assets in effect on the
Closing Date or permitted under this Agreement. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Primary Indebtedness in respect of which such Guaranty Obligation
is made or, if not

 

25



--------------------------------------------------------------------------------

stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

“Holdco Securities Purchase Agreement” means the Series A Preferred Stock
Purchase Agreement, dated as of March 29, 2013, and all schedules, annexes and
exhibits thereto, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof and thereof.

“Holdco Securities Purchase Agreement Documents” means the Holdco Securities
Purchase Agreement, the Stockholders Agreement among Holdings, the Common
Stockholders (as defined therein), the Family Unitholders (as defined therein)
and the Investors (as defined therein), the Certificate of Incorporation of
Holdings as in effect on the Closing Date and all other material documents
delivered pursuant thereto or in connection therewith, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

“Holdings” has the meaning provided in the recitals to this Agreement.

“Holdings G&A Amount” means an amount equal to $2,000,000 plus, solely for the
fiscal year of the Company ending February 28, 2014, the aggregate amount of
fees, costs and expenses incurred in connection with the Transactions to be paid
by Holdings so long as such amounts would have been eligible to be added back to
Consolidated EBITDA pursuant to clause (i)(C) of the definition thereof if paid
by the Company.

“Incremental Term Lender” shall mean a Lender with an Incremental Term
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20(b), to make Incremental Term Loans to the
Company.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Joinder.

 

26



--------------------------------------------------------------------------------

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Joinder.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Company pursuant to an Incremental Joinder.

“Indebtedness” of any Person means without duplication (i) all indebtedness of
such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such Person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder; (v) the principal component of all obligations of such
Person in respect of bankers’ acceptances; (vi) all Indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such indebtedness has been assumed; (vii) all Capitalized Lease
Obligations of such Person; (viii) the present value, determined on the basis of
the implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such Person; (ix) all obligations of such Person with respect to asset
securitization financing, including, but not limited to, in the case of Holdings
or any of its Subsidiaries, all obligations of Holdings or any of its
Subsidiaries under the Permitted Receivables Facility; (x) all obligations of
such Person to pay a specified purchase price for goods or services whether or
not delivered or accepted, i.e., take-or-pay and similar obligations; (xi) all
net obligations of such Person under Hedge Agreements; (xii) the full
outstanding balance of trade receivables, notes or other instruments sold with
full recourse (and the portion thereof subject to potential recourse, if sold
with limited recourse), other than in any such case any thereof sold solely for
purposes of collection of delinquent accounts; and (xiii) all Guaranty
Obligations of such Person; provided, however that (x) no trade payables,
deferred revenue, taxes nor other similar accrued expenses, in each case arising
in the ordinary course of business, obligations in respect of insurance policies
or performance or surety bonds that themselves are not guarantees of
Indebtedness (nor drafts, acceptances or similar instruments evidencing the same
nor obligations in respect of letters of credit supporting the payment of the
same) or obligations to pay royalty fees or other payments under license
agreements, shall constitute Indebtedness; (y) for the avoidance of doubt, the
obligations of the Company under the various leases related to the New World
Headquarters shall not constitute Indebtedness so long as such leases do not
constitute Capital Leases; and (z) the Indebtedness of any Person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such Person is not liable
thereon.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning provided in Section 11.02.

 

27



--------------------------------------------------------------------------------

“Insolvency Event” means, with respect to any Person, (i) the commencement of a
voluntary case by such Person under the Bankruptcy Code or the seeking of relief
by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States (including, without limitation, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) or the Winding-Up and Restructuring Act (Canada); (ii) the commencement
of an involuntary case against such Person under the Bankruptcy Code and the
petition is not controverted within 10 days, or is not dismissed within 60 days,
after commencement of the case; (iii) a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or substantially all of the
property of such Person; (iv) such Person commences (including by way of
applying for or consenting to the appointment of, or the taking of possession
by, a rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 60 days; (vi) such Person is adjudicated insolvent or bankrupt;
(vii) any order of relief or other order approving any such case or proceeding
is entered; (viii) such Person suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days; (ix) such Person makes a general assignment
for the benefit of creditors or generally does not pay its debts as such debts
become due; or (x) any corporate (or similar organizational) action is taken by
such Person for the purpose of effecting any of the foregoing.

“Interest Coverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense.

“Interest Period” means, with respect to each Fixed Rate Loan, a period of one,
two, three or six months as selected by the applicable Borrower; provided,
however, that (i) the initial Interest Period for any Borrowing of such Fixed
Rate Loan shall commence on the date of such Borrowing (the date of a Borrowing
resulting from a Conversion or Continuation shall be the date of such Conversion
or Continuation) and each Interest Period occurring thereafter in respect of
such Borrowing shall commence on the day on which the next preceding Interest
Period expires; (ii) if any Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month; (iii) if any Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; (iv) no Interest Period for any
Fixed Rate Loan may be selected that would end after the Revolving Facility
Termination Date; and (v) if, upon the expiration of any Interest Period, the
applicable Borrower has failed to (or may not) elect a new Interest Period to be
applicable to the respective Borrowing of Fixed Rate Loans as provided above,
such Borrower shall be deemed to have elected to Convert such Borrowing to Base
Rate Loans or Canadian Base Rate Loans, as applicable, effective as of the
expiration date of such current Interest Period.

 

28



--------------------------------------------------------------------------------

“Investment” means (i) any direct or indirect purchase or other acquisition by a
Person of any of the capital stock or other equity interest of any other Person,
including any partnership or joint venture interest in such Person; (ii) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand) or extension of credit to, guarantee or assumption of debt
or purchase or other acquisition of any other Indebtedness of, any Person by any
other Person, or (iii) the purchase, acquisition or investment of or in any
stocks, bonds, mutual funds, notes, debentures or other securities, or any
deposit account, certificate of deposit or other investment of any kind.

“Joinder Agreement” has the meaning provided in Section 4.02(i).

“Judgment Amount” has the meaning provided in Section 11.24.

“Landlord’s Agreement” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance reasonably satisfactory to the Collateral Agent, delivered by
a Credit Party with respect to Material Leased Locations in connection with this
Agreement, as the same may from time to time be amended, restated or otherwise
modified.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Governmental Authority.

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Fee” means any of the fees payable pursuant to Section 2.14(b) or (c) in
respect of Letters of Credit.

“LC Issuance” means any Canadian LC Issuance or Revolving Facility LC Issuance.

“LC Issuer” means (i) with respect to any Revolving Facility Letter of Credit,
PNC or any of its Affiliates or such other Lender that is requested by the
Company and agrees to be a LC Issuer hereunder and is approved by the Revolver
Agent, which approval shall not be unreasonably withheld or delayed, and
(ii) with respect to any Canadian Letter of Credit, PNC Bank Canada Branch or
any of its Affiliates that meet the requirements of a Canadian Lender or such
other Canadian Lender that is approved by the Company and agrees to be a LC
Issuer hereunder and is approved by the Revolver Agent, which approval shall not
be unreasonably withheld or delayed.

“LC Obligor” means (i) with respect to any Revolving Facility Letter of Credit,
the Company or any Guarantor, and (ii) with respect to any Canadian Letter of
Credit, any Canadian Borrower or any Canadian Subsidiary Guarantor.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

29



--------------------------------------------------------------------------------

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement or an Incremental Joinder, other than any such Person
that ceases to be a party hereto pursuant to an Assignment Agreement. Unless the
context otherwise requires, the term “Lenders” includes the Swing Line Lender.

“Lender Register” means the Term Lender Register or the Revolving Lender
Register, as the context may require.

“Letter of Credit” means any (i) Canadian Letter of Credit or (ii) Revolving
Facility Letter of Credit.

“Leverage Ratio” means, for any Testing Period, the ratio of (i) (x)
Consolidated Total Debt minus (y) the aggregate amount of unrestricted cash and
Cash Equivalents of the Company and its Subsidiaries (provided that in no event
shall the amount subtracted from Consolidated Total Debt pursuant to this clause
(y) exceed $75,000,000) to (ii) Consolidated EBITDA.

“LIBOR Reserve Percentage” means as of any day the maximum percentage in effect
on such day, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“Loan” means any Revolving Loan, Term Loan, Canadian Revolving Loan or Swing
Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranty, each Canadian
Subsidiary Guaranty, the Security Documents, the Fee Letter, any Joinder
Agreement and any LC Document.

“Loss” has the meaning provided in Section 11.24.

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition of Holdings, the Company, any other Borrower, or
Holdings and its Subsidiaries (taken as a whole); (ii) any material adverse
effect on the ability of Holdings, the Company, any other Borrower, or Holdings
and its Subsidiaries (taken as a whole) to perform its or their obligations
under the Loan Documents to which it or they are a party or parties; or
(iii) any material adverse effect on the validity, effectiveness or
enforceability, as against Holdings, the Company, any other Borrower, or the
other Credit Parties (taken as a whole) of any of the Loan Documents to which it
or they are a party or parties.

 

30



--------------------------------------------------------------------------------

“Material Indebtedness” means, as to Holdings or any of its Subsidiaries, any
particular Indebtedness of Holdings or such Subsidiary (including any Guaranty
Obligations) in excess of the aggregate principal amount of $20,000,000 (or the
Dollar Equivalent thereof).

“Material Leased Location” has the meaning provided in Section 6.10(d).

“Maximum Canadian Sub-Facility Exposure Amount” means the Dollar Equivalent of
$20,000,000, as such amount may be reduced pursuant to Section 2.15.

“Maximum Credit Facility Amount” means the Dollar Equivalent of $600,000,000, as
such amount may be reduced pursuant to Section 2.15 or increased pursuant to
Section 2.20.

“Maximum Incremental Amount” means, at any time, the excess, if any, of
(a) $150,000,000 over (b) the aggregate amount of all Incremental Term
Commitments and additional Revolving Commitments established prior to such time
pursuant to Section 2.20. For the avoidance of doubt, the aggregate amount of
Incremental Term Commitments and additional Revolving Commitments established
pursuant to Section 2.20 shall not exceed, collectively, $150,000,000.

“Maximum Rate” has the meaning provided in Section 11.21.

“Maximum Revolving/Canadian Facility Amount” means the Dollar Equivalent of
$250,000,000, as such amount may be reduced pursuant to Section 2.15 or
increased pursuant to Section 2.20.

“Merger” has the meaning provided in the recitals to this Agreement.

“Merger Agreement” has the meaning provided in the first paragraph of this
Agreement.

“Merger Documents” means the Merger Agreement and all material documents
delivered pursuant thereto or in connection therewith.

“Merger Sub” has the meaning provided in the first paragraph of this Agreement.

“Minimum Borrowing Amount” means (i) with respect to any US Base Rate Loan,
$5,000,000, with minimum increments thereafter of $1,000,000, (ii) with respect
to any Eurodollar Loan, $5,000,000, with minimum increments thereafter of
$1,000,000, (iii) with respect to any Canadian Base Rate Loan, C$1,000,000, with
minimum increments thereafter of C$100,000, (iv) with respect to any CDOR Loan
C$5,000,000, with minimum increments thereafter of C$1,000,000, and (v) with
respect to Swing Loans, $500,000, with minimum increments thereafter of
$100,000.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on fee owned
Real Property in favor of the Collateral Agent.

 

31



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making
or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which Holdings or any ERISA Affiliate, and one or more
employers other than Holdings or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which Holdings or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

“National Flood Program” means the National Flood Insurance Program created by
the U.S. Congress pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, the National Flood Insurance Reform Act
of 1994 and the Flood Insurance Reform Act of 2004, in each case as amended from
time to time, and any successor statutes.

“Net Cash Proceeds” means, with respect to (i) any Asset Sale by any Person, the
Cash Proceeds resulting therefrom net of (A) reasonable and customary expenses
of sale (including, without limitation, brokers’ fees, fees of counsel,
accountants and other advisors and filing fees) incurred in connection with such
Asset Sale, and other reasonable and customary fees and expenses incurred, and
all taxes paid or reasonably estimated to be payable by such Person as a
consequence of such Asset Sale and the payment of principal, premium and
interest of Indebtedness (other than the Obligations) secured by the asset which
is the subject of the Asset Sale and required to be, and which is, repaid under
the terms thereof as a result of such Asset Sale, and (B) (without duplication
of amounts set forth in clause (A)) incremental federal, state and local income
taxes paid or payable as a result thereof; and (ii) any Event of Loss, the Cash
Proceeds resulting therefrom net of (A) reasonable and customary expenses
incurred in connection with such Event of Loss, and taxes paid or reasonably
estimated to be payable by such person as a consequence of such Event of Loss
and the payment of principal, premium and interest of Indebtedness (other than
the Obligations) secured by the asset which is the subject of the Event of Loss
and required to be, and which is, repaid under the terms thereof as a result of
such Event of Loss, and (B) (without duplication of amounts set forth in clause
(A)) incremental federal, state and local income taxes paid or payable as a
result thereof.

“New World Headquarters” means the new world headquarters of the Company and the
related leased real property, infrastructure and structures located in the City
of Westlake in the development known as Crocker Park.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Non-Canadian Lender” means any Lender that does not have a Canadian Commitment
either directly or by its Canadian Lending Installation.

“Non-Consenting Lender” shall have the meaning specified in Section 11.11.

 

32



--------------------------------------------------------------------------------

“Non-Core Assets” means certain assets separately identified to the Agents
pursuant to a certificate of an Authorized Officer prior to the Closing Date.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Note” means a Revolving Facility Note, a Term Facility Note, a Canadian
Sub-Facility Note, or a Swing Line Note, as applicable.

“Notice of Adjustment” has the meaning provided in Section 2.10(b).

“Notice of Borrowing” has the meaning provided in Section 2.08(b).

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.13(c).

“Notice of Swing Line Refunding” has the meaning provided in Section 2.05(b).

“Notice Office” means (i) in the case of the Revolver Agent, its office at 500
First Avenue, Pittsburgh, PA 15219, Attention: Agency Services, or such other
office as the Revolver Agent may designate in writing to the Company and the
Global Agent from time to time and (ii) in the case of the Global Agent, its
office at One Independence Center, 101 N. Tryon Street, Charlotte, NC
28255-0001, Attention: Credit Services, or such other office as the Global Agent
may designate in writing to the Company from time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrowers or any other Credit Party to the
Global Agent, the Revolver Agent, the Collateral Agent (including but not
limited to Administrative Obligations (as defined in the Security Agreement)),
any Lender, the Swing Line Lender or any LC Issuer pursuant to the terms of this
Agreement or any other Loan Document (including, but not limited to, interest
and fees that accrue after the commencement by or against any Credit Party of
any insolvency proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code) but excluding any Excluded Swap Obligations.

“OFAC” has the meaning provided in Section 5.21(b).

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.

“Original Due Date” has the meaning provided in Section 11.24.

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of any Credit Party hereunder, Taxes
imposed as a

 

33



--------------------------------------------------------------------------------

result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other recording, filing or similar Taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes that are imposed with respect to an assignment.

“Participant Register” has the meaning provided in Section 11.05(b).

“Payment Office” means, with respect to all matters other than those relating to
the making and repayment of Canadian Revolving Loans or other Canadian
Obligations, (i) with respect to the Revolver Agent, the office of the Revolver
Agent at 500 First Avenue, Pittsburgh, PA 15219, Attention: Agency Services, or
such other office(s), as the Revolver Agent may designate to the Company and the
Global Agent in writing from time to time and (ii) with respect to the Global
Agent, the office of the Global Agent at Global Agent, its office at One
Independence Center, 101 N. Tryon Street, Charlotte, NC 28255-0001, Attention:
Credit Services, or such other office(s), as the Global Agent may designate to
the Company in writing from time to time.

“Payment Sharing Percentage” means, with respect to any Lender or Canadian
Lender at any time (i) with respect to any payment relating to the Revolving
Facility, (A) if there is no Aggregate Canadian Sub-Facility Exposure, such
Lender’s Fixed Commitment Percentage or (B) if there is any Aggregate Canadian
Sub-Facility Exposure at such time, the percentage obtained by dividing such
Lender’s Revolving Facility Exposure immediately prior to such payment by the
Aggregate Revolving Facility Exposure immediately prior to such payment,
(ii) with respect to any payment relating to the Canadian Sub-Facility, such
Canadian Lender’s Canadian Commitment Percentage in effect at such time and
(iii) with respect to any payment relating to the Term Facility, the percentage
obtained by dividing such Lender’s Term Facility Exposure immediately prior to
such payment by the Aggregate Term Facility Exposure immediately prior to such
payment.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” means (x) the Closing Date Acquisition, (y) any
Acquisition consented to by the Required Lenders and (z) any Acquisition under
clause (i) or (iii) of the definition thereof or any Acquisition under clause
(ii) of the definition thereof consisting of the acquisition of 100% of the
stock (or other equity interest) of any Person, in each case, as to which all of
the following conditions are satisfied:

 

34



--------------------------------------------------------------------------------

(i) such Acquisition involves a line or lines of business that is or are
complementary to the lines of business in which Holdings and its Subsidiaries,
considered as an entirety, are engaged on the Closing Date;

(ii) if proceeds of a Loan are used to fund any portion of the Consideration,
such Acquisition shall not be hostile and shall have been approved by the board
of directors (or other similar body) and/or the stockholders or other equity
holders of the target;

(iii) the aggregate Consideration paid in connection with such Acquisition shall
not exceed the Permitted Acquisition Amount; provided, that notwithstanding the
foregoing, if at the time of any such Acquisition the Senior Secured Leverage
Ratio for both (x) the most recent Testing Period then ended and (y) after
giving effect to such Acquisition, on a pro forma basis, is not greater than
1.50 to 1.00, then the limitation in this clause (iii) shall not apply;

(iv) the aggregate Consideration paid by a Domestic Credit Party in connection
with the Acquisition of (x) Foreign Subsidiaries that are not required to become
Credit Parties pursuant to Section 6.10 (or that are subsequently released as
Guarantors in accordance with the terms of this Agreement, as the case may be)
and (y) assets that are of a type that would otherwise constitute Collateral and
substantially all of which are not made subject to the security interests of the
Collateral Agent as of the date of any such Acquisition shall not in the
aggregate exceed $50,000,000 for all such acquisitions of Foreign Subsidiaries
and assets that are of a type that would otherwise constitute Collateral;

(v) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(vi) the Company would, after giving effect to such Acquisition, on a pro forma
basis, be in compliance with the financial covenants contained in Section 7.07
(assuming, solely for purposes of this clause (vi), that the maximum Leverage
Ratio permitted at such time by Section 7.07(a) was in fact 0.25 to 1.0 less
than the ratio actually provided for in such Section at such time); and

(vii) at least five Business Days (or such shorter time as agreed to by the
Global Agent) prior to the consummation of any such Acquisition in which the
Consideration exceeds $50,000,000, the Company shall have delivered to the
Global Agent (A) a certificate of an Authorized Officer demonstrating, in
reasonable detail, compliance with the immediately preceding clause (vi), such
pro forma ratios being determined as if (x) such Acquisition had been completed
at the beginning of the most recent Testing Period for which financial
information for the Company and the business or Person to be acquired, is
available, and (y) any such Indebtedness, or other Indebtedness incurred to
finance such Acquisition, had been outstanding for such entire Testing Period,
and (B) historical financial statements, if available, or such other financial
information reasonably satisfactory to the Global Agent, relating to the
business or Person to be acquired and such other information as the Global Agent
may reasonably request.

“Permitted Acquisition Amount” means $100,000,000.

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Company or any of its Subsidiaries in connection with the
bankruptcy or reorganization of

 

35



--------------------------------------------------------------------------------

any customer or supplier of the Company or any such Subsidiary and in settlement
of delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

“Permitted Foreign Subsidiary Loans and Investments” means (i) the investments,
existing as of the Closing Date, by the Company or any Domestic Subsidiary
(other than the Receivables Subsidiary) in Foreign Subsidiaries; (ii) loans and
investments by a Domestic Credit Party to or in a Foreign Subsidiary made on or
after the Closing Date, so long as the aggregate amount of all such loans and
investments by all Domestic Credit Parties does not, at any time, exceed
(A) $50,000,000, minus (B) the Dollar Equivalent of the amount of Indebtedness
of Foreign Subsidiaries guaranteed by the Domestic Credit Parties pursuant to
subpart (iii) of this definition; and (iii) loans to a Foreign Subsidiary by any
Person (other than Holdings or any of its Subsidiaries), and any guaranty of
such loans by a Domestic Credit Party, so long as the aggregate principal amount
of all such loans does not at any time exceed $30,000,000.

“Permitted Holders” means Morry Weiss, Judith Stone Weiss, Harry H. Stone, Gary
I. Weiss, Jeffrey M. Weiss, Zev D. Weiss, Elie Y. Weiss, and any family members
of Jacob Sapirstein, Morry Weiss or Judith Stone Weiss (including lineal
descendants, spouses of such descendants, the lineal descendants of any such
spouse and the spouses of any such spouses’ lineal descendants), and trusts for
estate planning purposes where any of the foregoing persons or a spouse of any
such person is a beneficiary or trustee of any such trust or trusts, including
without limitation, a voting trust, Three-Twenty-Three Family Holdings, LLC, a
Delaware limited liability company (so long as owned by one or more other
Permitted Holders), the Irving I. Stone Limited Liability Company, an Ohio
limited liability company, The Irving Stone Irrevocable Trust originally dated
April 21, 1947, as amended, and the Irving I. Stone Oversight Trust under
Agreement dated September 6, 1995, the Irving Stone Support Foundation, The
Irving I. Stone Foundation, the 540 Investment Company Limited Partnership or
any other business entity, regardless of form, organized solely for the benefit
of (i) one or more of the foregoing persons and (ii) the governing documents of
which provide that no transfer of an interest therein may be made to any person
other than a Permitted Holder or any Person controlled by, or any successor
Person to, any of the foregoing. For purposes of this paragraph, the
relationship of any person that is derived by or through legal adoption prior to
age 18 shall be considered a natural one. A minor for whom a Membership Interest
is held pursuant to a Uniform Transfers to Minors Act or similar law shall be
considered a holder of a Membership Interest.

“Permitted Lien” means any Lien permitted by Section 7.03.

“Permitted Note Purchase” means the purchase by the Company of any notes or
other securities issued by the Company pursuant to the Senior Indenture
(1998) or the Senior Indentures.

“Permitted Receivables Facility” means the accounts receivable facility
established pursuant to the Receivables Facility Documents whereby the Company
and certain of its Subsidiaries shall have sold or transferred, or hereafter
sell or transfer, the Receivables Related Assets directly or indirectly to the
Receivables Subsidiary which in turn transfers to a buyer, purchaser or lender
undivided fractional interests in such accounts receivable, so long as (i) no

 

36



--------------------------------------------------------------------------------

portion of the Indebtedness or any other obligation (contingent or otherwise)
under such Permitted Receivables Facility shall be guaranteed by the Company or
any Subsidiary of the Company, (ii) there shall be no recourse or obligation to
the Company or any Subsidiary of the Company (other than the Receivables
Subsidiary) whatsoever other than pursuant to customary representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with such Permitted Receivables Subsidiary, and
(iii) neither the Company nor any of its Subsidiaries (other than the
Receivables Subsidiary) shall have provided, either directly or indirectly, any
other credit support of any kind in connection with such Permitted Receivables
Facility, other than as set forth in subpart (ii) of this definition.

“Permitted Subordinated Indebtedness” means any Subordinated Indebtedness that
contains subordination terms reasonably acceptable to the Agents.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA, that is maintained or contributed to by (or to which
there is an obligation to contribute by) Holdings or any of its Subsidiaries or
an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which Holdings or any of its Subsidiaries or an
ERISA Affiliate maintained, contributed to or had an obligation to contribute to
such plan.

“PNC” has the meaning provided in the first paragraph of this Agreement and
shall include its successors and assigns.

“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation of any other jurisdiction the laws of which are
required by such legislation to be applied in connection with the issue,
perfection, enforcement, validity or effect of security interests.

“Primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“Primary Obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Prime Rate” means (i) with respect to Term Loans, the interest rate per annum
announced from time to time by Bank of America or other financial institution
then serving as the Global Agent at its Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by Bank of America or other financial institution
and (ii) with respect to Revolving Loans, the interest rate per annum announced
from time to time by PNC or other financial institution then serving as the
Revolver Agent at its Principal Office as its then prime rate, which rate may
not be the lowest or most favorable rate then being charged commercial borrowers
or others by PNC or other financial institution. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

37



--------------------------------------------------------------------------------

“Principal Office” means (i) in the case of the Revolver Agent, the main banking
office of PNC in Pittsburgh, Pennsylvania, U.S.A. and (ii) in the case of the
Global Agent, the main banking office of Bank of America in New York, New York,
U.S.A.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. Dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the
Applicable Agent).

“Purchase Date” has the meaning provided in Section 2.05(c).

“Qualified ECP Guarantor” means, in respect of any Obligations with respect to
Designated Hedge Agreement, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Obligations or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quoted Rate” means, with respect to any Swing Loan, the interest rate quoted to
the Company by the Swing Line Lender and agreed to by the Company as being the
interest rate applicable to such Swing Loan.

“RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

“Receivables Facility Documents” means, collectively, the Amended and Restated
Receivables Purchase Agreement, dated as of October 24, 2006, among the
Receivables Subsidiary, the members of various purchase groups, as Purchasers,
AGC, as Servicer, and PNC, as Administrator, together with each other document,
instrument or agreement executed in connection with the foregoing (including
without limitation intercompany notes customary in such transactions), as any of
the foregoing may, in accordance with the terms of this Agreement, be amended,
restated or otherwise modified or replaced from time to time.

“Receivables Related Assets” means, collectively, (i) any indebtedness and other
obligations owed to the Company or any of its Subsidiaries by, or any right of
the Company or any of its Subsidiaries to payment from or on behalf of, the
Person obligated with respect to such indebtedness or other obligations, arising
in connection with the sale of goods or the rendering of services by the Company
or any of its Subsidiaries (in each case, an “Account Receivable”) that is
subject to the Permitted Receivables Facility, and the following to the extent
that they are proceeds of or relate to the Accounts Receivable that are subject
to the Permitted Receivables Facility: (A) accounts, (B) instruments,
(C) chattel paper, (D) general intangibles, (E) the merchandise or goods
(including returned goods), the sale or lease of which gave rise to such

 

38



--------------------------------------------------------------------------------

Accounts Receivable, and the insurance proceeds thereof, (F) contractual rights
(including any agreement, lease, invoice or other writing), guaranties,
insurance, claims and indemnities, (G) books and records, (H) all documentation
of title evidencing the shipment or storage of any goods (including returned
goods), (I) guaranties and collections of such Accounts Receivable, (J) any
security interest or liens and property thereto from time to time purporting to
secure payment of such Accounts Receivable, (K) lock-box accounts and amounts on
deposit therein, (L) monies due or to become due, and (M) all proceeds and
products of and all amounts received or receivable under any of the foregoing;
(ii) the Sale and Contribution Agreement (as defined in the Receivables Facility
Documents); and (iii) the Receivables Sale Agreement (as defined in the
Receivables Facility Documents) and all rights of the Company thereunder.

“Receivables Subsidiary” means AGC Funding Corporation, a Delaware corporation,
and any other wholly-owned Subsidiary of the Company that shall have been
established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring Accounts Receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates, other than, in the case of any Lender or any of its
Affiliates, any of the shareholders of the ultimate parent company of such
Lender or such Lender’s Affiliates.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under PBGC Regulation Section 4043.

“Repricing Transaction” has the meaning provided in Section 2.16(e).

“Required Lenders” means (i) at any time prior to the termination of the
Commitments (whether pursuant to Section 8.02(a) or otherwise), Non-Defaulting
Lenders whose Loans, unused Revolving Commitments, Revolving Facility LC
Outstandings, unused Canadian Commitments and Canadian LC Outstandings
constitute more than 50% of the Maximum Credit Facility Amount, and (ii) at any
time thereafter, Non-Defaulting Lenders whose Credit Facility Exposure
constitutes more than 50% of the Aggregate Credit Facility Exposure.

“Required Revolving Lenders” means (i) at any time prior to the termination of
the Commitments (whether pursuant to Section 8.02(a) or otherwise),
Non-Defaulting Lenders whose Revolving Commitments constitute more than 50% of
the Maximum Revolving/Canadian Facility Amount, and (ii) at any time thereafter,
Non-Defaulting Lenders whose

 

39



--------------------------------------------------------------------------------

Revolving/Canadian Facility Exposure constitutes more than 50% of the Aggregate
Revolving/Canadian Facility Exposure.

“Restricted Payment” means (i) any Capital Distribution; (ii) any amount paid by
the Company or any of its Subsidiaries in repayment, redemption, retirement,
repurchase or purchase, direct or indirect, of any Subordinated Indebtedness;
(iii) any amount paid by the Company or any of its Subsidiaries in repayment,
redemption, retirement, repurchase or purchase, direct or indirect, of any
Indebtedness incurred pursuant to the notes or securities issued in connection
with any Senior Indenture; or (iv) the exercise by the Company or any of its
Subsidiaries of any right of defeasance or covenant defeasance or similar right
with respect to (A) any Subordinated Indebtedness, or (B) the Indebtedness
incurred pursuant to the notes or securities issued in connection with the
Senior Indenture (1998) or any Senior Indenture.

“Revolver Agent” has the meaning provided in the first paragraph of this
Agreement and shall include any successor to the Revolver Agent appointed
pursuant to Section 9.06.

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan, by the Company from the Lenders on a given date (or
resulting from Conversions or Continuations on a given date) in the same
currency, having in the case of any Fixed Rate Loans the same Interest Period.

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 as its “Revolving Commitment” as the
same may be reduced from time to time pursuant to Section 2.15(c) or adjusted
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.05.

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender.

“Revolving Facility Availability Period” means the period commencing on the
Closing Date until the Revolving Facility Termination Date.

“Revolving Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) the principal amount of Revolving Loans made by
such Lender and outstanding at such time, (ii) such Lender’s share of the
Revolving Facility LC Outstandings at such time, and (iii) such Lender’s share
of the principal amount of Swing Loans outstanding at such time.

“Revolving Facility LC Commitment Amount” means $100,000,000 or the Dollar
Equivalent thereof in Designated Foreign Currency.

“Revolving Facility LC Issuance” means the issuance of any Revolving Facility
Letter of Credit by any LC Issuer for the account of an LC Obligor or any other
Subsidiary of the Company in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Revolving Facility Letter of Credit.

“Revolving Facility LC Outstandings” means, at any time, the sum, without
duplication, of (i) the Dollar Equivalent of the aggregate Stated Amount of all
outstanding Revolving Facility

 

40



--------------------------------------------------------------------------------

Letters of Credit and (ii) the Dollar Equivalent of the aggregate amount of all
Unpaid Drawings with respect to Revolving Facility Letters of Credit.

“Revolving Facility LC Participant” has the meaning provided in
Section 2.06(i)(i).

“Revolving Facility LC Participation” has the meaning provided in
Section 2.06(i).

“Revolving Facility LC Request” has the meaning provided in Section 2.06(b).

“Revolving Facility Letter of Credit” means (i) any Existing Letter of Credit or
(ii) any Standby Letter of Credit or Commercial Letter of Credit, in each case
issued by any LC Issuer under this Agreement pursuant to Section 2.06 for the
account of any LC Obligor.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1.

“Revolving Facility Termination Date” means the earlier of (i) August 9, 2018,
or (ii) the date that the Commitments have been terminated pursuant to
Section 8.02.

“Revolving Lender” means each Lender with a Revolving Commitment.

“Revolving Lender Register” has the meaning provided in Section 2.11(b).

“Revolving Loan” means, with respect to each Lender, any Loan made by such
Lender pursuant to Section 2.02.

“Revolving/Canadian Facility Exposure” means, for any Lender at any time, the
Dollar Equivalent of the sum of (i) such Lender’s Revolving Facility Exposure at
such time, and (ii) such Lender’s (whether directly or by its Canadian Lending
Installation) Canadian Sub-Facility Exposure at such time.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by Holdings or any of its Subsidiaries of any property
(except for temporary leases for a term, including any renewal thereof, of not
more than one year and except for leases between Holdings and any of its
Subsidiaries or between Subsidiaries of Holdings), which property has been or is
to be sold or transferred by Holdings or such Subsidiary to such Person.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“Scan Based Trading Add-Backs” means expenses related to scan-based trading
arrangements of the Company and its Subsidiaries in an aggregate amount not to
exceed $20,000,000 during any fiscal year.

“S-Corp Conversion” has the meaning provided in Section 1.03.

“S-Corp Tax Distributions” has the meaning provided in Section 7.06(i).

 

41



--------------------------------------------------------------------------------

“S Corporation” means an “S corporation” within the meaning of Section 1361 and
Subchapter S of the Code (and, as applicable, state and local tax law).

“SDN List” has the meaning provided in Section 5.21(b).

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Secured Creditors” has the meaning provided in the Security Agreement.

“Security Agreement” has the meaning provided in Section 4.01(iv).

“Security Documents” means the Security Agreement, each Landlord’s Agreement,
each Control Agreement, each Collateral Assignment Agreement, each Additional
Security Document, any UCC financing statement, any PPSA financing statement and
each other document pursuant to which any Lien is granted or perfected by any
Credit Party to the Global Agent, the Revolver Agent or the Collateral Agent as
security for any of the Obligations.

“Senior Indenture (1998)” means the Indenture between AGC and JPMorgan Trust
Company, N.A. (successor to NBD Bank), as trustee, dated as of July 27, 1998,
pursuant to which $181,000 in principal amount of 6.10% senior notes are issued
and outstanding on the Closing Date, as the same may, in accordance with the
terms hereof, from time to time be amended, supplemented, restated or otherwise
modified or replaced.

“Senior Indenture (2011)” means the indenture, dated as of November 30, 2011, by
and between AGC and The Bank of Nova Scotia Trust Company of New York, as
trustee (the “Trustee”), as amended and supplemented by a supplemental
indenture, dated as of November 30, 2011, by and between the Company and the
Trustee, pursuant to which $225,000,000 in principal amount of 7.375% senior
notes due 2021 are issued and outstanding on the Closing Date, as the same may,
in accordance with the terms hereof, from time to time be amended, supplemented,
restated or otherwise modified or replaced.

“Senior Indenture Indebtedness” shall have the meaning given such term in
Section 7.04(c).

“Senior Indentures” shall mean any indenture from time to time governing Senior
Indenture Indebtedness.

“Senior Secured Leverage Ratio” means, for any Testing Period, the ratio of
(i) (x) Consolidated Total Debt that is secured by a Lien minus (y) the
aggregate amount of unrestricted cash and Cash Equivalents of the Company and
its Subsidiaries (provided that in no event shall the amount subtracted from
Consolidated Total Debt pursuant to this clause (y) exceed $75,000,000) to
(ii) Consolidated EBITDA.

 

42



--------------------------------------------------------------------------------

“Share Repurchase” means the repurchase or redemption or retirement of any
capital stock or other equity interest of Holdings or the Company by Holdings or
the Company or any of its Subsidiaries.

“Specified Equity Contribution” has the meaning provided in Section 8.06.

“Specified Indebtedness” means Indebtedness, including Capitalized Lease
Obligations, mortgage financings, and revenue bonds, tax increment bonds or
notes and similar bond financings of the Company or any of its Subsidiaries,
incurred for the purpose of or otherwise related to the financing, directly or
indirectly, of all or any part of the purchase price of property, plant or
equipment used in the business of the Company or any of its Subsidiaries or the
cost of installation, construction or improvement thereof; provided, however,
that (1) the amount of such Indebtedness shall not exceed such purchase price or
cost (including costs incurred in connection with such financings) and (2) such
Indebtedness shall be incurred within ninety (90) days of such acquisition of
such asset by the Company or such Subsidiary or such installation, construction
or improvement.

“Specified Representations” means the representations and warranties of the
Credit Parties set forth in Sections 5.01, 5.02 (solely with respect to the Loan
Documents), 5.03(iii) (in any material respect), 5.06(b), 5.15 (solely as it
relates to the Investment Company Act of 1940), 5.18 (subject to the Certain
Funds Provision) and 5.21 and the certifications of the Credit Parties set forth
in the solvency certificate delivered pursuant to Section 4.01(xiv) on the
Closing Date.

“Standard Permitted Lien” means any of the following: (i) Liens for taxes,
assessments or governmental charges not yet delinquent or Liens for taxes,
assessments or governmental charges being contested in good faith and by
appropriate proceedings for which adequate reserves in accordance with GAAP have
been established; (ii) Liens in respect of property or assets imposed by law
that were incurred in the ordinary course of business, such as carriers’,
suppliers’, warehousemen’s, materialmen’s and mechanics’ Liens and other similar
Liens arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of Holdings or any of
its Subsidiaries and do not secure any Indebtedness; (iii) Liens created by this
Agreement or the other Loan Documents; (iv) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 8.01(g); (v) Liens (other than any Lien imposed by ERISA) incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; and
mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, surety,
appeal, customs, performance and return-of-money bonds and other similar
obligations, incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money), whether pursuant to
statutory requirements, common law or consensual arrangements; (vi) leases or
subleases granted in the ordinary course of business to others not interfering
in any material respect with the business of Holdings or any of its Subsidiaries
and any interest or title of a lessor under any lease not in violation of this
Agreement; (vii) easements, rights-of-way, zoning or other restrictions,
charges, encumbrances, defects in title, prior rights of other persons, and
obligations contained in similar instruments, in each case that do not secure
Indebtedness and do not involve, and are not likely to involve at any future
time,

 

43



--------------------------------------------------------------------------------

either individually or in the aggregate, (A) a substantial and prolonged
interruption or disruption of the business activities of Holdings and its
Subsidiaries considered as an entirety, or (B) a Material Adverse Effect;
(viii) Liens arising from the rights of lessors under leases (including
financing statements regarding the equipment or other property subject to lease)
not in violation of the requirements of this Agreement, provided that such Liens
are only in respect of the property subject to, and secure only, the respective
lease (and any other lease with the same or an affiliated lessor); (ix) rights
of consignors of goods or bailors of equipment, whether or not perfected by the
filing of a financing statement under the UCC; (x) statutory rights of setoff in
favor of depositary institutions in funds of Holdings and its Subsidiaries held
in operating accounts at such institutions, together with Liens that are
contractual rights of setoff in such funds relating to the relating to the
establishment of depository relations with banks, and not given in connection
with the issuance of Indebtedness; (xi) any license or sublicense of any
intellectual property and related rights granted in the ordinary course of
business; and (xii) Liens arising under any retention of title, any conditional
sale arrangement, consignment or similar arrangements for sale and purchase of
goods entered into by Holdings or any of its Subsidiaries in the ordinary course
of business.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers’ compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations.

“Subsidiary” of any Person means and includes (i) any corporation more than 50%
of whose stock of any class or classes having by the terms thereof ordinary
Voting Power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have Voting Power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time or in which Holdings, one or more other Subsidiaries of Holdings or
Holdings and one or more Subsidiaries of Holdings, directly or indirectly, has
the power to direct the policies, management and affairs thereof; provided,
however, that The Hatchery, LLC and its Subsidiaries shall not be deemed a
Subsidiary hereunder unless and/or until Holdings or any of its Subsidiaries
owns at least 80% of its equity interests and it has total assets of $5,000,000
or more; provided, however, further, that the Foundation shall not be deemed a
Subsidiary hereunder; and provided, however, further, that no Person shall be
deemed to have the power to direct the policies, management and affairs of
another Person solely because such other Person is required to be consolidated
with the referent Person under ASC Topic 810. Unless otherwise expressly
provided, all references herein to “Subsidiary” means a Subsidiary of Holdings.

 

44



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Subsidiary of the Company that is or hereafter
becomes a party to the Guaranty. Schedule I of the Guaranty as in effect on the
Closing Date lists each Subsidiary Guarantor as of the Closing Date, after
giving effect to the Transaction; and provided, however, further, that no Person
shall be deemed to have the power to direct the policies, management and affairs
of another Person because such other Person is required to be consolidated with
the referent Person under ASC Topic 810.

“Swap Obligation” means, with respect to the Company or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swing Line Commitment” means $25,000,000.

“Swing Line Facility” means the credit facility established under Section 2.05
pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” means PNC.

“Swing Line Note” means a promissory note substantially in the form of
Exhibit A-5.

“Swing Line Participation Amount” has the meaning provided in Section 2.05(c).

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.05.

“Swing Loan Participation” has the meaning provided in Section 2.05(c).

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for Federal income tax purposes.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 as its “Term Commitment” as the same
may be adjusted from time to time as a result of assignments to or from such
Lender pursuant to Section 11.05. As of the Closing Date, the aggregate amount
of Term Commitments is $350,000,000. Unless the context shall otherwise require,
the term “Term Commitments” shall include the Incremental Term Commitments.

“Term Facility” means the credit facility established under Section 2.04
pursuant to the Term Commitment of each Lender.

“Term Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the principal amount of Term Loans made by such Lender and
outstanding at such time.

 

45



--------------------------------------------------------------------------------

“Term Facility Maturity Date” means August 9, 2019.

“Term Facility Note” means a promissory note substantially in the form of
Exhibit A-2.

“Term Lender” means each Lender with a Term Commitment or that holds a Term
Loan.

“Term Lender Register” has the meaning provided in Section 2.11(b).

“Term Loan” means, with respect to each Lender, any Loan made by such Lender
pursuant to Section 2.04. Unless the context shall otherwise require, the term
“Term Loan” shall include the Incremental Term Loans.

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of Holdings then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision, and from and
after any change in fiscal year permitted under Section 7.14, relevant historic
calendar quarters shall be deemed to be fiscal quarters for purposes of this
definition.

“Total Canadian Commitment” means the sum of the Canadian Commitments of the
Canadian Lenders as the same may be decreased pursuant to the terms of this
Agreement. As of the Closing Date, the Total Canadian Commitment is $20,000,000.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased or increased pursuant to the terms of this
Agreement. As of the Closing Date, the amount of the Total Revolving Commitment
is $250,000,000.

“Transaction Documents” means the Loan Documents, the Merger Documents and the
Holdco Securities Purchase Agreement Documents.

“Transaction” means, collectively, the transactions to occur on the Closing Date
pursuant to the Transaction Documents, including (a) the execution, delivery and
performance of this Agreement and any other Loan Documents executed on or around
the Closing Date and the borrowings hereunder, (b) the execution, delivery and
performance of Holdco Securities Purchase Agreement Documents executed on or
around the Closing Date and the borrowings hereunder, (c) the consummation of
the Closing Date Acquisition, (d) the refinancing of obligations under the
Existing Credit Agreement and (e) the payment of all fees and expenses to be
paid on or prior to the Closing Date and owing in connection with the foregoing.

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which (y) in the case of the Revolving
Facility and the Term Facility, shall be a US Base Rate Loan or a Eurodollar
Loan, and (z) in the case of the Canadian Sub-Facility, shall be a Canadian Base
Rate Loan or a CDOR Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

 

46



--------------------------------------------------------------------------------

“Ultimate Parent” means the direct parent company of Holdings.

“Ultimate Parent PIK Toggle Notes” means the senior unsecured notes issued by
Ultimate Parent in a principal amount not to exceed $300,000,000 (plus amounts
representing interest thereon paid in kind).

“Unfunded Plan Status” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under the Plan as of
the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with ASC Topic 715-20,
based upon the actuarial assumptions used by the Plan’s actuary in the most
recent annual valuation of the Plan.

“United States” and “U.S.” each means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar or Dollar Equivalent amount, as applicable, of the draws made on such
Letter of Credit that have not been reimbursed by the Company or the applicable
LC Obligor or, in the case of any Revolving Facility Letter of Credit, converted
to a Revolving Loan pursuant to Section 2.06(h)(i), or in the case of any
Canadian Letter of Credit, converted to a Canadian Revolving Loan pursuant to
Section 2.07(g)(i).

“Unutilized Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Commitment at such time over (ii) such Lender’s
Revolving/Canadian Facility Exposure at such time.

“Unutilized Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the sum of (A) the Dollar
Equivalent of the principal amounts of all Revolving Loans made by all Lenders
and outstanding at such time and of all Swing Loans made by the Swing Line
Lender and outstanding at such time, and (B) the amount of the Revolving
Facility LC Outstandings at such time.

“Unutilized Total Commitment” means, at any time, the excess of (i) the Maximum
Revolving/Canadian Facility Amount at such time over (ii) the sum of (A) the
Aggregate Revolving Facility Exposure at such time, and (B) the Aggregate
Canadian Sub-Facility Exposure at such time.

“Unutilized Total Revolving Commitment” means, at any time, the excess of
(i) the Total Revolving Commitment at such time over (ii) the Aggregate
Revolving Facility Exposure at such time.

“US Base Rate Loan” means each Revolving Loan bearing interest at a rate based
upon the Base Rate in effect from time to time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act), Public Law 107-56, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.

 

47



--------------------------------------------------------------------------------

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

“Weighted Average Life to Maturity” means, when applied to any tranche of Term
Loans at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment or other required payments of principal, including payment at final
maturity, in respect thereof, by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment by (b) the then outstanding principal amount of such tranche of Term
Loans.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal (within the meanings of Sections 4203 and 4205 of
ERISA) from such Multiemployer Plan.

Section 1.02 Computation of Time Periods.

In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including,” the words
“to” and “until” each means “to but excluding” and the word “through” means
“through and including.”

Section 1.03 Accounting Terms.

Except as otherwise specifically provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that if the Company notifies the Agents and the Lenders
that the Company wishes to amend any covenant in Article VII to eliminate the
effect of any change in GAAP that occurs after the Closing Date or of the
required adoption by Holdings of international financial reporting standards
that occurs after the Closing Date on the operation of such covenant (or if the
Agents notify the Company that the Required Lenders wish to amend Article VII
for either such purpose), then the Company’s compliance with such covenant shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP or required adoption of international financial reporting
standards became effective, and the Company, the Agents and the Required Lenders
agree to endeavor, in good faith, to agree upon an amendment to this Agreement
that would adjust such covenant in a manner that would preserve the original
intent thereof, but would allow compliance therewith to be determined in
accordance with Holdings’ financial statements at that time, provided that,
until so amended such financial covenant shall continue to be computed in
accordance with GAAP prior to such change therein or such adoption of
international reporting standards; provided, however, that the Company may
convert from a “C corporation” to an S Corporation or to a disregarded entity of
an S Corporation for U.S. federal income tax purposes (and, as applicable, for
state and local tax purposes) on or after March 1 of any calendar year (or such
other date as the Global Agent may approve) (such conversion on such date, the
“S-Corp Conversion”) and, concurrent with such S-Corp

 

48



--------------------------------------------------------------------------------

Conversion: (i) any other Credit Party (including, for the avoidance of doubt,
Holdings) at its option may also so convert, and (ii) the Company and any other
Credit Party making such conversion may change its fiscal year to end on
December 31 of each calendar year and change its inventory accounting method
from last-in, first-out to first-in, first-out.

Section 1.04 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Schedules and Exhibits
shall be construed to refer to Sections of, and Schedules and Exhibits to, this
Agreement, (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all Real Property, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, and interests in any of the foregoing, and (f) any reference to
a statute, rule or regulation is to that statute, rule or regulation as now
enacted or as the same may from time to time be amended, re-enacted or expressly
replaced.

Section 1.05 Currency Equivalents.

Except as otherwise specified herein, all references herein or in any other Loan
Document to a dollar amount shall mean such amount in U.S. Dollars or, if the
context so requires, the Dollar Equivalent of such amount in any Designated
Foreign Currency on the applicable Computation Date. The Dollar Equivalent of
any amount shall be determined in accordance with the definition of “Dollar
Equivalent”; provided, however, that (a) notwithstanding the foregoing or
anything elsewhere in this Agreement to the contrary, in calculating the Dollar
Equivalent of any amount for purposes of determining (i) any Borrower’s
obligation to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.15(b), (ii) any Borrower’s ability to request additional Loans or
Letters of Credit pursuant to the Commitments, or (iii) whether or not the
Dollar Equivalent of the Aggregate Revolving Facility Exposure is equal to or
greater than the Total Revolving Commitments, the Dollar Equivalent of the
Aggregate Revolving/Canadian Facility Exposure is equal to or greater than the
Maximum Revolving/Canadian Facility Amount and Aggregate Canadian Sub-Facility
Exposure is equal to or greater than the Total Canadian Commitment, in each
case, as a result of a change in exchange rates between one (1) or more
Designated Foreign Currencies and Dollars for the purposes of
Section 2.16(c)(iii), the Applicable Agent may, in its discretion, calculate the
Dollar Equivalent of such amount on the applicable Computation Date, and
(b) that in determining whether or not Holdings and its Subsidiaries have
exceeded any basket limitation set forth in Section 7.02,

 

49



--------------------------------------------------------------------------------

Section 7.04 or Section 7.05, Holdings and its Subsidiaries shall not be deemed
to have exceeded any such basket limitation to the extent that, and only to the
extent that, any such basket limitation was exceeded solely as a result of
fluctuations in the exchange rate applicable to any Designated Foreign Currency.

ARTICLE II - THE TERMS OF THE CREDIT FACILITIES

Section 2.01 Establishment of the Credit Facilities.

(i) On the Closing Date, and subject to and upon the terms and conditions set
forth in this Agreement and the other Loan Documents, the Global Agent, the
Revolver Agent, the Lenders, the Swing Line Lender and each LC Issuer agree to
establish the Credit Facilities for the benefit of the Borrowers pursuant to
which (a) subject to Section 2.04, the Term Lenders shall make Term Loans to the
Company pursuant to the Term Commitment of each such Lender, (b) subject to
Section 2.02, the Revolving Lenders shall make Revolving Loans to the Borrowers,
and shall participate in Revolving Facility LC Issuances, under the Revolving
Facility pursuant to the Revolving Commitment of each such Lender, (c) the
Canadian Lenders shall make Canadian Revolving Loans to the Canadian Borrowers,
and shall participate in Canadian LC Issuances, under the Canadian Sub-Facility
pursuant to the Canadian Commitment, and (d) the Swing Line Lender shall make
Swing Loans to the Company under the Swing Line Facility pursuant to the Swing
Line Commitment; provided, however that at no time will (i) the Aggregate
Revolving/Canadian Facility Exposure exceed the Maximum Revolving/Canadian
Facility Amount, (ii) the Revolving Facility Exposure of any Lender exceed the
aggregate amount of such Lender’s Revolving Commitment, (iii) for any Lender
which is also a Canadian Lender, the sum of such Lender’s Revolving Facility
Exposure and Canadian Sub-Facility Exposure exceed such Lender’s Revolving
Commitment, or (iv) for any Lender which is also the Swing Line Lender, such
Lender’s Revolving Facility Exposure exceed such Lender’s Revolving Commitment.
All such Loans shall be made, and such Letters of Credit shall be issued, as set
forth in this Article II.

Section 2.02 Revolving Facility.

During the Revolving Facility Availability Period, each Revolving Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to make a Revolving Loan or Revolving Loans to the Company from time
to time pursuant to such Lender’s Revolving Commitment, which Revolving Loans
(i) may, except as set forth herein, at the option of the Company, be incurred
and maintained as, or Converted into, Revolving Loans that are US Base Rate
Loans or Eurodollar Loans, in each case denominated in Dollars, provided that
all Revolving Loans made as part of the same Revolving Borrowing shall, unless
otherwise specifically provided herein, be made to the Company and consist of
Revolving Loans of the same Type; (ii) may be repaid or prepaid and re-borrowed
in accordance with the provisions hereof; and (iii) shall not be made if, after
giving effect to any such Revolving Loan: (A) the Revolving Facility Exposure of
any Lender would exceed such Lender’s Revolving Commitment, (B) the Aggregate
Revolving Facility Exposure would exceed the Total Revolving Commitment, (C) the
Canadian Sub-Facility Exposure would exceed the Maximum Canadian Sub-Facility
Exposure Amount, or (D) any Borrower would be required to prepay Loans or cash
collateralize Letters of Credit pursuant to Section 2.16(c). The Revolving Loans
to be made by

 

50



--------------------------------------------------------------------------------

each Lender will be made by such Lender in the Funding Amount applicable to such
Lender at the time of the making of such Revolving Loan on a pro rata basis
based upon such Lender’s Funding Percentage of the Revolving Borrowing at the
time of such Revolving Borrowing, in each case in accordance with Section 2.09.

Section 2.03 Canadian Sub-Facility.

At any time after a Canadian Subsidiary has become a Canadian Borrower under
this Agreement in accordance with Section 2.19 and thereafter but prior to the
Revolving Facility Termination Date, each Canadian Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
a Canadian Revolving Loan or Canadian Revolving Loans to the Canadian Borrowers
from time to time pursuant to such Canadian Lender’s Canadian Commitment, which
Canadian Revolving Loans (i) may, except as set forth herein, at the option of
the Canadian Borrowers, be incurred and maintained as, or Converted into,
Canadian Revolving Loans that are Canadian Base Rate Loans or CDOR Loans, in
each case denominated in Canadian Dollars, provided that all Canadian Revolving
Loans made as part of the same Canadian Borrowing shall, unless otherwise
specifically provided herein, be made to the same Canadian Borrower and consist
of Canadian Revolving Loans of the same Type; (ii) may be repaid or prepaid and
re-borrowed in accordance with the provisions hereof; and (iii) shall not be
made if, after giving effect to any such Canadian Revolving Loan: (A) the
Canadian Sub-Facility Exposure of any Canadian Lender would exceed such Canadian
Lender’s Canadian Commitment, (B) the Aggregate Canadian Sub-Facility Exposure
would exceed the Total Canadian Commitment, (C) the Canadian Sub-Facility
Exposure would exceed the Maximum Canadian Sub-Facility Exposure Amount, or
(D) any Borrower would be required to prepay Loans or cash collateralize Letters
of Credit pursuant to Section 2.16(c). The Canadian Revolving Loans to be made
by each Canadian Lender will be made on a pro rata basis based upon each
Canadian Lender’s Canadian Commitment Percentage of each Canadian Borrowing, in
each case in accordance with Section 2.09.

Section 2.04 Term Facility.

(a) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties contained herein, each Lender with a Term
Commitment severally and not jointly agrees to lend, on the Closing Date, to the
Company the amount set forth opposite such Lender’s name in Schedule 1 under the
heading “Term Commitments”.

(b) Amounts borrowed as a Term Loan which are repaid or prepaid may not be
reborrowed.

Section 2.05 Swing Line Facility.

(a) Swing Loans. During the Revolving Facility Availability Period up to but not
including the Revolving Facility Termination Date, the Swing Line Lender may, at
its option, cancellable at any time for any reason whatsoever, on the terms and
conditions set forth in this Agreement, make a Swing Loan or Swing Loans to the
Company from time to time, which Swing Loans (i) shall be payable on demand, and
if not demanded earlier, demand shall be deemed to be made on the Revolving
Facility Termination Date; (ii) [reserved]; (iii) shall be

 

51



--------------------------------------------------------------------------------

made only in Dollars; (iv) may be repaid or prepaid and reborrowed in accordance
with the provisions hereof; (v) may only be made if after giving effect thereto:
(A) the aggregate principal amount of Swing Loans outstanding does not exceed
the Swing Line Commitment, or (B) the Aggregate Revolving Facility Exposure
would not exceed the Total Revolving Commitment; and (vi) shall not be made if,
after giving effect thereto, any Borrower would be required to prepay Loans or
cash collateralize Letters of Credit pursuant to Section 2.16(c).

(b) Swing Loan Refunding. At any time, the Swing Line Lender may, in its sole
and absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Revolver Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Line Refunding”).
Promptly upon receipt of a Notice of Swing Line Refunding, the Revolver Agent
shall give notice of the contents thereof to the Revolving Lenders and, unless
an Event of Default specified in Section 8.01(h) in respect of the Company has
occurred, the Company. Each such Notice of Swing Line Refunding shall be deemed
to constitute delivery by the Company of a Notice of Borrowing requesting
Revolving Loans consisting of US Base Rate Loans in the principal amount of the
Swing Loans to which it relates. Each Revolving Lender (including the Swing Line
Lender) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in Section 4.03 or elsewhere in this Agreement shall not
have been satisfied, but subject to the provisions of paragraph (d) below) to
make a Revolving Loan to the Company in the Funding Amount applicable to such
Lender based on such Lender’s Funding Percentage of the aggregate amount of the
Swing Loans to which such Notice of Swing Line Refunding relates. Each such
Lender shall make the amount of such Revolving Loan available to the Revolver
Agent in immediately available funds at the Payment Office not later than 2:00
P.M. (local time at the Payment Office), if such notice is received by such
Lender prior to 11:00 A.M. (local time at its Domestic Lending Office), or not
later than 2:00 P.M. (local time at the Payment Office) on the next Business
Day, if such notice is received by such Lender after such time. The proceeds of
such Revolving Loans shall be made immediately available to the Swing Line
Lender and applied by it to repay the principal amount of the Swing Loans to
which such Notice of Swing Line Refunding related.

(c) Swing Loan Participation. If, prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Line Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Company or one or more of the Revolving Lenders shall
determine that it is legally prohibited from making a Revolving Loan under such
circumstances, each Revolving Lender (other than the Swing Line Lender), or each
Revolving Lender (other than such Swing Line Lender) so prohibited, as the case
may be, shall, on the date such Revolving Loan would have been made by it (the
“Purchase Date”), purchase an undivided participating interest (a “Swing Loan
Participation”) in the outstanding Swing Loans to which such Notice of Swing
Line Refunding related, in an amount (the “Swing Line Participation Amount”)
equal to such Lender’s Funding Percentage of such outstanding Swing Loans. On
the Purchase Date, each such Lender or each such Lender so prohibited, as the
case may be, shall pay to the Swing Line Lender, in immediately available funds,
such Lender’s Swing Line Participation Amount, and promptly upon receipt thereof
the Swing Line Lender shall, if requested by such other Lender, deliver to such
Lender a participation certificate, dated the date of the Swing Line Lender’s
receipt of the funds from, and evidencing such Lender’s Swing Loan Participation
in, such Swing Loans and its Swing Line Participation Amount in respect thereof.
If any amount required to be paid by a

 

52



--------------------------------------------------------------------------------

Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the greater of the Federal Funds Effective Rate and a rate determined
by the Revolver Agent in accordance with industry rules on interbank
compensation from the due date until such amount is paid in full. Whenever, at
any time after the Swing Line Lender has received from any other Lender such
Lender’s Swing Line Participation Amount, the Swing Line Lender receives any
payment from or on behalf of the Company on account of the related Swing Loans,
the Swing Line Lender will promptly distribute to such Lender its ratable share
of such amount based on its Payment Sharing Percentage of such amount in effect
on such date on account of its Swing Loan Participation (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded); provided,
however, that if such payment received by the Swing Line Lender is required to
be returned, such Lender will return to the Swing Line Lender any portion
thereof previously distributed to it by the Swing Line Lender.

(d) Obligations Unconditional. Each Revolving Lender’s obligation to make
Revolving Loans pursuant to Section 2.05(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Line Refunding shall be
subject to the condition that (i) such Lender shall have received a Notice of
Swing Line Refunding complying with the provisions hereof and (ii) at the time
the Swing Loans that are the subject of such Notice of Swing Line Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of Swing Line Refunding, and
shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against any other Lender, any Credit Party, or any other Person,
or any Credit Party may have against any Lender or other Person, as the case may
be, for any reason whatsoever; (B) the occurrence or continuance of a Default or
Event of Default; (C) any event or circumstance involving a Material Adverse
Effect upon the Borrowers; (D) any breach of any Loan Document by any party
thereto; or (E) any other circumstance, happening or event, whether or not
similar to any of the foregoing.

Section 2.06 Revolving Facility Letters of Credit.

(a) Revolving Facility LC Issuance. At any time prior to the Revolving Facility
Termination Date, the Company may request a LC Issuer at any time and from time
to time to issue, for the account of the Company or any Subsidiary Guarantor,
and subject to and upon the terms and conditions herein set forth, each LC
Issuer agrees to issue from time to time Revolving Facility Letters of Credit
denominated and payable in Dollars or any Designated Foreign Currency and in
each case in such form as may be approved by such LC Issuer and the Revolver
Agent; provided, however, that notwithstanding the foregoing, (i) the Company
shall be primarily liable for any Revolving Facility Letters of Credit issued
for the account of any Subsidiary Guarantor and (ii) no Revolving Facility LC
Issuance shall be made if, after giving effect thereto: (A) the Revolving
Facility LC Outstandings would exceed the Revolving Facility LC Commitment
Amount, (B) the Revolving Facility Exposure of any Revolving Lender would exceed
such Revolving Lender’s Revolving Commitment, (C) the Aggregate Revolving
Facility Exposure would exceed the Total Revolving Commitment, (D) the Canadian
Sub-Facility

 

53



--------------------------------------------------------------------------------

Exposure would exceed the Maximum Canadian Sub-Facility Exposure Amount, or
(E) any Borrower would be required to prepay Loans or cash collateralize
Revolving Facility Letters of Credit pursuant to Section 2.16(c). Subject to
Section 2.06(c) below, each Revolving Facility Letter of Credit shall have an
expiry date (including any renewal periods) occurring not later than the earlier
of (x) twelve (12) months from the date of issuance (or renewal) thereof, and
(y) ten (10) Business Days prior to the Revolving Facility Termination Date.

(b) Revolving Facility LC Requests. Whenever the Company desires that a
Revolving Facility Letter of Credit be issued for its account or the account of
any eligible LC Obligor, the Company shall give the applicable LC Issuer, and
shall give or cause to be given to the Revolver Agent, written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Revolver Agent) which, if in the form of written notice shall
be substantially in the form of Exhibit B-3 (each such request, a “Revolving
Facility LC Request”), or transmit by electronic communication (if arrangements
for doing so have been approved by the applicable LC Issuer), prior to 11:00
A.M. (local time at the Notice Office) at least three (3) Business Days (or such
shorter period as may be reasonably acceptable to the relevant LC Issuer) prior
to the proposed date of issuance (which shall be a Business Day), which
Revolving Facility LC Request shall include such supporting documents that such
LC Issuer customarily requires in connection therewith (including, a completed
application and agreement for, and if applicable a reimbursement agreement with
respect to, such Revolving Facility Letter of Credit). In the event of any
inconsistency between any of the terms or provisions of any LC Document relating
to any Revolving Facility Letter of Credit and the terms and provisions of this
Agreement respecting Revolving Facility Letters of Credit, the terms and
provisions of this Agreement shall control. Unless the applicable LC Issuer has
received notice from any Revolving Lender, the Revolver Agent or any Credit
Party, at least one day prior to the requested date of issuance of the
applicable Revolving Facility Letter of Credit, that one or more applicable
conditions specified in Section 4.03 is not satisfied, then, subject to the
terms and conditions hereof and in reliance on the agreements of the other
Revolving Lenders set forth in this Section 2.06, such LC Issuer or any of such
LC Issuer’s Affiliates will issue a Revolving Facility Letter of Credit. Each
request by the Company or any LC Obligor for the issuance of a Revolving
Facility Letter of Credit shall be deemed to be a representation by the Company
and such LC Obligor that they shall be in compliance with the preceding sentence
and with Section 4.03 after giving effect to the requested issuance of such
Revolving Facility Letter of Credit.

(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable Revolving Facility LC Request, each LC Issuer shall agree to issue a
Revolving Facility Letter of Credit that has automatic renewal provisions;
provided, however, that any Revolving Facility Letter of Credit that has
automatic renewal provisions must permit such LC Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Revolving Facility Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Revolving Facility Letter of Credit is issued.
Once any such Revolving Facility Letter of Credit that has automatic renewal
provisions has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) such LC Issuer to permit the renewal of such
Revolving Facility Letter of Credit at any time to an expiry date not later than
10 Business Days prior to the Revolving Facility Termination Date; provided,
however, that such LC Issuer

 

54



--------------------------------------------------------------------------------

shall not permit any such renewal if (i) such LC Issuer has determined that it
would have no obligation at such time to issue such Revolving Facility Letter of
Credit in its renewed form under the terms hereof, or (ii) it has received
notice (which may be by telephone or in writing) on or before the day that is
two Business Days before the date that such LC Issuer is permitted to send a
notice of non-renewal from the Revolver Agent, any Revolving Lender or any
Credit Party that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied.

(d) Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed to have been issued by the Revolving Lender
that issued such Existing Letter of Credit and such Revolving Lender shall be
deemed to be the “LC Issuer” with respect to such Existing Letter of Credit
pursuant to the terms of this Agreement and each Existing Letter of Credit shall
constitute a Revolving Facility Letter of Credit for all purposes hereof and
under this Agreement and the other Loan Documents. The Company agrees that it
shall be liable with respect to any drawing made under any of the Existing
Letters of Credit in accordance with this Section and the other provisions of
this Agreement. Each LC Issuer of an Existing Letter of Credit agrees that on
and after the Closing Date (i) the fees applicable to each Existing Letter of
Credit shall be the fees set forth in Section 2.14, and (ii) any reimbursement
agreement in effect with respect to each Existing Letter of Credit shall be
deemed terminated and each Existing Letter of Credit shall be governed by and
subject to the terms and conditions of this Agreement.

(e) Reserved.

(f) Notice of Revolving Facility LC Issuance. Each LC Issuer shall, on the date
of each Revolving Facility LC Issuance by it, give the Revolver Agent, each
applicable Revolving Lender and the Company written notice of such Revolving
Facility LC Issuance which shall specify whether such Revolving Facility Letter
of Credit is a Commercial Letter of Credit or a Standby Letter of Credit and be
accompanied by a copy to the Revolver Agent of the Revolving Facility Letter of
Credit or Revolving Facility Letters of Credit issued by it. Each LC Issuer
shall provide to the Revolver Agent and each Revolving Lender a quarterly (or
monthly if requested by any applicable Revolving Lender) summary describing each
Revolving Facility Letter of Credit issued by such LC Issuer and then
outstanding and an identification for the relevant period of the daily aggregate
Revolving Facility LC Outstandings represented by Revolving Facility Letters of
Credit issued by such LC Issuer.

(g) Defaulting Lender. Notwithstanding the foregoing, in the event that at any
time one or more Revolving Lenders is a Defaulting Lender, no LC Issuer shall be
required to make any Revolving Facility LC Issuance unless either (i) such LC
Issuer has entered into arrangements reasonably satisfactory to it and the
Company to eliminate such LC Issuer’s risk with respect to the Revolving
Facility LC Participations of the Defaulting Lender or Defaulting Lenders,
including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ Funding Percentage of the Revolving Facility LC Outstandings (it being
understood that such LC Issuer would consider the Company or such Defaulting
Lender or Defaulting Lenders providing cash collateral to the Revolver Agent,
for the benefit of such applicable LC Issuer, to secure such Defaulting Lender’s
or Defaulting Lenders’ Funding Percentage of the applicable Revolving Facility
Letter of Credit, a satisfactory arrangement); or (ii) such Revolving Facility
LC Issuance, taking into account the potential failure of the Defaulting Lender
or Defaulting Lenders

 

55



--------------------------------------------------------------------------------

to risk participate therein, will not cause (x) any Revolving Lender’s Revolving
Facility Exposure to exceed its respective Revolving Commitment or (y) such LC
Issuer to incur aggregate credit exposure hereunder with respect to Revolving
Loans and Revolving Facility LC Outstandings in excess of its Commitments, and
the Company has undertaken, for the benefit of such LC Issuer, pursuant to an
instrument reasonably satisfactory in form and substance to such LC Issuer, not
to thereafter incur Loans or Revolving Facility LC Outstandings hereunder that
would cause such LC Issuer to incur aggregate credit exposure hereunder with
respect to Revolving Loans and Revolving Facility LC Outstandings in excess of
its Commitments.

(h) Reimbursement Obligations.

(i) Company Obligations Generally; Effect as Borrowing. The Company hereby
agrees to reimburse (or cause any LC Obligor for whose account a Revolving
Facility Letter of Credit was issued to reimburse) each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer, for any Unpaid Drawing with respect to any Revolving
Facility Letter of Credit immediately after, and in any event within 1 Business
Day after the date on which, such LC Issuer notifies the Company (or any such
other LC Obligor for whose account such Revolving Facility Letter of Credit was
issued) of such payment or disbursement (which notice to the Company (or such
other LC Obligor) shall be delivered reasonably promptly after any such payment
or disbursement, such payment to be made in Dollars or in the applicable
Designated Foreign Currency in which such Revolving Facility Letter of Credit is
denominated, with interest on the amount so paid or disbursed by such LC Issuer,
to the extent not reimbursed prior to 1:00 P.M. (local time at the payment
office of the applicable LC Issuer) on the date of such payment or disbursement,
from and including the date paid or disbursed to but not including the date such
LC Issuer is reimbursed therefor at a rate per annum that shall be the rate then
applicable to Revolving Loans that are US Base Rate Loans (without duplication
of any amounts due pursuant to Section 2.12(e), plus an additional 2% per annum
if not reimbursed on the date of such payment or disbursement), any such
interest also to be payable on demand. If by 11:00 A.M. on the Business Day
immediately following notice to it of its obligation to make reimbursement in
respect of an Unpaid Drawing, the Company or the relevant LC Obligor has not
made such reimbursement out of its available cash on hand or a contemporaneous
Borrowing hereunder (if such Borrowing is otherwise available to the Company or
such LC Obligor), (x) the Company will in each case be deemed to have given a
Notice of Borrowing for Revolving Loans that are US Base Rate Loans in an
aggregate Dollar Equivalent principal amount sufficient to reimburse such Unpaid
Drawing (and the Revolver Agent shall promptly give notice to the Revolving
Lenders of such deemed Notice of Borrowing), (y) the Revolving Lenders shall
(subject to the satisfaction or waiver of the conditions set forth in
Section 4.03 (other than the delivery of a Notice of Borrowing)), unless they
are legally prohibited from doing so, make the Revolving Loans contemplated by
such deemed Notice of Borrowing (which Revolving Loans shall be considered made
under Section 2.02), and (z) the proceeds of such Revolving Loans shall be
disbursed directly to the applicable LC Issuer to the extent necessary to effect
such reimbursement, with any excess proceeds to be made available to the
applicable Borrower in accordance with the applicable provisions of this
Agreement. Any notice given by the Revolver Agent or applicable LC Issuer
pursuant to this Section 2.06(h)(i) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

56



--------------------------------------------------------------------------------

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the Revolver
Agent or any Revolving Lender, including, without limitation, any circumstances
described in Section 2.06(i)(v), and any defense based upon the failure of any
drawing under a Revolving Facility Letter of Credit to conform to the terms of
the Revolving Facility Letter of Credit or any non-application or misapplication
by the beneficiary of the proceeds of such drawing, it being understood and
agreed that such LC Issuer shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following any LC Obligor’s or
the Company’s instructions or those contained in the Revolving Facility Letters
of Credit or any modifications, amendments or supplements thereto; provided,
however, that no LC Obligor shall be obligated to reimburse a LC Issuer for any
wrongful payment made by such LC Issuer under a Revolving Facility Letter of
Credit as a result of acts or omissions constituting bad faith, willful
misconduct or gross negligence on the part of such LC Issuer, as determined by a
final non-appealable judgment of a court of competent jurisdiction.

(iii) Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Revolving Facility Letter of Credit by the
beneficiary thereof, the applicable LC Issuer shall be responsible only to
determine that the documents and certificates required to be delivered under
such Revolving Facility Letter of Credit have been delivered and that they
comply on their face with the requirements of such Revolving Facility Letter of
Credit.

(iv) Liability for Acts and Omissions. As between any Credit Party and the
applicable LC Issuer, or such LC Issuer’s Affiliates, such Credit Party assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Revolving Facility Letters of Credit. In
furtherance and not in limitation of the foregoing, such LC Issuer shall not be
responsible for any of the following, including any losses or damages to any
Credit Party or other Person or property relating therefrom: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Revolving Facility Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if such LC Issuer or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Revolving Facility Letter of Credit or
the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) the failure
of the beneficiary of any such Revolving Facility Letter of Credit, or any other
party to which such Revolving Facility Letter of Credit may be transferred, to
comply fully with any conditions required in order to draw upon such Revolving
Facility Letter of Credit or any other claim of any Credit Party against any
beneficiary of such Revolving Facility Letter of Credit, or any such transferee,
or any dispute between or among any Credit Party and any beneficiary of any
Revolving Facility Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Revolving Facility Letter of Credit or of the proceeds

 

57



--------------------------------------------------------------------------------

thereof; (vii) the misapplication by the beneficiary of any such Revolving
Facility Letter of Credit of the proceeds of any drawing under such Revolving
Facility Letter of Credit; or (viii) any consequences arising from causes beyond
the control of such LC Issuer or its Affiliates, as applicable, including any
act or omission of any Governmental Authority, and none of the above shall
affect or impair, or prevent the vesting of, any of such LC Issuer’s or its
Affiliates rights or powers hereunder. Nothing in the preceding sentence shall
relieve such LC Issuer from liability for such LC Issuer’s bad faith, gross
negligence or willful misconduct in connection with actions or omissions
described in such clauses (i) through (viii) of such sentence. In no event shall
such LC Issuer or its Affiliates be liable to any Credit Party for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Revolving Facility
Letter of Credit.

Without limiting the generality of the foregoing, the applicable LC Issuer and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by such LC Issuer or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Revolving Facility Letter of
Credit; (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Revolving Facility Letter of Credit; (iii) may honor a previously dishonored
presentation under a Revolving Facility Letter of Credit, whether such dishonor
was pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by such LC Issuer or its Affiliate; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Revolving Facility Letter of Credit; (v) may pay any
paying or negotiating bank claiming that it rightfully honored under the laws or
practices of the place where such bank is located; and (vi) may settle or adjust
any claim or demand made on such LC Issuer or its Affiliate in any way related
to any order issued at the applicant’s request to an air carrier, a letter of
guarantee or of indemnity issued to a carrier or any similar document (each an
“Order”) and honor any drawing in connection with any Revolving Facility Letter
of Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Revolving Facility Letter of
Credit fail to conform in any way with such Revolving Facility Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by any LC Issuer or its Affiliates
under or in connection with the Letters of Credit issued by it or any documents
and certificates delivered thereunder, if taken or omitted in good faith, shall
not put such LC Issuer or its Affiliates under any resulting liability to the
Company, any other Borrower or any Revolving Lender.

(i) Revolving Facility LC Participations.

(i) Immediately upon each Revolving Facility LC Issuance, the LC Issuer of such
Revolving Facility Letter of Credit shall be deemed to have sold and transferred
to each Revolving Lender, and each such Revolving Lender (each a “Revolving
Facility LC

 

58



--------------------------------------------------------------------------------

Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such LC Issuer, without recourse or warranty, an undivided
interest and participation (a “Revolving Facility LC Participation”), to the
extent of such Revolving Lender’s Funding Percentage of the Stated Amount of
such Revolving Facility Letter of Credit in effect at such time of issuance, in
such Revolving Facility Letter of Credit, each substitute letter of credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Revolver Agent for the account of the Revolving Lenders as
provided in Section 2.14 and the Revolving Facility LC Participants shall have
no right to receive any portion of any fees of the nature contemplated by
Section 2.14(e)), the obligations of any LC Obligor under any LC Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.

(ii) In determining whether to pay under any Revolving Facility Letter of
Credit, a LC Issuer shall not have any obligation relative to the Revolving
Facility LC Participants other than to determine that any documents required to
be delivered under such Revolving Facility Letter of Credit have been delivered
and that they appear to comply on their face with the requirements of such
Revolving Facility Letter of Credit. Any action taken or omitted to be taken by
a LC Issuer under or in connection with any Revolving Facility Letter of Credit,
if taken or omitted in the absence of gross negligence or willful misconduct,
shall not create for such LC Issuer any resulting liability.

In the event that a LC Issuer makes any payment under any Revolving Facility
Letter of Credit and the applicable LC Obligor shall not have reimbursed such
amount in full to such LC Issuer pursuant to Section 2.06(h) (by a Revolving
Loan or otherwise), such LC Issuer shall promptly notify the Revolver Agent, and
the Revolver Agent shall promptly notify each Revolving Facility LC Participant,
of such failure, and upon such notice each Revolving Facility LC Participant
shall promptly and unconditionally pay to the Revolver Agent for the account of
such LC Issuer, the amount of such Revolving Facility LC Participant’s Funding
Percentage of such payment in Dollars or in the applicable Designated Foreign
Currency (unless the Revolver Agent agrees to payment in Dollars) in which such
Revolving Facility Letter of Credit is denominated and in same day funds;
provided, however, that no Revolving Facility LC Participant shall be obligated
to pay to the Revolver Agent its Funding Percentage of such unreimbursed amount
for any wrongful payment made by such LC Issuer under a Revolving Facility
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer as determined by a
final non-appealable judgment of a court of competent jurisdiction or if at the
time of the issuance or extension of a Revolving Facility Letter of Credit, the
applicable LC Issuer had actual written notice from a Borrower or another
Revolving Lender that an Event of Default had occurred and was continuing. If
the Revolver Agent so notifies any Revolving Facility LC Participant required to
fund a payment under a Revolving Facility Letter of Credit prior to 11:00 A.M.
(local time at its Notice Office) on any Business Day, such Revolving Facility
LC Participant shall make available to the Revolver Agent for the account of the
relevant LC Issuer such Revolving Facility LC Participant’s Funding Percentage
of the amount of such payment on such Business Day in same day funds. If and to
the extent such Revolving Facility LC Participant shall not have so made its
Funding Percentage of the amount of such payment available to the Revolver Agent
for the account of the relevant LC Issuer, such Revolving Facility LC
Participant agrees to pay to the Revolver Agent for the account of such LC
Issuer, forthwith on demand, such amount, together

 

59



--------------------------------------------------------------------------------

with interest thereon, for each day from such date until the date such amount is
paid to the Revolver Agent for the account of such LC Issuer as follows: (i) at
a rate per annum equal to the Federal Funds Effective Rate during the first
three (3) days following the date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Base Rate on and after the fourth day following
the date on which the applicable Letter of Credit was drawn. The failure of any
Revolving Facility LC Participant to make available to the Revolver Agent for
the account of the relevant LC Issuer its Funding Percentage of any payment
under any Revolving Facility Letter of Credit shall not relieve any other
Revolving Facility LC Participant of its obligation hereunder to make available
to the Revolver Agent for the account of such LC Issuer its Funding Percentage
of any payment under any Revolving Facility Letter of Credit on the date
required, as specified above, but no Revolving Facility LC Participant shall be
responsible for the failure of any other Revolving Facility LC Participant to
make available to the Revolver Agent for the account of such LC Issuer such
other Revolving Facility LC Participant’s Funding Percentage of any such
payment. The failure of the Revolver Agent or the applicable LC Issuer to give
any such notice of a drawing of the applicable Revolving Facility Letter of
Credit or in sufficient time to enable any Revolving Facility LC Participant to
effect such payment on the date therefor shall not relieve any such Revolving
Facility LC Participant from its obligations under this Section 2.06(i).

(iii) Whenever a LC Issuer receives a payment of a reimbursement obligation from
an LC Obligor as to which the Revolver Agent has received for the account of
such LC Issuer any payments from the Revolving Facility LC Participants pursuant
to subpart (ii) above, such LC Issuer shall pay to the Revolver Agent and the
Revolver Agent shall promptly pay to each Revolving Facility LC Participant that
has paid its applicable Funding Percentage thereof, in same day funds, an amount
equal to such Revolving Facility LC Participant’s applicable Payment Sharing
Percentage of the principal amount thereof and interest thereon accruing after
the purchase of the respective Revolving Facility LC Participations, as and to
the extent so received.

(iv) If the Revolver Agent is required at any time to return to the Company, any
LC Obligor or any other Credit Party, or to a trustee, receiver, liquidator,
custodian, or any official in any proceeding related to an Insolvency Event, any
portion of any payment made by the Company, any LC Obligor or any other Credit
Party to the Revolver Agent for the account of the applicable LC Issuer pursuant
to this Section in reimbursement of a payment made under the Revolving Facility
Letter of Credit or interest or fee thereon, each Revolving Lender shall, on
demand of the Revolver Agent, forthwith return to the Revolver Agent for the
account of such LC Issuer the amount of its Funding Percentage of any amounts so
returned by the Revolver Agent plus interest thereon from the date such demand
is made to the date such amounts are returned by such Revolving Lender to the
Revolver Agent, at a rate per annum equal to the Federal Funds Effective Rate in
effect from time to time.

(v) The obligations of the Revolving Facility LC Participants to make payments
to the Revolver Agent for the account of each LC Issuer with respect to
Revolving Facility Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

 

60



--------------------------------------------------------------------------------

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents or any Revolving Facility Letter of Credit;

(B) the existence of any claim, set-off, defense or other right that (y) such
Revolving Lender may have against the applicable LC Issuer or any of its
Affiliates, the Company, any LC Obligor or any other Person for any reason
whatsoever, or which the Company or any LC Obligor may have against such LC
Issuer or any of its Affiliates, any Revolving Lender or any other Person for
any reason whatsoever; or (z) any LC Obligor may have at any time against a
beneficiary named in a Revolving Facility Letter of Credit, any transferee of
any Revolving Facility Letter of Credit (or any Person for whom any such
transferee may be acting), the Revolver Agent, any LC Issuer, any Revolving
Lender, or other Person, whether in connection with this Agreement, any
Revolving Facility Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
applicable LC Obligor and the beneficiary named in any such Revolving Facility
Letter of Credit), other than any claim that the applicable LC Obligor may have
against any applicable LC Issuer for gross negligence or willful misconduct of
such LC Issuer in making payment under any applicable Revolving Facility Letter
of Credit;

(C) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Revolving Facility Letter of Credit, or any draft, certificate or other
document presented under the Revolving Facility Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or the transport of any
property or provision of services relating to a Revolving Facility Letter of
Credit, in each case even if the applicable LC Issuer or any of its Affiliates
has been notified thereof;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(E) any breach of this Agreement or any other Loan Document by any party
thereto, or the occurrence of any Default or Event of Default;

(F) any claim of breach of warranty that might be made by the Company, any LC
Obligor or any other Credit Party or any Revolving Lender against any
beneficiary of a Revolving Facility Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which the Company, any LC Obligor, any other Credit Party or any Revolving
Lender may have at any time against a beneficiary, successor beneficiary any
transferee or assignee of any Revolving Facility Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the applicable LC Issuer or its Affiliates or any Revolving Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Company, any LC Obligor, any other Credit Party or Subsidiaries of
the Company, any LC Obligor, any other Credit Party and the beneficiary for
which any Revolving Facility Letter of Credit was procured);

 

61



--------------------------------------------------------------------------------

(G) payment by the applicable LC Issuer or any of its Affiliates under any
Revolving Facility Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Revolving Facility Letter of Credit;

(H) the solvency of, or any acts or omissions by, any beneficiary of any
Revolving Facility Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Revolving Facility Letter of Credit, or
the existence, nature, quality, quantity, condition, value or other
characteristic of any property or services relating to a Revolving Facility
Letter of Credit;

(I) any failure by the applicable LC Issuer or any of its Affiliates to issue
any Revolving Facility Letter of Credit in the form requested by the Company or
any LC Obligor, unless such LC Issuer has received written notice from the
Company or such LC Obligor of such failure within three Business Days after such
LC Issuer shall have furnished the Company or such LC Obligor and the Revolver
Agent a copy of such Revolving Facility Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;

(J) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Company, any LC Obligor,
any other Credit Party or Subsidiaries of the Company, any LC Obligor, any other
Credit Party;

(K) the occurrence or continuance of any proceeding related to an Insolvency
Event with respect to the Company, any LC Obligor or any other Credit Party;

(L) the fact that the Revolving Facility Termination Date shall have passed or
this Agreement or the Revolving Commitments hereunder shall have been
terminated; and

(M) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(vi) To the extent any LC Issuer is not indemnified by the Company or any LC
Obligor, the Revolving Facility LC Participants will reimburse and indemnify
such LC Issuer, in proportion to their respective Fixed Commitment Percentages
(determined at the time such indemnity is sought), for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by such LC Issuer in performing
its respective duties in any way related to or arising out of Revolving Facility
LC Issuances by it; provided, however, that no Revolving Facility LC
Participants shall be liable for (A) any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements resulting from such LC Issuer’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction, or (B) any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from the failure of any other

 

62



--------------------------------------------------------------------------------

Revolving Facility LC Participant to fund any Revolving Facility LC
Participation pursuant to this Section.

Section 2.07 Canadian Letters of Credit.

(a) Canadian LC Issuance. At any time after a Canadian Subsidiary has become a
Canadian Borrower under this Agreement in accordance with Section 2.19 and
thereafter but prior to the Revolving Facility Termination Date, the Company may
request a LC Issuer at any time and from time to time to issue, for the account
of any Canadian Borrower, and subject to and upon the terms and conditions
herein set forth, each LC Issuer agrees to issue from time to time Canadian
Letters of Credit denominated and payable in Canadian Dollars and in each case
in such form as may be approved by such LC Issuer and the Revolver Agent;
provided, however, that notwithstanding the foregoing, no Canadian LC Issuance
shall be made if after giving effect thereto: (A) the Canadian LC Outstandings
would exceed the Canadian LC Commitment Amount, (B) the Canadian Sub-Facility
Exposure of any Canadian Lender would exceed such Canadian Lender’s Canadian
Commitment, (C) the Aggregate Canadian Sub-Facility Exposure would exceed the
Total Canadian Commitment, (D) the Canadian Sub-Facility Exposure would exceed
the Maximum Canadian Sub-Facility Exposure Amount, or (E) any Borrower would be
required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.16(c). Subject to Section 2.07(c) below, each Canadian Letter of
Credit shall have an expiry date (including any renewal periods) occurring not
later than the earlier of (x) twelve (12) months from the date of issuance (or
renewal) thereof, and (y) ten (10) Business Days prior to the Revolving Facility
Termination Date.

(b) Canadian LC Requests. Whenever the Company desires that a Letter of Credit
be issued for the account of a Canadian Borrower, the Company shall give the
applicable LC Issuer, and shall give or cause to be given to the Revolver Agent,
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Revolver Agent) which, if in the
form of written notice shall be substantially in the form of Exhibit B-4 (each
such request, a “Canadian LC Request”), or transmit by electronic communication
(if arrangements for doing so have been approved by such LC Issuer), prior to
11:00 A.M. (local time at the Notice Office) at least three Business Days (or
such shorter period as may be reasonably acceptable to the relevant LC Issuer)
prior to the proposed date of issuance (which shall be a Business Day), which
Canadian LC Request shall include such supporting documents that such LC Issuer
customarily requires in connection therewith. In the event of any inconsistency
between any of the terms or provisions of any LC Document relating to any
Canadian Letter of Credit and the terms and provisions of this Agreement
respecting Canadian Letters of Credit, the terms and provisions of this
Agreement shall control. Unless the applicable LC Issuer has received notice
from any Canadian Lender, the Revolver Agent or any Credit Party, at least one
day prior to the requested date of issuance of the applicable Canadian Letter of
Credit, that one or more applicable conditions specified in Section 4.03 is not
satisfied, then, subject to the terms and conditions hereof and in reliance on
the agreements of the other Canadian Lenders set forth in this Section 2.07,
such LC Issuer or any of such LC Issuer’s Affiliates will issue a Canadian
Letter of Credit. Each request by the Company or any LC Obligor for the issuance
of a Canadian Letter of Credit shall be deemed to be a representation by the
Company and such LC Obligor that they shall be in compliance with the preceding
sentence

 

63



--------------------------------------------------------------------------------

and with Section 4.03 after giving effect to the requested issuance of such
Canadian Letter of Credit.

(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable Canadian LC Request, each LC Issuer shall agree to issue a Canadian
Letter of Credit that has automatic renewal provisions; provided, however, that
any Canadian Letter of Credit that has automatic renewal provisions must permit
such LC Issuer to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Canadian Letter of Credit)
by giving prior notice to the beneficiary thereof not later than a day in each
such twelve-month period to be agreed upon at the time such Canadian Letter of
Credit is issued. Once any such Canadian Letter of Credit that has automatic
renewal provisions has been issued, the Canadian Lenders shall be deemed to have
authorized (but may not require) such LC Issuer to permit the renewal of such
Canadian Letter of Credit at any time to an expiry date not later than 10
Business Days prior to the Revolving Facility Termination Date; provided,
however, that such LC Issuer shall not permit any such renewal if (i) such LC
Issuer has determined that it would have no obligation at such time to issue
such Canadian Letter of Credit in its renewed form under the terms hereof, or
(ii) it has received notice (which may be by telephone or in writing) on or
before the day that is two Business Days before the date that such LC Issuer is
permitted to send a notice of non-renewal from the Revolver Agent, any Canadian
Lender or any Credit Party that one or more of the applicable conditions
specified in Section 4.03 is not then satisfied.

(d) Reserved.

(e) Notice of Canadian LC Issuance. Each LC Issuer shall, on the date of each
Canadian LC Issuance by it, give the Revolver Agent, each applicable Canadian
Lender and the Company written notice of such Canadian LC Issuance which shall
specify whether such Canadian Letter of Credit is a Commercial Letter of Credit
or a Standby Letter of Credit and be accompanied by a copy to the Revolver Agent
of the Canadian Letter of Credit or Canadian Letters of Credit issued by it.
Each LC Issuer shall provide to the Revolver Agent and each Canadian Lender a
quarterly (or monthly if requested by any applicable Canadian Lender) summary
describing each Canadian Letter of Credit issued by such LC Issuer and then
outstanding and an identification for the relevant period of the daily aggregate
Canadian LC Outstandings represented by Canadian Letters of Credit issued by
such LC Issuer.

(f) Defaulting Lender. Notwithstanding the foregoing, in the event that at any
time one or more Canadian Lenders is a Defaulting Lender, no LC Issuer shall be
required to make any Canadian LC Issuance unless either (i) such LC Issuer has
entered into arrangements reasonably satisfactory to it and the Company to
eliminate such LC Issuer’s risk with respect to the Canadian LC Participations
of the Defaulting Lender or Defaulting Lenders, including by cash
collateralizing such Defaulting Lender’s or Defaulting Lenders’ Canadian
Commitment Percentage of the Canadian LC Outstandings (it being understood that
such LC Issuer would consider the Company or such Defaulting Lender or
Defaulting Lenders providing cash collateral to the Revolver Agent, for the
benefit of such LC Issuer, to secure such Defaulting Lender’s or Defaulting
Lenders’ Funding Percentage of the Canadian Letter of Credit, a satisfactory
arrangement); or (ii) such Canadian LC Issuance, taking into account the
potential failure of the Defaulting Lender or Defaulting Lenders to risk
participate therein, will not cause (x) any

 

64



--------------------------------------------------------------------------------

Canadian Lender’s Canadian Sub-Facility Exposure to exceed its respective
Canadian Commitment or (y) such LC Issuer to incur aggregate credit exposure
hereunder with respect to Revolving Loans and Canadian LC Outstandings in excess
of its Commitments, and the Company has undertaken, for the benefit of such LC
Issuer, pursuant to an instrument reasonably satisfactory in form and substance
to such LC Issuer, not to thereafter incur Revolving Loans or Canadian LC
Outstandings hereunder that would cause such LC Issuer to incur aggregate credit
exposure hereunder with respect to Revolving Loans and Canadian LC Outstandings
in excess of its Commitments.

(g) Reimbursement Obligations.

(i) Canadian Borrowers Obligations Generally; Effect as Borrowing. Each Canadian
Borrower hereby agrees to reimburse each LC Issuer, by making payment directly
to such LC Issuer in immediately available funds at the payment office of such
LC Issuer in Canada, for any Unpaid Drawings with respect to any Canadian Letter
of Credit immediately after, and in any event within 1 Business Day after the
date on which, such LC Issuer notifies the Company and the applicable LC Obligor
of such payment or disbursement (which notice to the Company or such Obligor
shall be delivered reasonably promptly after any such payment or disbursement),
such payment to be made in Canadian Dollars, with interest on the amount so paid
or disbursed by such LC Issuer, to the extent not reimbursed prior to 1:00 P.M.
(local time at the payment office of the applicable LC Issuer in Canada) on the
date of such payment or disbursement, from and including the date paid or
disbursed to but not including the date such LC Issuer is reimbursed therefor at
a rate per annum that shall be the rate then applicable to Canadian Revolving
Loans that are Canadian Base Rate Loans (without duplication of any amounts due
pursuant to Section 2.12(e), plus an additional 2% per annum if not reimbursed
on the date of such payment or disbursement), any such interest also to be
payable on demand. If by 11:00 A.M. on the Business Day immediately following
notice to it of its obligation to make reimbursement in respect of an Unpaid
Drawing, the relevant LC Obligor has not made such reimbursement out of its
available cash on hand or a contemporaneous Canadian Borrowing hereunder (if
such Canadian Borrowing is otherwise available to such LC Obligor), (x) the LC
Obligor will in each case be deemed to have given a Notice of Borrowing for
Canadian Revolving Loans that are Canadian Base Rate Loans in an aggregate
Dollar Equivalent principal amount sufficient to reimburse such Unpaid Drawing
(and the Revolver Agent shall promptly give notice to the Canadian Lenders of
such deemed Notice of Borrowing), (y) the Canadian Lenders shall, unless they
are legally prohibited from doing so, make the Canadian Revolving Loans
contemplated by such deemed Notice of Borrowing (which Canadian Revolving Loans
shall be considered made under Section 2.03), and (z) the proceeds of such
Canadian Revolving Loans shall be disbursed directly to the applicable LC Issuer
to the extent necessary to effect such reimbursement, with any excess proceeds
to be made available to the applicable Canadian Borrower in accordance with the
applicable provisions of this Agreement. Any notice given by the Revolver Agent
or applicable LC Issuer pursuant to this Section 2.07(g)(i) may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and

 

65



--------------------------------------------------------------------------------

irrespective of any setoff, counterclaim or defense to payment that such LC
Obligor may have or have had against such LC Issuer, the Revolver Agent or any
Canadian Lender, including, without limitation, any of the circumstances
described in Section 2.07(h)(v) and any defense based upon the failure of any
drawing under a Canadian Letter of Credit to conform to the terms of the
Canadian Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing, it being understood and agreed that
such LC Issuer shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any LC Obligor’s or the
Company’s instructions or those contained in the Canadian Letters of Credit or
any modifications, amendments or supplements thereto; provided, however, that no
LC Obligor shall be obligated to reimburse a LC Issuer for any wrongful payment
made by such LC Issuer under a Canadian Letter of Credit as a result of acts or
omissions constituting bad faith, willful misconduct or gross negligence on the
part of such LC Issuer as determined by a final non-appealable judgment of a
court of competent jurisdiction.

(iii) Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Canadian Letter of Credit by the beneficiary
thereof, the applicable LC Issuer shall be responsible only to determine that
the documents and certificates required to be delivered under such Canadian
Letter of Credit have been delivered and that they comply on their face with the
requirements of such Canadian Letter of Credit.

(iv) Liability for Acts and Omissions. As between any Credit Party and the
applicable LC Issuer, or such LC Issuer’s Affiliates, such Credit Party assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Canadian Letters of Credit. In furtherance
and not in limitation of the foregoing, such LC Issuer shall not be responsible
for any of the following, including any losses or damages to any Credit Party or
other Person or property relating therefrom: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such
Canadian Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if such
LC Issuer or its Affiliates shall have been notified thereof); (ii) the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Canadian Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Canadian Letter of Credit, or any other party to which such Canadian
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Canadian Letter of Credit or any other claim
of any Credit Party against any beneficiary of such Canadian Letter of Credit,
or any such transferee, or any dispute between or among any Credit Party and any
beneficiary of any Canadian Letter of Credit or any such transferee;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Canadian Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Canadian Letter of
Credit of the proceeds of any drawing under such Canadian Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such LC Issuer
or its Affiliates, as applicable, including any act or omission of any
Governmental Authority, and none of the above shall affect or impair, or prevent
the vesting of, any of such LC Issuer’s or its Affiliates rights or powers
hereunder.

 

66



--------------------------------------------------------------------------------

Nothing in the preceding sentence shall relieve such LC Issuer from liability
for such LC Issuer’s bad faith, gross negligence or willful misconduct in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall such LC Issuer or its Affiliates be
liable to any Credit Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Canadian Letter of Credit.

Without limiting the generality of the foregoing, the applicable LC Issuer and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by such LC Issuer or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Canadian Letter of Credit; (ii) may
honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Canadian
Letter of Credit; (iii) may honor a previously dishonored presentation under a
Canadian Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by such LC Issuer or its
Affiliate; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Canadian Letter
of Credit; (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the laws or practices of the place where such bank is
located; and (vi) may settle or adjust any claim or demand made on such LC
Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Canadian Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Canadian Letter of Credit fail to conform in any way with
such Canadian Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by any LC Issuer or its Affiliates
under or in connection with the Letters of Credit issued by it or any documents
and certificates delivered thereunder, if taken or omitted in good faith, shall
not put such LC Issuer or its Affiliates under any resulting liability to the
Company, any Canadian Borrower or any Canadian Lender.

(h) Canadian LC Participations.

(i) Immediately upon each Canadian LC Issuance, the LC Issuer of such Canadian
Letter of Credit shall be deemed to have sold and transferred to each Canadian
Lender, and each such Canadian Lender (each a “Canadian LC Participant”) shall
be deemed irrevocably and unconditionally to have purchased and received from
such LC Issuer, without recourse or warranty, an undivided interest and
participation (a “Canadian LC Participation”), to the extent of such Canadian
Lender’s Canadian Commitment Percentage of the Stated Amount of such Canadian
Letter of Credit in effect at such time of issuance, in such Canadian Letter of
Credit, each substitute letter of credit, each drawing made thereunder, the
obligations of any LC

 

67



--------------------------------------------------------------------------------

Obligor under this Agreement with respect thereto (although LC Fees relating
thereto shall be payable directly to the Revolver Agent for the account of the
Canadian Lenders as provided in Section 2.14 and the Canadian LC Participants
shall have no right to receive any portion of any fees of the nature
contemplated by Section 2.14(e)), the obligations of any LC Obligor under any LC
Documents pertaining thereto, and any security for, or guaranty pertaining to,
any of the foregoing.

(ii) In determining whether to pay under any Canadian Letter of Credit, a LC
Issuer shall not have any obligation relative to the Canadian LC Participants
other than to determine that any documents required to be delivered under such
Canadian Letter of Credit have been delivered and that they appear to comply on
their face with the requirements of such Canadian Letter of Credit. Any action
taken or omitted to be taken by a LC Issuer under or in connection with any
Canadian Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not create for such LC Issuer any
resulting liability.

In the event that a LC Issuer makes any payment under any Canadian Letter of
Credit and the applicable LC Obligor shall not have reimbursed such amount in
full to such LC Issuer pursuant to Section 2.07(g), such LC Issuer shall
promptly notify the Revolver Agent, and the Revolver Agent shall promptly notify
each Canadian LC Participant of such failure, and each Canadian LC Participant
shall promptly and unconditionally pay to the Revolver Agent at the Canadian
Payment Office for the account of such LC Issuer, the amount of such Canadian LC
Participant’s Canadian Commitment Percentage of such payment in Canadian Dollars
and in same day funds; provided, however, that no Canadian LC Participant shall
be obligated to pay to the Revolver Agent its Canadian Commitment Percentage of
such unreimbursed amount for any wrongful payment made by such LC Issuer under a
Canadian Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer as determined by a
final non-appealable judgment of a court of competent jurisdiction or if at the
time of the issuance or extension of a Canadian Letter of Credit, the applicable
LC Issuer had actual written notice from a Borrower or another Canadian Lender
that an Event of Default had occurred and was continuing. If the Revolver Agent
so notifies any Canadian LC Participant required to fund a payment under a
Canadian Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such Canadian LC Participant shall make available to the
Revolver Agent at the Canadian Payment Office for the account of the relevant LC
Issuer such Canadian LC Participant’s Canadian Commitment Percentage of the
amount of such payment on such Business Day in same day funds. If and to the
extent such Canadian LC Participant shall not have so made its Canadian
Commitment Percentage of the amount of such payment available to the Revolver
Agent for the account of the relevant LC Issuer, such Participant agrees to pay
to the Revolver Agent for the account of such LC Issuer, forthwith on demand,
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Revolver Agent for the account of such LC
Issuer at (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three (3) days following the date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Canadian Base Rate on and after
the fourth day following the date on which the applicable Letter of Credit was
drawn. The failure of any Canadian LC Participant to make available to the
Revolver Agent for the account of the relevant LC Issuer its Canadian Commitment
Percentage of any payment under any Canadian Letter of Credit shall not relieve
any other Canadian LC Participant of its obligation hereunder to make available
to the Revolver Agent for the account of such LC Issuer

 

68



--------------------------------------------------------------------------------

its Canadian Commitment Percentage of any payment under any Canadian Letter of
Credit on the date required, as specified above, but no Canadian LC Participant
shall be responsible for the failure of any other Canadian LC Participant to
make available to the Revolver Agent for the account of such LC Issuer such
other Canadian LC Participant’s Canadian Commitment Percentage of any such
payment. The failure of the Revolver Agent or the applicable LC Issuer to give
any such notice of a drawing of the applicable Canadian Letter of Credit or in
sufficient time to enable any Canadian LC Participant to effect such payment on
the date therefor shall not relieve any such Canadian LC Participant from its
obligations under this Section 2.07(h).

(iii) Whenever a LC Issuer receives a payment of a reimbursement obligation from
an LC Obligor as to which the Revolver Agent has received for the account of
such LC Issuer any payments from the Canadian LC Participants pursuant to
subpart (ii) above, such LC Issuer shall pay to the Revolver Agent at the
Canadian Payment Office and the Revolver Agent shall promptly pay to each
Canadian LC Participant that has paid its applicable Canadian Commitment
Percentage thereof, in same day funds, an amount equal to such Canadian LC
Participant’s applicable Canadian Commitment Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
Canadian LC Participations, as and to the extent so received.

(iv) If the Revolver Agent is required at any time to return to the Company, any
LC Obligor or any other Credit Party, or to a trustee, receiver, liquidator,
custodian, or any official in any proceeding related to an Insolvency Event, any
portion of any payment made by the Company, any LC Obligor or any other Credit
Party to the Revolver Agent for the account of the applicable LC Issuer pursuant
to this Section in reimbursement of a payment made under the Canadian Letter of
Credit or interest or fee thereon, each Canadian Lender shall, on demand of the
Revolver Agent, forthwith return to the Revolver Agent for the account of such
LC Issuer the amount of its Funding Percentage of any amounts so returned by the
Revolver Agent plus interest thereon from the date such demand is made to the
date such amounts are returned by such Canadian Lender to the Revolver Agent, at
a rate per annum equal to the Federal Funds Effective Rate in effect from time
to time.

(v) The obligations of the Canadian LC Participants to make payments to the
Revolver Agent for the account of each LC Issuer with respect to Canadian
Letters of Credit shall be irrevocable and not subject to counterclaim, set-off
or other defense or any other qualification or exception whatsoever and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents or any Canadian Letter of Credit;

(B) the existence of any claim, set-off, defense or other right that (y) such
Canadian Lender may have against the applicable LC Issuer or any of its
Affiliates, the Company, any LC Obligor or any other Person for any reason
whatsoever, or which the Company or any LC Obligor may have against such LC
Issuer or any of its Affiliates, any Canadian Lender or any other Person for any
reason whatsoever; or (z) any LC Obligor may have at any time against a
beneficiary named in a Canadian Letter of Credit, any transferee of

 

69



--------------------------------------------------------------------------------

any Canadian Letter of Credit (or any Person for whom any such transferee may be
acting), the Revolver Agent, any LC Issuer, any Canadian Lender, or other
Person, whether in connection with this Agreement, any Canadian Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Canadian Letter of Credit), other than any claim
that the applicable LC Obligor may have against any applicable LC Issuer for
gross negligence or willful misconduct of such LC Issuer in making payment under
any applicable Canadian Letter of Credit;

(C) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Canadian Letter of Credit, or any draft, certificate or other document
presented under the Canadian Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or the transport of any property or provision of
services relating to a Canadian Letter of Credit, in each case even if the
applicable LC Issuer or any of its Affiliates has been notified thereof;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(E) any breach of this Agreement or any other Loan Document by any party
thereto, or the occurrence of any Default or Event of Default;

(F) any claim of breach of warranty that might be made by the Company, any LC
Obligor or any other Credit Party or any Canadian Lender against any beneficiary
of a Canadian Letter of Credit, or the existence of any claim, set-off,
recoupment, counterclaim, crossclaim, defense or other right which the Company,
any LC Obligor, any other Credit Party or any Canadian Lender may have at any
time against a beneficiary, successor beneficiary any transferee or assignee of
any Canadian Letter of Credit or the proceeds thereof (or any Persons for whom
any such transferee may be acting), the applicable LC Issuer or its Affiliates
or any Canadian Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Company, any LC Obligor, any
other Credit Party or Subsidiaries of the Company, any LC Obligor, any other
Credit Party and the beneficiary for which any Canadian Letter of Credit was
procured);

(G) payment by the applicable LC Issuer or any of its Affiliates under any
Canadian Letter of Credit against presentation of a demand, draft or certificate
or other document which does not comply with the terms of such Canadian Letter
of Credit;

(H) the solvency of, or any acts or omissions by, any beneficiary of any
Canadian Letter of Credit, or any other Person having a role in any transaction
or obligation relating to a Canadian Letter of Credit, or the existence, nature,
quality, quantity, condition, value or other characteristic of any property or
services relating to a Canadian Letter of Credit;

 

70



--------------------------------------------------------------------------------

(I) any failure by the applicable LC Issuer or any of its Affiliates to issue
any Canadian Letter of Credit in the form requested by the Company or any LC
Obligor, unless such LC Issuer has received written notice from the Company or
such LC Obligor of such failure within three Business Days after such LC Issuer
shall have furnished the Company or such LC Obligor and the Revolver Agent a
copy of such Canadian Letter of Credit and such error is material and no drawing
has been made thereon prior to receipt of such notice;

(J) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Company, any LC Obligor,
any other Credit Party or Subsidiaries of the Company, any LC Obligor, any other
Credit Party;

(K) the occurrence or continuance of any proceeding related to an Insolvency
Event under the Bankruptcy Code or any similar other Law with respect to the
Company, any LC Obligor or any other Credit Party;

(L) the fact that the Revolving Credit Termination Date shall have passed or
this Agreement or the Revolving Commitments hereunder shall have been
terminated; and

(M) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(vi) To the extent any LC Issuer is not indemnified by the Company or any LC
Obligor, the Canadian LC Participants will reimburse and indemnify such LC
Issuer, in proportion to their respective Canadian Commitment Percentages, for
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature that may be imposed on, asserted against or incurred by such Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no Canadian LC Participants shall be
liable for (A) any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements
resulting from such LC Issuer’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction, or (B) any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
resulting from the failure of any other Canadian LC Participant to fund any
Canadian LC Participation pursuant to this Section.

Section 2.08 Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan shall be made upon notice in the
form provided for below which shall be provided by the applicable Borrower to
the Applicable Agent at its Notice Office not later than (i) in the case of each
Borrowing of a Fixed Rate Loan, 11:00 A.M. (local time at its Notice Office), or
1:00 P.M. (local time at its Notice Office) if the Applicable Agent has provided
a Notice of Adjustment pursuant to Section 2.10(b) on such day, at least three
Business Days prior to the date of such Borrowing, (ii) in the case of each
Borrowing of a Base Rate Loan, prior to 11:00 A.M. (local time at its Notice
Office), or 1:00 P.M. (local time at its Notice Office) if the Applicable Agent
has provided a Notice of Adjustment pursuant to Section 2.10(b) on such day, on
the proposed date of such Borrowing,

 

71



--------------------------------------------------------------------------------

and (iii) in the case of any Borrowing under the Swing Line Facility, prior to
1:00 P.M. (local time at its Notice Office) on the proposed date of such
Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing shall be made by an
Authorized Officer of the Borrower requesting such Borrowing by delivering
written notice of such request substantially in the form of Exhibit B-1 (each
such notice, a “Notice of Borrowing”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of such Borrower of
a Notice of Borrowing by letter, facsimile or telex), and in any event each such
request shall be irrevocable and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (ii) the date of the
Borrowing (which shall be a Business Day), (iii) the Type of Loans such
Borrowing will consist of, (iv) whether such Loan is a Revolving Loan or a Term
Loan, and (v) if applicable, the initial Interest Period applicable thereto.
Without in any way limiting the obligation of any Borrower to confirm in writing
any telephonic notice permitted to be given hereunder, the Applicable Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by such Applicable Agent in good faith to be
from an Authorized Officer of the applicable Borrower entitled to give
telephonic notices under this Agreement on behalf of such Borrower. In each such
case, the Applicable Agent’s record of the terms of such telephonic notice shall
be conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by any Borrower shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by a Borrower on
any day; provided, however, that (i) if there are two or more Borrowings on a
single day by the same Borrower that consist of Fixed Rate Loans, each such
Borrowing shall have a different initial Interest Period, (ii) at no time shall
there be more than 12 Borrowings of Fixed Rate Loans outstanding hereunder for
all of the Borrowers, and (iii) at no time shall there be more than three
Borrowings of Canadian Revolving Loans outstanding hereunder.

Section 2.09 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, Revolving Facility LC Participations and Canadian LC
Participations, as the case may be, are several and not joint obligations. No
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans or fund any participation hereunder and each Lender
shall be obligated to make the Loans provided to be made by it and fund its
participations required to be funded by it hereunder, regardless of the failure
of any other Lender to fulfill any of its Commitments hereunder and no such
failure, or any other failure to perform its obligations hereunder, by any
Lender shall affect the Obligations of any Borrower to any other party. Nothing
herein and no subsequent termination of the Commitments pursuant to Section 2.15
shall be deemed to relieve any Lender from its obligation to fulfill its
commitments hereunder and in existence from time to time or to prejudice any
rights that the Borrowers may have against any Lender as a result of any default
by such Lender hereunder.

 

72



--------------------------------------------------------------------------------

(b) Funding Obligations. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be funded as follows: (i) all
Revolving Loans made, and Revolving Facility LC Participations acquired by each
Revolving Lender, shall be made or acquired, as the case may be, on a pro rata
basis based upon each Revolving Lender’s Funding Percentage of the amount of
such Revolving Borrowing or Revolving Facility Letter of Credit in effect on the
date the applicable Revolving Borrowing is to be made or the Revolving Facility
Letter of Credit is to be issued, (ii) all Term Loans made shall be made by the
Term Lenders on a pro rata basis based upon the percentage obtained by dividing
each such Term Lender’s Term Commitment by the aggregate of all Term Commitments
at such time and (iii) all Canadian Revolving Loans made, and Canadian LC
Participations acquired by each Canadian Lender, shall be made or acquired, as
the case may be, on a pro rata basis based upon each Canadian Lender’s Canadian
Commitment Percentage of the amount of such Canadian Borrowing or Canadian LC
Participation in effect on the date the applicable Canadian Borrowing is to be
made.

(c) Notice to Lenders. The Applicable Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing applicable to such Lender, or Conversion or Continuation
thereof, and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, Revolving Facility LC Request
or Canadian LC Request, as the case may be, relating thereto.

(d) Funding of Loans.

(i) Revolving Loans. Promptly, but in any event no later than 2:00 P.M. New York
City time on the date specified in each Notice of Borrowing, each Revolving
Lender will make available its Funding Amount, if any, of each Revolving
Borrowing requested to be made on such date to the Revolver Agent at the Payment
Office in Dollars and in immediately available funds and the Revolver Agent
promptly will make available to the appropriate Borrower by depositing to its
account at the Payment Office (or such other account as such Borrower shall
specify) the aggregate of the amounts so made available in the type of funds
received.

(ii) Canadian Revolving Loans. Promptly, but in any event no later than 2:00
P.M. New York City time on the date specified in each Notice of Borrowing, each
Canadian Lender will make available its proportionate share, if any, of each
Canadian Borrowing requested to be made on such date to the Revolver Agent at
the Canadian Payment Office in Canadian Dollars and in immediately available
funds and the Canadian Administrative Branch of the Revolver Agent promptly will
make available to the appropriate Canadian Borrower by depositing to its account
at the Canadian Payment Office (or such other account in Canada as such Canadian
Borrower shall specify) the aggregate of the amounts so made available in the
type of funds received.

(iii) Term Loans. Promptly, but in any event no later than 1:00 P.M. New York
City time on the date specified in the Notice of Borrowing delivered on or prior
to the Closing Date, each Term Lender will make available its Funding Amount of
the Term Borrowing requested to be made on the Closing Date to the Global Agent
at the Payment Office

 

73



--------------------------------------------------------------------------------

in Dollars and in immediately available funds and the Global Agent promptly will
make available to the Company by depositing to its account at the Payment Office
(or such other account as the Company shall specify) the aggregate of the
amounts so made available in the type of funds received.

(iv) Swing Loans.

(A) So long as the Swing Line Lender elects to make Swing Loans, promptly, but
in any event no later than 2:00 P.M. New York City time on the date specified in
each Notice of Borrowing, the Swing Line Lender will make available to the
Company by depositing to its account at the Payment Office (or such other
account as the Company shall specify) the aggregate of Swing Loans requested in
such Notice of Borrowing.

(B) In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.05(a), without the requirement for a specific request from the Company
pursuant to Section 2.08(b), the Swing Line Lender may make Swing Loans to the
Company in accordance with the provisions of any agreements between the Company
and the Swing Line Lender relating to the Company’s deposit, sweep and other
accounts with the Swing Line Lender and related arrangements and agreements
regarding the management and investment of the Company’s cash assets as in
effect from time to time (the “Cash Management Agreements”) to the extent of the
daily aggregate net negative balance in the Company’s accounts which are subject
to the provisions of the Cash Management Agreements. Swing Loans made pursuant
to this Section 2.09(d)(iv)(B) in accordance with the provisions of the Cash
Management Agreements shall (i) be subject to the limitations as to aggregate
amount set forth in Section 2.05(a), (ii) be subject to any limitations as to
individual amount set forth in the Cash Management Agreement, (iii) be payable
by the Company, both as to principal and interest, at the times set forth in the
Cash Management Agreements (but in no event later than the Revolving Facility
Termination Date), (iv) not be made at any time after the Swing Line Lender has
notice of the occurrence and during the continuance of a Default or Event of
Default, (v) if not repaid by the Company in accordance with the provisions of
the Cash Management Agreements, be subject to each Lender’s obligation to
purchase participating interests therein pursuant to Section 2.05(c) and
(vi) except as provided in the foregoing subsections (i) through (v), be subject
to all of the terms and conditions of Section 2.05.

(e) Advance Funding. Unless the Applicable Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to such Applicable Agent its portion of the Borrowing or Borrowings to
be made on such date, such Applicable Agent may assume that such Lender has made
such amount available to such Applicable Agent (or the Canadian Administrative
Branch of the Revolver Agent, as the case may be) on such date of Borrowing, and
the Applicable Agent (or the Canadian Administrative Branch of the Revolver
Agent, as the case may be), in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the applicable
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Applicable Agent (or the Canadian Administrative Branch of
the Revolver Agent, as the case may be) by such Lender and the Applicable Agent
(or the Canadian Administrative Branch of the Revolver Agent, as the case may
be) has made the same available to such Borrower, such Applicable Agent (or the
Canadian Administrative Branch of the Revolver Agent, as the case

 

74



--------------------------------------------------------------------------------

may be) shall be entitled to recover such corresponding amount from such Lender.
If such Lender does not pay such corresponding amount forthwith upon the
Applicable Agent’s demand therefor, such Applicable Agent shall promptly notify
such Borrower, and such Borrower shall immediately pay such corresponding amount
to such Applicable Agent (or the Canadian Administrative Branch of the Revolver
Agent, as the case may be). The Applicable Agent (or the Canadian Administrative
Branch of the Revolver Agent, as the case may be) shall also be entitled to
recover from such Lender or such Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by such Applicable Agent (or the Canadian
Administrative Branch of the Revolver Agent, as the case may be) to such
Borrower to the date such corresponding amount is recovered by such Applicable
Agent (or the Canadian Administrative Branch of the Global Agent, as the case
may be) at a rate per annum equal to (x) if paid by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Applicable Agent
in accordance with banking industry rules on interbank compensation or (y) if
paid by such Borrower, the then applicable rate of interest, calculated in
accordance with Section 2.12, for the respective Loans at the Base Rate for
payments to any Agent and at the Canadian Base Rate for payments to the Canadian
Administrative Branch of the Revolver Agent (but without any requirement to pay
any amounts in respect thereof pursuant to Section 3.04).

Section 2.10 Adjustment of Loans and Certain Other Obligations.

(a) Requirement for Adjustment. If on any Adjustment Date (i) (A) the
Revolving/Canadian Facility Exposure of any Canadian Lender (whether directly or
by its Canadian Lending Installation) is in excess of an amount equal to such
Lender’s Fixed Commitment Percentage of the Aggregate Revolving/Canadian
Facility Exposure and (B) such Lender has any Revolving Facility Exposure owing
to it, or (ii) (A) the Revolving/Canadian Facility Exposure of any Canadian
Lender (whether directly or by its Canadian Lending Installation) is less than
an amount equal to such Lender’s Fixed Percentage of the Aggregate
Revolving/Canadian Facility Exposure and (B) the Non-Canadian Lenders have
Revolving Facility Exposure owing to them, then, in the case of each of the
foregoing, the Obligations owing to all of the Revolving Lenders shall be
adjusted through a repayment and re-advancement of the Revolving Loans and a
sale of Revolving Facility LC Outstandings in accordance with this Section, such
that the Revolving Facility Exposure of each Lender is equal to its Fixed
Commitment Percentage of the Aggregate Revolving/Canadian Facility Exposure, or
as close thereto as possible without exceeding the amount of any Lender’s
Revolving Commitment or the Total Revolving Commitment.

(b) Notice of Adjustment. The Revolver Agent shall provide to each Revolving
Lender and the Company, on each Adjustment Date (or, if the Revolver Agent is
aware of an adjustment that is going to occur as a result of a notice received
by the Revolver Agent pursuant to Section 2.06(b), Section 2.08(b),
Section 2.13(c) or Section 2.16(a), on the date any such notice is received by
the Revolver Agent) notice by 12:00 noon (local time at its Notice Office) of
any adjustment to be made pursuant to this Section and shall specify therein for
each Revolving Lender the details regarding the adjustments to be made (a
“Notice of Adjustment”).

 

75



--------------------------------------------------------------------------------

(c) Manner of Adjustment. On each Adjustment Date, to the extent necessary, the
Revolving Loans and Revolving Facility LC Outstandings shall be adjusted as
hereinafter set forth such that the Revolving/Canadian Facility Exposure of each
applicable Lender is equal to its Fixed Commitment Percentage of the Aggregate
Revolving/Canadian Facility Exposure, or as close thereto as possible without
exceeding the amount of any Lender’s Revolving Commitment or the Total Revolving
Commitment. Any adjustment of the Revolving Loans and Revolving Facility LC
Outstandings shall be made by the Revolver Agent on the applicable Adjustment
Date in the following manner:

(i) the Revolving Borrowings (and all the Revolving Loans comprising such
Borrowings) designated by the Revolver Agent in the Notice of Adjustment
relating to such adjustment, as determined in accordance with Section 2.10(d)
below, as being required to be repaid, shall be repaid in full by the Company
out of the proceeds of new Revolving Borrowings to be made as set forth in this
Section;

(ii) the Company shall pay on such Adjustment Date all of the accrued and unpaid
interest owing on all of the Revolving Loans made to the Company that are being
repaid in accordance with this Section, together with any amounts that may be
due pursuant to Section 2.10(h) below;

(iii) the new Revolving Borrowings (and the Revolving Loans comprising such
Revolving Borrowings) to be made pursuant to this Section shall, except as set
forth below, be in the same aggregate principal amount (except in the case of an
adjustment being made as a result of a request for a new Revolving Borrowing in
which case the amount of the Revolving Loans shall be increased appropriately to
reflect the amount of such new Revolving Borrowing), of the same Type, have the
same Interest Period (or as close thereto as possible), and be in the same
currency as the original Revolving Borrowings to which they relate; provided,
however, that (A) the principal amount of the Revolving Loans to be made by each
Lender pursuant to each such Revolving Borrowing shall be in the amount
specified in the Notice of Adjustment sent by the Revolver Agent, and (B) unless
the Company has properly submitted a Notice of Borrowing or Notice of Conversion
or Continuation in accordance with this Agreement, all such Revolving Loans
comprising such new Revolving Borrowings shall be US Base Rate Loans unless and
until Converted in accordance with Section 2.13 by the Company to Fixed Rate
Loans;

(iv) if specified by the Revolver Agent in the Notice of Adjustment, each Lender
or the applicable Lenders shall purchase from the other Lenders or other
applicable Lenders the amount of the Revolving Facility LC Outstandings of such
other Lenders or other applicable Lenders as specified in such Notice of
Adjustment; and

(v) the Company shall pay on such Adjustment Date all of the accrued and unpaid
LC Fees with respect to any Revolving Facility LC Outstandings that are being
sold pursuant to subpart (iv) above, together with any amounts that may be due
pursuant to Section 2.10(h) below.

(d) Determination of Loans to be Repaid. In determining which Revolving Loans
are required to be repaid pursuant to this Section, the Revolver Agent shall
designate such

 

76



--------------------------------------------------------------------------------

Revolving Loans in the following order (in each case to the extent Revolving
Loans of such Type are outstanding and in an amount necessary to effect the
adjustments required pursuant to this Section): (i) first, US Base Rate Loans
and (ii) second, Eurodollar Loans (with Interest Periods ending closest to the
Adjustment Date on which such Eurodollar Loans are to be repaid having
preference over Interest Periods ending later).

(e) Payment Obligations. To the extent necessary, each Revolving Lender shall
pay to the Revolver Agent, for distribution to the appropriate Revolving
Lenders, the amounts required to be paid by it pursuant to each Notice of
Adjustment. Each such Revolving Lender shall make such amounts available to the
Revolver Agent at the times and in the manner set forth in Section 2.09(d),
provided that any amounts payable pursuant to Section 2.10(c)(iv) above shall be
paid by the appropriate Revolving Lenders on the applicable Adjustment Date to
the Revolver Agent or for the account of the Revolving Lenders to which such
payment is due in immediately available funds at the Payment Office.

(f) Participations. If any Revolving Lender determines in good faith that it is
legally prohibited from making any Revolving Loans when required to do so
pursuant to this Section, such Lender shall purchase an undivided participating
interest in the Revolving Credit Exposure of the other Lenders as appropriate in
an amount equal to the amount of the Revolving Loan or Revolving Loans such
prohibited Lender was required to fund. On the date that any prohibited
Revolving Lender is required to purchase a participation pursuant to the
preceding sentence, each such Revolving Lender shall pay to each other Revolving
Lender, in immediately available funds, the amount due to each such other
Revolving Lender. If any amount required to be paid by any Revolving Lender to
any other Revolving Lender pursuant to the above provisions is not paid on the
date such payment is due, such Revolving Lender shall pay to each other
Revolving Lender on demand interest on the amount not so paid at the greater of
the Federal Funds Effective Rate and a rate determined by the Revolver Agent in
accordance with industry rules on interbank compensation from the due date until
such amount is paid in full.

(g) Obligations Unconditional. Each Revolving Lender’s obligation to make
Revolving Loans and/or to purchase Revolving Facility LC Outstandings or
participations pursuant to this Section shall be subject to the conditions that
(i) such Revolving Lender shall have received a Notice of Adjustment complying
with the provisions hereof and (ii) in the case of an adjustment being made as a
result of a request by the Company for a new Revolving Borrowing, that the
Company has satisfied all of the conditions to the making of such new Revolving
Facility Borrowing pursuant to the terms of this Agreement, but otherwise shall
be absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right that such Revolving Lender may have against any other
Revolving Lender, any Credit Party, or any other Person, or any Credit Party may
have against any Revolving Lender or other Person, as the case may be, for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default; (C) any event or circumstance involving a Material Adverse Effect upon
the Borrowers; (D) any breach of any Loan Document by any party thereto; or
(E) any other circumstance, happening or event, whether or not similar to any of
the foregoing.

(h) Breakage Compensation. Each Borrower shall be required to pay any breakage
compensation or other prepayment costs associated with the adjustment of any of
the

 

77



--------------------------------------------------------------------------------

Obligations pursuant to this Section, in each case in accordance with Article
III. The Revolver Agent shall use its best efforts to effect any adjustment of
the Obligations pursuant to this Section in a manner that minimizes any such
breakage compensation or prepayment costs, but shall not be liable to the
Borrowers for failing to do so.

Section 2.11 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) Loan Accounts of Agents; Lender Registers.

(i) The Revolver Agent shall maintain accounts in which it shall record (v) the
amount of each Revolving Loan and Revolving Borrowing made hereunder, the Type
thereof, the currency in which such Revolving Loan is denominated, the Interest
Period and applicable interest rate, (w) the amount and other details with
respect to each Letter of Credit issued hereunder, (x) the amount of any
principal due and payable or to become due and payable from the Borrowers to
each Revolving Lender hereunder, (y) the amount of any sum received by the
Revolver Agent hereunder for the account of the Revolving Lenders and each
Revolving Lender’s share thereof, and (z) the other details relating to the
Revolving Loans and Letters of Credit to be made or issued hereunder. In
addition, the Revolver Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain a register (the “Revolving Lender
Register”) on or in which it will record the names and addresses of the
Revolving Lenders, the Revolving Commitments, and the principal amounts of (and
stated interest on) the Revolving Loans owing to each Revolving Lender from time
to time. The Revolver Agent will make the Revolving Lender Register available to
any Revolving Lender or the Company upon its request.

(ii) The Global Agent shall maintain accounts in which it shall record (w) the
amount of each Term Loan and Term Borrowing made hereunder, the Type thereof,
the currency in which such Term Loan is denominated, the Interest Period and
applicable interest rate, (x) the amount of any principal due and payable or to
become due and payable from the Borrowers to each Term Lender hereunder, (y) the
amount of any sum received by the Global Agent hereunder for the account of the
Term Lenders and each Term Lender’s share thereof, and (z) the other details
relating to the Term Loans made hereunder. In addition, the Global Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain a register (the “Term Lender Register”) on or in which it will record
the names and addresses of the Term Lenders, the Term Loan Commitments, and the
principal amounts of (and stated interest on) the Term Loans owing to each Term
Lender from time to time. The Global Agent will make the Term Lender Register
available to any Term Lender (with respect to its position only) or the Company
for inspection upon its request.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.11(a) and (b) shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein, and the Borrowers,
the Agents and the Lenders

 

78



--------------------------------------------------------------------------------

shall treat each Person whose name is recorded in the Lender Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
provided, that the failure of any Lender or any Agent to maintain such accounts
or any error (other than manifest error) therein shall not in any manner affect
the obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

(d) Notes. Upon request of any Lender or the Swing Line Lender, (i) the Company
will execute and deliver to such Revolving Lender a Revolving Facility Note with
blanks appropriately completed in conformity herewith to evidence the Company’s
obligation to pay the principal of, and interest on, the Revolving Loans made to
it by such Revolving Lender, (ii) the Company will execute and deliver to such
Term Lender a Term Facility Note with blanks appropriately completed in
conformity herewith to evidence the Company’s obligation to pay the principal
of, and interest on, the Term Loans made to it by such Term Lender, (iii) if
applicable, the Canadian Borrowers will execute and deliver to each Canadian
Lender a CDOR Note and a Canadian Base Rate Note with blanks appropriately
completed in conformity herewith to evidence their obligation to pay the
principal of, and interest on, the Canadian Revolving Loans made to them by such
Lender, and (iv) the Company will execute and deliver to the Swing Line Lender a
Swing Line Note with blanks appropriately completed in conformity herewith to
evidence the Company’s obligation to pay the principal of, and interest on, the
Swing Loans made to it by the Swing Line Lender; provided, however, that the
decision of any Lender or the Swing Line Lender to not request a Note shall in
no way detract from any Borrower’s obligation to repay the Loans and other
amounts owing by such Borrower to such Lender or the Swing Line Lender.

Section 2.12 Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a US Base Rate Loan, the Base Rate plus the Applicable Margin
in effect from time to time and (ii) during such periods as such Revolving Loan
is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar
Loan for the applicable Interest Period plus the Applicable Margin in effect
from time to time.

(b) Interest on Canadian Revolving Loans.

(i) Each Canadian Base Rate Loan made by each Canadian Lender shall bear
interest on the outstanding principal amount thereof at a fluctuating rate per
annum that shall at all times be equal to the Canadian Base Rate plus the
Applicable Margin in effect from time to time.

(ii) Each CDOR Loan made by each Canadian Lender shall bear interest on the
outstanding principal amount thereof at a rate per annum that shall at all times
be equal to the CDOR Rate for the applicable Interest Period, plus the
applicable Margin in effect from time to time.

 

79



--------------------------------------------------------------------------------

(c) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Lender shall bear interest at a fluctuating rate per annum that
shall at all times be equal to (i) during such periods as such Term Loan is a US
Base Rate Loan, the Base Rate plus the Applicable Margin in effect from time to
time and (ii) during such periods as such Term Loan is a Eurodollar Loan, the
relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Margin in effect from time to time.

(d) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Quoted Rate applicable thereto.

(e) Default Interest. Notwithstanding the above provisions, if an Event of
Default is in existence, then automatically in the case of an Event of Default
under Section 8.01(h) and otherwise upon written notice by the Global Agent
(which notice the Global Agent shall give at the direction of the Required
Lenders), (i) all outstanding amounts of principal and, to the extent permitted
by law, all overdue interest, in respect of each Loan shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate, and (ii) the
fees applicable to any Revolving Facility LC Outstandings and Canadian LC
Outstandings shall be increased by an additional 2% per annum in excess of the
fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by any Borrower under the Loan Documents is not paid when due, upon written
notice by the Global Agent (which notice the Global Agent shall give at the
direction of the Required Lenders), such amount shall bear interest, payable on
demand, at a rate per annum equal to 2% per annum above the interest rate that
is or would be applicable from time to time pursuant to Section 2.12(a)(i)
above.

(f) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the applicable Borrower: (i) in
respect of each US Base Rate Loan, quarterly in arrears on the last Business Day
of each June, September, December and March, (ii) in respect of each Canadian
Base Rate Loan, monthly in arrears on the last Business Day of each month,
(iii) in respect of each Fixed Rate Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on the dates that are successively three months after the
commencement of such Interest Period, (iv) in respect of any Swing Loan,
quarterly in arrears on the last Business Day of each June, September, December
and March, and (v) in respect of all Loans, on any repayment, prepayment or
Conversion (on the amount repaid, prepaid or Converted), on each Adjustment Date
if required pursuant to Section 2.10, at maturity (whether by acceleration or
otherwise), and, after such maturity, on demand.

(g) Computations of Interest and Discounts. All computations of interest on
Eurodollar Loans and Swing Loans hereunder shall be made on the actual number of
days elapsed over a year of 360 days, all computations of interest on CDOR Loans
hereunder shall be made on the actual number of days elapsed over a year of 365
days and all computations of interest on Base Rate Loans and Unpaid Drawings
hereunder shall be made on the actual number of days elapsed over a year of 365
or 366 days, as applicable. For purposes of this Agreement, whenever interest to
be paid on a Canadian Revolving Loan is to be calculated on the basis of a
period of time that is less than a calendar year, the yearly rate of interest to
which the rate

 

80



--------------------------------------------------------------------------------

determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by such lesser period of time.

(h) Information as to Interest Rates. The Applicable Agent upon determining the
interest rate for any Borrowing shall promptly notify the applicable Borrowers
and the Lenders thereof.

Section 2.13 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans and Term Loans. The Company
shall have the right, subject to the terms and conditions of this Agreement
(including Section 4.03), to (i) Convert all or a portion of the outstanding
principal amount of Revolving Loans or Term Loans of one Type made to it into a
Borrowing or Borrowings of another Type of Loan that can be made to it pursuant
to Section 2.02 and (ii) Continue a Borrowing of Eurodollar Loans at the end of
the applicable Interest Period as a new Borrowing of Eurodollar Loans with a new
Interest Period; provided, however, that any Conversion of Eurodollar Loans into
US Base Rate Loans shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loans.

(b) Conversion and Continuation of Canadian Revolving Loans. The Canadian
Borrowers shall have the right, subject to the terms and conditions of this
Agreement, to (i) Convert all or a portion of the outstanding principal amount
of Canadian Revolving Loans of one Type made to them into a Borrowing or
Borrowings of another Type of Loan that can be made to them pursuant to the
Canadian Sub-Facility and (ii) Continue a Borrowing of CDOR Loans at the end of
the applicable Interest Period as a new Borrowing of CDOR Loans with a new
Interest Period, provided, however, that any Conversion of CDOR Loans into
Canadian Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such CDOR Loans.

(c) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
applicable Borrower to the Applicable Agent at its Notice Office not later than
(i) in the case of each Continuation of or Conversion into a Fixed Rate Loan,
prior to 11:00 A.M. (local time at its Notice Office), or 1:00 P.M. (local time
at its Notice Office) in the case of the Revolving Facility or Canadian
Sub-Facility if the Revolver Agent has provided a Notice of Adjustment pursuant
to Section 2.10(b) on such day, at least three Business Days prior to the date
of such Continuation or Conversion, and (ii) in the case of each Conversion to a
Base Rate Loan, prior to 11:00 A.M. (local time at its Notice Office), or 1:00
P.M. (local time at its Notice Office) in the case of the Revolving Facility or
Canadian Sub-Facility if the Revolver Agent has provided a Notice of Adjustment
pursuant to Section 2.10(b) on such day, on the proposed date of such
Conversion. Each such request shall be made by an Authorized Officer of the
applicable Borrower delivering written notice of such request substantially in
the form of Exhibit B-2 (each such notice, a “Notice of Continuation or
Conversion”) or by telephone (to be confirmed immediately in writing by delivery
by an Authorized Officer of such Borrower of a Notice of Continuation or
Conversion), and in any event each such request shall be irrevocable and shall
specify (A) the Borrowings to be Continued or Converted, (B) the date of the
Continuation or Conversion

 

81



--------------------------------------------------------------------------------

(which shall be a Business Day), and (C) the Interest Period or, in the case of
a Continuation, the new Interest Period. Without in any way limiting the
obligation of each Borrower to confirm in writing any telephonic notice
permitted to be given hereunder, the Applicable Agent may act prior to receipt
of written confirmation without liability upon the basis of such telephonic
notice believed by the Applicable Agent in good faith to be from an Authorized
Officer of such Borrower entitled to give telephonic notices under this
Agreement on behalf of such Borrower. In each such case, the Applicable Agent’s
record of the terms of such telephonic notice shall be conclusive absent
manifest error.

Section 2.14 Fees.

(a) Commitment Fees.

(i) The Company agrees to pay to the Revolver Agent, for the ratable benefit of
each Lender that is a Revolving Lender as consideration for its Revolving
Commitment, nonrefundable commitment fees (the “Commitment Fees”) accruing from
the date hereof until the Revolving Facility Termination Date based upon such
Lender’s Fixed Commitment Percentage of the Total Revolving Commitment in effect
on each day, computed for each day at a rate per annum equal to 50.00 basis
points (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) times (B) the average daily Unutilized Revolving
Commitment (for purposes of this computation, Swing Loans shall be deemed not to
be borrowed amounts under the Revolving Credit Commitment); provided, however,
that any Commitment Fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Company so
long as such Lender shall be a Defaulting Lender except to the extent that such
Commitment Fee shall otherwise have been due and payable by the Company prior to
such time; and provided further that no Commitment Fee shall accrue with respect
to the Revolving Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.

(ii) Accrued Commitment Fees shall be due and payable in arrears on the last
Business Day of each June, September, December and March and on the Revolving
Facility Termination Date.

(b) Upfront Fees. The Company agrees (i) to pay to each Term Lender on the
Closing Date an upfront fee equal to 0.50% of the aggregate amount of Term
Commitments of such Term Lender and (ii) to pay to each Revolving Lender on the
Closing Date an upfront fee equal to an amount separately agreed by the Global
Agent and the Company and separately notified by the Global Agent to such
Revolving Lender.

(c) LC Fees for Revolving Facility Letters of Credit.

(i) The Company agrees to pay a fee in respect of each Revolving Facility Letter
of Credit issued hereunder for the period from the date of issuance of such
Revolving Facility Letter of Credit until the expiration date thereof (including
any extensions of such expiration date that may be made at the election of the
account party or the beneficiary), computed for each day at a rate per annum
equal to (A) the Applicable Margin for Revolving

 

82



--------------------------------------------------------------------------------

Loans that are Eurodollar Loans in effect on such day times (B) the Stated
Amount of such Revolving Facility Letter of Credit on such day. The foregoing
fees shall be payable quarterly in arrears on the last Business Day of each
June, September, December and March and on each Adjustment Date as set forth in
Section 2.10 and on the Revolving Facility Termination Date. Such fees shall be
payable to the Revolver Agent, for the ratable benefit of the Revolving Lenders.

(ii) [Reserved].

(iii) Fees under this Section 2.14(c) accrued with respect to a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Company so long as
such Lender shall be a Defaulting Lender except to the extent that such fees
shall otherwise have been due and payable by the Company prior to such time; and
provided further that no such fees shall accrue with respect to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

(d) LC Fees for Canadian Facility Letters of Credit.

(i) The Canadian Borrowers agree to pay a fee in respect of each Canadian Letter
of Credit issued hereunder for the period from the date of issuance of such
Canadian Letter of Credit until the expiration date thereof (including any
extensions of such expiration date that may be made at the election of the
account party or the beneficiary), computed for each day at a rate per annum
equal to (A) the Applicable Margin for Revolving Loans that are Eurodollar Loans
in effect on the date of issuance (or any increase in the amount, or renewal or
extension) thereof times (B) the Stated Amount of such Canadian Letter of Credit
on such day. The foregoing fees shall be payable quarterly in arrears on the
last Business Day of each June, September, December and March and on each
Adjustment Date as set forth in Section 2.10 and on the Revolving Facility
Termination Date. Such fees shall be payable to the Canadian Administrative
Branch of the Revolver Agent, for the ratable benefit of the Canadian Lenders.

(ii) [Reserved].

(iii) Fees under this Section 2.14(d) accrued with respect to a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Company so long as
such Lender shall be a Defaulting Lender except to the extent that such fees
shall otherwise have been due and payable by the Company prior to such time; and
provided further that no such fees shall accrue with respect to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

(e) Fronting Fees.

(i) The Company agrees to pay directly to each LC Issuer, for its own account, a
fronting fee equal to 0.125% per annum (computed on the basis of a year of 360
days and actual days elapsed) which fees shall be computed on the daily average
Revolving Facility LC Outstandings and shall be payable quarterly in arrears on
the last Business Day of each June, September, December and March following
issuance of each Revolving Facility Letter of Credit

 

83



--------------------------------------------------------------------------------

and on each Adjustment Date as set forth in Section 2.10 and on the Revolving
Facility Termination Date.

(ii) The Canadian Borrowers agree to pay directly to each LC Issuer, for its own
account, a fronting fee equal to 0.125% per annum (computed on the basis of a
year of 360 days and actual days elapsed) which fees shall be computed on the
daily average Canadian LC Outstandings and shall be payable quarterly in arrears
on the last Business Day of each June, September, December and March following
issuance of each Canadian Letter of Credit and on each Adjustment Date as set
forth in Section 2.10 and on the Canadian Facility Termination Date.

(f) Additional Charges of LC Issuer. The Company and each other Borrower and LC
Obligor, as applicable, agree to pay directly to each LC Issuer upon each LC
Issuance, drawing under, or amendment, extension, renewal or transfer of, a
Letter of Credit issued by it such amount as shall at the time of such LC
Issuance, drawing, amendment, extension, renewal or transfer be the processing
charge, fees and administrative expenses payable with respect to the Letters of
Credit that such LC Issuer is customarily charging for issuances of, drawings
under or maintenance, negotiation, administration, amendments, extensions,
renewals or transfers of, letters of credit issued by it.

(g) Agent Fees. The Company shall pay (x) to the Global Agent, on the Closing
Date and thereafter, for its own account, the fees payable to the Global Agent
set forth in the Fee Letter and (y) to the Revolver Agent, on the Closing Date
and thereafter, for its own account, the fees payable to the Revolver Agent set
forth in the Fee Letter.

(h) Computations of Fees. Except for the computation of Commitment Fees which
shall be made on the actual number of days elapsed over a year of 365 or 366
days, as applicable, all computations of LC Fees and other Fees hereunder shall
be made on the actual number of days elapsed over a year of 360 days.

Section 2.15 Termination and Reduction of Commitments.

(a) Mandatory Termination of Commitments. All Term Commitments (other than any
Incremental Term Commitments, which shall terminate as provided in the related
Incremental Joinder) shall terminate on the Closing Date (after giving effect to
any Borrowing occurring on such date) and, unless previously terminated pursuant
to Article VIII, all of the Revolving Commitments and Canadian Commitments shall
terminate on the Revolving Facility Termination Date.

(b) Voluntary Termination of the Revolving Commitments and Canadian Commitments.
Upon at least three (3) Business Days’ prior irrevocable written notice (or
telephonic notice confirmed in writing) to the Revolver Agent at its Notice
Office (which notice the Revolver Agent shall promptly transmit to each of the
Lenders and the Global Agent), the Company shall have the right to terminate in
whole the Revolving Commitments and Canadian Commitments, provided that (i) all
outstanding Revolving Loans, Canadian Loans and Unpaid Drawings are
contemporaneously prepaid in accordance with Section 2.16, (ii) either there are
no outstanding Letters of Credit or the Company shall contemporaneously cause
all outstanding

 

84



--------------------------------------------------------------------------------

Letters of Credit to be surrendered for cancellation (any such Letters of Credit
to be replaced by letters of credit issued by other financial institutions
reasonably acceptable to each LC Issuer and the Required Lenders), and
(iii) notwithstanding the foregoing, such a notice may state that it is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company by written notice to the Revolver
Agent at the Notice Office (which notice the Revolver Agent shall promptly
transmit to each of the Lenders and the Global Agent) on or prior to the
specified effective date stating that such condition has not been satisfied,
subject, however, to the Company’s payment of any breakage compensation or other
costs associated with such revoked notice pursuant to this Section, in each case
in accordance with Article III.

(c) Partial Reduction of the Revolving Commitments and Canadian Commitments.
Upon at least five Business Days’ prior irrevocable written notice (or
telephonic notice confirmed in writing) to the Revolver Agent at its Notice
Office (which notice the Revolver Agent shall promptly transmit to each of the
Lenders and the Global Agent), the Company shall have the right to partially and
permanently reduce the Unutilized Total Commitment; provided, however, that
(A) any such reduction shall apply to proportionately (based on each Revolving
Lender’s Fixed Commitment Percentage) and permanently reduce the Revolving
Commitment of each Lender and the Canadian Commitment of each Canadian Lender,
(B) such reduction of the Revolving Commitment shall apply to proportionately
and permanently reduce the Revolving Facility LC Commitment Amount and the
Maximum Canadian Sub-Facility Exposure Amount, but only to the extent that the
Unutilized Total Revolving Commitment would be reduced below any such limits,
(C) no such reduction shall be permitted if any Borrower would be required to
make a mandatory prepayment of Loans or cash collateralize Letters of Credit
pursuant to Section 2.16, unless such reduction is made contemporaneously with a
prepayment or cash collateralization required pursuant to Section 2.16, and
(D) any partial reduction shall be in the amount of at least $5,000,000 (or, if
greater, in integral multiples of $1,000,000).

Section 2.16 Payments and Prepayments of Loans.

(a) Voluntary Prepayments. Each Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty (except
as specified in subparts (e) and (g) below), from time to time. The Borrower
making such prepayment shall give the Applicable Agent at the Notice Office
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Applicable Agent) of its intent to
prepay the Loans, the amount of such prepayment and (in the case of Fixed Rate
Loans) the specific Borrowing(s) pursuant to which made, which notice shall be
received by the Applicable Agent by (x) 11:00 A.M. (local time at the Notice
Office) three Business Days prior to the date of such prepayment, in the case of
any prepayment of Fixed Rate Loans, or (y) 11:00 A.M. (local time at the Notice
Office) one Business Day prior to the date of such prepayment, in the case of
any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Applicable Agent to the other Agent and each of the affected
Lenders; provided, however, that (i) in the case of prepayment of any
Borrowings, each partial prepayment of any such Borrowing shall be in an
aggregate principal of at least $2,500,000 (or, if less, the full amount of such
Borrowing) or the Dollar Equivalent thereof, or an integral multiple of $500,000
or the Dollar Equivalent thereof in excess thereof; (ii) no partial prepayment
of any Loans made

 

85



--------------------------------------------------------------------------------

pursuant to a Borrowing shall reduce the aggregate principal amount of such
Loans outstanding pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto; (iii) each prepayment in respect of any
Term Loans shall be applied first to the next eight scheduled principal payment
installments set forth in Section 2.16(c)(i)(B) in direct order of maturity and
thereafter ratably to the scheduled principal payment installments set forth in
Section 2.16(c)(i)(B) on a pro rata basis; and (iv) each prepayment in respect
of any Loans (other than Term Loans) shall, unless otherwise specified by the
applicable Borrower, be applied to repay the Loans in accordance with
Section 2.17(b).

(b) Replacement of a Lender. In the event any Lender or LC Issuer (i) gives
notice under Section 3.01, (ii) requests compensation under Section 3.02, or
requires any Borrower to pay any additional amount to any Lender, LC Issuer or
any Governmental Authority for the account of any Lender or LC Issuer pursuant
to Section 3.03, (iii) is a Defaulting Lender or (iv) is a Non-Consenting Lender
referred to in Section 11.11, then in any such event the Borrowers may, at their
sole expense, upon notice to such Lender or LC Issuer and the Agents, require
such Lender or LC Issuer to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 11.05), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations, provided that:

(A) the Borrowers shall have paid to the Applicable Agent the assignment fee
specified in Section 11.05;

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, Revolving Facility LC Participations,
Canadian LC Participations and Swing Loan Participations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.04 as though the
assignment were a prepayment and Section 2.16(e)) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 3.02(a) or payments required to be made pursuant to Section 3.03,
such assignment will result in a reduction in such compensation or payments
thereafter;

(D) in the case of any such assignment resulting from the circumstances
described in Section 2.16(b)(iv), the applicable Eligible Assignee shall
consent, at the time of such assignment, to each matter in respect of which such
terminated Lender was a Non-Consenting Lender; and

(E) such assignment does not conflict with applicable Law.

Solely with respect to circumstances described in Section 2.16(b)(i) through
2.16(b)(iii), a Lender or LC Issuer shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender, LC Issuer or otherwise, such circumstances entitling the Borrowers to
require such assignment and delegation cease to apply. Nothing in this

 

86



--------------------------------------------------------------------------------

Section 2.16 or in any other provision of this Agreement shall be deemed to
prejudice any rights that the Borrowers may have against any Defaulting Lender.

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment, and the Revolving LC Outstandings and Canadian LC Outstandings shall
be subject to cash collateralization requirements, in accordance with the
following provisions:

(i) Repayment of Loans.

(A) Maturity. The entire principal amount of all outstanding Revolving Loans and
Canadian Loans owing by each Borrower shall be repaid in full on the Revolving
Facility Termination Date.

(B) Term Loan Amortization. The Company promises to repay the Term Loans in
their entirety on the Term Loan Maturity Date and at the dates and in the
amounts set forth below (as adjusted from time to time pursuant to
Section 2.16(a)):

 

Date

   Amount  

February 28, 2014

   $ 10,000,000   

May 31, 2014

   $ 5,000,000   

August 31, 2014

   $ 5,000,000   

November 30, 2014

   $ 5,000,000   

February 28, 2015

   $ 5,000,000   

May 31, 2015

   $ 5,000,000   

August 31, 2015

   $ 5,000,000   

November 30, 2015

   $ 5,000,000   

February 29, 2016

   $ 5,000,000   

May 31, 2016

   $ 5,000,000   

August 31, 2016

   $ 5,000,000   

November 30, 2016

   $ 5,000,000   

February 28, 2017

   $ 5,000,000   

May 31, 2017

   $ 5,000,000   

August 31, 2017

   $ 5,000,000   

November 30, 2017

   $ 5,000,000   

February 28, 2018

   $ 5,000,000   

May 31, 2018

   $ 5,000,000   

August 31, 2018

   $ 5,000,000   

November 30, 2018

   $ 5,000,000   

February 28, 2019

   $ 5,000,000   

May 31, 2019

   $ 5,000,000   

Term Loan Maturity Date

   $ 235,000,000   

The final scheduled installment of the Term Loans shall in any event be in an
amount equal to the entire remaining principal balance of the Term Loans.
Scheduled installments for an Incremental Term Loan shall be as specified in the
applicable Incremental Joinder.

 

87



--------------------------------------------------------------------------------

(ii) Adjustment Dates. The Borrowers shall repay the principal amount of the
Revolving Loans required to be paid by each of them on any Adjustment Date in
accordance with Section 2.10.

(iii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Revolving Facility Exposure of any Lender
exceeds such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure exceeds the Total Revolving Commitment, (C) the Canadian Sub-Facility
Exposure exceeds the Maximum Canadian Sub-Facility Exposure Amount, (D) the
Canadian Sub-Facility Exposure of any Canadian Lender exceeds such Canadian
Lender’s Canadian Commitment by five percent (5%) or more under any calculation
pursuant to Section 1.05, (E) the Aggregate Canadian Sub-Facility Exposure
exceeds the Total Canadian Commitment by five percent (5%) or more under any
calculation pursuant to Section 1.05, or (F) the aggregate principal amount of
Swing Loans outstanding exceeds the Swing Line Commitment, then, in the case of
each of the foregoing, the applicable Borrower or the Company shall prepay on
such date the principal amount of Loans and, after Loans have been paid in full,
Unpaid Drawings, in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Loans to the requirements as to
the amounts of partial prepayments of Loans that are contained in subpart
(a) above.

(iv) Revolving Facility LC Outstandings Exceed Commitment. If on any date
(A) the Revolving Facility LC Outstandings exceed the Revolving Facility LC
Commitment Amount, or (B) the Canadian LC Outstandings exceed the Canadian LC
Commitment Amount, in each case as then in effect by five percent (5%) or more
under any calculation pursuant to Section 1.05, then the applicable LC Obligor
or the Company shall pay to the Revolver Agent or the Canadian Administrative
Branch of the Revolver Agent, as appropriate, an amount in cash equal to such
excess and the Revolver Agent shall hold such payment as security for the
reimbursement obligations of the applicable LC Obligors hereunder in respect of
Revolving Facility Letters of Credit or Canadian Letters of Credit, as the case
may be, pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Revolver Agent, each LC Issuer and the
Company (which shall permit certain investments in Cash Equivalents satisfactory
to the Revolver Agent, each LC Issuer and the Company until the proceeds are
applied to the secured obligations).

(v) Certain Proceeds of Indebtedness. Not later than the Business Day following
the date of the receipt by Holdings or any of its Subsidiaries of the cash
proceeds (net of underwriting discounts and commissions, placement agent fees
and other reasonable and customary fees and costs associated therewith) from any
sale or issuance of any Indebtedness (other than any Indebtedness incurred
pursuant to any of Section 7.04(a) through (m) and (o)) after the Closing Date,
the Company or the applicable Borrower will make a prepayment of the Loans in an
amount equal to 100% of such net proceeds in excess of such amount in accordance
with Section 2.16(d) below.

(vi) Certain Proceeds of Asset Sales. If during any fiscal year of the Company,
Holdings or any of its Subsidiaries receives cumulative Net Cash Proceeds during
such fiscal year from one or more Asset Sales described in Section 7.02(f)
aggregating $5,000,000 or more for such fiscal year or Section 7.02(h), not
later than the Business Day

 

88



--------------------------------------------------------------------------------

following the date of receipt of Net Cash Proceeds in excess of such amount, the
Company or the applicable Borrower will make a prepayment of the Loans in an
amount equal to 100% of the Net Cash Proceeds then received in excess of such
amount (or equal to such amount in the case of Section 7.02(h)) in accordance
with Section 2.16(d) below; provided, that (A) if no Default or Event of Default
shall have occurred and be continuing, and (B) the Company notifies the Agents
of the amount and nature thereof and of its intention to reinvest all or a
portion of such Net Cash Proceeds in assets used or useful in the business
(including interests in real property) of Holdings or any of its Subsidiaries
during such 360 day period, then no such prepayment shall be required to the
extent of the amount of such Net Cash Proceeds as to which the Company so
indicates such reinvestment will take place. If at the end of any such 360 day
period any portion of such Net Cash Proceeds in excess of $2,500,000 has not
been so reinvested, the Company or the applicable Borrower will immediately make
a prepayment of the Loans, as provided above. Notwithstanding the foregoing, if,
with respect to any Asset Sales pursuant to Section 7.02(h), the Leverage Ratio
of the Company and its Subsidiaries as of the end of the most recent four
quarter period ending prior to such Asset Sale for which financial statements
are available, calculated on a pro forma basis after giving effect to such Asset
Sale and the proposed application of the proceeds thereof, does not exceed the
lesser of (x) 2.50 to 1.00 and (y) the actual Leverage Ratio as of the end of
such most recent four quarter period, the Company or the applicable Borrower
shall not be required to repay up to an amount equal to 75% of such Net Cash
Proceeds if the remaining amount of such Net Cash Proceeds are applied to the
prepayment of the Credit Facilities in accordance with Section 2.16(d), without
reinvestment.

(vii) Certain Proceeds of an Event of Loss. If during any fiscal year of the
Company, Holdings or any of its Subsidiaries receives cumulative Net Cash
Proceeds during such fiscal year from one or more Events of Loss aggregating
$5,000,000 or more for such fiscal year, not later than the Business Day
following the date of receipt of Net Cash Proceeds in excess of such amount, the
Company or the applicable Borrower will make a prepayment of the Loans in an
amount equal to 100% of the Net Cash Proceeds then received in excess of such
amount from any Event of Loss in accordance with Section 2.16(d) below.
Notwithstanding the foregoing, in the event any property suffers an Event of
Loss and (A) no Default or Event of Default has occurred and is continuing, and
(B) the Company notifies the Agents and the Lenders in writing that it intends
to rebuild or restore the affected property, that such rebuilding or restoration
can be accomplished within 360 days out of such Net Cash Proceeds and other
funds available to the Company, then no such prepayment of the Loans shall be
required. Any amounts in excess of $2,500,000 not so applied to the costs of
rebuilding or restoration or as provided in Section 8.03 shall be applied to the
prepayment of the Loans as provided above.

(d) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Sections 2.16(c)(v), (vi), or (vii) above shall be applied,
except as may otherwise be set forth in any Incremental Joinder with respect to
any Incremental Term Loan, first, ratably to the scheduled principal payment
installments set forth in Section 2.16(c)(i)(B) on a pro rata basis, second,
after payment in full of the Term Facility, to repay the outstanding principal
balance of the Swing Loans, and third, to repay the outstanding principal
balance of the Revolving Loans (with an accompanying permanent Dollar for Dollar
reduction of Revolving Commitments).

 

89



--------------------------------------------------------------------------------

(e) Call Premium. In the event that all or any portion of the Term Loans are
(i) repaid, prepaid, refinanced or replaced or (ii) repriced or effectively
refinanced through any waiver, consent or amendment (in each case, in connection
with any waiver, consent or amendment to the Term Facility the result of which
would be the lowering of the weighted average yield of the Term Facility or the
incurrence of any debt financing having a weighted average yield that is less
than weighted average yield of the Term Facility (or portion thereof) so repaid,
prepaid, refinanced, replaced or repriced (a “Repricing Transaction”)) occurring
on or prior to the first anniversary of the Closing Date, such repayment,
prepayment, refinancing, replacement or repricing will be made at 101.0% of the
principal amount so repaid, prepaid, refinanced, replaced or repriced. If all or
any portion of the Term Loans held by any Lender is repaid, prepaid, refinanced
or replaced pursuant to Section 2.16(b) as a result of, or in connection with,
such Lender not agreeing or otherwise consenting to any waiver, consent or
amendment referred to in clause (ii) above (or otherwise in connection with a
Repricing Transaction), such repayment, prepayment, refinancing or replacement
will be made at 101.0% of the principal amount so repaid, prepaid, refinanced or
replaced.

(f) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans required by this Section, the Borrower making such repayment or
prepayment shall designate the Types of Loans that are to be repaid or prepaid
and the specific Borrowing(s) pursuant to which such repayment or prepayment is
to be made; provided, however, that (i) such Borrower shall first so designate
all Loans that are Base Rate Loans and Fixed Rate Loans with Interest Periods
ending on the date of repayment or prepayment prior to designating any other
Fixed Rate Loans for repayment or prepayment, (ii) if the outstanding principal
amount of Fixed Rate Loans made pursuant to a Borrowing is reduced below the
applicable Minimum Borrowing Amount as a result of any such repayment or
prepayment, then all the Loans outstanding pursuant to such Borrowing shall, in
the case of Eurodollar Loans or CDOR Loans, be Converted into Base Rate Loans,
and (iii) each repayment and prepayment of any Loans made pursuant to a
Borrowing shall be applied in accordance with Section 2.17(b). In the absence of
a designation by a Borrower as described in the preceding sentence, the Global
Agent shall, subject to the above, make such designation in its sole discretion
with a view, but no obligation, to minimize breakage costs owing under Article
III.

(g) Breakage and Other Compensation. Any prepayment made pursuant to this
Section shall be accompanied by any amounts payable in respect thereof under
Article III. Notwithstanding the foregoing, if the amount of any prepayment of
Loans required under Section 2.16 shall be in excess of the amount of the Base
Rate Loans at the time outstanding (an “Excess Amount”), only the portion of the
amount of such prepayment as is equal to the amount of such outstanding Base
Rate Loans shall be immediately prepaid and, at the election of the Company, the
balance of such required prepayment shall be either (A) deposited in a
collateral account held at the Collateral Agent and applied to the prepayment of
Fixed Rate Loans on the last day of the then next-expiring Interest Period for
Fixed Rate Loans in accordance with the relevant provisions of this
Section 2.16, provided that (i) interest in respect of such Excess Amount shall
continue to accrue thereon at the rate provided hereunder for the Loans which
such Excess Amount is intended to repay until such Excess Amount shall have been
used in full to repay such Loans and (ii) at any time while an Event of Default
has occurred and is continuing, the Collateral Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit in such collateral account to the payment of such Loans in an

 

90



--------------------------------------------------------------------------------

amount equal to such Excess Amount or (B) prepaid immediately, together with any
amounts owing to the Lenders under Article III.

(h) Notwithstanding any other provisions of this Section 2.16 to the contrary,
(i) to the extent that any Net Cash Proceeds of any Asset Sale or Event of Loss
by a Foreign Subsidiary is prohibited or delayed by applicable local law from
being repatriated to the United States, the portion of such Net Cash Proceeds so
affected will not be required to be applied to repay Loans at the times provided
in this Section 2.16 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Company hereby agreeing to cause the applicable
Foreign Subsidiary to promptly use commercially reasonable efforts to take all
actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law, such repatriation will be
effected and such repatriated Net Cash Proceeds will be promptly applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment as set forth in clause (d) above and (ii) to the extent that the
Company has determined in good faith that repatriation of any or all of such Net
Cash Proceeds would have a material adverse tax cost consequence with respect to
such Net Cash Proceeds, the Net Cash Proceeds so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to prepayments pursuant to this Section 2.16,
(x) the Company applies an amount equal to such Net Cash Proceeds to such
prepayments as if such Net Cash Proceeds had been received by the Company rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Cash Proceeds had been
repatriated (or, if less, Net Cash Proceeds that would be calculated if received
by such Foreign Subsidiary) or (y) such Net Cash Proceeds is applied to the
permanent repayment of Indebtedness of a Foreign Subsidiary.

Section 2.17 Method and Place of Payment.

(a) Generally. All payments made by any Borrower hereunder, under any Note or
any other Loan Document, shall be made without setoff, counterclaim or other
defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of Loans
(other than Swing Loans) and Unpaid Drawings with respect to Letters of Credit
shall be applied by the Applicable Agent for the ratable benefit of the Lenders
entitled thereto (based on each such Lender’s Payment Sharing Percentage at the
time of such payment) to pay or prepay such Loans or Unpaid Drawings, (ii) all
payments or prepayments of Swing Loans and payments of interest thereon shall be
applied to pay or prepay such Swing Loans and unpaid interest thereon, (iii) all
payments of Fees shall be applied as set forth in Section 2.14, and (iv) with
respect to any other amounts, such amounts shall be distributed by the
Applicable Agent for the ratable account of the Lenders entitled thereto in
accordance with the terms of this Agreement.

(c) Payment of Obligations. Except as set forth in subpart (d) and subpart
(f) below and the next sentence, all payments under this Agreement with respect
to any of the Obligations (other than Canadian Obligations) shall be made to the
Applicable Agent on the date

 

91



--------------------------------------------------------------------------------

when due and shall be made at the Payment Office in immediately available funds
and shall be made in Dollars. With respect to any Revolving Facility Letter of
Credit issued in a Designated Foreign Currency, all Unpaid Drawings with respect
to each such Revolving Facility Letter of Credit shall be made in the same
Designated Foreign Currency in which each such Revolving Facility Letter of
Credit was issued, unless the applicable LC Issuer agrees otherwise. Without
prejudice to the survival of any other agreement of the hereunder, the
Borrowers’ obligations under this Section 2.17(c) shall survive termination of
this Agreement.

(d) Canadian Obligations. All payments under this Agreement with respect to the
Canadian Obligations shall be made to the Canadian Administrative Branch of the
Revolver Agent not later than 11:00 A.M. (local time at the Canadian Payment
Office) on the date when due and shall be made at the Canadian Payment Office in
immediately available funds and in Canadian Dollars.

(e) Timing of Payments. Any payments under this Agreement that are made later
than 11:00 A.M. (local time at the Payment Office or the Canadian Payment
Office, as the case may be) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

(f) Distribution to Lenders. Upon the Applicable Agent’s receipt of payments
hereunder, the Applicable Agent shall immediately distribute to each Lender or
the applicable LC Issuer, as the case may be, its ratable share (as determined
in accordance with subpart (b) above), if any, of the amount of principal,
interest, and Fees received by it for the account of such Lender. Payments
received by the Applicable Agent in Dollars shall be delivered to the Lenders or
the applicable LC Issuer, as the case may be, in Dollars in immediately
available funds. Payments received by the Applicable Agent in any Designated
Foreign Currency shall be delivered to the Lenders or the applicable LC Issuer,
as the case may be, in such Designated Foreign Currency in same day funds;
provided, however, that if at any time insufficient funds are received by and
available to the Applicable Agent to pay fully all amounts of principal, Unpaid
Drawings, interest and Fees then due hereunder then, except as specifically set
forth elsewhere in this Agreement and subject to Section 8.03, such funds shall
be applied (i) first, towards payment of interest and Fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and Fees then due to such parties, and (ii) second, towards payment of
principal and Unpaid Drawings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Unpaid Drawings
then due to such parties.

Section 2.18 Authority of Company; Liability of Canadian Borrowers.

(a) Authority of the Company. Each Canadian Borrower hereby irrevocably
designates and appoints the Company as its agent under this Agreement and the
other Loan Documents and hereby irrevocably authorizes the Company to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers (including, but not limited to, requesting
a Loan or Letter of Credit for such Canadian Borrowers hereunder) and perform
such duties as such Canadian Borrower could exercise on its

 

92



--------------------------------------------------------------------------------

own (which the Company may, but shall not be obligated to, do), together with
such other powers as are reasonably incidental thereto, with all such actions by
the Company that purport to be on behalf of any Canadian Borrower being
sufficient, without any further action or authorization by such Canadian
Borrower, to bind such Canadian Borrower. The Agents, the Lenders and each LC
Issuer shall be entitled to rely upon all statements, certificates, notices,
consents, affidavits, letters, cablegrams, telegrams, facsimile transmissions,
electronic transmissions, e-mails, telex or teletype messages, orders or other
documents or conversations furnished or made by the Company pursuant to any of
the provisions of this Agreement or any of the other Loan Documents, or
otherwise in connection with the transactions contemplated by the Loan
Documents, as being made or furnished on behalf of, and with the effect of
irrevocably binding, each Canadian Borrower, without any duty to ascertain or to
inquire as to the authority of the Company in so doing. Notwithstanding the
foregoing, the Agents, the Lenders and each LC Issuer may also rely on or act in
accordance with directions or instructions coming directly from any such
Canadian Borrower.

(b) Canadian Borrowers. To the extent permitted by law, each Canadian Borrower
is and shall at all times be fully liable, jointly and severally, for all of the
Canadian Revolving Loans made hereunder and for all of the other Canadian
Obligations. Each Canadian Borrower agrees that it is receiving or will receive
a direct pecuniary benefit for each Canadian Revolving Loan made hereunder and
each Canadian Letter of Credit issued hereunder. Each request by any of the
Canadian Borrowers for a Borrowing, Continuation or Conversion of any Canadian
Revolving Loan or for any Canadian LC Request shall be deemed to be a joint and
several request by all of the Canadian Borrowers. Each Canadian Borrower hereby
authorizes any other Canadian Borrower to request a Borrowing, Continuation or
Conversion of a Canadian Revolving Loan or a Canadian LC Request hereunder.

Section 2.19 Eligibility and Addition/Release of Canadian Borrowers.

(a) No Canadian Borrowers as of the Closing Date. The parties hereto acknowledge
that there are no Canadian Borrowers as of the Closing Date and, as such, no
Canadian Subsidiary of the Company shall be permitted to request or receive the
proceeds of any Borrowing nor shall any Letter of Credit be issued for its
account.

(b) Eligibility of Canadian Subsidiaries. At the request of the Company, a
Canadian Subsidiary of the Company may become a Canadian Borrower hereunder,
provided that (i) prior to becoming a Canadian Borrower, the Company has
provided to the Agents a written request signed by the Company and such Canadian
Subsidiary, that such Canadian Subsidiary be designated as a Canadian Borrower
pursuant to the terms of this Agreement; (ii) such Canadian Subsidiary shall be
a wholly-owned Subsidiary of the Company; (iii) the Company and such Canadian
Subsidiary shall have satisfied the conditions precedent set forth in
Section 4.02; (iv) the addition of such Canadian Subsidiary as a Canadian
Borrower hereunder shall not result in withholding tax liability or other
adverse tax consequences or adverse legal impact to any Agent, any LC Issuer or
any Lender hereunder; and (v) at the time of the request by the Company that
such Canadian Subsidiary be added as a Canadian Borrower and after giving effect
to the addition of such Canadian Subsidiary as a Canadian Borrower, no Default
or Event of Default shall exist or begin to exist.

 

93



--------------------------------------------------------------------------------

(c) Notification to Lenders. Upon satisfaction by the Company and any Canadian
Subsidiary of the requirements set forth in subpart (b) above, and each Agent’s
satisfaction that the addition of such Canadian Subsidiary as a Canadian
Borrower hereunder is appropriately documented pursuant to this Agreement and
the other Loan Documents, the Agents shall promptly notify the Company, such
Canadian Subsidiary and the Lenders thereof, whereupon such Canadian Subsidiary
shall be designated a “Canadian Borrower” pursuant to the terms and conditions
of this Agreement, and such Canadian Subsidiary shall become bound by all
representations, warranties, covenants, provisions and conditions of this
Agreement and each other Loan Document applicable to the Canadian Borrowers as
if such Canadian Borrower had been the original party making such
representations, warranties and covenants.

(d) Release of Canadian Borrowers. Upon written request of the Company and any
Canadian Borrower, such Canadian Borrower may be released as a Canadian Borrower
hereunder, so long as such Canadian Borrower does not have any Credit Facility
Exposure owing to any Lender at such time and has paid all accrued and unpaid
interest and fees and other amounts due by or from such Canadian Borrower
hereunder, if any, owing by it. No such release shall be effective until
confirmed by the Agents to the Company, such Canadian Borrower and the Lenders
in writing (which the Collateral Agent agrees to promptly do upon satisfaction
of the conditions set forth in this subpart). The Lenders hereby authorize the
Agents and the Collateral Agent to release such Canadian Borrower in accordance
with the terms and conditions of this subpart and agree that the Agents and the
Collateral Agent may execute and deliver such documents or agreements as the
Agents and/or the Collateral Agent shall deem necessary or appropriate in
connection therewith. No release of a Canadian Borrower shall affect the
Company’s obligations under Article X of this Agreement or any other Credit
Party’s obligations under the Guaranty.

Section 2.20 Incremental Facilities.

(a) Additional Revolving Commitments. The Company may, by written notice to the
Revolver Agent (whereupon the Revolver Agent shall promptly deliver a copy of
such notice to the other Agent and the Lenders) from time to time but on no more
than five (5) occasions, request additional Revolving Commitments in an amount
not to exceed the Maximum Incremental Amount from one or more Persons, each of
which must be (i) an existing Revolving Lender, (ii) any Affiliate or Approved
Fund of any existing Revolving Lender or (iii) any other banks, financial
institutions and other institutional lenders reasonably acceptable (which
acceptance shall not unreasonably withheld or delayed) to the Revolver Agent and
each LC Issuer. Such notice shall set forth (x) the amount of the additional
Revolving Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000 or such lesser amount equal to the
remaining Maximum Incremental Amount) and (y) the date on which such additional
Revolving Commitments are requested to become effective (which shall not be less
than ten (10) Business Days (or such shorter period as agreed to by the Revolver
Agent) nor more than sixty (60) days after the date of such notice). The Company
and each Person providing an additional Revolving Commitment shall execute and
deliver to the Revolver Agent an incremental joinder in substantially the form
of Exhibit A-6 (each, an “Incremental Joinder”) and such other documentation as
the Revolver Agent shall reasonably specify to evidence the additional Revolving
Commitment of each such Person. The terms and provisions of any additional
Revolving Commitments and Revolving Loans made under such

 

94



--------------------------------------------------------------------------------

additional Revolving Commitments shall be identical to those of the existing
Revolving Commitments and Revolving Loans, respectively.

(b) Incremental Term Commitments. The Company may, by written notice to the
Global Agent from time to time, request Incremental Term Commitments in an
amount not to exceed the Maximum Incremental Amount from one or more Incremental
Term Lenders, each of which must be (i) an existing Lender, (ii) any Affiliate
or Approved Fund of any existing Lender or (iii) any other banks, financial
institutions and other institutional lenders reasonably acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Global Agent.
Such notice shall set forth (x) the amount of the Incremental Term Commitments
being requested (which shall be in minimum increments of $1,000,000 and a
minimum amount of $25,000,000 or such lesser amount equal to the remaining
Maximum Incremental Amount) and (y) the date on which such Incremental Term
Commitments are requested to become effective (which shall not be less than ten
(10) Business Days (or such shorter period as agreed to by the Revolver Agent)
nor more than sixty (60) days after the date of such notice). The Company and
each Incremental Term Lender shall execute and deliver to the Global Agent an
Incremental Joinder and such other customary documentation as the Global Agent
shall reasonably specify to evidence such Incremental Term Commitment of each
Incremental Term Lender. The terms and provisions of the Incremental Term Loans
shall be identical to those of the Term Loans and the documentation with respect
thereto shall be as determined between the Company and the relevant Incremental
Term Lenders, in each case, except as otherwise set forth herein or in the
applicable Incremental Joinder provided that to the extent such terms and
documentation are not consistent with the Term Facility and not of the type
described in the next sentence, such terms and documentation shall be reasonably
satisfactory to the Global Agent. Unless otherwise consented to by the Required
Lenders, (i) the final maturity date of any Incremental Term Loans shall be no
earlier than the Term Loan Maturity Date, (ii) the weighted average life to
maturity of the Incremental Term Loans shall be no shorter than the Weighted
Average Life to Maturity of the then outstanding Term Loans (and any then
existing Incremental Term Loans), (iii) if the interest margin for any
Incremental Term Loan is greater than the Applicable Margin for any Term Loans
by more than 50 basis points, then the Applicable Margin for such Term Loans
shall be increased to the extent necessary so that the interest margin for the
Incremental Term Loans is not more than 50 basis points higher than the
Applicable Margin for the Term Loans; provided, further, that in determining the
interest margin applicable to the Term Loans and the Applicable Margin for the
Incremental Term Loans, (x) original issue discount or upfront fees (which shall
be deemed to constitute like amounts of original issue discount) payable by the
Company for the account of the Term Lenders or the Incremental Term Lenders in
the primary syndication thereof shall be included (with original issue discount
being equated to interest based on an assumed four-year average life to
maturity), (y) customary arrangement or commitment fees payable to the arrangers
(or their affiliates) in connection with the Term Loans or to one or more
arrangers (or their affiliates) of the Incremental Term Loans shall be excluded,
and (z) if the Adjusted Eurodollar Rate floor or Base Rate floor for the
Incremental Term Loans is greater than the Adjusted Eurodollar Rate floor or the
Base Rate floor, respectively, for the existing Term Loans, the difference
between such floor for the Incremental Term Loans and the existing Term Loans
shall be equated to an increase in the Applicable Margin for purposes of this
clause (iii), and (iv) any Incremental Term Loans shall rank pari passu in right
of payment and pari passu with respect to security with the other Credit
Facilities.

 

95



--------------------------------------------------------------------------------

(c) Conditions to Effectiveness. Notwithstanding the foregoing, no Incremental
Term Commitment or additional Revolving Commitment shall become effective under
this Section 2.20 unless (i) no Default or Event of Default shall exist or would
exist immediately after giving effect thereto, (ii) the representations and
warranties herein and in the other Loan Documents shall be true and correct in
all material respects both before and after giving effect thereto (except to the
extent such representations and warranties relate to an earlier date), (iii) to
the extent applicable, updated flood certificates for each Flood Hazard Property
and (iv) after giving effect to such Incremental Term Commitment (and the
Incremental Term Loans to be made thereunder) and/or additional Revolving
Commitments (and assuming, in the case of an additional Revolving Commitment,
that the entire amount of such additional Revolving Commitment is fully funded)
and, in each case, the application of the proceeds therefrom, (x) the Company
shall be in compliance on a pro forma basis with the financial covenants set
forth in Section 7.07, and (y) the Company’s Leverage Ratio on a pro forma basis
as of the date of the borrowing under such Incremental Term Commitment and/or
the date of effectiveness of any such additional Revolving Commitments would not
be greater than 2.50 to 1.00.

(d) Related Amendments. Each of the parties hereto hereby agrees that upon the
effectiveness of any Incremental Joinder, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the applicable Incremental Term Commitment and the Incremental Term
Loans evidenced thereby or the applicable additional Revolving Commitment and
additional Revolving Loans evidenced thereby, as applicable, and (x) the Global
Agent and the Company may revise this Agreement and the other Loan Documents to
evidence such amendments and any Incremental Joinder with respect to Incremental
Term Commitments and Incremental Term Loans without the consent of the other
Lenders as may be necessary or appropriate, in the reasonable opinion of the
Global Agent and the Company, to effectuate the provisions of this
Section 2.20(d) and (y) the Revolver Agent and the Company may revise this
Agreement and the other Loan Documents to evidence such amendments and any
Incremental Joinder with respect to additional Revolving Commitment and
additional Revolving Loans without the consent of the other Lenders as may be
necessary or appropriate, in the reasonable opinion of the Revolver Agent and
the Company, to effectuate the provisions of this Section 2.20(d). For the
avoidance of doubt, this Section 2.20(d) shall supersede any provisions in
Section 11.11.

(e) Treatment of Outstanding Revolving Loans and Revolving Facility Letters of
Credit.

(i) Reallocation of Outstanding Revolving Loans; Borrowing of New Revolving
Loans. On the effective date of any such additional Revolving Commitments, the
Revolver Agent may take any and all action as may be reasonably necessary to
ensure that, upon the effectiveness of such additional Revolving Commitments,
(i) Revolving Loans made under such additional Revolving Commitments are
included in each Borrowing of outstanding Revolving Loans on a pro rata basis
and (ii) the Lender providing such additional Revolving Commitments shares
ratably in the Aggregate Revolving Facility Exposure. Each of the Revolving
Lenders shall participate in any new Revolving Loans made on or after such date
on a pro rata basis based upon such Lender’s Funding Percentage of the Revolving
Borrowing after giving effect to the increase in Revolving Commitments
contemplated by Section 2.20(a).

 

96



--------------------------------------------------------------------------------

(ii) Outstanding Revolving Facility Letters of Credit; Repayment of Outstanding
Revolving Loans; Borrowing of New Revolving Loans. On the effective date of any
such additional Revolving Commitments, each Lender providing any such additional
Revolving Commitments (i) will be deemed to have purchased a participation in
each then outstanding Revolving Facility Letter of Credit on a pro rata basis
based upon such Lender’s Funding Percentage of such Letters of Credit and the
participation of each other Revolving Lender in such Revolving Facility Letters
of Credit shall be adjusted accordingly and (ii) will acquire, (and will pay to
the Revolver Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its pro rata share based upon such Lender’s Funding
Percentage of the outstanding Revolving Facility LC Participation.

(f) No Obligation to Increase. No current Lender shall be obligated to provide
or commit to any additional Revolving Commitment or Incremental Term Commitment
and any such action by any current Lender shall be in the sole discretion of
such current Lender.

Section 2.21 Liability of Canadian Borrowers.

The parties intend that this Agreement shall in all circumstances be interpreted
to provide that the Canadian Borrowers are liable only for Loans made to the
Canadian Borrowers, interest on such Loans, such Canadian Borrowers’
reimbursement obligations with respect to any Letter of Credit issued for its
account and its ratable share of any of the other Obligations, including,
without limitation, general fees, reimbursements and charges hereunder and under
any other Loan Document that are attributable to them. Nothing in this Section
is intended to limit, nor shall it be deemed to limit, any of the liability of
the Company for any of the Obligations, whether in its primary capacity as a
Borrower, pursuant to its guaranty obligations set forth in Article X, at law or
otherwise.

ARTICLE III - TAXES, INCREASED COSTS AND ILLEGALITY

Section 3.01 Interest Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available.

(a) Unascertainable. If on any date on which any interest rate applicable to any
Fixed Rate Loan would otherwise be determined, the Applicable Agent shall have
determined that:

(i) adequate and reasonable means do not exist for ascertaining such interest
rate, or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market or the Canadian commercial banking market
relating to such interest rate, the Applicable Agent shall have the rights
specified in Section 3.01(c).

(b) Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

 

97



--------------------------------------------------------------------------------

(i) the making, maintenance or funding of any Fixed Rate Loan has been made
impracticable or unlawful by compliance by such Lender in good faith with any
Law or any interpretation or application thereof by any Governmental Authority
or with any request or directive of any such Governmental Authority (whether or
not having the force of Law), or

(ii) the interest rate applicable to a Fixed Rate Loan will not adequately and
fairly reflect such Lender’s actual cost of funds (not the return) for the
establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars or Canadian Dollars, as the case may be, for the relevant Interest
Period for a Loan, or to banks generally, to which the interest rate applicable
to any Fixed Rate Loan applies, respectively, are not available to such Lender
with respect to such Loan, or to banks generally, in the interbank eurodollar
market or the Canadian commercial banking market, as applicable,

then the Applicable Agent shall have the rights specified in Section 3.01(c).

(c) The Agents’ and Lenders’ Rights. In the case of any event specified in
Section 3.01(a) above, the Applicable Agent shall promptly so notify the
applicable Lenders and the applicable Borrower thereof, and in the case of an
event specified in Section 3.01(b) above, such Lender shall promptly so notify
the Applicable Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Applicable Agent shall promptly send
copies of such notice and certificate to the other Lenders and the applicable
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
applicable Lenders, in the case of such notice given by the Applicable Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
applicable Borrower to select, convert to or renew the applicable interest rate
shall be suspended until the Applicable Agent shall have later notified the
Borrower, or such Lender shall have later notified the Applicable Agent, of the
Applicable Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Applicable Agent makes a determination under Section 3.01(a) and
the applicable Borrower has previously notified the Applicable Agent of its
selection of, conversion to or renewal of such interest rate and such interest
rate has not yet gone into effect, such notification shall be deemed to provide
for selection of, conversion to or renewal of the Base Rate or the Canadian Base
Rate, as applicable, otherwise available with respect to such Loans. If any
Lender notifies the Applicable Agent of a determination under Section 3.01(b),
the applicable Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 3.04, as to any Fixed Rate Loan of the Lender on the
date specified in such notice either convert such Loan to the Base Rate or the
Canadian Base Rate, as applicable, otherwise available with respect to such Loan
or prepay such Loan in accordance with Section 2.16. Absent due notice from the
applicable Borrower of conversion or prepayment, such Loan shall automatically
be converted to the Base Rate or the Canadian Base Rate, as applicable,
otherwise available with respect to such Loan upon such specified date.

Section 3.02 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

 

98



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in any Fixed Rate Loan) or any LC
Issuer;

(ii) subject any Lender or any LC Issuer to any tax of any kind whatsoever or
change the basis of taxation of payments to such Lender or any LC Issuer with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Fixed Rate Loan made by it (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes); or

(iii) impose on any Lender, any LC Issuer, the London interbank market or the
Canadian commercial banking market any other condition, cost or expense
affecting this Agreement or any Fixed Rate Loan made by such Lender or any
Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Fixed Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or any
LC Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or any LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or any LC Issuer, the applicable
Borrower will pay to such Lender or any LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or any LC Issuer, as
the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any LC Issuer determines that any
Change in Law affecting such Lender or any LC Issuer or any lending office of
such Lender or such Lender’s or any LC Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or any LC Issuer’s capital or on
the capital of such Lender’s or any LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any LC Issuer, to a level below that which such Lender or
any LC Issuer or such Lender’s or any LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
any LC Issuer’s policies and the policies of such Lender’s or any LC Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or any LC Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or any LC
Issuer or such Lender’s or any LC Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of
New Loans. A certificate of a Lender or LC Issuer setting forth the amount or
amounts necessary to compensate such Lender or LC Issuer or its holding company,
as the case may be, as specified in Sections 3.02(a) or 3.02(b) and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender or LC Issuer, as the case

 

99



--------------------------------------------------------------------------------

may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d) Delay in Requests. Promptly after any Lender or LC Issuer has determined
that it will make a request for increased compensation pursuant to this
Section 3.02, such Lender or LC Issuer shall notify the Borrower thereof.
Failure or delay on the part of any Lender or any LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or LC Issuer’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or LC Issuer pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 3.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) any Agent, any Lender or any LC
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Borrower shall
make such deductions and (iii) the applicable Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
Section 3.03(a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify each Agent,
each Lender and each LC Issuer, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by such Agent, such Lender or such LC Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or LC Issuer (with a copy to the
Agents), or by any Agent on its own behalf or on behalf of a Lender or LC
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such

 

100



--------------------------------------------------------------------------------

Borrower shall deliver to the Agents the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agents.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the Law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the applicable Borrower (with a copy to the Agents), at the
time or times prescribed by applicable Law or reasonably requested by the
applicable Borrower or any Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Notwithstanding
the submission of such documentation claiming a reduced rate of or exemption
from U.S. withholding tax, each Domestic Credit Party and each Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations. Further, each Domestic Credit Party
and each Agent is indemnified under § 1.1461-1(e) of the United States Income
Tax Regulations against any claims and demands of any Lender or assignee or
participant of a Lender for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Internal Revenue Code. In
addition, any Lender, if requested by the Borrower or any Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or such Agent as will enable the Borrower or such Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to such Borrower and the Global Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Global Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) two (2) duly completed valid originals of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate (an
“Exemption Certificate”) to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) two duly completed valid originals of IRS Form
W-8BEN,

 

101



--------------------------------------------------------------------------------

(iv) in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a Participant)
(1) an IRS Form W-8IMY on behalf of itself and (2) IRS Form W-8ECI, IRS Form
W-8BEN, an Exemption Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, however, that if
the Lender is a partnership and one or more of its direct or indirect partners
of such Lender are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide an Exemption Certificate on
behalf of such direct and indirect partners,

(v) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made, or

(vi) to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to the Company and the Global Agent two (2) originals of an IRS Form W-9
or any other form prescribed by applicable Law demonstrating that such Lender is
not a Foreign Lender.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Global Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Global
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Global Agent as may be necessary for
the Company and the Global Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the Global
Agent in writing of its legal inability to do so.

For purposes of this Section 3.03(e), the term “Lender” includes the Agents.

(f) Treatment of Certain Refunds. If any Agent, any Lender or any LC Issuer
determines, in good faith and in its sole discretion, that it has received a
refund of any taxes in respect of or calculated with reference to Indemnified
Taxes or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section 3.03, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 3.03 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Agent,
such Lender or such LC Issuer

 

102



--------------------------------------------------------------------------------

(including any Taxes imposed with respect to such refund) as is determined by
any Agent, any Lender or any LC Issuer in good faith and in its sole discretion,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the applicable Borrower,
upon the request of such Agent, such Lender or the LC Issuer, agrees to repay as
soon as reasonably practicable the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent, such Lender or such LC Issuer in the event such Agent,
such Lender or such LC Issuer is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require any
Agent, any Lender or any LC Issuer to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrowers or any other Person.

(g) For purposes of this Section 3.03, the term “Lender” includes any LC Issuer
and the term “applicable law” includes FATCA.

(h) Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Global Agent or any assignment of rights by,
or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 3.04 Indemnity.

In addition to (but without duplication of) the compensation or payments
required by Section 3.02 or Section 3.03, the Borrowers shall indemnify each
Lender against all liabilities, losses or expenses (including loss of
anticipated profits, any foreign exchange losses and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract) which such
Lender sustains or incurs as a consequence of any:

(a) payment, prepayment, conversion or renewal of any Fixed Rate Loan on a day
other than the last day of the corresponding Interest Period (whether or not
such payment or prepayment is mandatory, voluntary or automatic and whether or
not such payment or prepayment is then due),

(b) attempt by any Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any loan requests or notices of Conversion or
Continuation under this Agreement including Sections 2.6, 2.8, or 2.13, notices
relating to termination of the Commitments under this Agreement including
Section 2.15(b), or notices relating to prepayments under this Agreement
including Section 2.16,

(c) the assignment of a Fixed Rate Loan on a day other than the last day of the
corresponding Interest Period as a request of the Company pursuant to
Section 2.16(b), or

(d) default by any Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of any Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

 

103



--------------------------------------------------------------------------------

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the applicable Borrower of the amount determined in good faith by
such Lender (which determination may include such assumptions, allocations of
costs and expenses and averaging or attribution methods as such Lender shall
deem reasonable) to be necessary to indemnify such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the applicable Borrower
to such Lender ten (10) Business Days after such notice is given.

Section 3.05 Mitigation Obligations.

If any Lender requests compensation under Section 3.02, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.02 or 3.03, as
applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any respect. The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

ARTICLE IV - CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date.

The obligation of the Lenders to make Loans, and of any LC Issuer to issue
Letters of Credit on the Closing Date, is subject to the reasonable satisfaction
of each of the following conditions on or prior to the Closing Date:

(i) Credit Agreement. This Agreement shall have been executed by Holdings, the
Company, the Global Agent, the Revolver Agent, each LC Issuer and each of the
Lenders.

(ii) Notes. The Company shall have executed and delivered to (x) the Revolver
Agent a Swing Line Note for the Swing Line Lender and a Revolving Facility Note
for the account of each Revolving Lender that has requested such a Note and
(y) the Global Agent a Term Facility Note for the account of each Term Lender
that has requested such a Note.

(iii) Guaranty. The Guarantors shall have duly executed and delivered the
Guaranty of Payment (as modified, amended or supplemented from time to time in
accordance with the terms thereof and hereof, the “Guaranty”), substantially in
the form of Exhibit C-1.

(iv) Security Agreement and Collateral Assignments. The Company and each
Guarantor shall have duly executed and delivered the Pledge and Security
Agreement (as modified, amended or supplemented from time to time in accordance
with the terms thereof and hereof, the “Security Agreement”), substantially in
the form of Exhibit C-2, and shall have

 

104



--------------------------------------------------------------------------------

executed and delivered the Collateral Assignment Agreements required pursuant to
the terms of the Security Agreement.

(v) Fees. The Company shall have (A) paid all fees payable pursuant to the Fee
Letter that are required to be paid by the Company on the Closing Date and
(B) paid or caused to be paid all reasonable fees and expenses of the Global
Agent, the Revolver Agent and the Collateral Agent and of counsel to the Global
Agent, the Revolver Agent and the Collateral Agent that have been invoiced at
least one Business Day prior to the Closing Date in connection with the
preparation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby.

(vi) Corporate Resolutions and Approvals. The Global Agent shall have received
certified copies of the resolutions of the Board of Directors of the Company and
each Guarantor, approving the Loan Documents to which the Company or any such
Guarantor, as the case may be, is or may become a party, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the execution, delivery and performance by the Company or any
such Guarantor of the Loan Documents to which it is or may become a party.

(vii) Incumbency Certificates. The Global Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Company and of
each Guarantor, certifying the names and true signatures of the officers of the
Company or such Guarantor, as the case may be, authorized to sign the Loan
Documents to which the Company or such Guarantor is a party and any other
documents to which the Company or any such Guarantor is a party that may be
executed and delivered in connection herewith.

(viii) Opinions of Counsel. The Global Agent shall have received opinions of
counsel to the Company and the Guarantors (which shall cover, among other
things, authority, legality, validity, binding effect and enforceability of the
documents for the Credit Facilities and creation and perfection of the liens
granted thereunder on the Collateral) customary for financings of this type and
reasonably acceptable to the Global Agent.

(ix) Recordation of Security Documents, Delivery of Collateral, Taxes, etc.
Subject to the Certain Funds Provision, the Security Documents (or proper
notices or UCC or PPSA financing statements in respect thereof) shall have been
duly recorded, published and filed in such manner and in such places as is
required by law to establish, perfect, preserve and protect the rights and
security interests of the parties thereto and their respective successors and
assigns, all collateral items required to be physically delivered to the
Collateral Agent thereunder shall have been so delivered, accompanied by any
appropriate instruments of transfer, and all taxes, fees and other charges then
due and payable in connection with the execution, delivery, recording,
publishing and filing of such instruments and the issue and delivery of the
Notes shall have been paid in full.

(x) Evidence of Insurance. The Global Agent shall have received, subject to the
Certain Funds Provision, certificates of insurance and other evidence,
reasonably satisfactory to it, of compliance with the insurance requirements of
this Agreement and the Security Documents.

 

105



--------------------------------------------------------------------------------

(xi) Search Reports. Subject to the Certain Funds Provision, the Global Agent
shall have received the results of UCC and other search reports from one or more
commercial search firms acceptable to the Global Agent, listing all of the
effective financing statements filed against any Credit Party, together with
copies of such financing statements.

(xii) Corporate Charter, Other Organizational Documents and Good Standing
Certificates. The Global Agent shall have received: (A) an original certified
copy of the Certificate or Articles of Incorporation or equivalent formation
document of each Credit Party and any and all amendments and restatements
thereof, certified as of a recent date by the relevant Secretary of State and a
copy of any Bylaws or equivalent organizational document of each Credit Party
and any and all amendments and restatements thereof, certified by the Secretary
or Assistant Secretary (or any other officer) of each Credit Party as being
complete as of the Closing Date; and (B) an original good standing certificate
from the Secretary of State of the state of incorporation, dated as of a recent
date, listing all charter documents affecting such Credit Party and certifying
as to the good standing of such Credit Party.

(xiii) KYC. At least 5 days prior to the Closing Date, the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), to the extent
that such information was requested by the Lenders at least 10 days prior to the
Closing Date.

(xiv) Solvency Certificate. The Global Agent shall have received a certificate
substantially in the form of Exhibit G, dated the Closing Date, of the chief
financial officer (or other responsible officer reasonably acceptable to the
Agents) of Holdings.

(xv) Financial Statements; Financial Statement Certificate. The Global Agent
shall have received (A) audited consolidated financial statements of AGC for the
three fiscal years ended at least 90 days prior to the Closing Date, unaudited
consolidated financial statements of AGC for any interim quarterly periods that
have ended at least 45 days prior to the Closing Date since the most recent of
such audited financial statements, and pro forma balance sheet as to the Company
and its Subsidiaries giving effect to the Closing Date Acquisition for the most
recently completed fiscal year and the period commencing with the end of the
most recently completed fiscal year and ending with the most recently completed
month; (B) the Financial Projections; and (C) a certificate of the chief
financial officer (or other responsible officer reasonably acceptable to the
Agents) of Holdings certifying that the pro forma financial statements delivered
pursuant to clause (A) above and the forecasts delivered pursuant to clause
(B) above were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed by the preparer thereof to be
reasonable at the time prepared.

(xvi) Existing Indebtedness. After giving effect to the Transaction, Holdings
and its Subsidiaries shall have outstanding no Indebtedness or preferred stock
other than (a) the Loans and other extensions of credit under this Agreement,
(b) the preferred stock issued pursuant to the Holdco Securities Purchase
Agreement, (c) Indebtedness evidenced by the notes issued and outstanding as of
the Closing Date pursuant to the Senior Indenture (2011) and

 

106



--------------------------------------------------------------------------------

the notes issued and outstanding as of the Closing Date pursuant to the Senior
Indenture (1998) and (d) Indebtedness permitted under Section 7.04(b). The
Global Agent shall have received reasonably satisfactory evidence of repayment
of all Indebtedness to be repaid on the Closing Date and the discharge (or the
making of arrangements for discharge) of all Liens other than Liens permitted to
remain outstanding hereunder.

(xvii) Closing Date Acquisition. The Closing Date Acquisition shall be
consummated concurrently with the closing of the Credit Facilities. The Merger
Agreement shall not have been altered, amended or otherwise changed or
supplemented or any condition therein waived without the prior written consent
of the Lenders to the extent any such alteration, amendment, or other change
would be materially adverse to the Lenders.

(xviii) New Holdco Preferred Investment. Holdings shall concurrently with the
closing of the Credit Facilities receive not less than $240.0 million in gross
cash proceeds under the Holdco Securities Purchase Agreement and such cash
proceeds shall have been or concurrently with the closing of the Credit
Facilities contributed to Merger Sub in cash as common equity, in each case,
concurrently with the closing of the Credit Facilities. The Holdco Securities
Purchase Agreement Documents shall not have been altered, amended or otherwise
changed or supplemented or any condition therein waived without the prior
written consent of the Lenders to the extent any such alteration, amendment, or
other change would be materially adverse to the Lenders.

(xix) Equity Contribution. All of common equity of AGC held by the Permitted
Holders immediately prior to the Closing Date shall have been or concurrently
with the closing of the Credit Facilities rolled over (directly or indirectly)
into common equity of Holdings, which shall be contributed to the Company in
cash as common equity.

(xx) Senior Indenture (2011). Either (i) after giving pro forma effect to the
Transaction, the Net Leverage Ratio (as defined in the Senior Indenture
(2011)) shall not be greater than 3.0 to 1.0, and the Global Agent shall have
received a certificate of the chief financial officer (or other responsible
officer reasonably acceptable to the Agents) of Holdings certifying (and
demonstrating to the reasonable satisfaction of the Global Agent) that the
condition specified in this clause has been satisfied, or (ii) the Company shall
have obtained a waiver, consent or amendment under the Senior Indenture
(2011) so as to permit the consummation of the Transaction in a manner that does
not result in a breach of Section 4.11(b)(vi) of the Senior Indenture (2011).

(xxi) Closing Date Material Adverse Effect. Since March 1, 2012, there have not
been any facts, circumstances, events, changes, effects or occurrences that have
had or would reasonably be expected to have, individually or in the aggregate, a
Closing Date Material Adverse Effect (as defined below); provided, however, that
facts, circumstances, events, changes, effects or occurrences that are set forth
in the Company Disclosure Schedule (as defined in the Merger Agreement), to the
extent that it is reasonably apparent that such disclosure is relevant, will not
be taken into account for purposes of determining whether a Closing Date
Material Adverse Effect has occurred. “Closing Date Material Adverse Effect”
shall mean any fact, circumstance, event, change, effect or occurrence (whether
or not constituting any breach of a representation, warranty, covenant or
agreement set forth in the

 

107



--------------------------------------------------------------------------------

Merger Agreement) that (i) has had or would reasonably be expected to have a
material adverse effect on the assets, properties, liabilities, business,
results of operation or financial condition of the Company and its Subsidiaries,
taken as a whole, but will not include facts, circumstances, events, changes,
effects or occurrences to the extent, or to the extent attributable to:
(A) generally affecting the greeting card or social expressions industry in the
geographies in which the Company operates, (B) generally affecting the economy,
credit or financial markets in the geographies in which the Company operates,
(C) changes after the date of the Merger Agreement in Law or in generally
accepted accounting principles or in accounting standards, or any regulatory and
political conditions or developments, (D) the announcement of the Merger
Agreement or the consummation of the Merger (other than for purposes of any
representation or warranty contained in Sections 3.3(b)-(c) of the Merger
Agreement), (E) acts of war or military action, sabotage or terrorism, or any
escalation or worsening of any such acts of war or military action, sabotage or
terrorism, (F) earthquakes, hurricanes, tornados or other natural disasters,
except, in the case of each of clauses (A), (B), (C), (E) and (F), to the extent
any fact, circumstance, event, change, effect or occurrence disproportionately
impacts the assets, properties, business, results of operation or financial
condition of the Company and its Subsidiaries, taken as a whole, relative to
other participants in the industries in which the Company and its Subsidiaries
operate, (G) any action taken by the Company or its Subsidiaries (1) that is
expressly required by the Merger Agreement (other than with respect to the
Company’s obligations to comply with Section 5.1(a) or Section 5.5 of the Merger
Agreement), (2) taken with Holdings’ and the Global Agent’s written consent, or
(3) resulting from any action taken at the written request of Holdings with the
consent of the Global Agent, (H) resulting from any change in the market price
or trading volume of securities of the Company in and of itself; provided that a
fact, circumstance, event, change, effect or occurrence causing or contributing
to the change in market price or volume will not be disregarded from the
determination of a Closing Date Material Adverse Effect, or (I) the fact of any
failure to meet revenue or earnings projections, forecasts, estimates or
guidance for any period, whether relating to financial performance or business
metrics, including revenues, net incomes, cash flows or cash positions, provided
that a fact, circumstance, event, change, effect or occurrence causing or
contributing to such failure shall not be disregarded from the determination of
a Closing Date Material Adverse Effect; or (ii) that would reasonably be
expected to prevent or materially delay or impair the ability of the Company to
perform its obligations under the Merger Agreement or to consummate the
Transactions. Each of the capitalized terms used in the definition of “Closing
Date Material Adverse Effect” (other than “Merger Agreement”, “Global Agent” and
“Closing Date Material Adverse Effect” which shall have the meanings given to
such terms in this Agreement) shall have the meanings given to such terms in the
Merger Agreement as of March 29, 2013.

(xxii) Notice. The Global Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.08(b) with respect to the Term Loans to be
borrowed on the Closing Date and the Revolver Agent shall have received a Notice
of Borrowing meeting the requirements of Section 2.08(b) with respect to the
Revolving Loans to be borrowed on the Closing Date.

(xxiii) Representations and Warranties. The Specified Representations and the
Closing Date Representations shall be true and correct in all material respects
as of the Closing Date, except to the extent that such representations and
warranties expressly relate to an

 

108



--------------------------------------------------------------------------------

earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date.

Notwithstanding anything herein to the contrary, to the extent any security
interest in the intended Collateral (other than any Collateral the security
interest in which may be perfected by the filing of a UCC financing statement,
the filing of short-form security agreements with the United States Patent and
Trademark Office or the United States Copyright Office or the delivery of
certificates evidencing equity interests of an issuer organized under the laws
of the United States or any state thereof) is not provided on the Closing Date
after use by Holdings of commercially reasonable efforts to do so, the provision
of such perfected security interest(s) shall not constitute a condition
precedent to the availability of the Credit Facilities on the Closing Date. This
paragraph is referred to as the “Certain Funds Provision”.

Each Lender agrees that unless the Global Agent has notified the Lenders that
any of the conditions precedent set forth in this Section 4.01 have not been
satisfied, such conditions precedent shall be deemed to have been satisfied upon
the Global Agent’s determination that such conditions precedent have been
satisfied.

Section 4.02 Conditions Precedent to Addition of Canadian Borrowers.

The obligation of the Lenders to make Loans, and of any LC Issuer to issue
Letters of Credit, to any Canadian Borrower that becomes a party to this
Agreement pursuant to Section 2.19, is subject to the reasonable satisfaction of
each of the following conditions at least 10 days prior to the date on which any
such Loan is made to, or Letter of Credit is issued for the account of, such
Canadian Borrower:

(i) Joinder Agreement. Such Canadian Borrower shall have executed and delivered
to the Revolver Agent (which the Revolver Agent shall promptly transmit to each
of the Lenders and the Global Agent) a Joinder Agreement (as modified, amended
or supplemented from time to time in accordance with the terms thereof and
hereof, a “Joinder Agreement”), substantially in the form of Exhibit D, pursuant
to which such Canadian Borrower shall have become a party to this Agreement.

(ii) Notes. Such Canadian Borrower shall have executed and delivered to the
Revolver Agent a Revolving Facility Note or a Canadian Sub-Facility Note, as the
case may be, for the account of each Lender that has requested a Note.

(iii) Corporate Resolutions and Approvals. The Revolver Agent shall have
received certified copies of the resolutions of the Board of Directors or
equivalent governing body of such Canadian Borrower, approving the Loan
Documents to which such Canadian Borrower is or may become a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the execution, delivery and performance by
such Canadian Borrower of the Loan Documents to which it is or may become a
party.

(iv) Incumbency Certificates. The Revolver Agent shall have received a
certificate of the Secretary or an Assistant Secretary (or equivalent officers)
of such Canadian

 

109



--------------------------------------------------------------------------------

Borrower, certifying the names and true signatures of the officers of such
Canadian Borrower authorized to sign the Loan Documents to such Canadian
Borrower is a party and any other documents to which such Canadian Borrower is a
party that may be executed and delivered in connection herewith.

(v) Opinions of Counsel. The Revolver Agent shall have received such opinions of
counsel to such Canadian Borrower as the Revolver Agent shall request, each of
which shall be addressed to the Revolver Agent and each of the Lenders and in
form and substance reasonably satisfactory to the Revolver Agent.

(vi) Organizational Documents. The Revolver Agent shall have received an
original certified copy of the Organizational Documents of such Canadian
Borrower, certified by an officer of such Canadian Borrower as being true and
correct and in full force and effect.

(vii) Amendments to Loan Documents. The Revolver Agent shall have received such
amendments, supplements or other modifications to the Loan Documents (including
appropriate Additional Security Documents and/or Mortgages and the equivalent to
any Loan Documents in respect of the Canadian Borrower), fully executed by the
appropriate parties thereto, that the Revolver Agent deems necessary or
appropriate in connection with the addition of such Canadian Borrower.

(viii) AML Documentation. The Revolver Agent shall have received, and be
reasonably satisfied with, all documentation and other information about such
Canadian Borrower and such Canadian Borrower’s management, signing officers and
beneficial owners reasonably requested by the Revolver Agent at least ten
(10) Business Days prior to any Canadian Borrower becoming party to this
Agreement that is required by U.S. or Canadian regulatory authorities under any
“know your customer” and anti-money laundering rules and regulations.

(ix) Proceedings and Documents. All corporate and other proceedings with respect
to the addition of such Canadian Borrower and all documents incidental thereto
shall be reasonably satisfactory in substance and form to the Revolver Agent and
the Revolver Agent and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as the
Revolver Agent or its special counsel may reasonably request.

Section 4.03 Conditions Precedent to All Credit Events.

The obligations of the Lenders to make or participate in each Credit Event after
the Closing Date is subject, at the time thereof, to the reasonable satisfaction
of the following conditions:

(a) Notice. The Applicable Agent shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.08(b), with respect to
any Borrowing, (ii) a Notice of Continuation or Conversion meeting the
requirements of Section 2.13(c) with respect to a Continuation or Conversion, or
(iii) a Revolving Facility LC Request meeting the requirement of Section 2.06(b)
with respect to Revolving Facility LC

 

110



--------------------------------------------------------------------------------

Issuances or a Canadian Facility LC Request meeting the requirements of
Section 2.07(b) with respect to Canadian LC Issuances, as the case may be.

(b) No Default; Representations and Warranties. (i) At the time of each Credit
Event (other than the Conversion of a Fixed Rate Loan to a Base Rate Loan) and
also after giving effect thereto, there shall exist no Default or Event of
Default and (ii) at the time of each Credit Event (other than (x) the Conversion
of a Fixed Rate Loan to a Base Rate Loan and (y) the Continuation of a Fixed
Rate Loan) and also after giving effect thereto, all representations and
warranties of the Credit Parties contained herein or in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Credit Event, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the applicable Borrower to each of the Lenders
that all of the applicable conditions specified in Section 4.01, Section 4.03
(solely in the case of any Credit Event occurring after the Closing Date) and,
if applicable, Section 4.02 have been satisfied as of the times referred to in
such Sections.

Section 4.04 Post-Closing Covenants.

The Company shall deliver and/or complete, or shall cause the delivery and/or
completion of, each of the actions required to be taken by it or any other
Credit Party as set forth in Schedule 4.04 no later than the dates for such
actions set forth therein (or such later date as may be agreed by the Global
Agent in its sole discretion).

ARTICLE V - REPRESENTATIONS AND WARRANTIES

In order to induce the Agents, the Lenders and each LC Issuer to enter into this
Agreement and to make the Loans and to issue and to participate in the Letters
of Credit provided for herein, Holdings, the Company and, if applicable, each
Canadian Borrower (as to itself only) represent and warrant that the following
are, and after giving effect to the Transaction will be, true, correct and
complete, all of which representations and warranties shall survive the
execution and delivery of this Agreement and each Credit Event:

Section 5.01 Corporate Status, etc.

Holdings and each of its Subsidiaries (i) is a duly organized or formed and
validly existing corporation, partnership or limited liability company, as the
case may be, in good standing under the laws of the jurisdiction of its
formation (except where failure to be in good standing would not have a Material
Adverse Effect) and has the corporate, partnership or limited liability company
power and authority, as applicable, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage,
and (ii) has duly qualified and is authorized to do business in all
jurisdictions where it is required to be so qualified or authorized except where
the failure to be so qualified would not have a Material Adverse Effect.

 

111



--------------------------------------------------------------------------------

Section 5.02 Corporate Power and Authority, etc.

Each Credit Party has the corporate or other organizational power and authority
to execute, deliver and carry out the terms and provisions of the Transaction
Documents to which it is party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Transaction Documents to which it is party. Each Credit Party has duly
executed and delivered each Transaction Document to which it is party and each
Transaction Document to which it is party constitutes the legal, valid and
binding agreement and obligation of such Credit Party enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

Section 5.03 No Violation.

Neither the execution, delivery and performance by any Credit Party of the
Transaction Documents to which it is party (including, without limitation, the
incurrence of the Loans hereunder) nor compliance with the terms and provisions
thereof (i) will contravene any provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any Governmental Authority applicable to
such Credit Party or its properties and assets, (ii) will conflict with or
result in any breach of, any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (other than the Liens created
pursuant to the Security Documents) upon any of the property or assets of such
Credit Party pursuant to the terms of any promissory note, bond, debenture,
indenture (including, without limitation, the Senior Indenture (2011)),
mortgage, deed of trust, credit or loan agreement, or any other agreement or
other instrument, to which such Credit Party is a party or by which it or any of
its property or assets are bound or to which it may be subject, or (iii) will
violate any provision of the Organizational Documents of such Credit Party.

Section 5.04 Governmental Approvals.

No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority is required to authorize or is required as a condition to (i) the
execution, delivery and performance by any Credit Party of any Transaction
Document to which it is a party or any of its obligations thereunder, or
(ii) the legality, validity, binding effect or enforceability of any Transaction
Document to which any Credit Party is a party, except the filing and recording
of financing statements and other documents necessary in order to perfect the
Liens created by the Security Documents and those consents and approvals that
will have been obtained at the time any Subsidiary becomes a Borrower hereunder.

Section 5.05 Litigation.

There are no actions, suits or proceedings pending or, to the knowledge of any
Borrower, threatened with respect to Holdings, any Borrower or any Subsidiary of
any Borrower (i) that have had, or could reasonably be expected to have, a
Material Adverse Effect, or (ii) that

 

112



--------------------------------------------------------------------------------

question the validity or enforceability of any of the Loan Documents, or of any
action to be taken by the Company or any of the other Credit Parties pursuant to
any of the Loan Documents.

Section 5.06 Use of Proceeds; Margin Regulations.

(a) The proceeds of the Term Loans and up to $60,000,000 of Revolving Loans
funded on the Closing Date shall be utilized (i) first, to refinance in full all
Indebtedness outstanding under the Existing Credit Agreement, and then to pay on
the Closing Date the purchase price for the Closing Date Acquisition and (ii) to
pay fees and expenses incurred in connection with the Transaction. The proceeds
of Revolving Loans funded after the Closing Date shall be utilized to provide
working capital and funds for general corporate purposes (including without
limitation for Permitted Acquisitions and Share Repurchases) and capital
expenditures, in each case, not inconsistent with the terms of this Agreement.
The proceeds of the Incremental Term Loans shall be used solely for the purposes
specified in the applicable Incremental Joinder.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Borrower is engaged in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. At no time would more
than 25% of the value of the assets of the Company or of Holdings and its
consolidated Subsidiaries that are subject to any “arrangement” (as such term is
used in Section 221.2(g) of such Regulation U) hereunder be represented by
Margin Stock.

Section 5.07 Financial Statements, etc.

(a) The Company has furnished to the Agents and the Lenders complete and correct
copies of the audited consolidated statements of financial position (balance
sheets) of AGC and its consolidated Subsidiaries as of February 28, 2013 and the
related audited consolidated statements of operation (income statements),
shareholders’ equity, and cash flows of AGC and its consolidated Subsidiaries
for the fiscal year of AGC then ended, accompanied by the report thereon of
Ernst & Young LLP, as included in AGC’s Report on Form 10-K filed with the SEC.
All such financial statements have been prepared in accordance with GAAP,
consistently applied (except as stated therein), and fairly present the
financial position of AGC and its consolidated Subsidiaries as of the respective
dates indicated and the consolidated results of their operations and cash flows
for the respective periods indicated. AGC and its consolidated Subsidiaries did
not have, as of the date of the latest financial statements referred to above,
and will not have as of the Closing Date after giving effect to the incurrence
of Loans or LC Issuances hereunder, any material or significant contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the foregoing financial statements
or the notes thereto in accordance with GAAP and that in any such case is
material in relation to the business, operations, properties, assets, financial
or other condition of the Company and its Subsidiaries, taken as a whole.

(b) The financial projections of the Company and its Subsidiaries for the fiscal
years 2013 through 2019 (presented both on an annual and, with respect to the
fiscal year

 

113



--------------------------------------------------------------------------------

ending February 28, 2014, on a quarterly basis) prepared by the Company and
delivered to the Agents and the Lenders (the “Financial Projections”) were
prepared on behalf of the Company in good faith after taking into account the
Transaction, historical levels of business activity of the Company and its
Subsidiaries, known trends, including general economic trends, and all other
information, assumptions and estimates considered by management of Holdings and
its Subsidiaries to be pertinent thereto; provided, however, that no
representation or warranty is made as to the impact of future general economic
conditions or as to whether the Company’s projected consolidated results as set
forth in the Financial Projections will actually be realized, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results for the periods covered by the
Financial Projections may differ materially from the Financial Projections. No
facts are known to the Company as of the Closing Date which are not reflected in
the Financial Projections and if reflected in the Financial Projections would
result in a material adverse change in the assets, liabilities, results of
operations or cash flows reflected therein.

Section 5.08 Solvency.

Each Borrower has received consideration that is the reasonable equivalent value
of the obligations and liabilities that such Borrower has incurred to each
Agent, each LC Issuer and the Lenders under the Loan Documents. Each Borrower
now has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage and is now solvent and
able to pay its debts as they mature and such Borrower, as of the Closing Date
(after giving effect to the Transaction) or as of the date such Borrower became
a “Borrower” hereunder, owns property having a value, both at fair valuation and
at present fair salable value, greater than the amount required to pay such
Borrower’s debts; and no Borrower is entering into the Loan Documents with the
intent to hinder, delay or defraud its creditors. For purposes of this Section,
“debt” means any liability on a claim, and “claim” means (x) right to payment
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured; or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.

Section 5.09 No Material Adverse Change.

Since February 28, 2013, there has been no change in the condition, business or
affairs of the Company and its Subsidiaries taken as a whole, or their
properties and assets considered as an entirety, except for changes none of
which, individually or in the aggregate, has had or could reasonably be expected
to have, a Material Adverse Effect.

Section 5.10 Tax Returns and Payments.

Holdings and each of its Subsidiaries has filed all federal income tax returns
and all other material tax returns, domestic and foreign, required to be filed
by it and has paid all material taxes and assessments payable by it that have
become due, other than those not yet delinquent and except for those contested
in good faith. Holdings and each of its Subsidiaries have

 

114



--------------------------------------------------------------------------------

established on their books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by GAAP.

Section 5.11 Title to Properties, etc.

Holdings and each of its Subsidiaries has good and marketable title, in the case
of material owned Real Property, and good title (or valid Leaseholds, in the
case of any leased property, or valid licenses, in the case of any licensed
property), in the case of all other property, to all of its material properties
and assets free and clear of Liens other than Permitted Liens. The interests of
Holdings and each of its Subsidiaries in the properties reflected in the most
recent balance sheet referred to in Section 5.07(a), taken as a whole, were
sufficient, in the judgment of each Borrower, as of the date of such balance
sheet for purposes of the ownership and operation of the businesses conducted by
Holdings and such Subsidiaries.

Section 5.12 Lawful Operations, etc.

Holdings and each of its Subsidiaries: (i) hold all necessary foreign, federal,
state, local and other governmental licenses, registrations, certifications,
permits and authorizations necessary to conduct their business; and (ii) are in
full compliance with all material requirements imposed by law, regulation or
rule, whether foreign, federal, state or local, that are applicable to it, its
operations, or their properties and assets, including without limitation,
applicable requirements of Environmental Laws, except in each case for any
failure to hold such governmental licenses, registrations, certifications,
permits and/or authorizations, or noncompliance with any such law, regulation or
rule, that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

Section 5.13 Environmental Matters.

(a) Holdings and each of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent that any such failure to comply
(together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of Holdings
and each of its Subsidiaries under any Environmental Law have been secured and
Holdings and each of its Subsidiaries are in substantial compliance therewith,
except for such licenses, permits, registrations or approvals the failure to
secure or to comply therewith is not reasonably likely to have a Material
Adverse Effect. Neither Holdings nor any of its Subsidiaries has received
written notice, or otherwise knows, that it is in any respect in noncompliance
with, breach of or default under any applicable writ, order, judgment,
injunction, or decree to which Holdings or such Subsidiary is a party or that
would affect the ability of Holdings or such Subsidiary to operate any Real
Property and no event has occurred and is continuing that, with the passage of
time or the giving of notice or both, would constitute noncompliance, breach of
or default thereunder, except in each such case, such noncompliance, breaches or
defaults as would not reasonably be expected to, in the aggregate, have a
Material Adverse Effect. There are no Environmental Claims pending or, to the
best knowledge of Holdings or any Borrower, threatened wherein an unfavorable
decision, ruling or finding would reasonably be expected to have a Material
Adverse Effect. There are no facts, circumstances, conditions or occurrences on
any Real Property now or at any time owned, leased or operated by

 

115



--------------------------------------------------------------------------------

Holdings or any of its Subsidiaries or on any property adjacent to any such Real
Property, that are known by Holdings or as to which Holdings or any such
Subsidiary has received written notice, that could reasonably be expected:
(i) to form the basis of an Environmental Claim against Holdings or any of its
Subsidiaries or any Real Property of Holdings or any of its Subsidiaries; or
(ii) to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Property under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of Holdings or any of
its Subsidiaries or (ii) released on any such Real Property, in each case where
such occurrence or event is not in compliance with Environmental Laws and is
reasonably likely to have a Material Adverse Effect.

Section 5.14 Compliance with ERISA.

Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (i) no ERISA Event has occurred or is
reasonably likely to occur, (ii) Holdings and its Subsidiaries are in compliance
in all material respects with all applicable provisions of ERISA, the Code and
other applicable law with respect to each Plan and have performed all of their
obligations thereunder and (iii) no Plan has a positive Unfunded Plan Status and
neither Holdings nor any ERISA Affiliate has incurred any Withdrawal Liability.
Neither Holdings nor any ERISA Affiliate is at the date hereof, or has been at
any time within the two years preceding the date hereof, an employer required to
contribute to a Multiple Employer Plan, or a “contributing sponsor” (as such
term is defined in Section 4001 of ERISA) in Multiple Employer Plan. Neither
Holdings nor any ERISA Affiliate has any contingent liability with respect to
any post-retirement “welfare benefit plan” (as such term is defined in ERISA)
except as has been disclosed to the Agents and the Lenders in writing.

Section 5.15 Investment Company Act, etc.

Neither Holdings nor any of its Subsidiaries is subject to regulation with
respect to the creation or incurrence of Indebtedness under the Investment
Company Act of 1940, as amended, the Interstate Commerce Act, as amended, the
Federal Power Act, as amended, or any applicable state public utility law.

Section 5.16 Insurance.

Holdings and each of its Subsidiaries maintains insurance coverage by such
insurers and in such forms and amounts and against such risks as are generally
consistent with industry standards and in each case in compliance with the terms
of Section 6.03.

Section 5.17 Burdensome Contracts; Labor Relations.

Neither Holdings nor any of its Subsidiaries (i) is subject to any burdensome
contract, agreement, corporate restriction, judgment, decree or order, (ii) is a
party to any labor dispute affecting any bargaining unit or other group of
employees generally, (iii) is subject to any material strike, slow down, workout
or other concerted interruptions of operations by employees

 

116



--------------------------------------------------------------------------------

of Holdings or any of its Subsidiaries, whether or not relating to any labor
contracts, (iv) is subject to any significant pending or, to the knowledge of
Holdings or any Borrower, threatened, unfair labor practice complaint, before
the National Labor Relations Board, (v) is subject to any significant pending
or, to the knowledge of Holdings or any Borrower, threatened, grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement, (vi) is subject to any significant pending or, to the
knowledge of Holdings or any Borrower, threatened, significant strike, labor
dispute, slowdown or stoppage, or (vii) is, to the knowledge of Holdings or any
Borrower, involved or subject to any union representation organizing or
certification matter with respect to the employees of Holdings or any of its
Subsidiaries, except (with respect to any matter specified in any of the above
clauses), for such matters as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

Section 5.18 Security Interests.

Once executed and delivered, and until terminated in accordance with the terms
thereof, each of the Security Documents creates, as security for the Obligations
(as defined in the Security Agreement), a valid and enforceable, and upon making
the filings and recordings referenced in the next sentence, perfected security
interest in and Lien on all of the Collateral subject thereto from time to time,
in favor of the Collateral Agent for the benefit of the Secured Parties (as
defined in the Security Agreement), superior to and prior to the rights of all
third persons and subject to no other Liens, except that the Collateral under
the Security Documents may be subject to Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document under the laws of the United States or any state thereof
except for filings or recordings required in connection with any such Security
Document that shall have been made, or for which reasonably satisfactory
arrangements have been made, upon or prior to the execution and delivery
thereof. All recording, stamp, intangible or other similar taxes required to be
paid by any Person under applicable legal requirements or other laws applicable
to the property encumbered by the Security Documents in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement thereof have been paid.

Section 5.19 True and Complete Disclosure.

All factual information (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of Holdings or any of its Subsidiaries in writing to
any Agent, the Collateral Agent or any Lender for purposes of or in connection
with this Agreement or any transaction contemplated herein, other than the
Financial Projections (as to which representations are made only as provided in
Section 5.07(b)), is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of such Person in writing to any Agent, the
Collateral Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time in light
of the circumstances under which such information was provided, except that any
such future information consisting of financial projections prepared by Holdings
or any of its Subsidiaries is only represented herein as being based on good
faith estimates and assumptions believed by such persons to be reasonable at the
time made, it being recognized by the Lenders

 

117



--------------------------------------------------------------------------------

that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results.

Section 5.20 Senior Debt.

The Obligations constitute pari passu Indebtedness under the Senior Indentures
and senior Indebtedness under all Subordinated Indebtedness of Holdings and its
Subsidiaries.

Section 5.21 Anti-Terrorism Law Compliance; OFAC; Anti-Money Laundering.

(a) Neither the Company, any other Credit Party, nor any of its Subsidiaries is
subject to or in violation of any law, regulation, or list of any government
agency (including, without limitation, the U.S. Office of Foreign Asset Control
list, Executive Order No. 13224 or the USA Patriot Act) that prohibits or limits
the conduct of business with or the receiving of funds, goods or services to or
for the benefit of certain Persons specified therein or that prohibits or limits
any Lender or LC Issuer from making any advance or extension of credit to any
Borrower or from otherwise conducting business with any Borrower. No part of the
proceeds of any Loan will be used directly or, to the knowledge of the
Borrowers, indirectly for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977.

(b) Each of the Company, each other Credit Party and their respective
Subsidiaries is in compliance in all material respects with all applicable U.S.
economic sanctions laws, Executive Orders and implementing regulations as
promulgated by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), and all applicable anti-money laundering and counter-terrorism
financing provisions of the Bank Secrecy Act and all regulations issued pursuant
to it. No Credit Party and no Subsidiary or, to the knowledge of the Borrowers,
any Affiliate of a Credit Party (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

ARTICLE VI - AFFIRMATIVE COVENANTS

Each of Holdings and each Borrower hereby covenants and agrees that on the
Closing Date and thereafter so long as this Agreement is in effect and until
such time as the Commitments have been terminated, no Notes remain outstanding
and the Loans, together with

 

118



--------------------------------------------------------------------------------

interest, Fees and all other Obligations incurred hereunder and under the other
Loan Documents, have been paid in full:

Section 6.01 Reporting Requirements.

The Company will furnish to the Agents:

(a) Annual Financial Statements. As soon as available and in any event within
100 days after the close of each fiscal year of the Company (commencing with
fiscal year ending February 28, 2014 and including any “transition period”
fiscal year as described in the regulations implementing the 1934 Act following
the S-Corp Conversion), the consolidated statement of financial position
(balance sheet) of the Company and its consolidated Subsidiaries as at the end
of such fiscal year and the related consolidated statement of income, of
shareholders’ equity and of cash flows for such fiscal year, in each case
setting forth comparative figures for the preceding fiscal year (or in the case
of a “transition period” fiscal year, the corresponding period for the prior
year), all in reasonable detail and accompanied by the opinion with respect to
such consolidated financial statements of independent public accountants of
recognized national standing selected by the Company, which opinion shall not be
qualified with respect to scope limitations or going concern and shall (i) state
that such accountants audited such consolidated financial statements in
accordance with generally accepted auditing standards, that such accountants
believe that such audit provides a reasonable basis for their opinion, and that
in their opinion such consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Company and its
consolidated subsidiaries as at the end of such fiscal year and the consolidated
results of their operations and cash flows for such fiscal year in conformity
with generally accepted accounting principles, or (ii) contain such statements
as are customarily included in such reports of independent accountants in
conformity with the recommendations and requirements of the American Institute
of Certified Public Accountants (or any successor organization).

(b) Quarterly Financial Statements. As soon as available and in any event within
60 days after the close of each of the quarterly accounting periods in each
fiscal year of the Company (commencing with fiscal quarter ending August 31,
2013), the unaudited consolidated statement of financial position of the Company
and its consolidated Subsidiaries as at the end of such quarterly period and the
related unaudited consolidated statements of income and of cash flows for such
quarterly period and/or for the fiscal year to date, and setting forth, in the
case of such unaudited consolidated statements of income and of cash flows,
comparative figures for the related periods in the prior fiscal year (in the
case of periods ending in any “transition period” following the S-Corp
Conversion, to the extent that such comparative figures or other comparative
information would be required under the regulations implementing the 1934 Act),
and which shall be certified on behalf of the Company by an Authorized Officer,
subject to changes resulting from normal year-end audit adjustments. Following a
change to the Company’s fiscal year pursuant to Section 7.14, to the extent not
otherwise required by subsections (a) or (b) of this Section 6.01, the Company
shall provide a transition report for any transition period (or periods ending
therein) meeting the requirements of rule 15d-10 of the regulations implementing
the 1934 Act as and when required by such rule.

 

119



--------------------------------------------------------------------------------

(c) Officer’s Compliance Certificates. By no later than 100 days after the close
of each fiscal year of the Company and no later than 60 days after the close of
each of the first three quarterly accounting periods in each fiscal year of the
Company, (i) a certificate (a “Compliance Certificate”), substantially in the
form of Exhibit E, signed by an Authorized Officer of the Company to the effect
that, to the knowledge of the Company, no Default or Event of Default exists or,
if any Default or Event of Default does exist, specifying the nature and extent
thereof and the actions the Credit Parties have taken or propose to take with
respect thereto, which certificate shall set forth the calculations required to
establish compliance with the provisions of Section 7.07, Section 7.12,
Section 7.05(d) and (q), and Section 7.06(c), (d) and (e) and (ii) a management
discussion and analysis report, in reasonable detail, describing the operations
and financial condition of the Credit Parties and their Subsidiaries for the
fiscal quarter and the portion of the fiscal year then ended (or for the fiscal
year then ended in the case of annual financial statements).

(d) Forecasts. Not later than 100 days after the commencement of any fiscal year
of the Company and its Subsidiaries, an update of the Company’s annual forecast
for such fiscal year and the subsequent two years in reasonable detail.

(e) Notices. Promptly, and in any event within three Business Days, after
Holdings or any of its Subsidiaries obtains knowledge thereof, notice of:

(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Credit Parties have taken or propose to take with respect
thereto, and

(ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against Holdings or
any of its Subsidiaries, if the same would be reasonably likely to have a
Material Adverse Effect.

(f) ERISA. Promptly, and in any event within 10 days after Holdings or any ERISA
Affiliate knows of the occurrence of any ERISA Event that has resulted or would
reasonably be expected to result in a liability to Holdings or its Subsidiaries
in excess of $20,000,000, the Company will notify the Agents thereof and, if
requested by any Agent, deliver to the Agents such details and information as to
such occurrence, which may include copies of any notices required or proposed to
be given by Holdings or the ERISA Affiliate to, or filed with, the PBGC, a Plan
participant or the Plan administrator with respect thereto, and the action, if
any, that Holdings or such ERISA Affiliate is required or proposes to take.

(g) Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an officer of Holdings or any of its Subsidiaries obtains knowledge
thereof, notice of one or more of the following environmental matters to the
extent any of the following could reasonably be expected to have a Material
Adverse Effect: (i) any pending or threatened Environmental Claim against
Holdings or any of its Subsidiaries or any Real Property owned or operated by
Holdings or any of its Subsidiaries; (ii) any condition or occurrence on or
arising from any Real Property owned or operated by Holdings or any of its
Subsidiaries that (A) results in noncompliance by Holdings or any of its
Subsidiaries with any applicable Environmental Law or (B) would reasonably be
expected to form the basis of an Environmental Claim against

 

120



--------------------------------------------------------------------------------

Holdings or any of its Subsidiaries or any such Real Property; (iii) any
condition or occurrence on any Real Property owned, leased or operated by
Holdings or any of its Subsidiaries that could reasonably be expected to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability by Holdings or any of its Subsidiaries of such
Real Property under any Environmental Law; and (iv) the taking of any removal or
remedial action in response to the actual or alleged presence of any Hazardous
Material on any Real Property owned, leased or operated by Holdings or any of
its Subsidiaries as required by any Environmental Law or any governmental or
other global agency. All such notices shall describe in reasonable detail the
nature of the Environmental Claim, Holdings’ or such Subsidiary’s response
thereto and the potential exposure in dollars of Holdings and its Subsidiaries
with respect thereto.

(h) SEC Reports and Registration Statements. Promptly after filing with the SEC,
copies of all annual, quarterly or current reports that Holdings or any of its
Subsidiaries files with the SEC on Forms 10-K, 10-Q or 8-K (or any successor
forms), provided that the notification by Holdings of the electronic filing of
any of the foregoing reports with the SEC shall satisfy the requirements of this
clause (h) (without, however, affecting the Company’s obligations under
Sections 6.01(a) and (b) above).

(i) Annual, Quarterly and Other Reports. Promptly after transmission thereof to
its stockholders (but without duplication of the Company’s obligations under
Sections 6.01(a)), copies of all annual, quarterly and other reports and all
proxy statements that Holdings furnishes to its stockholders generally.

(j) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all material notices received or sent by Holdings or any
of its Subsidiaries to or from the holders of any Material Indebtedness or any
trustee with respect thereto.

(k) Quarterly Lender Calls. Within 15 days after each delivery of financial
statements pursuant to Section 6.01(a) and Section 6.01(b), hold a meeting by
conference call (the costs of such call to be paid by the Company) with all
Lenders who choose to attend such conference call, at which meeting shall be
reviewed the financial results of the most recently ended fiscal quarter, the
financial condition of the Company and its Subsidiaries and the budgets
presented for the current fiscal year of the Company.

(l) Other Information. Promptly, such other information or documents (financial
or otherwise) relating to Holdings or any of its Subsidiaries as any Agent (for
itself or on behalf of any Lender) may reasonably request from time to time.

Documents and other information required to be delivered pursuant to clauses
(a), (b), (c)(ii) or (h) of this Section 6.01 may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Company posts such documents or provides a link thereto on www.sec.gov
or the Company’s website on the Internet which has been provided to the Global
Agent; or (ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Agents have access (whether a commercial, third-party website or whether
sponsored by the Agents); provided that: (i) upon written request by the Agents,
the Company shall deliver paper copies of

 

121



--------------------------------------------------------------------------------

such documents to such Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by such Agent and
(ii) the Company shall notify (which may be by facsimile or electronic mail) the
Agents of the posting of any such documents and provide to the Agents by
electronic mail electronic versions (i.e., soft copies) of such documents.

Section 6.02 Books, Records and Inspections.

Holdings and the Borrowers will, and will cause each of their Subsidiaries to,
(i) keep proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of
Holdings, the Borrowers or such Subsidiaries, as the case may be, in accordance
with GAAP (if applicable, or such other foreign accounting principles applicable
to any Foreign Subsidiary in its jurisdiction of organization) ; and
(ii) permit, upon at least two Business Days’ notice to the Company, officers
and designated representatives of any Agent or, upon the occurrence and during
the continuance of an Event of Default, any of the Lenders to visit and inspect
any of the properties or assets of Holdings and any of its Subsidiaries in
whomsoever’s possession (but only to the extent Holdings or such Subsidiary has
the right to do so to the extent in the possession of another Person), to
examine the books of account of Holdings and any of its Subsidiaries, and make
copies thereof and take extracts therefrom, and to discuss the affairs, finances
and accounts of Holdings and of any of its Subsidiaries with, and be advised as
to the same by, its and their officers and use commercially reasonable efforts
to grant access to independent accountants and independent actuaries, if any, of
the Credit Parties (it being agreed that the Credit Parties shall be permitted
to participate in any such access) all at such reasonable times and intervals
and to such reasonable extent as any Agent or, upon the occurrence and during
the continuance of an Event of Default any of the Lenders may request (subject
in all such cases to Section 11.14).

Section 6.03 Insurance.

(a) Holdings and the Borrowers will, and will cause each of their Subsidiaries
to, (i) maintain insurance coverage by such insurers and in such forms and
amounts and against such risks as are generally consistent with the insurance
coverage maintained by Holdings and its Subsidiaries as of the Closing Date, and
(ii) promptly upon any Lender’s written request, furnish to such Lender such
information about such insurance as such Lender may from time to time reasonably
request, which information shall be prepared in form and detail reasonably
satisfactory to such Lender and, if requested, certified by an Authorized
Officer of Holdings or the appropriate Borrower.

(b) Holdings and the Company will, and will cause each other Credit Party to, at
all times keep substantially all property that is subject to the Lien of any
Security Document insured and name the Collateral Agent as an additional insured
or lenders loss payee, as applicable, and the general liability and property
policies purchased and maintained by the Credit Parties (i) shall be endorsed
for the benefit of the Collateral Agent to the Collateral Agent’s reasonable
satisfaction (including, by naming the Collateral Agent as lenders loss payee
(with respect to Collateral) or, to the extent permitted by applicable law, as
an additional insured), (ii) shall state that the relevant insurance broker will
use commercially reasonable efforts to (or, in the case of any direct placement
policy, the Company will) provide the Collateral Agent (A) at least 10 days’ (or
such shorter period as agreed to by the Collateral Agent) prior written notice
of

 

122



--------------------------------------------------------------------------------

any cancelation or nonrenewal of any such policy by reason of nonpayment of
premium (giving the Collateral Agent the right to cure defaults in the payment
of premiums) and (B) at least 30 days’ (or such shorter period as agreed to by
the Collateral Agent) prior written notice of any cancelation, modification that
is adverse to the Lenders or nonrenewal of any such policy for any reason other
than nonpayment of premium and (iii) shall in the case of any such certificates
or endorsements in favor of the Collateral Agent, be delivered to or deposited
with the Collateral Agent. The Collateral Agent shall deliver copies of any
certificates of insurance to a Lender upon such Lender’s reasonable request.

(c) If the Company or any other Credit Party shall fail to maintain any
insurance in accordance with this Section, or if the Company or any such Credit
Party shall fail to so endorse and deliver or deposit all endorsements or
certificates with respect thereto, any Agent shall have the right (but shall be
under no obligation), upon prior written notice to the Company, to procure such
insurance, and the Company agrees to reimburse such Agent on demand for all
costs and expenses of procuring such insurance.

Section 6.04 Payment of Taxes and Claims.

Holdings and each Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims that, if unpaid, might become a Lien or charge
upon any properties of Holdings or any of its Subsidiaries; provided, however,
that neither Holdings nor any of its Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP. Without limiting the generality of the
foregoing, Holdings and Company will, and will cause each of their respective
Subsidiaries to, pay in full all of its material wage obligations to its
employees in accordance with the Fair Labor Standards Act (29 U.S.C. Sections
206-207) and any comparable provisions of applicable law.

Section 6.05 Corporate Franchises.

Each of Holdings and each Borrower will do, and will cause each of its material
Subsidiaries to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its corporate existence, and its material rights
and authority; provided, however, that nothing in this Section shall be deemed
to prohibit any transaction permitted by Section 7.02.

Section 6.06 Good Repair.

Each of Holdings and each Borrower will, and will cause each of its Subsidiaries
to, ensure that its material properties and equipment used or useful in its
business in whomsoever’s possession they may be, are kept in reasonably good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements thereto, in each case, to the extent and in the manner
customary for companies in similar businesses.

 

123



--------------------------------------------------------------------------------

Section 6.07 Compliance with Statutes, etc.

Each of Holdings and each Borrower will, and will cause each of its Subsidiaries
to, comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property, other than those
the noncompliance with which would not be reasonably expected to have a Material
Adverse Effect.

Section 6.08 Compliance with Environmental Laws.

Without limitation of the covenants contained in Section 6.07:

(a) Each of Holdings and each Borrower will comply, and will cause each of its
Subsidiaries to comply, with all Environmental Laws applicable to the ownership,
lease or use of all Real Property now or hereafter owned, leased or operated by
Holdings or any of its Subsidiaries, and will promptly pay or cause to be paid
all costs and expenses incurred in connection with such compliance, except to
the extent that (i) such compliance with Environmental Laws is being contested
in good faith and by appropriate proceedings and for which adequate reserves
have been established to the extent required by GAAP or such noncompliance is de
minimus, and (ii) such noncompliance would not reasonably be expected to have a
Material Adverse Effect.

(b) Each of Holdings and each Borrower will keep or cause to be kept, and will
cause each of its Subsidiaries to keep or cause to be kept, all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
other than Permitted Liens.

(c) Neither Holdings nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by Holdings or any of its Subsidiaries or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property other than in compliance with applicable Environmental Laws
and in the ordinary course of business, except for such noncompliance as would
not be reasonably expected to have a Material Adverse Effect.

(d) If required to do so under any applicable order of any Governmental
Authority, each of Holdings and the Company will undertake, and cause each of
its Subsidiaries to undertake, any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by Holdings or any of its Subsidiaries in accordance
with, in all material respects, the requirements of all applicable Environmental
Laws and in accordance with, in all material respects, such orders of all
Governmental Authorities, except to the extent that Holdings or such Subsidiary
is contesting such order in good faith and by appropriate proceedings and for
which adequate reserves have been established to the extent required by GAAP.

Section 6.09 Certain Subsidiaries to Join in the Guaranty.

Subject to Section 6.10(b) below, in the event that at any time after the
Closing Date, the Company acquires, creates or has any Domestic Subsidiary
(other than any direct or indirect

 

124



--------------------------------------------------------------------------------

Domestic Subsidiary if both (i) substantially all of the assets of which consist
of the equity of one or more direct or indirect Foreign Subsidiaries that are
treated as a controlled foreign corporation under Section 957 of the Code and
(ii) that is treated as a disregarded entity for United States federal income
tax purposes (each, a “Disregarded Domestic Subsidiary”)) that is not already a
party to the Guaranty, or any Canadian Borrower acquires, creates or has any
Canadian Subsidiary that is not already a party to a Canadian Subsidiary
Guaranty, or the Company acquires any Foreign Subsidiary that is not a
controlled foreign corporation under Section 957, the Company or such Canadian
Borrower will promptly, but in any event within 10 Business Days (or such later
date as agreed to by the Agents), cause such Subsidiary to deliver to the
Collateral Agent, (a) (i) a joinder supplement, reasonably satisfactory in form
and substance to the Collateral Agent, duly executed by such Domestic
Subsidiary, pursuant to which such Domestic Subsidiary joins in the Guaranty as
a guarantor thereunder or (ii) a Canadian Subsidiary Guaranty duly executed by
such Canadian Subsidiary, and (b) resolutions of the Board of Directors or
equivalent governing body of such Subsidiary, certified by the Secretary or an
Assistant Secretary of such Subsidiary, as duly adopted and in full force and
effect, authorizing the execution and delivery of such joinder supplement and
the other Loan Documents to which such Subsidiary is, or will be a party,
together with such other corporate documentation and an opinion of counsel as
the Agents shall reasonably request, in each case, in form and substance
reasonably satisfactory to the Agents; provided, however, that, notwithstanding
the foregoing or anything else in this Agreement to the contrary, (i) neither
the Receivables Subsidiary nor AGSC shall be required to become a Subsidiary
Guarantor hereunder so long as the Permitted Receivables Facility shall not have
been terminated and (ii) a Subsidiary shall not be required to become a party to
the Guaranty or a Canadian Subsidiary Guaranty, as applicable, so long as
(A) the total assets of such Subsidiary shall be less than $5,000,000, and
(B) the aggregate of the total assets of all such Subsidiaries with total asset
values of less than $5,000,000 that are not parties to the Guaranty or a
Canadian Subsidiary Guaranty, as applicable, shall not exceed $25,000,000.

Section 6.10 Additional Security; Further Assurances.

(a) Additional Security. Subject to subpart (b) below, in the event that the
Company or any Guarantor (or a Person that has become a Subsidiary Guarantor or
has executed a Canadian Subsidiary Guaranty pursuant to Section 6.09 after the
Closing Date) acquires, owns or holds an interest in any personal property that
is not at the time included in the Collateral (unless such personal property is
exempted from becoming Collateral pursuant to the terms hereof or any other Loan
Document), the Company will promptly notify the Agents in writing of such event,
identifying the property or interests in question and referring specifically to
the rights of the Agents and the Lenders under this Section, and each of
Holdings and the Company will, or will cause such Subsidiary to, within 10
Business Days (or such later date as agreed to by the Agents) following request
by the Agents, grant to the Collateral Agent for the benefit of the Secured
Creditors a Lien on such personal property pursuant to the terms of such
security agreements, assignments, or other documents as the Agents deem
reasonably appropriate (collectively, the “Additional Security Document”) or a
joinder in any existing Security Document; provided, however, that,
notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, at no time shall the assets of a Foreign Subsidiary serve as
Collateral for the Obligations of any Domestic Credit Party.

 

125



--------------------------------------------------------------------------------

(b) Foreign Subsidiaries, Foreign Subsidiary Holdcos and Non-Material
Subsidiaries. Notwithstanding anything in subpart (a) above or elsewhere in this
Agreement or the other Loan Documents to the contrary, (i) neither the
Receivables Subsidiary nor AGSC shall be required to become a party to any
Security Documents so long as the Permitted Receivables Facility shall not have
been terminated, (ii) a Subsidiary shall not be required to become (or remain) a
party to any of the Security Documents or to become (or remain) a Subsidiary
Guarantor, as the case may be, so long as (A) the total assets of such
Subsidiary shall be less than $5,000,000, and (B) the aggregate of the total
assets of all such Subsidiaries with total asset values of less than $5,000,000
that are not parties to the Guaranty shall not exceed $25,000,000, (iii) the
stock or other equity interest of any Foreign Subsidiary that is treated as a
controlled foreign corporation under Section 957 of the Code (or any Domestic
Subsidiary substantially all of the assets of which consist of the equity of one
or more direct or indirect Foreign Subsidiaries that are controlled foreign
corporations under Section 957 of the Code (a “Foreign Subsidiary Holdco”))
shall not serve as security for any of the Obligations of any Domestic Credit
Party, other than the stock or other equity interests of any first tier Foreign
Subsidiary that is treated as a controlled foreign corporation under Section 957
of the Code of a Domestic Credit Party (or the stock or other equity interests
of any Foreign Subsidiary Holdco) representing (A) 100% of all classes of stock
or other equity interest of such Foreign Subsidiary that is not entitled to
vote, and (B) no more than 65% of the total combined voting power of all classes
of stock or other equity interests of such Foreign Subsidiary (or Foreign
Subsidiary Holdco) entitled to vote and having total assets greater than
$5,000,000, (iv) a Subsidiary that is a joint venture shall not be required to
become a party to any of the Security Documents or to become a Subsidiary
Guarantor, as the case may be, so long as such actions are prohibited by the
Organizational Documents of such joint venture and (v) the stock or other equity
interest of any Subsidiary of a Canadian Borrower shall serve as security for
any of the Obligations of such Canadian Borrower, except to the extent a pledge
thereof would (taking into account any corresponding or ancillary tax benefits
or favorable tax attributes, whether or not in the same tax regime) reasonably
be expected to result in material adverse tax consequences to the Company.

(c) Further Assurances. Each of Holdings and the Company will, and will cause
each of its Subsidiaries to, at the expense of the Company, make, execute,
endorse, acknowledge, file and/or deliver to the Agents from time to time such
conveyances, financing statements, transfer endorsements, powers of attorney,
opinions of local counsel, corporate resolutions, Landlords Agreements,
certificates, and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents, including
without limitation Additional Security Documents, as any Agent or the Collateral
Agent may reasonably require.

(d) Landlord/Mortgagees Waivers. The Company will promptly upon request of any
Agent exercise commercially reasonable efforts to obtain, and maintain in
effect, Landlord’s Agreements on any Real Property acquired after the Closing
Date on which any items of tangible Collateral located in the United States with
an aggregate book value in excess of $4,000,000 are located (each such location
being herein referred to as a “Material Leased Location”), in form and substance
reasonably acceptable to the Collateral Agent.

(e) Real Property. Each of the Company and each Guarantor shall grant to the
Collateral Agent, within 60 days of the acquisition thereof (or such longer
period as determined

 

126



--------------------------------------------------------------------------------

by the Collateral Agent in its sole discretion), a security interest in and
Mortgage on each Real Property acquired after the date hereof having a fair
market value in excess of $15,000,000 (determined at the time of acquisition
thereof) that is owned in fee by the Company or such Guarantor, excluding the
fee interest in Real Property underlying the New World Headquarters (provided,
that neither the Company nor its Subsidiaries shall grant any Lien securing any
Indebtedness on such fee interest). Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory to the Collateral Agent and shall
constitute a valid and enforceable perfected Lien subject only to Permitted
Liens or other Liens reasonably acceptable to the Collateral Agent. The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection with recordation of such Mortgage. The Company or such Guarantor
shall otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of any existing Mortgage or
new Mortgage against such after-acquired fee owned Real Property (including a
title policy in form and substance reasonably acceptable to the Collateral
Agent, a survey and local counsel opinion (in form and substance reasonably
satisfactory to the Collateral Agent) in respect of such Mortgage, a “Standard
Flood Hazard Determination Form” of the Federal Emergency Management Agency and
any successor Governmental Authority performing a similar function with respect
to any Flood Hazard Property and any appraisal required to comply with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989). The
Company will maintain, or cause to be maintained, flood insurance with respect
to each Flood Hazard Property that is located in a community that participates
in the National Flood Program, in each case in compliance with any applicable
regulations of the Board of Governors of the United States Federal Reserve
System, or any successor thereto.

The parties hereto agree that no Security Document or Additional Security
Document shall be governed by the laws of any jurisdiction other than the laws
of the United States or any state thereof and no opinion shall be required for
foreign law matters; provided, that if a Canadian Subsidiary becomes a Canadian
Credit Party hereunder, Security Documents or Additional Security Documents
related to the Obligations of the Canadian Credit Parties may be governed by the
laws of Canada and opinions with respect to Canadian matters may be required.

Section 6.11 Reserved.

Section 6.12 Maintenance of Ratings.

The Company shall use commercially reasonable efforts to maintain at all times
(i) a corporate family rating issued by Moody’s and a corporate credit rating
issued by S&P and (ii) a credit rating from each of Moody’s and S&P with respect
to the Loans.

ARTICLE VII - NEGATIVE COVENANTS

Each of Holdings and each Borrower hereby covenants and agrees that on the
Closing Date and thereafter for so long as this Agreement is in effect and until
such time as the Commitments have been terminated, no Notes remain outstanding
and the Loans, together with

 

127



--------------------------------------------------------------------------------

interest, Fees and all other Obligations incurred hereunder and under the other
Loan Documents, have been paid in full:

Section 7.01 Changes in Business.

Neither Holdings nor any of its Subsidiaries will engage in any business if, as
a result, the general nature of the business, taken on a consolidated basis,
which would then be engaged in by Holdings and its Subsidiaries, would be
substantially changed from the general nature of the business engaged in by
Holdings and its Subsidiaries on the Closing Date.

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc.

Each of Holdings and the Company will not, and will not permit any of its
Subsidiaries to, (i) wind up, liquidate or dissolve their affairs, (ii) enter
into any transaction of merger or consolidation, (iii) make or otherwise effect
any Acquisition, (iv) make or otherwise effect any Asset Sale, or (v) agree to
do any of the foregoing at any future time, except that, if no Default or Event
of Default shall have occurred and be continuing or would result therefrom each
of the following shall be permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Company (other than the Receivables Subsidiary) with or into the Company,
provided the Company is the surviving or continuing or resulting corporation;
(ii) any Subsidiary of the Company (other than the Receivables Subsidiary) with
or into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; (iii) any Foreign Subsidiary of
the Company with or into any Canadian Credit Party, provided that such Canadian
Credit Party is the surviving continuing or resulting corporation; (iv) any
Foreign Subsidiary of the Company (other than a Canadian Credit Party) with or
into any other Foreign Subsidiary of the Company (other than a Canadian Credit
Party), or (v) any Domestic Subsidiary of the Company that is not a Subsidiary
Guarantor with or into any other Domestic Subsidiary of the Company that is not
a Subsidiary Guarantor so long as no merger, consolidation or amalgamation
permitted pursuant to the foregoing Section 7.02(a) is made in order to avoid
the application of Section 6.09 or Section 6.10;

(b) any Asset Sale by (i) the Company to any other Domestic Credit Party, or by
any Canadian Credit Party to any other Canadian Credit Party, (ii) any
Subsidiary of the Company (other than the Receivables Subsidiary) to any
Domestic Credit Party; (iii) any Foreign Subsidiary of the Company (other than a
Canadian Credit Party) to any other Subsidiary; (iv) any Subsidiary that is not
a Credit Party to any Subsidiary; or (v) the Company or any Subsidiary of the
Company to the Company or any Subsidiary of the Company so long as the fair
market value of all such asset sales made pursuant to this clause (v) does not
exceed $10,000,000 during any fiscal year; so long as no Asset Sale permitted
pursuant to the foregoing 7.02(b) is made in order to avoid the application of
Section 6.09 or Section 6.10;

(c) the Company or any Subsidiary (other than the Receivables Subsidiary) may
make any Acquisition that is a Permitted Acquisition, provided that all of the
conditions contained in the definition of the term Permitted Acquisition are
satisfied;

 

128



--------------------------------------------------------------------------------

(d) AGSC, the Company or any of its Subsidiaries may sell Receivables Related
Assets (including by capital contribution) in connection with the Permitted
Receivables Facility;

(e) the Company or any of its Subsidiaries may wind up, liquidate or dissolve
any Subsidiary that is not a Credit Party or, if such Subsidiary is a Credit
Party, would not (but for already being a Credit Party) at the time of any such
winding-up, liquidation or dissolution, be required to become a Credit Party
pursuant to Section 6.09;

(f) in addition to any Asset Sale permitted above, the Company or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) the consideration
for each such Asset Sale represents fair market value and at least 75% of such
consideration consists of cash except that any portion of such consideration
consisting of the assumption of liabilities, direct or contingent, of the
Company or any of its Subsidiaries by the transferee shall be excluded from such
calculation; (ii) in the case of any Asset Sale involving consideration in
excess of $10,000,000, at least five Business Days (or such shorter period as
agreed to by the Global Agent) prior to the date of completion of such Asset
Sale, the Company shall have delivered to the Agents an officer’s certificate
executed on behalf of the Company by an Authorized Officer, which certificate
shall contain (A) a description of the proposed transaction, the date such
transaction is scheduled to be consummated, the estimated sale price or other
consideration for such transaction, and (B) a certification that no Default or
Event of Default has occurred and is continuing, or would result from
consummation of such transaction; (iii) the Net Cash Proceeds of any such Asset
Sale shall have been applied to repayment the Obligations to the extent required
by Section 2.16(c)(vi) and (iv) the aggregate amount of all Asset Sales made
pursuant to this Section 7.02(f) during any fiscal year of the Company shall not
exceed $50,000,000;

(g) the Receivables Subsidiary may sell or transfer Account Receivables to any
Person (other than Holdings, the Company or any of the Company’s Subsidiaries or
Affiliates) in connection with any receivables put option, credit default swap,
credit insurance arrangement or other transaction pursuant to which the
Receivables Subsidiary hedges credit risk related to account debtors under
certain Account Receivables, provided that (i) no obligation of the Receivables
Subsidiary in connection with such transaction shall be guaranteed by Holdings
or any of its Subsidiaries, and (ii) there shall be no recourse to or obligation
of Holdings or any of its Subsidiaries (other than the Receivables Subsidiary)
whatsoever in connection with such transaction other than pursuant to customary
representations, warranties, covenants and indemnities entered into in
connection with such put option, credit default swap, credit insurance
arrangement or other transaction;

(h) the sale of Non-Core Assets, provided that (i) the consideration for each
such Asset Sale represents fair market value and at least 75% of such
consideration consists of cash or Designated Non-Cash Consideration, except
(a) that any portion of such consideration consisting of the assumption of
liabilities, direct or contingent, of the Company or any of its Subsidiaries by
the transferee shall be excluded from such calculation and (b) for the purposes
of the foregoing 75% test, all such Designated Non-Cash Consideration received
pursuant to this Section 7.02(h) shall not exceed $20,000,000 in the aggregate
during the term of this Agreement; (ii) at least five Business Days (or such
shorter period as agreed to by the Global Agent) prior to the date of completion
of such Asset Sale, the Company shall have delivered to the Agents an

 

129



--------------------------------------------------------------------------------

officer’s certificate executed on behalf of the Company by an Authorized
Officer, which certificate shall contain (A) a description of the proposed
transaction, the date such transaction is scheduled to be consummated, the
estimated sale price or other consideration for such transaction, and (B) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from consummation of such transaction; and (iii) the
relevant portion of the Net Cash Proceeds of any such Asset Sale shall have been
applied to repay the Obligations as required by Section 2.16(c)(vi), without
reinvestment;

(i) Asset Sales with respect to inventory, supplies, materials and equipment in
connection with the restructuring and expansion of the Company’s Chinese
operations in an aggregate amount not to exceed $5,000,000;

(j) to the extent the following would otherwise be prohibited by this
Section 7.02, Investments permitted by Section 7.05, Liens permitted by
Section 7.03, and dividends, distributions and Share Repurchases permitted by
Section 7.06;

(k) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivable financing transaction; and

(l) the sale and leaseback of a facility of the Company for fair market value;
provided that (i) such sale and leaseback shall be made for cash consideration
and (ii) the Net Cash Proceeds arising therefrom shall not exceed $17,500,000
during the term of this Agreement.

Section 7.03 Liens.

Each of Holdings and the Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of Holdings or any of its Subsidiaries whether now owned or
hereafter acquired, except that the foregoing shall not apply to:

(a) any Standard Permitted Lien;

(b) Liens in existence on the Closing Date that are listed in Schedule 7.03,
provided that such Liens shall only secure such obligations that they secure on
the Closing Date and extensions, renewals and refinancings of such obligations
permitted by Section 7.04(b);

(c) Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Company or any Subsidiary, provided that (A) such
Liens secure Indebtedness permitted by Section 7.04(f), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 120 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 90% of the cost of acquiring,
constructing or improving such fixed or capital assets; and (D) such Liens shall
not apply to any other property or assets of the Company or any Subsidiary; or
(ii) arising out of the refinancing, replacement, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that the
principal amount of such Indebtedness is not increased and such Indebtedness is
not secured by any additional assets;

 

130



--------------------------------------------------------------------------------

(d) Liens on Receivables Related Assets arising in connection with the sale of
such Receivables Related Assets in connection with the Permitted Receivables
Facility;

(e) any Lien (i) granted to any Agent or the Collateral Agent securing any of
the Obligations or any other Indebtedness of the Credit Parties under the Loan
Documents, any Indebtedness under any Designated Hedge Agreement and any
Indebtedness under any Designated Bank Product Agreement, or (ii) granted to the
Collateral Agent to secure the Obligations (as defined in the Security
Agreement);

(f) Liens on consigned Scan-Based Inventory (as defined in the Security
Agreement), but only to the extent a Grantor Customer (as defined in the
Security Agreement) has a Lien, or has a creditor that has a Lien, on the
inventory of such Grantor Customer;

(g) Liens on assets securing Indebtedness permitted under Section 7.04(m),
provided that any such Lien shall only secure the obligations that it secures on
the date of the applicable Permitted Acquisition and does not extend to any
property of any Subsidiary of the Company;

(h) Liens in favor of a Person (other than Holdings, the Company or any of the
Company’s Subsidiaries or Affiliates) on intellectual property and other
tangible or intangible video digital or entertainment assets of the Company or
any of its Subsidiaries produced, manufactured, developed, marketed or otherwise
distributed by such Person, provided that (i) such Liens do not secure
Indebtedness, (ii) in any twelve month period, the Company or any of the
Company’s Subsidiaries may grant such Liens, provided that the aggregate book
value of the assets subject to such Liens granted in such twelve month period
shall not exceed $20,000,000, and (iii) the benefit of such Liens may also run
in favor of such Person’s lender or lenders for the limited purpose of allowing
such lender or lenders to complete and liquidate products of such Person bearing
or utilizing such property or assets, and provided further, that in connection
with any such Lien, the Collateral Agent may enter into agreements on behalf of
the Collateral Agent and the Secured Creditors (which agreements shall be in
form and substance reasonably satisfactory to the Collateral Agent) regarding
the relative priority of such Lien and the Liens created under the Loan
Documents and/or the subordination or impairment of any rights and remedies of
the Collateral Agent and the Secured Creditors in respect of the assets subject
to such Lien (including without limitation, subordinating the Liens in favor of
the Collateral Agent for the benefit of the Secured Creditors with respect to
such assets in favor of such Person); or

(i) Liens securing Specified Indebtedness permitted under Section 7.04(o) to be
incurred in connection with the ERP Initiative, provided that such Liens only
extend to the fixed or capital assets being financed.

Section 7.04 Indebtedness.

Each of Holdings and the Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of Holdings or any of its Subsidiaries, except:

 

131



--------------------------------------------------------------------------------

(a) the Indebtedness incurred under this Agreement and the other Loan Documents;

(b) the Indebtedness set forth on Schedule 7.04, and any refinancing,
replacement, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof;

(c) the unsecured Indebtedness evidenced by the notes issued pursuant to the
Senior Indenture (2011) (the “Senior Indenture Indebtedness”); provided that the
principal amount of the Senior Indenture Indebtedness under this Section 7.04(c)
shall not at any time exceed, in the aggregate, $225,000,000, and provided,
further that any refinancing, replacement, extension, renewal or refunding of
any Senior Indenture Indebtedness shall have (i) a final maturity date that is
no earlier than the earlier of (A) the final maturity date of such Indebtedness
prior to such refinancing, extension, renewal or refunding (to the extent
applicable), and (B) the date that is 91 days after the latest Revolving
Facility Termination Date or Term Loan Maturity Date in effect at the time of
such refinancing, replacement, extension, renewal or refunding (it being
understood that any provision requiring an offer to purchase such Indebtedness
as a result of a change of control or asset sale shall not violate the foregoing
restriction), and (ii) the covenants, events of default, subsidiary guarantees
and other terms of which (other than interest rate and redemption premiums),
taken as a whole, are on market terms for similar issuers at the time of
issuance and are no more restrictive than the terms of this Agreement as
reasonably determined by the Global Agent;

(d) Indebtedness consisting of take-or-pay obligations not to exceed $10,000,000
at any time outstanding;

(e) the unsecured Indebtedness of the Company in connection with the notes or
securities issued pursuant to the Senior Indenture (1998), so long as the
aggregate principal amount of such Indebtedness shall not at any time exceed
$181,000;

(f) (i) the Indebtedness consisting of Capital Lease Obligations of the Company
and its Subsidiaries, (ii) purchase money Indebtedness secured by a Lien
referred to in Section 7.03(c), and (iii) any refinancing, replacement,
extension, renewal or refunding of any such Indebtedness not involving an
increase in the principal amount thereof, provided the aggregate outstanding
principal amount (using Capitalized Lease Obligations in lieu of principal
amount, in the case of any Capital Lease) of Indebtedness permitted by this
subpart (f) shall not exceed $25,000,000 at any time;

(g) the Indebtedness constituting Permitted Foreign Subsidiary Loans and
Investments;

(h) any intercompany loans (i) made by Holdings or any Subsidiary of Holdings to
any Domestic Credit Party; or (ii) made by any Foreign Subsidiary of the Company
(other than a Canadian Credit Party) to any other Foreign Subsidiary of the
Company; provided that all intercompany indebtedness owing from a Domestic
Credit Party to any Foreign Subsidiary incurred from and after the Closing Date
shall be subordinated to the Obligations on terms reasonably satisfactory to the
Global Agent;

 

132



--------------------------------------------------------------------------------

(i) the Indebtedness of the Company and its Subsidiaries under Hedge Agreements,
provided such Hedge Agreements have been entered into in the ordinary course of
business and not for speculative purposes;

(j) any Guaranty Obligations permitted by Section 7.05;

(k) (i) the Indebtedness of the Receivables Subsidiary under the Permitted
Receivables Facility, so long as the funded amount shall not exceed $50,000,000
at any time, or (ii) the Indebtedness of the Receivables Subsidiary or AGSC to
the Company or any other Subsidiary of the Company in connection with the
Permitted Receivables Facility in accordance with the Receivables Facility
Documents;

(l) the Indebtedness of the Company to AGSC in connection with the Permitted
Receivables Facility in accordance with the Receivables Facility Documents
provided all of such Indebtedness shall constitute Permitted Subordinated
Indebtedness;

(m) Indebtedness assumed in connection with a Permitted Acquisition or other
acquisition of assets permitted under this Agreement, and any refinancing,
replacement, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof or the addition of
obligors, so long as (i) such Indebtedness existed at the time of such Permitted
Acquisition or the acquisition and was not incurred in contemplation of such
Permitted Acquisition or the acquisition, (ii) after giving effect to the
incurrence of such Indebtedness, the Company would be in compliance on a pro
forma basis with the covenants set forth in Section 7.07, and (iii) the
aggregate principal amount of all such Indebtedness shall not at any time exceed
$50,000,000;

(n) other Indebtedness of the Company to the extent not permitted by any of the
foregoing clauses, provided that (i) all such Indebtedness constitutes Permitted
Subordinated Indebtedness, (ii) no Default or Event of Default shall then exist
or immediately after incurring any of such Indebtedness will exist, (iii) (A)
the documentation with respect to such Indebtedness shall be in form and
substance reasonably satisfactory to the Global Agent, and (B) the terms of the
subordination applicable thereto shall be in form and substance reasonably
satisfactory to the Global Agent, and (iv) the Company shall be in compliance
with the financial covenants set forth in Section 7.07 both immediately before
and after giving pro forma effect to the incurrence of such Indebtedness;

(o) unsecured or Specified Indebtedness incurred in connection with the
Company’s ERP Initiative not to exceed the aggregate principal amount (using
Capitalized Lease Obligations in lieu of principal amount, in the case of any
Capital Lease) of $50,000,000 at any time; and

(p) additional Indebtedness of the Company or any of its Subsidiaries to the
extent not permitted by any of the foregoing clauses, provided that the
aggregate outstanding principal amount of all such Indebtedness does not exceed
$75,000,000 at any time.

 

133



--------------------------------------------------------------------------------

Section 7.05 Investments and Guaranty Obligations.

Each of Holdings and the Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, (i) make or commit to make any
Investment or (ii) be or become obligated under any Guaranty Obligations,
except:

(a) Investments by Holdings or any of its Subsidiaries in cash and Cash
Equivalents;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c) the Company and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(d) any Permitted Creditor Investment;

(e) loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, provided the aggregate outstanding amount of all such loans and
advances shall not exceed $5,000,000 at any time;

(f) to the extent not permitted by any of the other subparts in this Section,
Investments existing as of the Closing Date and described on Schedule 7.05;

(g) any Guaranty Obligations of Holdings or any of its Subsidiaries in favor of
the Collateral Agent, the Agents, each LC Issuer and the Lenders and any other
Benefited Creditors under any Designated Hedge Agreements or Designated Bank
Product Agreements pursuant to the Loan Documents;

(h) the Indebtedness of the Receivables Subsidiary to the Company or AGSC and
Indebtedness of AGSC to the Company in connection with the Permitted Receivables
Facility in accordance with the Receivables Facility Documents;

(i) Permitted Subordinated Indebtedness of the Company to AGSC in connection
with the Permitted Receivables Facility in accordance with the Receivables
Facility Documents;

(j) Investments of the Company and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;

(k) Investments (i) of Holdings or any of its Subsidiaries in any Subsidiary
which Investment exists as of the Closing Date, (ii) of the Company in any
Domestic Credit Party, (iii) of any Domestic Credit Party in any other Domestic
Credit Party (other than Holdings and the Company), (iv) of any Domestic
Subsidiary that is not a Domestic Credit Party in any

 

134



--------------------------------------------------------------------------------

other Domestic Subsidiary (other than Holdings and the Company), or
(v) constituting Permitted Foreign Subsidiary Loans and Investments;

(l) Investments (i) of any Foreign Subsidiary in any other Subsidiary of the
Company existing as of the Closing Date, (ii) of any Foreign Subsidiary (other
than a Canadian Credit Party) in any other Subsidiary of the Company (other than
the Receivables Subsidiary), or (iii) of any Canadian Credit Party in any
Domestic Credit Party (other than Holdings and the Company);

(m) intercompany loans and advances permitted by Section 7.04(h);

(n) the Acquisitions permitted by Section 7.02;

(o) Investments constituting Restricted Payments permitted by Section 7.06;

(p) any Guaranty Obligation incurred by any Domestic Credit Party with respect
to Indebtedness of another Domestic Credit Party which Indebtedness is permitted
by Section 7.04;

(q) other Investments by the Company or any Subsidiary of the Company (other
than the Receivables Subsidiary) in any other Person made after the Closing Date
and not permitted pursuant to the foregoing subparts, provided that (i) at the
time of making any such Investment no Default or Event of Default shall have
occurred and be continuing, or would result therefrom, and (ii) the maximum
cumulative amount of all such Investments that are so made pursuant to this
subpart and outstanding at any time shall not exceed an aggregate of
$50,000,000, taking into account the repayment of any loans or advances
comprising such Investments;

(r) the non-cash portion of consideration received in connection with
transactions permitted pursuant to Section 7.02(f) and Section 7.02(h); and

(s) Guaranty Obligations constituting Indebtedness that is permitted under
Section 7.04 (other than pursuant to clause (j) thereof).

Section 7.06 Restricted Payments.

The Company will not, and will not permit any of its respective Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(a) the Company or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);

(b) (i) any Subsidiary of the Company may declare and pay or make Capital
Distributions to any Domestic Credit Party (other than Holdings), (ii) any
Foreign Subsidiary of the Company (other than a Canadian Credit Party) may
declare and pay or make Capital Distributions to any other Foreign Subsidiary or
to any Domestic Credit Party (other than

 

135



--------------------------------------------------------------------------------

Holdings), and (iii) any Canadian Credit Party may declare and pay or make
Capital Distributions to any Domestic Credit Party (other than Holdings);

(c) the Company may (i) declare and pay or make Cash Dividends to Holdings,
(ii) make Share Repurchases and (iii) make Permitted Note Purchases, provided
that (i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) the Company will be in compliance with the
financial covenants set forth in Section 7.07 after giving pro forma effect to
each such Cash Dividend, Share Repurchase or Permitted Note Purchase, as the
case may be, and prior to or concurrently with each such declaration of a Cash
Dividend, Share Repurchase or Permitted Note Purchase, as the case may be, that
exceeds $10,000,000, the Company shall have provided to the Agents a certificate
of an Authorized Officer demonstrating such pro forma compliance and certifying
as to compliance with the other provisions of this subpart (c) in connection
with such Cash Dividend, Share Repurchase or Permitted Note Purchase, as the
case may be, (iii) the aggregate amount of all Cash Dividends, Share Repurchases
and Permitted Note Purchases made by the Company under this subpart (c) during
the term of this Agreement shall not exceed $35,000,000 and (iv) in the case of
a Permitted Note Purchase, each note or other security purchased, redeemed or
exchanged in connection with each Permitted Note Purchase shall be permanently
cancelled promptly, but in no event later than ten Business Days (or such later
date as agreed to by the Global Agent), following each such Permitted Note
Purchase;

(d) the Company may (i) declare and pay or make additional Cash Dividends to
Holdings, (ii) make additional Share Repurchases and (iii) make additional
Permitted Note Purchases, in each case, so long as (w) the Senior Secured
Leverage Ratio for both (A) the most recent Testing Period then ended and
(B) after giving effect to any such Cash Dividend, Share Repurchase or Permitted
Note Purchase (and any such concurrent or substantially concurrent Cash
Dividend, Share Repurchase or Permitted Note Purchase), on a pro forma basis, is
not greater than 1.50 to 1.00, (x) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (y) the Company will be in
compliance with the financial covenants set forth in Section 7.07 after giving
pro forma effect to each such Cash Dividend, Share Repurchase and Permitted Note
Purchase and prior to or concurrently with any such Cash Dividend, Share
Repurchase or Permitted Note Purchase that exceeds $10,000,000, the Company
shall have provided to the Agents a certificate of an Authorized Officer
demonstrating such pro forma compliance and certifying as to compliance with the
other provisions of this subpart (d) in connection therewith, and (z) in the
case of a Permitted Note Purchase, each note or other security purchased,
redeemed or exchanged in connection with each Permitted Note Purchase shall be
permanently cancelled promptly, but in no event later than ten Business Days (or
such later date as agreed to by the Global Agent), following each such Permitted
Note Purchase;

(e) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Company may make Restricted Payments
to Holdings to the extent necessary to permit Holdings to pay general
administrative costs and expenses, so long as Holdings applies the amount of any
such Restricted Payment for such purpose, provided that to the extent the
aggregate of all such Restricted Payments exceeds the Holdings G&A Amount in any
fiscal year, the amount of such excess shall be deducted from Consolidated
EBITDA in the fiscal quarter paid;

 

136



--------------------------------------------------------------------------------

(f) the Company may make Restricted Payments to Holdings to the extent necessary
to permit Holdings to discharge the consolidated, combined or unitary federal,
state, local or foreign tax liabilities of the Company and its Subsidiaries, so
long as Holdings applies the amount of any such Restricted Payment for such
purpose;

(g) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Company may make Restricted Payments
to Holdings to the extent necessary to permit Ultimate Parent to pay the
then-current interest on the Ultimate Parent PIK Toggle Notes so long as (i) if
the Senior Indenture Indebtedness is outstanding as of the date of making such
Restricted Payment, the Net Leverage Ratio (as defined in the Senior Indenture
(2011) as in effect on the First Amendment Effective Date (as defined in the
First Amendment)), on a pro forma basis, is not greater than 3.0 to 1.0, and
(ii) if the Senior Indenture Indebedtness is no longer outstanding as of the
date of making such Restricted Payment, the Senior Secured Leverage Ratio, on a
pro forma basis, is not greater than 2.75 to 1.0;

(h) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Company may make a one-time
Restricted Payment on or after the date of the issuance by Ultimate Parent of
the Ultimate Parent PIK Toggle Notes of up to $50,000,000 to Holdings so long as
on or about the date of such Restricted Payment, Holdings shall redeem Series A
Preferred Stock of Holdings from the holders thereof in an amount of not less
than such Restricted Payment; and

(i) solely to the extent the S-Corp Conversion occurs and so long as the Company
is treated as an S Corporation or a disregarded entity of an S Corporation for
U.S. federal income tax purposes, the Company may make distributions to the
holders of its capital stock (collectively, “S-Corp Tax Distributions”) for
distribution to such holders’ direct or indirect owners to whom the Company’s
income is taxable, as applicable, provided, and only to the extent, each of the
following shall have been satisfied:

(i) S-Corp Tax Distributions may be made quarterly, provided:

(A) so long as the Company is treated as an S Corporation or a disregarded
entity of an S Corporation for U.S. federal income tax purposes, such S-Corp Tax
Distributions are made to such holders for distribution to such holders’ direct
or indirect owners to whom the Company’s income is taxable, as applicable, on a
pro rata basis in proportion to their respective percentage interests in the
Company (except as otherwise required below);

(B) the aggregate amount of such S-Corp Tax Distributions does not exceed,
quarterly, an amount equal to, the Company’s good faith estimate of the
Applicable Tax (as hereinafter defined) with respect to such taxable year, less
the amount paid, if any, with respect to prior quarters of such taxable year;

(ii) additional S-Corp Tax Distributions may be made pro rata to such holders
annually after the end of the Company’s taxable year, to the extent necessary so
that the sum of the amounts so distributed pursuant to this clause (ii) and the
amounts distributed pursuant to clause (i) equals the minimum aggregate amount
(the “Applicable Tax”) that must be distributed to provide each such holder with
an amount that equals the product of: (1) the sum of

 

137



--------------------------------------------------------------------------------

all items of taxable income or gain of the Company and its Subsidiaries
allocated to such holder for such taxable year less all items of deduction, loss
and the loss equivalent of tax credits of the Company and its Subsidiaries
allocated to such holder (or, to the extent applicable, its predecessors in
interest) for such taxable year and all prior taxable years to the extent not
previously offset by taxable income or gain of the Company and its Subsidiaries
allocated to such holder (or, to the extent applicable, its predecessors in
interest), provided that such deductions, losses and loss equivalents of tax
credits from prior taxable years shall only be taken into account to the extent
they would have been usable to offset income of the Company and its Subsidiaries
if the Company were a “C corporation” in such taxable year, and (2) a percentage
equal to the highest combined marginal federal, state and local income tax rate
applicable to any individual direct or indirect owner of the Company to whom the
Company’s income is taxable for such taxable year (including, for the avoidance
of doubt, the Medicare surtax imposed under Section 1411 of the Code); provided
that, for the avoidance of doubt, the Applicable Tax shall take into account the
deductibility of state and local taxes for federal income tax purposes;

(iii) provided, however:

(A) if the amount distributed to such holders pursuant to clause (i) and
(ii) above for the taxable year exceeds the Applicable Tax for such taxable year
(including where the amounts included in taxable income of the Company for such
taxable year are decreased as result of an audit, amended return or otherwise),
then such excess shall be credited against the next Tax Distributions permitted
to be made with respect to subsequent taxable years; and

(B) S-Corp Tax Distributions may only be made for the taxable period commencing
on the effective date of the S-Corp Conversion, and for each taxable year
thereafter.

Section 7.07 Financial Covenants.

(a) Leverage Ratio. The Company will not permit the Leverage Ratio for the last
day of any Testing Period to exceed the ratio set forth opposite such period in
the table below:

 

Testing Period

   Leverage Ratio

November 30, 2013

   3.75 : 1.00

February 28, 2014

   3.50 : 1.00

May 31, 2014

   3.25 : 1.00

August 31, 2014

   3.25 : 1.00

November 30, 2014

   3.50 : 1.00

February 28, 2015

   3.25 : 1.00

May 31, 2015

   3.00 : 1.00

August 31, 2015

   3.00 : 1.00

 

138



--------------------------------------------------------------------------------

November 30, 2015

   3.25 : 1.00

February 28, 2016

   3.00 : 1.00

Each fiscal quarter ending May 31, August 31 and February 28 thereafter

   2.75 : 1.00

Each fiscal quarter ending November 30 thereafter

   3.00 : 1.00

;provided that, to the extent the S-Corp Conversion occurs and if, concurrent
therewith, the Company changes its fiscal year end to December 31 in accordance
with Section 7.14, the table below (in lieu of the table set forth immediately
above) shall apply with effect from and after such date:

 

Testing Period

   Leverage Ratio

March 31, 2014

   3.50 : 1.00

June 30, 2014

   3.25 : 1.00

September 30, 2014

   3.25 : 1.00

December 31, 2014

   3.50 : 1.00

March 31, 2015

   3.25 : 1.00

June 30, 2015

   3.00 : 1.00

September 30, 2015

   3.00 : 1.00

December 31, 2015

   3.25 : 1.00

March 31, 2016

   3.00 : 1.00

Each fiscal quarter ending June 30, September 30 and March 31 thereafter

   2.75 : 1.00

Each fiscal quarter ending December 31 thereafter

   3.00 : 1.00

(b) Interest Coverage Ratio. The Company will not permit the Interest Coverage
Ratio for the last day of any Testing Period to be less than the ratio set forth
opposite such period in the table below:

 

Testing Period

   Interest Coverage Ratio

November 30, 2013 and thereafter

   4.00 : 1.00

;provided that, to the extent the S-Corp Conversion occurs and if, concurrent
therewith, the Company changes its fiscal year end to December 31 in accordance
with Section 7.14, the table below (in lieu of the table set forth immediately
above) shall apply with effect from and after such date:

 

139



--------------------------------------------------------------------------------

Testing Period

   Interest Coverage Ratio

March 31, 2014 and thereafter

   4.00 : 1.00

Section 7.08 Limitation on Certain Restrictive Agreements.

Each of Holdings and the Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist or
become effective, any “negative pledge” covenant or other agreement, restriction
or arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of Holdings or any of its Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of Company or any such Subsidiary to make Capital
Distributions or any other interest or participation in its profits owned by
Holdings or any of its Subsidiaries, or pay any Indebtedness owed to Holdings or
any of its Subsidiaries, or to make loans or advances to Holdings or any of its
Subsidiaries, or transfer any of its property or assets to Holdings or any of
its Subsidiaries, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents or any
other Transaction Document, (iii) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest, (iv) customary
provisions restricting assignment or pledging of any licensing agreement or
other similar agreements (including licenses of intellectual property) entered
into in the ordinary course of business or the transfer or other encumbrance of
inventory or other assets utilizing licensed property, (v) customary provisions
restricting the transfer or further encumbering of assets subject to Liens
permitted under Section 7.03(c), (vi) restrictions contained in the Receivables
Facility Documents, the Senior Indenture (1998), the Senior Indenture (2011) or
any agreement or other document executed in connection with any of the foregoing
as in effect on the Closing Date or any notes or any agreement or other document
executed in connection therewith (and any similar restrictions contained in any
agreement governing any refinancing or refunding thereof not prohibited by this
Agreement), (vii) customary restrictions affecting only a Subsidiary of Holdings
under any agreement or instrument governing any of the Indebtedness of a
Subsidiary of Holdings permitted pursuant to Section 7.04, (viii) restrictions
affecting any Foreign Subsidiary (other than a Canadian Credit Party) of the
Company under any agreement or instrument governing any Indebtedness of such
Foreign Subsidiary permitted pursuant to Section 7.04, and customary
restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (ix) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, insofar as the provisions thereof limit grants of
liens on the assets securing such Indebtedness, (x) any Operating Lease or
Capital Lease, insofar as the provisions thereof limit grants of a security
interest in, or other assignments of, the related leasehold interest to any
other Person, (xi) any customary restriction on a Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Equity Interests or assets of a Subsidiary permitted under this
Agreement pending the closing of such sale or disposition, (xii) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures entered into in the ordinary course of business,
(xiii) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business, (xiv) customary restrictions and conditions
contained in any agreement relating to the sale of any asset permitted under
Section 7.02 pending the

 

140



--------------------------------------------------------------------------------

consummation of such sale, and (xv) any agreement to which a Subsidiary is a
party that is in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary.

Section 7.09 Amendments to Certain Documents.

Each of Holdings and the Company will not, and will not permit any of its
Subsidiaries to, (i) amend, restate, supplement or otherwise modify or replace
in any respect the Senior Indenture (2011) (including any agreements or other
documents executed in connection therewith) without the prior written consent of
the Required Lenders, provided that Holdings or any of its Subsidiaries may
amend, supplement or otherwise modify any of the foregoing agreements without
the prior written consent of the Global Agent (which consent shall not be
unreasonably withheld or delayed), so long as any such amendment or modification
does not, in the opinion of the Global Agent, materially and adversely impact
the rights or remedies of the Global Agent and the Lenders hereunder in any
material respect, (ii) permit any waiver, supplement, modification, amendment,
termination or release of any indenture, instrument or agreement pursuant to
which any Material Indebtedness (other than the Senior Indenture
(2011) (including any agreements or other documents executed in connection
therewith)) of Holdings or any of its Subsidiaries that is outstanding if the
effect of such waiver, supplement, modification, amendment, termination or
release would be materially adverse to the Lenders in any material respect,
(iii) permit any waiver, supplement, modification or amendment of its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents to the extent any such waiver,
supplement, modification or amendment would be adverse to the Lenders in any
material respect or (iv) permit any waiver, supplement, modification, amendment,
termination or release of any Transaction Document (other than the Loan
Documents (to the extent otherwise permitted by the terms hereof)), in any
manner that is adverse in any material respect to the interests of the Lenders
in any material respect.

Section 7.10 Transactions with Affiliates.

Each of Holdings and the Company will not, and will not permit any Subsidiary
to, enter into any transaction or series of transactions with (i) any Affiliate
(other than, in the case of Holdings, the Company, in the case of the Company,
any Subsidiary, and in the case of a Subsidiary, the Company or another
Subsidiary) or (ii) to the knowledge of the Company, Koch Industries, Inc. and
its subsidiaries, other than upon fair and reasonable terms taken as a whole no
less favorable to Holdings, the Company or such Subsidiary than would be
obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate, except (i) sales of goods to an Affiliate for use or distribution
outside the United States that in the good faith judgment of the Company comply
with any applicable legal requirements of the Code, (ii) agreements and
transactions with and payments to officers, directors and shareholders that are
entered into in the ordinary course of business and not prohibited by any of the
provisions of this Agreement, (iii) the Transaction Documents or (iv) as
disclosed on Schedule 7.10.

Section 7.11 Holdings.

Holdings shall not engage in any business activities or have any assets or
liabilities other than (i) its ownership of the equity interests of the Company
and liabilities incidental thereto,

 

141



--------------------------------------------------------------------------------

including its liabilities pursuant to the other Transaction Documents,
(ii) special purpose holding company activities and properties reasonably
incidental to the foregoing, (iii) distribution of any Restricted Payments
permitted by Section 7.06, (iv) liabilities pursuant to the Holdco Securities
Purchase Agreement Documents and (v) activities incidental to the business or
activities described in clauses (i)-(iv) above.

Section 7.12 Capital Expenditures.

Each of Holdings and the Company will not, and will not permit any of its
Subsidiaries to, make or incur any Consolidated Capital Expenditures that in the
aggregate exceed $50,000,000 during the fiscal year ending February 28, 2014
(including periods thereof prior to the Closing Date) and each fiscal year
thereafter; provided, however, that:

(I) so long as no Default has occurred and is continuing or would result from
such expenditure, any portion of any amount not expended in the fiscal year for
which it is permitted above may be carried over for expenditure in any
subsequent fiscal year;

(II) Consolidated Capital Expenditures that are made from the proceeds of Events
of Loss shall be excluded from the foregoing calculation of Consolidated Capital
Expenditures;

(III) Consolidated Capital Expenditures, whether financed or unfinanced, in
connection with the ERP Initiative shall be excluded from the foregoing
calculation of Consolidated Capital Expenditures up to an amount equal to (using
Capitalized Lease Obligations in lieu of principal amount, in the case of any
Capital Lease) $25,000,000 in any fiscal year after the Closing Date; provided,
however, that so long as no Default has occurred and is continuing or would
result from such expenditure, any portion of any amount not expended in
connection with the ERP Initiative that would have been excluded from the
calculation of Consolidated Capital Expenditures pursuant to this clause (III)
for any fiscal year may be carried over for expenditure in connection with the
ERP Initiative in any subsequent fiscal year and therefore excluded from the
foregoing calculation of Consolidated Capital Expenditures in such following
fiscal year;

(IV) notwithstanding clauses (I) and (III) above, for the fiscal year ending
February 28, 2014, no more than an aggregate amount of up to $20,000,000 not
expended in such fiscal year with respect to Consolidated Capital Expenditures
not related to the ERP Initiative and Consolidated Capital Expenditures related
to the ERP Initiative, collectively, may be carried over for expenditure in any
subsequent fiscal year; and

(V) if any amounts are carried over pursuant to clause (I) above or the proviso
to clause (III) above, such amounts will be deemed used in the immediately
following fiscal year prior to any amount that is permitted to be expended
during such fiscal year with respect to Consolidated Capital Expenditures not
related to the ERP Initiative or Consolidated Capital Expenditures related to
the ERP Initiative, as the case may be, is expended.

 

142



--------------------------------------------------------------------------------

Section 7.13 Anti-Terrorism Laws.

Neither the Company, any other Credit Party, nor any of its Subsidiaries is or
shall be (i) a Person with whom any Lender is restricted from doing business
under Executive Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in
any business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism Law, or (iii) otherwise in violation of any
Anti-Terrorism Law. The Company and the other Credit Parties shall provide to
the Lenders any certifications or information that a Lender requests to confirm
compliance by the Company and the other Credit Parties with Anti-Terrorism Laws.

Section 7.14 Changes in Accounting, Name or Jurisdiction of Organization. No
Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) make any change in accounting policies or reporting
practices, except as permitted by GAAP or to convert to IFRS, (ii) change the
fiscal year or method for determining fiscal quarters of any Credit Party or of
any consolidated Subsidiary of any Credit Party other than changes to any
Subsidiary to conform to the Company’s fiscal year and method for determining
fiscal quarters, (iii) change its name as it appears in official filings in its
jurisdiction of organization or (iv) change its jurisdiction of organization, in
the case of clauses (iii) and (iv), without at least twenty (20) days’ (or such
shorter period as agreed to by the Global Agent) prior written notice to the
Agents and the acknowledgement of the Agents that all actions required by the
Agents and/or the Collateral Agent, including those to continue the perfection
of its Liens, have been completed; provided, however, that notwithstanding the
foregoing, the S-Corp Conversion shall be permitted on or after March 1 of any
calendar year (or such other date as the Global Agent may approve) and,
concurrent with such S-Corp Conversion, the other Credit Parties (including, for
the avoidance of doubt, Holdings) may, at their option, also convert from “C
corporations” to S Corporations or to disregarded entities of S Corporations for
U.S. federal income tax purposes (and, as applicable, for state and local tax
purposes), and the Company and any other Credit Party making such conversion may
concurrently change its fiscal year to end on December 31 of each year and
change its inventory accounting method from last-in, first-out to first-in,
first-out.

ARTICLE VIII - EVENTS OF DEFAULT

Section 8.01 Events of Default.

Any of the following specified events shall constitute an event of default (each
an “Event of Default”):

(a) Payments: any Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on the Loans or Unpaid
Drawings or any Fees or any other amounts owing hereunder or under any other
Loan Document; or

 

143



--------------------------------------------------------------------------------

(b) Representations, etc.: any representation, warranty or statement made by the
Company or any other Credit Party herein or in any other Loan Document or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

(c) Certain Covenants: Holdings or any Borrower shall default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 4.04, Section 6.01, Section 6.05 (as to the existence of any Borrower),
Section 6.09, Section 6.10, or Article VII of this Agreement; or

(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document, other than those referred to in Section 8.01(a),
(b) or (c) above, and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any Agent or the Required Lenders (any such notice to be identified
as a “notice of default” and to refer specifically to this paragraph); or

(e) Cross Default Under Other Agreements: Holdings or any of its Subsidiaries
shall (i) default in any payment with respect to any Material Indebtedness
(other than the Obligations), and such default shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness; (ii) default in the observance or
performance of any agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of Holdings or any of its Subsidiaries shall be declared to be due
and payable, or shall be required to be prepaid (other than by a regularly
scheduled required prepayment or redemption, prior to the stated maturity
thereof); or (iii) without limitation of the foregoing clauses, default in any
payment obligation under a Designated Hedge Agreement constituting Material
Indebtedness, and such default shall continue after the applicable grace period,
if any, specified in such Designated Hedge Agreement constituting Material
Indebtedness or any other agreement or instrument relating thereto; or

(f) Invalidity of Loan Documents: (i) any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; (ii) any Credit Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or (iii) the Collateral Agent shall not
have or shall cease to have a valid and perfected Lien in any Collateral with a
value in excess of $5,000,000, individually or in the aggregate, purported to be
covered by the Security Documents with the priority required by the relevant
Security Documents, in each case for any reason other than the

 

144



--------------------------------------------------------------------------------

failure of the Collateral Agent, the Global Agent, the Revolver Agent or any
Lender to take any action that they are required to take; or

(g) Judgments: (i) one or more judgments, orders or decrees shall be entered
against Holdings and/or any of its Subsidiaries involving a liability (other
than a liability covered by insurance, as to which the carrier has adequate
claims paying ability and has not effectively reserved its rights) of
$20,000,000 or more in the aggregate for all such judgments, orders and decrees
for Holdings and its Subsidiaries, and any such judgments or orders or decrees
shall not have been vacated, discharged or stayed or bonded pending appeal
within 30 days (or such longer period, not in excess of 60 days, during which
enforcement thereof, and the filing of any judgment lien, is effectively stayed
or prohibited) from the entry thereof; or (ii) one or more judgments, orders or
decrees shall be entered against Holdings and/or any of its Subsidiaries
involving a required divestiture of any material properties, assets or business
reasonably estimated to have a fair market value in excess of $20,000,000, and
any such judgments, orders or decrees shall not have been vacated, discharged,
satisfied or stayed or bonded pending appeal within 30 days (or such longer
period, not in excess of 60 days, during which enforcement thereof, and the
filing of any judgment lien, is effectively stayed or prohibited) from the entry
thereof; or

(h) Insolvency Event: any Insolvency Event shall occur with respect to Holdings,
the Company, any other Credit Party (other than any such other Credit Party that
does not have total assets in excess of $5,000,000), or any other Subsidiary of
the Company that has total assets or annual revenues in excess of $5,000,000; or

(i) ERISA: (i) one or more ERISA Events shall have occurred; or (ii) there shall
result from any such event or events the imposition of a Lien, the granting of a
security interest, or a liability or a material risk of incurring a liability;
and (iii) any such event or events described in clause (i) above or any such
Lien, security interest or liability described in clause (ii) above,
individually, and/or in the aggregate, in the opinion of the Required Lenders,
has had, or would reasonably be expected to have, a Material Adverse Effect; or

(j) Change of Control: if there occurs a Change of Control.

Section 8.02 Remedies.

Upon the occurrence of any Event of Default, and at any time thereafter if any
Event of Default shall then be continuing, the Global Agent shall, upon the
written request of the Required Lenders, by written notice to the Borrowers or
any thereof, take any or all of the following actions, without prejudice to the
rights of any Agent or any Lender to enforce its claims against the Company or
any other Credit Party in any manner permitted under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations owing hereunder and thereunder to
be, whereupon

 

145



--------------------------------------------------------------------------------

the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers;

(c) terminate any Letter of Credit that may be terminated in accordance with its
terms or require the applicable LC Obligors to deposit cash in a deposit account
designated by the Revolver Agent in an amount equal to 105% of the Revolving
Facility LC Outstandings or the Canadian LC Outstandings, as the case may be, of
such LC Obligor to secure such LC Obligor’s reimbursement obligations with
respect to such Revolving Facility LC Outstandings or Canadian LC Outstandings;
or

(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

 provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the Agents as
specified in clauses (a) and/or (b) above shall occur automatically without the
giving of any such notice.

Section 8.03 Application of Certain Payments and Proceeds.

All payments and other amounts received by the Global Agent or any Lender (i) at
any time on or after the Equalization Date or (ii) at any time from the exercise
of remedies hereunder or under the other Loan Documents, whether received from
the Collateral Agent, any Credit Party or otherwise, shall in each case unless
otherwise required by the terms of the other Loan Documents or by applicable law
be applied as follows:

(a) Obligations Generally. Except with respect to any amounts that are required
to be applied pursuant to subpart (b) below, all amounts received by or with
respect to, and all proceeds of Collateral coming from, the Company or any other
Domestic Credit Party shall be applied:

(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Global Agent, the Revolver Agent
and the Collateral Agent in its respective capacity as such;

(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

(iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, (B) the amounts

 

146



--------------------------------------------------------------------------------

due to Designated Hedge Creditors under Designated Hedge Agreements and (C) the
amounts due to Designated Bank Product Creditors under Designated Bank Product
Agreements;

(v) fifth, to the Revolver Agent for the benefit of each LC Issuer to cash
collateralize the Stated Amount of outstanding Letters of Credit;

(vi) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Global Agent, the Revolver Agent, each LC Issuer, the Swing Line Lender, the
Lenders, the Designated Bank Product Creditors and the Designated Hedge
Creditors, ratably based upon the respective aggregate amounts of all such
Obligations owing to them on such date; and

(vii) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrowers or to whomsoever shall be lawfully entitled thereto.

(b) Canadian Obligations. All amounts received by or with respect to, and all
proceeds of Collateral, if any, coming from, any Canadian Borrower or any other
Canadian Credit Party shall be applied:

(i) first, to the payment of that portion of the Canadian Obligations
constituting fees, indemnities and expenses and other amounts (including
attorneys’ fees and amounts due under Article III) payable to the Global Agent,
the Revolver Agent and the Collateral Agent in its respective capacity as such;

(ii) second, to the payment of that portion of the Canadian Obligations
constituting fees, indemnities and expenses (including attorneys’ fees and
amounts due under Article III) payable to each Canadian Lender and each LC
Issuer, ratably among them in proportion to the aggregate of all such amounts;

(iii) third, to the payment of that portion of the Canadian Obligations
constituting accrued and unpaid interest on the Canadian Revolving Loans made to
the Canadian Borrowers and Unpaid Drawings with respect to Canadian Letters of
Credit issued for the account of each Canadian Borrower, ratably among the
Canadian Lenders and each LC Issuer in proportion to the aggregate of all such
amounts;

(iv) fourth, to the payment of that portion of the Canadian Obligations
constituting unpaid principal of the Canadian Revolving Loans made to the
Canadian Borrowers and Unpaid Drawings with respect to Canadian Letters of
Credit issued for the account of each Canadian Borrower, ratably among the
Canadian Lenders and each LC Issuer in proportion to the aggregate of all such
amounts;

(v) fifth, to the Canadian Administrative Branch of the Revolver Agent for the
benefit of each LC Issuer to cash collateralize the Stated Amount of Canadian
Letters of Credit issued for the account of each Canadian Borrower;

(vi) sixth, to the payment of all other Canadian Obligations owing under or in
respect of the Loan Documents that are then due and payable to the Global Agent,
the

 

147



--------------------------------------------------------------------------------

Revolver Agent, each LC Issuer and the Canadian Lenders, ratably based upon the
respective aggregate amounts of all such Canadian Obligations owing to them on
such date; and

(vii) finally, any remaining surplus after all of the Canadian Obligations have
been paid in full, to the Canadian Borrowers or to whomsoever shall be lawfully
entitled thereto.

Section 8.04 Equalization.

(a) Equalization Prior to Equalization Date.

(i) Generally. Subject to subpart (b) below, if at any time any Lender receives
any amount (other than amounts that are received from a Canadian Credit Party
with respect to the Canadian Obligations and are subject to subpart (a)(ii)
below or payments otherwise received in accordance with this Agreement)
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Loan Documents, or otherwise)
that is applicable to the payment of the principal of, or interest on, the Loans
(other than Swing Loans), Revolving Facility LC Participations, Swing Line
Participations or Fees (other than Fees that are intended to be paid solely to
the Global Agent, the Revolver Agent or a LC Issuer and amounts payable to a
Lender under Article III), of a sum that with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender (based on such Lender’s ratable
share thereof as determined in accordance with Section 2.17, Section 8.03 or
specifically set forth elsewhere in this Agreement) bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations (other than the Canadian Obligations) to such Lenders in such amount
as shall result in a proportional participation by all of the Lenders in such
amount.

(ii) Canadian Sub-Facility. Subject to subpart (b) below, if at any time any
Canadian Lender receives any amount hereunder from the Canadian Credit Parties
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Canadian
Loans (other than amounts payable to a Canadian Lender under Article III) or
Canadian LC Participations of a sum that with respect to the related sum or sums
received by other Canadian Lenders is in a greater proportion than the total
such Canadian Obligations then owed and due to such Canadian Lender bears to the
total of such Canadian Obligation then owed and due to all of the Canadian
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Canadian Lenders an interest in the Canadian Obligations to such Canadian
Lenders in such amount as shall result in a proportional participation by all of
the Canadian Lenders in such amount.

 

148



--------------------------------------------------------------------------------

(iii) Recovery of Amounts. If any amount paid to any Lender pursuant to subparts
(i) or (ii) above is recovered in whole or in part from such Lender, such
original purchase shall be rescinded, and the purchase price restored ratably to
the extent of the recovery.

(b) Equalization after Equalization Date. If at any time on or after the
Equalization Date, the Revolving/Canadian Facility Exposure owing to any Lender
is greater than an amount equal to such Lender’s Equalization Percentage of the
Aggregate Revolving/Canadian Facility Exposure, then on such date any of the
Revolving/Canadian Facility Exposure not denominated in Dollars shall be
converted to Dollars and each of the other Lenders shall purchase from such
Lender for cash at par an amount of the Obligations of such Lender as shall be
necessary such that the Revolving/Canadian Facility Exposure owing to such
Lender is equal to the amount of its Equalization Percentage of the Aggregate
Revolving/Canadian Facility Exposure.

(c) Consent of Borrowers. The Borrowers consent to the foregoing and agree, to
the extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Defaulting Lenders. Notwithstanding anything to the contrary contained
herein, the provisions of this Section shall be subject to the express
provisions of this Agreement that require, or permit, differing payments to be
made to Lenders that are not Defaulting Lenders, as opposed to Defaulting
Lenders. If any Lender shall fail to make any payment required to be made by it
pursuant to this Section, then the Revolver Agent may, in its discretion
(notwithstanding any contrary provision of this Agreement), apply any amounts
thereafter received by the Revolver Agent for the account of such Lender to
satisfy such Lender’s obligations to the Revolver Agent under such Sections
until all such unsatisfied obligations are fully paid. In addition to the
foregoing, any Lender that fails at any time to comply with the provisions of
this Section 8.04 shall be deemed a Defaulting Lender until such time as it
performs its obligations hereunder and is not otherwise a Defaulting Lender for
any other reason. A Defaulting Lender shall be deemed to have assigned any and
all payments due to it from the Borrowers, whether on account of or relating to
outstanding Revolving Loans, Canadian Loans, Letters of Credit or interest, fees
or otherwise related to a Revolving Loan, Canadian Loan or Letter of Credit, to
the remaining Non-Defaulting Lenders for application to, and reduction of, their
respective Equalization Percentage of the Aggregate Revolving/Canadian Facility
Exposure. Each Defaulting Lender hereby authorizes the Revolver Agent to
distribute such payments to the Non-Defaulting Lenders in proportion to their
respective Equalization Percentages of the Aggregate Revolving/Canadian Facility
Exposure to which such Lenders are entitled. A Defaulting Lender shall be deemed
to have satisfied the provisions of this Section 8.04 when and if, as a result
of application of the assigned payments to all Equalization Percentages of the
Aggregate Revolving/Canadian Facility Exposure to the Non-Defaulting Lenders,
the Lenders’ respective Equalization Percentage of the Aggregate
Revolving/Canadian Facility Exposure have returned to those in effect
immediately prior to such violation of this Section 8.04.

 

149



--------------------------------------------------------------------------------

Section 8.05 Set-Off.

Subject to Section 2.21, if an Event of Default shall have occurred and be
continuing, each Lender, each LC Issuer, and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such LC Issuer or any such Affiliate to or for the credit or the account
of any Credit Party against any and all of the Obligations of such Credit Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, such LC Issuer, or Affiliate, irrespective of whether or not such
Lender, LC Issuer, or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such Obligations of the Borrowers or
such Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender or such LC Issuer different from the branch or office
holding such deposit or obligated on such Indebtedness. The rights of each
Lender, each LC Issuer Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such LC Issuer or their respective Affiliates may
have. Each Lender and the LC Issuer agrees to notify the Borrowers and the
Agents promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 8.06 Right to Cure.

Notwithstanding anything to the contrary contained in Section 8.01, in the event
of any Event of Default under any covenant set forth in Section 7.07, any cash
equity contribution to Holdings (funded with proceeds of common equity or other
qualified equity from any equity holder as of the Closing Date or any of their
respective affiliates and co-investors) after the end of a fiscal quarter and on
or prior to the day that is 10 Business Days after the day on which financial
statements are required to be delivered for such fiscal quarter or fiscal year
that is contributed to the Company as common equity will, at the irrevocable
election of the Company, be included in the calculation of Consolidated EBITDA
solely for the purposes of determining compliance with such financial covenants
at the end of such fiscal quarter and any subsequent period that includes such
fiscal quarter (any such equity contribution, a “Specified Equity
Contribution”); provided that (a) in each consecutive four fiscal quarter period
there shall be no more than two Specified Equity Contributions made, (b) no more
than five Specified Equity Contributions shall be made during the term of the
Credit Facilities, (c) the amount of any Specified Equity Contribution shall be
no greater than the amount required to cause the Company to be in compliance
with the covenants set forth in Section 7.07, (d) all Specified Equity
Contributions shall be disregarded for purposes of determining any financial
ratio-based conditions (other than the covenants set forth in Section 7.07
themselves) or any baskets, (e) all Specified Equity Contributions shall be
disregarded for purposes of cash that may be netted in any ratio-based test or
condition, including the covenants set forth in Section 7.07 and (f) there shall
be no pro forma or other reduction in Indebtedness with the proceeds of any
Specified Equity Contribution for determining compliance with any covenants set
forth in Section 7.07 or ratio.

 

150



--------------------------------------------------------------------------------

ARTICLE IX - THE AGENTS

Section 9.01 Appointment and Authority.

Each of the Lenders and the LC Issuers hereby (i) irrevocably appoints Bank of
America to act on its behalf as the Global Agent hereunder and under the other
Loan Documents and authorizes the Global Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Global Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto and (ii) irrevocably appoints PNC to act on its behalf as the
Revolver Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes the Revolver Agent and the Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Revolver Agent and the Collateral Agent, as the case may be, by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Global Agent, the Collateral Agent, the Revolver Agent, the Lenders and the LC
Issuers, and no Credit Party shall have rights as a third party beneficiary of
any of such provisions.

Section 9.02 Rights as a Lender.

The Person serving as the Global Agent and/or the Revolver Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Global Agent and/or the
Revolver Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Global Agent and/or the Revolver Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company, any other
Credit Party or any Subsidiary or other Affiliate of any Credit Party as if such
Person were not the Global Agent and/or the Revolver Agent hereunder and without
any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions.

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents with respect to such Agent. Without
limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law; and

 

151



--------------------------------------------------------------------------------

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall be liable for the failure to disclose, any
information relating to the Company, any other Credit Party or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as an Agent or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.11 or 8.02, as applicable) or (ii) in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to such Agent by the Company, the other Agent, a
Lender or a LC Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Global Agent.

Section 9.04 Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or a LC Issuer,
the Applicable Agent may presume that such condition is satisfactory to such
Lender or such LC Issuer unless such Agent shall have received notice to the
contrary from such Lender or such LC Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its

 

152



--------------------------------------------------------------------------------

duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article IX shall apply to any such
sub-agent and to the Related Parties of such Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as an Agent.

Section 9.06 Agent Resignation.

The Global Agent may at any time give notice of its resignation to the Lenders,
the Revolver Agent, the LC Issuers and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with approval
from the Company (so long as no Event of Default has occurred and is
continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Global Agent gives notice of its resignation, then
the retiring Global Agent may on behalf of the Lenders and the LC Issuers,
appoint a successor Global Agent; provided that if the Global Agent shall notify
the Company, the Lenders and the LC Issuers that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Global Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Global
Agent on behalf of the Lenders or the LC Issuers under any of the Loan
Documents, the retiring Global Agent shall continue to hold such collateral
security until such time as a successor Global Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Global Agent shall instead be made by or to each Lender and each LC
Issuer directly, until such time as the Required Lenders appoint a successor
Global Agent as provided for above in this Section 9.06. Upon the acceptance of
a successor’s appointment as Global Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Global Agent, and the retiring Global Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Company to a successor Global Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Global Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 11.02 shall continue in effect for the benefit of such
retiring Global Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Global Agent was acting as Global Agent.

The Revolver Agent may at any time give notice of its resignation to the
Lenders, the Global Agent, the LC Issuers and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with
approval from the Company (so long as no Event of Default has occurred and is
continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Revolver Agent gives notice of its resignation,
then the retiring Revolver Agent may on behalf of the Lenders and the LC
Issuers, appoint a successor Revolver Agent; provided that if the Revolver Agent
shall notify the Company, the Lenders and the LC Issuers that no qualifying

 

153



--------------------------------------------------------------------------------

Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring Revolver
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Revolver Agent on behalf of the Lenders or the LC Issuers under any
of the Loan Documents, the retiring Revolver Agent shall continue to hold such
collateral security until such time as a successor Revolver Agent is appointed)
and (ii) all payments, communications and determinations provided to be made by,
to or through the Revolver Agent shall instead be made by or to each Lender and
each LC Issuer directly, until such time as the Required Lenders appoint a
successor Revolver Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Revolver Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Revolver Agent, and the
retiring Revolver Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Revolver Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Revolver Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article IX and Section 11.02 shall
continue in effect for the benefit of such retiring Revolver Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Revolver Agent was
acting as Revolver Agent.

If PNC resigns as Revolver Agent under this Section 9.06, PNC shall also resign
as an LC Issuer and as Collateral Agent. Upon the appointment of a successor
Revolver Agent hereunder, such successor shall (a) (i) succeed to all of the
rights, powers, privileges and duties of PNC as a retiring LC Issuer and the
Revolver Agent and PNC shall be discharged from all of its respective duties and
obligations as an LC Issuer and the Revolver Agent under the Loan Documents, and
(ii) issue letters of credit in substitution for the Letters of Credit issued by
PNC, if any, outstanding at the time of such succession or make other
arrangement reasonably satisfactory to PNC to effectively assume the obligations
of PNC with respect to such Letters of Credit, and (b) succeed to all of the
rights, powers, privileges and duties of PNC as a retiring Collateral Agent and
PNC shall be discharged from all of its duties and obligations as a Collateral
Agent under the Loan Documents.

Section 9.07 Non-Reliance on Agents and Other Lenders.

Each Lender and each LC Issuer acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each LC Issuer also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

154



--------------------------------------------------------------------------------

Section 9.08 Other Agents.

Any Lender identified herein as a Syndication Agent, Book Running Manager, Joint
Lead Arranger or any other corresponding title, other than “Global Agent”,
“Collateral Agent” or “Revolver Agent,” shall have no right, power, obligation,
liability, responsibility or duty under this Agreement or any other Loan
Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.

Section 9.09 Agent Fees.

The Company shall pay (i) to the Global Agent a nonrefundable fee under the
terms of the Fee Letter and (ii) to the Revolver Agent a nonrefundable fee under
the terms of the Fee Letter.

Section 9.10 Authorization to Release Collateral and Guarantors.

The Revolver Agent, the Collateral Agent, the Lenders and each LC Issuer
authorize the Collateral Agent to release (i) any Collateral consisting of
assets or equity interests sold or otherwise disposed of in a sale or other
disposition or transfer permitted under Section 7.02, and (ii) any Guarantor
from its obligations under the Guaranty Agreement if the ownership interests in
such Guarantor are sold or otherwise disposed of or transferred to persons other
than Credit Parties in a transaction permitted under Section 7.02.

Section 9.11 No Reliance on any Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Credit Parties,
their Affiliates or their agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures,
(ii) any recordkeeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such other
Laws.

ARTICLE X - GUARANTY

Section 10.01 Guaranty by the Company.

The Company hereby irrevocably and unconditionally guarantees, for the benefit
of the Benefited Creditors, all of the following (collectively, the “Company
Guaranteed Obligations”): (a) (i) the principal of and interest on the Notes
issued by, and the Loans made to, and the other Obligations of, the Canadian
Borrowers under this Agreement, and (ii) all reimbursement obligations and
Unpaid Drawings with respect to Letters of Credit issued for the benefit of any
LC Obligor (other than the Company) under this Agreement, (b) all amounts,
indemnities and

 

155



--------------------------------------------------------------------------------

reimbursement obligations, direct or indirect, contingent or absolute, of every
type or description, and at any time existing, owing by any Subsidiary of the
Company under any Designated Hedge Agreement or any other document or agreement
executed and delivered in connection therewith to any Designated Hedge Creditor,
in each case, other than any Excluded Swap Obligations and (c) all amounts,
indemnities and reimbursement obligations, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing by any
Subsidiary of the Company under any Designated Bank Product Agreement or any
other document or agreement executed and delivered in connection therewith to
any Designated Bank Product Creditor, in all cases under subparts (a), (b) or
(c) above, whether now existing, or hereafter incurred or arising, including any
such interest or other amounts incurred or arising during the pendency of any
bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code). Upon failure by any
Credit Party to pay punctually any of the Company Guaranteed Obligations, the
Company shall forthwith on demand by the Global Agent pay the amount not so paid
at the place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument. This guaranty is a
guaranty of payment and not of collection.

Section 10.02 Additional Undertaking.

As a separate, additional and continuing obligation, the Company unconditionally
and irrevocably undertakes and agrees, for the benefit of the Benefited
Creditors that, should any amounts not be recoverable from the Company under
Section 10.01 for any reason whatsoever (including, without limitation, by
reason of any provision of any Loan Document or any other agreement or
instrument executed in connection therewith being or becoming void,
unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any notice or knowledge thereof by any Lender, the Global Agent,
any of their respective Affiliates, or any other person, at any time, the
Company as sole, original and independent obligor, upon demand by the Global
Agent, will make payment to the Global Agent, for the account of the Benefited
Creditors, of all such obligations not so recoverable by way of full indemnity,
in such currency and otherwise in such manner as is provided in the Loan
Documents or any other applicable agreement or instrument.

Section 10.03 Guaranty Unconditional.

The obligations of the Company under this Article shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by the occurrence, one or more times,
of any of the following:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
to any Company Guaranteed Obligation under any agreement or instrument, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to any Company Guaranteed Obligation;

 

156



--------------------------------------------------------------------------------

(c) any release, non-perfection or invalidity of any direct or indirect security
for any Company Guaranteed Obligation under any agreement or instrument
evidencing or relating to any Company Guaranteed Obligation;

(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Subsidiary or its assets
or any resulting release or discharge of any obligation of any Credit Party or
other Subsidiary contained in any agreement or instrument evidencing or relating
to any Company Guaranteed Obligation;

(e) the existence of any claim, set-off or other rights which the Company may
have at any time against any other Credit Party, any Agent, any Lender, any
Affiliate of any Lender or any other person, whether in connection herewith or
any unrelated transactions;

(f) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any Company Guaranteed Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by any Credit Party of any of the
Company Guaranteed Obligations; or

(g) any other act or omission of any kind by any other Credit Party, any Agent,
any Lender or any other Person or any other circumstance whatsoever which might,
but for the provisions of this Article, constitute a legal or equitable
discharge of a Guarantor’s obligations under the Guaranty or the Company’s
obligations under this Article other than the irrevocable payment in full of all
Company Guaranteed Obligations.

Section 10.04 Company Obligations to Remain in Effect; Restoration.

The Company’s obligations under this Article shall remain in full force and
effect until the Commitments shall have terminated, and the principal of and
interest on the Notes and other Company Guaranteed Obligations, and all other
amounts payable by the Company, any other Credit Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Company Guaranteed Obligations, shall have been paid in
full. If at any time any payment of any of the Company Guaranteed Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Credit Party, the Company’s obligations
under this Article with respect to such payment shall be reinstated at such time
as though such payment had been due but not made at such time.

Section 10.05 Waiver of Acceptance, etc.

The Company irrevocably waives acceptance hereof, presentment, demand, protest
and any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against any other Credit Party or any
other Person, or against any collateral or guaranty of any other Person.

 

157



--------------------------------------------------------------------------------

Section 10.06 Subrogation.

Until the indefeasible payment in full of all of the Obligations and the
termination of the Commitments hereunder, the Company shall have no rights, by
operation of law or otherwise, upon making any payment under this Article to be
subrogated to the rights of the payee against any other Credit Party with
respect to such payment or otherwise to be reimbursed, indemnified or exonerated
by any such Credit Party in respect thereof.

Section 10.07 Effect of Stay.

In the event that acceleration of the time for payment of any amount payable by
any Credit Party under any Company Guaranteed Obligation is stayed upon
insolvency, bankruptcy or reorganization of such Credit Party, all such amounts
otherwise subject to acceleration under the terms of any applicable agreement or
instrument evidencing or relating to any Company Guaranteed Obligation shall
nonetheless be payable by the Company under this Article forthwith on demand by
the Global Agent.

Section 10.08 Keepwell.

The Company, to the extent it is a Qualified ECP Guarantor, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by the Company to honor all of its
obligations under this Article X in respect of Designated Hedge Agreements
(provided, however, that the Company shall only be liable under this
Section 10.08 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.08, or
otherwise under this Article X, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of the Company under this Section 10.08 shall remain in full
force and effect until payment in full of all of the Obligations and the
termination of the Commitments hereunder. The Company intends that this
Section 10.08 constitute, and this Section 10.08 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

ARTICLE XI - MISCELLANEOUS

Section 11.01 Reserved.

Section 11.02 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Global Agent, the Revolver
Agent, the Collateral Agent and their respective Affiliates (including the
reasonable fees, charges and disbursements of one primary counsel for the Global
Agent, the Revolver Agent and the Collateral Agent), and shall pay all fees and
time charges and disbursements for attorneys who may be employees of the Global
Agent or the Revolver Agent unless such costs result from services provided by
such internal counsel are duplicative of services then being provided by outside
counsel to the Global Agent, the Revolver Agent, the Collateral Agent or any of
their respective Affiliates, as applicable, in connection with the syndication
of the credit facilities

 

158



--------------------------------------------------------------------------------

provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated and limited in
the case of legal fees, charges and disbursements to fees, charges and
disbursements of one primary counsel to the Agents, and if necessary, one local
counsel in each appropriate jurisdiction), (ii) all reasonable and documented
out of pocket expenses incurred by any LC Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out of pocket expenses incurred by the Global
Agent, the Revolver Agent, the Collateral Agent, any Lender or any LC Issuer
(including the fees, charges and disbursements of any counsel for the Global
Agent, the Revolver Agent, the Collateral Agent, any Lender or any LC Issuer),
and shall pay all fees and time charges and disbursements for attorneys who may
be employees of the Global Agent, the Revolver Agent, the Collateral Agent, any
Lender or any LC Issuer unless such costs result from services provided by such
internal counsel that are duplicative of services then being provided by outside
counsel to the Global Agent, the Revolver Agent, the Collateral Agent, any
Lender or any LC Issuer, as applicable, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable and documented out-of-pocket expenses of the Global Agent’s and the
Revolver Agent’s regular employees and agents engaged periodically to perform
audits of the Credit Parties’ books, records and business properties.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the Global
Agent (and any sub-agent thereof), the Revolver Agent (and any sub-agent
thereof), the Collateral Agent, each Lender and each LC Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (limited in the case
of legal fees, charges and disbursements to fees, charges and disbursements of
one primary counsel (and, if necessary, one local counsel in each appropriate
jurisdiction) to all Indemnitees, taken as a whole, and solely in the case of an
actual conflict of interest among the Indemnitees, one additional counsel for
all such conflicted Indemnitees, taken as a whole), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee unless such costs result from
services provided by such internal counsel that are duplicative of services then
being provided by outside counsel to any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrowers or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any LC Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) breach of representations, warranties or covenants of the Borrowers under
the Loan Documents, or (iv) any actual or prospective claim, litigation,
investigation or proceeding

 

159



--------------------------------------------------------------------------------

relating to any of the foregoing, including any such items or losses relating to
or arising under Environmental Laws or pertaining to environmental matters,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrowers or any other Credit Party against an
Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 11.02(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to pay any amount required under Section 11.02(a) or (b) to be paid by it
to the Global Agent (or any sub-agent thereof), the Revolver Agent (or any
sub-agent thereof), any LC Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Global Agent (or any such sub-agent),
the Revolver Agent (or any sub-agent thereof), any LC Issuer or such Related
Party, as the case may be, such Lender’s Ratable Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Global Agent (or any such sub-agent), the Revolver Agent
(or any sub-agent thereof) or any LC Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for the Global Agent (or any
such sub-agent), the Revolver Agent (or any sub-agent thereof) or any LC Issuer
in connection with such capacity.

(d) General Limitation of Liability; Waiver of Consequential Damages, Etc.

(i) No claim may be made by any Credit Party, any Lender, the Global Agent, the
Revolver Agent, any LC Issuer or any other Person against any Indemnitee for any
damages other than actual compensatory damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any of the other Loan
Documents, or any act, omission or event occurring in connection therewith.

(ii) To the fullest extent permitted by applicable Law, the Credit Parties, the
Lenders, the Global Agent, the Revolver Agent and the LC Issuers shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof, whether or not accrued
and whether or not known or suspected to exist; provided however, that the
foregoing provisions of this clause (ii) shall not relieve the Borrowers of
their indemnification obligations as provided in Section 11.02(b) to the extent
any Indemnitee is found liable for any such damages.

 

160



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.

Section 11.03 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day, such payment shall be due on the next Business Day
(except as otherwise expressly provided herein) and such extension of time shall
be included in computing interest and fees, except that the Loans shall be due
on the Business Day preceding the Revolving Facility Termination Date if the
Revolving Facility Termination Date is not a Business Day. Whenever any payment
or action to be made or taken hereunder (other than payment of the Loans) shall
be stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day, and such extension of
time shall not be included in computing interest or fees, if any, in connection
with such payment or action.

Section 11.04 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.04(b), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.04(b), shall be effective as provided in such Section.

(b) Electronic Communications. Notices and other communications to the Lenders
and any LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agents; provided that the foregoing shall not apply
to notices to any Lender or the LC Issuer if such Lender or the LC Issuer, as
applicable, has notified the Applicable Agent that it is incapable of receiving
notices under this Section by electronic communication. Any Agent or the Company
may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless an Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or

 

161



--------------------------------------------------------------------------------

intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

Section 11.05 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that no Borrower may
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders (other than any Defaulting Lender), and,
provided, further, that any assignment or participation by a Lender of any of
its rights and obligations hereunder shall be effected in accordance with this
Section.

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to one or more banks or other
entities (other than Holdings and its Subsidiaries and Affiliates, Defaulting
Lenders and Disqualified Lenders), provided that in the case of any such
participation,

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of any Note for all purposes of this
Agreement, and

(v) the Borrowers, the Global Agent, the Revolver Agent, and the other Lenders
shall continue to deal solely and directly with the selling Lender in connection
with such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Article III (subject to the requirements and limitations therein,
including the requirements under Section 3.03(e) (it being understood that the
documentation required under Section 3.03(e) shall be delivered to the
participating Lender)) to the extent that such Lender would be entitled to such
benefits if the participation had not been entered into or sold; provided that
each such participant shall not be entitled to receive any greater payment under
Article III, with respect to any participation, than its participating Lender
would have been entitled to receive, unless the sale of the participation to
such participant is made with the Company’s prior written consent,

 

162



--------------------------------------------------------------------------------

and, provided further, that, notwithstanding anything to the contrary contained
herein, no Lender shall transfer, grant or sell any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Loan Document or consent to the departure therefrom
except to the extent such amendment or waiver or consent would (w) extend the
final scheduled maturity of the Loans or Letter of Credit in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof or extend the time of payment thereof, or increase such
participant’s participating interest in any Commitment over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of any such Commitment),
(x) release all or substantially all of the Collateral, or release all or
substantially all of the guarantors from their respective guarantees of any of
the Obligations, except strictly in accordance with the terms of the Loan
Documents, or (y) consent to the assignment or transfer by any Borrower of any
of its rights and obligations under this Agreement.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each participant and the principal amounts of (and
stated interest on) each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agents (solely in their capacity as Agents) shall have no
responsibility for maintaining a Participant Register.

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, Revolving Facility LC Participations, Canadian LC Participations, Swing
Loan Participations and/or Commitments and its rights and obligations hereunder
to one or more Eligible Assignees, each of which shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided,
however, that

(A) except in the case (x) of an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount shall not be less than $5,000,000, in the case of
any assignment in respect of Revolving Commitments (which for this purpose
includes the Loans outstanding thereunder), or $1,000,000, in the case of any
assignment in respect of Term Loans;

 

163



--------------------------------------------------------------------------------

(B) no Lender that is a Canadian Lender (whether directly or by its Canadian
Lending Installation) may (i) at any time prior to the Equalization Date, assign
any portion of its Revolving Commitment (including the outstanding Revolving
Loans made by it thereunder) without also assigning to the same Eligible
Assignee (or the Canadian Lending Installation of such Eligible Assignee) a
proportionate amount of the Canadian Commitment (and the outstanding Canadian
Revolving Loans made by it thereunder) of such Lender (or the Canadian Lending
Installation of such Lender), or (ii) assign any portion of its Canadian
Commitment to an Eligible Assignee who is (or whose Canadian Lending
Installation is) not a resident of Canada within the meaning of the Income Tax
Act (Canada) for the purposes of the withholding tax provisions in Part XIII of
the Income Tax Act (Canada) or who cannot provide, if requested by the Canadian
Borrowers, evidence reasonably satisfactory to the Canadian Borrowers of such
residency;

(C) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

(D) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrowers’ expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Commitments; and

(E) unless waived by the Applicable Agent, the Applicable Agent shall receive at
the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500.

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

(iii) At the time of each assignment pursuant to this subpart (c) to a Person
that is not already a Lender hereunder, the respective assignee Lender shall
provide to the Company and the Applicable Agent the appropriate Internal Revenue
Service Forms and documentation (and, if applicable an Exemption Certificate)
described in Section 3.03(e). To the extent that an assignment of all or any
portion of a Lender’s Commitment and related outstanding Obligations pursuant to
this subpart (c) would, at the time of such assignment, result in increased
costs under Section 3.02 from those being charged by the respective assigning
Lender prior to such assignment, then the Company shall not be obligated to pay
such increased costs (although the Borrowers shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan shall not be
effective until such transfer is recorded on the Lender Register maintained by
the Applicable Agent with respect to ownership of such Commitment and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Applicable Agent on the Lender Register only upon the

 

164



--------------------------------------------------------------------------------

acceptance by the Applicable Agent of a properly executed and delivered
Assignment Agreement pursuant to this subpart (c).

(v) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (B) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it. No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

(d) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represent that it is a commercial lender, other financial institution
or other “accredited” investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of its business and that it will make or
acquire Loans for its own account in the ordinary course of such business.

(e) Disqualified Lender List. Upon request by any Lender to the Applicable Agent
or the Company, as the case may be, the Applicable Agent or the Company, as the
case may be, shall provide such Lender with a copy of the Disqualified Lender
List. No Agent shall have any responsibility for ensuring that an assignee of,
or a participant in, a Loan or Commitment is not a Disqualified Lender, and nor
shall it have any liability in the event that Loans or Commitments, or a
participation therein, are transferred to any Disqualified Lender.

Section 11.06 No Waiver; Remedies Cumulative.

No failure or delay on the part of any Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Loan Document and no
course of dealing between the Borrowers and any Agent or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. No notice to or demand on any Borrower in
any case shall entitle such Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of any Agent
or the Lenders to any other or further action in any circumstances without
notice or demand. Without limiting the generality of the foregoing, the making
of a Loan or any LC Issuance shall not be construed as a waiver of any Default
or Event of Default, regardless of whether any Agent, any Lender or any LC
Issuer may have had notice or knowledge of such Default or Event of Default at
the time. The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies that any Agent or any Lender would
otherwise have.

 

165



--------------------------------------------------------------------------------

Section 11.07 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

(a) Governing Law. This Agreement, each other Loan Document that does not
expressly set forth its applicable law, and the rights and obligations of the
parties hereto and thereto shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York. Each standby Letter of
Credit issued under this Agreement shall be subject either to the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce (the “ICC”) at the time of issuance
(“UCP”) or the rules of the International Standby Practices (ICC Publication
Number 590) (“ISP98”), as determined by any LC Issuer, and each trade Letter of
Credit shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to is conflict of
laws principles.

(b) SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
ANY LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF HOLDINGS AND THE BORROWER HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS; PROVIDED THAT NOTHING IN THIS AGREEMENT
SHALL LIMIT THE RIGHT OF ANY AGENT TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR
STATE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT ANY AGENT DETERMINES THAT
SUCH ACTION IS NECESSARY OR APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER
THE LOAN DOCUMENTS.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.07. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.05. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

166



--------------------------------------------------------------------------------

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.08 Counterparts.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same agreement.

Section 11.09 Integration.

This Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to any Agent, for its own account and benefit and/or for
the account, benefit of, and distribution to, the Lenders, constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof.

Section 11.10 Headings Descriptive.

The headings of the several Sections and other portions of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

Section 11.11 Amendment or Waiver.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrowers and the Agents, and also signed (or consented to in writing) by the
Required Lenders; provided, however, that

(i) no change, waiver or other modification shall:

(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender;

 

167



--------------------------------------------------------------------------------

(B) extend or postpone the Revolving Facility Termination Date or the maturity
date provided for herein that is applicable to any Loan of any Lender, extend or
postpone the expiration date of any Letter of Credit as to which such Lender is
a Revolving Facility LC Participant or Canadian LC Participant, as applicable,
beyond the latest expiration date for a Letter of Credit provided for herein, or
extend or postpone any scheduled expiration or termination date provided for
herein that is applicable to a Commitment of any Lender, without the written
consent of such Lender;

(C) reduce the principal amount of or extend the time of payment of any Loan
made by any Lender, or reduce the rate or extend the time of payment of, or
excuse the payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender;

(D) reduce the amount of any Unpaid Drawing as to which any Lender is a
Revolving Facility LC Participant or Canadian LC Participant, as the case may
be, or reduce the rate or extend the time of payment of, or excuse the payment
of, interest thereon (other than as a result of waiving the applicability of any
post-default increase in interest rates), without the written consent of such
Lender; or

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; and

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender (other than a Defaulting Lender) affected
thereby,

(A) release any Borrower from any of its obligations, except with respect to the
release of a Canadian Borrower made pursuant to Section 2.19;

(B) release the Company from its guaranty obligations under Article X or release
all or substantially all of the other Credit Parties from the Guaranty, except,
in the case of a Subsidiary Guarantor, in accordance with a transaction
permitted under this Agreement (including without limitation under Section
9.10);

(C) release all or substantially all of the Collateral except in connection with
a transaction permitted under this Agreement;

(D) amend, modify or waive any provision of this Section 11.11, Section 8.03, or
Section 8.04, or any other provision of any of the Loan Documents pursuant to
which the consent or approval of all Lenders, or a number or specified
percentage or other required grouping of Lenders or Lenders having Commitments,
is by the terms of such provision explicitly required;

(E) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders;

 

168



--------------------------------------------------------------------------------

(F) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as among the Lenders or Types of Loans;
or

(G) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement.

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section shall be effective only
in the specific instance and for the specific purpose for which it was given or
made.

(b) No provision of Section 2.06, Section 2.07 or any other provision in this
Agreement specifically relating to Letters of Credit or Article IX may be
amended without the consent of (x) any LC Issuer adversely affected thereby or
(y) the Agents, respectively.

(c) To the extent the Required Lenders (or all of the Lenders (other than any
Defaulting Lender), as applicable, as shall be required by this Section) waive
the provisions of Section 7.02 with respect to the sale, transfer or other
disposition of any Collateral, or any Collateral is sold, transferred or
disposed of as permitted by Section 7.02, (i) such Collateral shall be sold,
transferred or disposed of free and clear of the Liens created by the respective
Security Documents; (ii) if such Collateral includes all of the capital stock of
a Subsidiary that is a party to the Guaranty or whose stock is pledged pursuant
to the Security Agreement, such capital stock shall be released from the
Security Agreement and such Subsidiary shall be released from the Guaranty; and
(iii) the Collateral Agent shall be authorized to take actions deemed
appropriate by it in order to effectuate the foregoing.

(d) Notwithstanding the foregoing in this Section 11.11, if in connection with
any proposed waiver, amendment or modification referred to in subsections (a),
(b) and (c) above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a “Non-Consenting Lender”), then the Borrowers shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 2.16(b).

(e) Notwithstanding the foregoing, no amendment or waiver shall, unless signed
by the Revolver Agent and the Required Revolving Lenders (or by the Revolver
Agent with the consent of Required Revolving Lenders) in addition to the
Required Lenders (or by the Global Agent with the consent of the Required
Lenders): (i) amend or waive compliance with the conditions precedent to the
obligations of Lenders to make any Revolving Loan (or of LC Issuer to issue any
Letter of Credit) in Section 4.03; (ii) waive any Default or Event of Default
for the purpose of satisfying the conditions precedent to the obligations of
Lenders to make any Revolving Loan (or of any LC Issuer to Issue any Letter of
Credit) in Section 4.03; or (iii) amend or waive this clause (e) or the
definitions of the terms used in this clause (e) insofar as the definitions
affect the substance of this clause (e). No amendment or waiver shall, unless
signed by the Revolver Agent and all Revolving Lenders (or by the Revolver Agent
with the consent of all Revolving Lenders) in addition to the Required Lenders
(or by the Global Agent with the consent of the Required Lenders), change the
definition of the term Required Revolving Lenders.

 

169



--------------------------------------------------------------------------------

(f) In addition, this Agreement (including provisions regarding pro rata
payments or sharing of payments) may be amended with the written consent of the
Agents, the Borrower and the Lenders wishing to participate (and no other
consent shall be required) to implement one or more “amend and extend”
transactions, (A) which “amend and extend” transactions may be effected through
the addition of one or more additional tranches to this Agreement, (B) to permit
the extensions of credit from time to time outstanding under any such tranches
described in the foregoing clause (A) and the outstanding principal and accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (C) to include appropriately the Lenders
participating in any such tranches described in the foregoing clause (A) in
(x) any determination of the Required Lenders and (y) provisions regarding pro
rata payments or sharing of payments; provided that the terms of the relevant
“amend and extend” transaction provide that an offer to participate in the
relevant transaction be made available to all Lenders of the relevant class of
Loans and/or Commitments on a pro rata basis. For the avoidance of doubt, this
clause (f) shall supersede any provision of Section 11.11 to the contrary.

(g) Notwithstanding anything to the contrary contained in this Section 11.11,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by the Credit Parties in connection with this Agreement may
be in a form reasonably determined by the Agents and may be amended,
supplemented and waived with the consent of the Agents and the Company without
the need to obtain the consent of any other Person if such amendment, supplement
or waiver is delivered in order (i) to comply with local law or advice of local
counsel, (ii) to cure ambiguities, omissions, mistakes or defects or (iii) to
cause such Security Document or other document to be consistent with this
Agreement and the other Loan Documents and (y) if following the Closing Date,
the Agents and the Company shall have jointly identified an ambiguity,
inconsistency, obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Agents and the Credit Parties shall be permitted to amend such provision and
such amendment shall become effective without any further action or consent of
any other party to any Loan Documents if the same is not objected to in writing
by the Required Lenders within five (5) Business Days following receipt of
notice thereof.

Section 11.12 Survival of Indemnities.

All indemnities set forth herein including, without limitation, in Article III
(subject to the limitations set forth Section 3.02(d)) or Section 11.02 shall
survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

Section 11.13 Domicile of Loans.

Each Lender may transfer and carry its Loans at, to or for the account of any
branch office, subsidiary or affiliate of such Lender, including any Canadian
Lending Installation; provided, however, that the Borrowers shall not be
responsible for costs arising under Section 3.02 resulting from any such
transfer to the extent not otherwise applicable to such Lender prior to such
transfer.

 

170



--------------------------------------------------------------------------------

Section 11.14 Confidentiality.

(a) Each of the Global Agent, the Revolver Agent, each LC Issuer and the Lenders
agrees to maintain the confidentiality of the Confidential Information, except
that Confidential Information may be disclosed (i) to its Affiliates and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (ii) to any direct or indirect contractual counterparty in any
Hedge Agreement (or to any such contractual counterparty’s professional advisor,
so long as such contractual counterparty (or such professional advisor) agrees
to be bound by the provisions of this Section, (iii) to the extent requested by
any regulatory authority or required by applicable laws or regulations or by any
subpoena or similar legal process, provided that unless specifically prohibited
by applicable law, regulation or court order, each Lender shall make reasonable
efforts to notify the Company of any such request or requirement prior to
disclosure of such information (other than any request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority), (iv) to any other party to this
Agreement, (v) to any other creditor of any Credit Party that is one of the
Secured Parties (as defined in the Security Agreement) under the Security
Agreement, so long as such creditor agrees to be bound by the provisions of this
Section, (vi) in connection with the exercise of any remedies hereunder or under
any of the other Loan Documents, or any suit, action or proceeding relating to
this Agreement or any of the other Loan Documents or the enforcement of rights
hereunder or thereunder, (vii) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement (other than, in any case, a
Disqualified Lender), (viii) with the consent of the Company, or (ix) to the
extent such Confidential Information (A) is or becomes publicly available other
than as a result of a breach of this Section, or (B) becomes available to the
Global Agent, the Revolver Agent, any LC Issuer or any Lender on a
non-confidential basis from a source other than a Credit Party and not otherwise
in violation of this Section.

(b) As used in this Section, “Confidential Information” shall mean all
information received from Holdings or any of its Subsidiaries relating to such
Person or its business, other than any such information that is available to the
Global Agent, the Revolver Agent, any LC Issuer or any Lender on a
non-confidential basis prior to disclosure by such Person.

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrowers hereby
agree that the failure of the Global Agent, the Revolver Agent, any LC Issuer or
any Lender to comply with the provisions of this Section shall not relieve any
Borrower, or any other Credit Party, of any of its obligations under this
Agreement or any of the other Loan Documents.

 

171



--------------------------------------------------------------------------------

Section 11.15 [Reserved]

Section 11.16 No Duty.

All attorneys, accountants, appraisers, consultants and other professional
persons (including the firms or other entities on behalf of which any such
Person may act) retained by any Agent or any Lender with respect to the
transactions contemplated by the Loan Documents shall have the right to act
exclusively in the interest of such Agent or such Lender, as the case may be,
and shall have no duty of disclosure, duty of loyalty, duty of care, or other
duty or obligation of any type or nature whatsoever to Holdings, to any of its
Subsidiaries, or to any other Person, with respect to any matters within the
scope of such representation or related to their activities in connection with
such representation. Each Borrower agrees, on behalf of itself and its
Subsidiaries, not to assert any claim or counterclaim against any such persons
with regard to such matters, all such claims and counterclaims, now existing or
hereafter arising, whether known or unknown, foreseen or unforeseeable, being
hereby waived, released and forever discharged.

Section 11.17 Lenders and Agents Not Fiduciary to Borrowers, etc.

The relationship among Holdings and its Subsidiaries, on the one hand, and the
Agents, each LC Issuer and the Lenders, on the other hand, is solely that of
debtor and creditor, and the Agents, each LC Issuer and the Lenders have no
fiduciary or other special relationship with Holdings and its Subsidiaries, and
no term or provision of any Loan Document, no course of dealing, no written or
oral communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

Section 11.18 Survival of Representations and Warranties.

All representations and warranties herein shall survive the making of Loans and
all LC Issuances hereunder, the execution and delivery of this Agreement, the
Notes and the other documents the forms of which are attached as Exhibits
hereto, the issue and delivery of the Notes, any disposition thereof by any
holder thereof, and any investigation made by any Agent or any Lender or any
other holder of any of the Notes or on its behalf. All statements contained in
any certificate or other document delivered to any Agent or any Lender or any
holder of any Notes by or on behalf of Holdings or any of its Subsidiaries
pursuant hereto or otherwise specifically for use in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrowers hereunder, made as of the respective dates specified therein
or, if no date is specified, as of the respective dates furnished to any Agent
or any Lender.

Section 11.19 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

172



--------------------------------------------------------------------------------

Section 11.20 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action, event, condition or circumstance is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations or restrictions of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or event, condition or circumstance exists.

Section 11.21 Interest Rate Limitation.

(a) Maximum Rate. Notwithstanding anything herein to the contrary, if at any
time the interest rate applicable to any Loan, together with all fees, charges
and other amounts that are treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Loan in accordance with applicable law, the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Base Rate to the date of repayment, shall have been received by
such Lender.

(b) Canadian Interest Limitation. Notwithstanding anything herein to the
contrary, in no event shall the aggregate “interest” (as defined in section 347
of the Criminal Code, Revised Statutes of Canada, 1985, C. 46 as the same may be
amended, replaced or re-enacted from time to time) payable under this Agreement
with respect to the Canadian Obligations exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted under that section and, if any payment, collection
or demand pursuant to this Agreement in respect of “interest” (as defined in
that section) is determined to be contrary to the provisions of that section,
such payment, collection or demand shall be deemed to have been made by mutual
mistake of the applicable Canadian Borrower and the Canadian Lenders and the
amount of such payment or collection shall be refunded to such Canadian
Borrower; for purposes of this Agreement the effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and principles over the term of the applicable credit advanced on the basis of
annual compounding of the lawfully permitted rate of interest and, in the event
of dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Revolver Agent will be conclusive for the purposes of such
determination. The amount of the payment that is to be refunded will be
determined by the Revolver Agent.

Section 11.22 Judgment Currency.

If any Agent, on behalf of the Lenders, obtains a judgment or judgments against
any Borrower in a Designated Foreign Currency, the obligations of such Borrower
in respect of any sum adjudged to be due to the Global Agent, the Revolver Agent
or the Lenders hereunder or under the Notes (the “Judgment Amount”) shall be
discharged only to the extent that, on the

 

173



--------------------------------------------------------------------------------

Business Day following receipt by such Agent of the Judgment Amount in the
Designated Foreign Currency, such Agent, in accordance with normal banking
procedures, may purchase Dollars with the Judgment Amount in such Designated
Foreign Currency. If the amount of Dollars so purchased is less than the amount
of Dollars that could have been purchased with the Judgment Amount on the date
or dates the Judgment Amount (excluding the portion of the Judgment Amount which
has accrued as a result of the failure of such Borrower to pay the sum
originally due hereunder or under the Notes when it was originally due hereunder
or under the Notes) was originally due and owing (the “Original Due Date”) to
any Agent or the Lenders hereunder or under the Notes (the “Loss”), such
Borrower agrees as a separate obligation and notwithstanding any such judgment,
to indemnify such Agent or such Lender, as the case may be, against the Loss,
and if the amount of Dollars so purchased exceeds the amount of Dollars that
could have been purchased with the Judgment Amount on the Original Due Date,
such Agent or such Lender agrees to remit such excess to such Borrower.

Section 11.23 USA Patriot Act Notification.

Each Lender and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers and the other Credit Parties that pursuant to the
requirements of the USA Patriot Act such Lender and such Agent are required to
obtain, verify and record information that identifies each of the Borrowers and
the other Credit Parties, which information includes the name and address of
each of the Borrowers and the other Credit Parties and other information that
will allow such Lender or such Agent, as applicable, to identify each of the
Borrowers and the other Credit Parties in accordance with the USA Patriot Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

174



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

CENTURY INTERMEDIATE HOLDING COMPANY By:  

 

Name:  

 

Title:  

 

AMERICAN GREETINGS CORPORATION By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Global Agent By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., CANADA BRANCH, as a Canadian Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender, a LC Issuer, the Swing Line Lender
and the Revolver Agent By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK CANADA BRANCH, as a Canadian Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MIHI LLC, as a Lender By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE PRIVATEBANK & TRUST COMPANY, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CENTRAL PACIFIC BANK, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIRSTMERIT BANK, N.A., as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AMALGAMATED BANK, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO AMERICAN GREETINGS CORPORATION CREDIT AGREEMENT]